Exhibit 10.40


DEAL CUSIP 36256LAA6
FACILITY CUSIP 36256LAB4




$200,000,000 REVOLVING CREDIT FACILITY
CREDIT AGREEMENT
by and among
GP STRATEGIES CORPORATION,
GENERAL PHYSICS (UK) LTD., GP STRATEGIES HOLDINGS LIMITED,
GP STRATEGIES LIMITED and GP STRATEGIES TRAINING LIMITED, as Borrowers,
and
THE GUARANTORS PARTY HERETO
and
THE LENDERS PARTY HERETO
and
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
Dated as of November 30, 2018
__________________________________________________________________
PNC CAPITAL MARKETS LLC, as Joint Lead Arranger and Sole Bookrunner

WELLS FARGO SECURITIES, LLC as Joint Lead Arranger

WELLS FARGO BANK, N.A., as Syndication Agent









--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
SECTION 1. CERTAIN DEFINITIONS
1


1.1
Certain Definitions
1


1.2
Construction
40


1.3
Accounting Principles; Changes in GAAP
40


1.4
Currency Calculations
41


1.5
Divisions
41


SECTION 2. REVOLVING CREDIT AND SWING LOAN FACILITIES
41


2.1
Revolving Credit Commitments
41


2.1.1
Revolving Credit Loans; Optional Currency Loans
41


2.1.2
Swing Loan Commitment
42


2.1.3
Nature of Obligations
42


2.2
Nature of Lenders’ Obligations with Respect to Revolving Credit Loans
43


2.3
Commitment Fees
43


2.4
Termination, Reduction or Increase of Revolving Credit Commitments
43


2.4.1
Increase in Revolving Credit Commitments
44


2.5
Revolving Credit Loan Requests; Swing Loan Requests
44


2.5.1
Revolving Credit Loan Requests
44


2.5.2
Swing Loan Requests
45


2.6
Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
45


2.6.1
Making Revolving Credit Loans
45


2.6.2
Presumptions by the Administrative Agent
45


2.6.3
Making Swing Loans
46


2.6.4
Repayment of Revolving Credit Loans
46


2.6.5
Borrowings to Repay Swing Loans
46


2.6.6
Swing Loans Under Cash Management Agreements
46


2.7
Notes
47


2.8
Use of Proceeds – Revolving Credit Facility
47


2.9
Letter of Credit Subfacility
47


2.9.1
Issuance of Letters of Credit
47


2.9.2
Letter of Credit Fees
49


2.9.3
Disbursements, Reimbursement
49


2.9.4
Repayment of Participation Advances.
50


2.9.5
Documentation
51


2.9.6
Determinations to Honor Drawing Requests
51


2.9.7
Nature of Participation and Reimbursement Obligations
51


2.9.8
Indemnity
53


2.9.9
Liability for Acts and Omissions
53


2.9.10
Issuing Lender Reporting Requirements
54


2.1
Defaulting Lenders
55


2.11
Utilization of Commitments in Optional Currencies.
56





(i)

--------------------------------------------------------------------------------




2.11.1
Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit Outstanding; Repayment in
Same Currency
56


2.11.2
European Monetary Union.
57


2.12
Funding by Branch, Subsidiary or Affiliate
58


2.13
Borrowing Agency Provisions; Co-Borrowers.
58


2.14
Waiver of Subrogation
61


2.15
Extension Amendments
62


SECTION 3. INCREMENTAL FACILITIES
64


3.1
Incremental Commitments
64


SECTION 4. INTEREST RATES
67


4.1
Interest Rate Options
67


4.1.1
Revolving Credit Interest Rate Options; Swing Line Interest Rate
67


4.1.2
Rate Calculations; Rate Quotations
67


4.2
Interest Periods
68


4.2.1
Amount of Borrowing Tranche
68


4.2.2
Renewals
68


4.2.3
No Conversion of Optional Currency Loans
68


4.3
Interest After Default.
68


4.3.1
Interest Rate
68


4.3.2
Letter of Credit Fees and Other Obligations
68


4.3.3
Acknowledgment
69


4.4
Rates Unascertainable; Illegality; Increased Costs; Deposits Not Available;
Optional Currency Not Available
69


4.4.1
Unascertainable
69


4.4.2
Illegality; Increased Costs
69


4.4.3
Optional Currency Not Available
70


4.4.4
Administrative Agent’s and Lender’s Rights
70


4.5
Selection of Interest Rate Options
71


4.6
Successor Euro-Rate Index
71


SECTION 5. PAYMENTS
73


5.1
Payments
73


5.2
Pro Rata Treatment of Lenders
73


5.3
Sharing of Payments by Lenders
74


5.4
Presumptions by Administrative Agent
74


5.5
Interest Payment Dates
75


5.6
Voluntary Prepayments
75


5.6.1
Right to Prepay
75


5.6.2
Replacement of a Lender
76


5.6.3
Designation of a Different Lending Office
77


5.7
Currency Fluctuations
77


5.8
Increased Costs
78


5.8.1
Increased Costs Generally
78


5.8.2
Capital Requirements
78


5.8.3
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
 
of New Loans
79


5.8.4
Delay in Requests
79





(ii)

--------------------------------------------------------------------------------




5.8.5
Additional Reserve Requirements
79


5.9
Taxes
79


5.9.1
Issuing Lender
80


5.9.2
Payments Free of Taxes
80


5.9.3
Payment of Other Taxes by the Loan Parties
80


5.9.4
Indemnification by the Loan Parties
80


5.9.5
Indemnification by the Lenders
80


5.9.6
Evidence of Payments
81


5.9.7
Status of Lenders.
81


5.9.8
Treatment of Certain Refunds
83


5.9.9
Treaty Lenders
83


5.9.10
Provision of Information
84


5.9.11
Qualifying Lender Notice
84


5.9.12
Lender Status Confirmation
84


5.9.13
Failure to Indicate Status
84


5.9.14
VAT
84


5.9.15
Survival
85


5.1
Indemnity
85


5.11
Settlement Date Procedures
85


5.12
Currency Conversion Procedures for Judgments
86


5.13
Indemnity in Certain Events
86


SECTION 6. REPRESENTATIONS AND WARRANTIES
86


6.1
Representations and Warranties
86


6.1.1
Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default
86


6.1.2
Subsidiaries and Owners; Investment Companies
87


6.1.3
Validity and Binding Effect
87


6.1.4
No Conflict; Material Agreements; Consents
87


6.1.5
Litigation
88


6.1.6
Financial Statements
88


6.1.7
Margin Stock
88


6.1.8
Full Disclosure
89


6.1.9
Taxes
89


6.1.10
Patents, Trademarks, Copyrights, Licenses, Etc
89


6.1.11
Liens in the Collateral
89


6.1.12
Insurance
89


6.1.13
ERISA/Pensions Compliance
90


6.1.14
Environmental Matters
91


6.1.15
Solvency
91


6.1.16
Anti-Terrorism Laws
91


6.1.17
Anti-Corruption
91


6.1.18
Certificate of Beneficial Ownership
91


SECTION 7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
91


7.1
First Loans and Letters of Credit
91


7.1.1
Deliveries
91


7.1.2
Payment of Fees
93


7.2
Each Loan or Letter of Credit
93





(iii)

--------------------------------------------------------------------------------




SECTION 8. COVENANTS
94


8.1
Affirmative Covenants.
94


8.1.1
Preservation of Existence, Etc
94


8.1.2
Payment of Taxes.
94


8.1.3
Maintenance of Insurance
94


8.1.4
Maintenance of Properties and Leases
95


8.1.5
Visitation Rights
95


8.1.6
Keeping of Records and Books of Account
95


8.1.7
Compliance with Laws; Use of Proceeds
96


8.1.8
Further Assurances
96


8.1.9
Anti-Terrorism Laws; International Trade Law Compliance
96


8.1.10
Keepwell
96


8.1.11
Deposit Accounts; Landlord Waivers; Control Agreements
97


8.1.12
Additional Collateral; Joinder of Subsidiaries
97


8.1.13
Pensions.
99


8.1.14
People with Significant Control Regime
100


8.1.15
Subordination of Intercompany Loans
100


8.1.16
Certificate of Beneficial Ownership and Other Additional Information
100


8.1.17
Post-Closing Matters
100


8.2
Negative Covenants.
100


8.2.1
Indebtedness
100


8.2.2
Liens; Lien Covenants
102


8.2.3
Guaranties
103


8.2.4
Loans and Investments
103


8.2.5
Distributions
104


8.2.6
Liquidations, Mergers, Consolidations, Acquisitions
106


8.2.7
Dispositions of Assets or Subsidiaries
108


8.2.8
Affiliate Transactions
109


8.2.9
Subsidiaries, Partnerships and Joint Ventures
110


8.2.10
Continuation of or Change in Business
110


8.2.11
Fiscal Year
111


8.2.12
Issuance of Stock
111


8.2.13
Changes in Organizational Documents
111


8.2.14
Minimum Interest Coverage Ratio
111


8.2.15
Maximum Leverage Ratio
111


8.2.16
Limitation on Negative Pledges
111


8.2.17
Limitation on Restrictions on Subsidiary Distributions
112


8.2.18
Anti-Corruption
112


8.3
Reporting Requirements
113


8.3.1
Quarterly Financial Statements
113


8.3.2
Annual Financial Statements
113


8.3.3
Certificate of the Borrowers
113


8.3.4
Notices.
113


8.3.5
Delivery of Certain Documents
114


SECTION 9. DEFAULT
115


9.1
Events of Default
115





(iv)

--------------------------------------------------------------------------------




9.1.1
Payments Under Loan Documents
115


9.1.2
Breach of Warranty
115


9.1.3
Reserved
115


9.1.4
Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws
115


9.1.5
Breach of Other Covenants
115


9.1.6
Defaults in Other Agreements or Indebtedness
115


9.1.7
Final Judgments or Orders
116


9.1.8
Loan Document Unenforceable
116


9.1.9
Uninsured Losses; Proceedings Against Assets
116


9.1.10
Events Relating to Pension Plans and Multiemployer Plans; Pensions Regulations
116


9.1.11
Change of Control
117


9.1.12
Relief Proceedings
117


9.1.13
Contingent Payments
117


9.2
Consequences of Event of Default
117


9.2.1
Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings
117


9.2.2
Bankruptcy, Insolvency or Reorganization Proceedings
117


9.2.3
Set-off
117


9.2.4
Application of Proceeds
118


SECTION 10. THE ADMINISTRATIVE AGENT
119


10.1
Appointment and Authority
119


10.2
Rights as a Lender
119


10.3
Exculpatory Provisions
119


10.4
Reliance by Administrative Agent
120


10.5
Delegation of Duties
121


10.6
Resignation of Administrative Agent
121


10.7
Non-Reliance on Administrative Agent and Other Lenders
122


10.8
No Other Duties, etc.
122


10.9
Administrative Agent’s Fee
122


10.1
Authorization to Release Collateral and Guarantors
122


10.11
No Reliance on Administrative Agent’s Customer Identification Program
123


SECTION 11. MISCELLANEOUS
123


11.1
Modifications, Amendments or Waivers
123


11.1.1
Increase of Commitment
123


11.1.2
Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment
123


11.1.3
Release of Collateral or Guarantor
123


11.1.4
Miscellaneous
124


11.2
No Implied Waivers; Cumulative Remedies
124


11.3
Expenses; Indemnity; Damage Waiver
124


11.3.1
Costs and Expenses
124


11.3.2
Indemnification by the Borrowers
125


11.3.3
Reimbursement by Lenders
126


11.3.4
Waiver of Consequential Damages, Etc
126


11.3.5
Payments
126


11.4
Holidays
126


11.5
Notices; Effectiveness; Electronic Communication
127





(v)

--------------------------------------------------------------------------------




11.5.1
Notices Generally
127


11.5.2
Electronic Communications
127


11.5.3
Change of Address, Etc.
127


11.6
Severability
128


11.7
Duration; Survival
128


11.8
Successors and Assigns
128


11.8.1
Successors and Assigns Generally
128


11.8.2
Assignments by Lenders
128


11.8.3
Register
130


11.8.4
Participations
130


1.1.2
Certain Pledges; Successors and Assigns Generally
131


11.9
Confidentiality
131


11.9.1
General
131


11.9.2
Sharing Information With Affiliates of the Lenders
132


11.1
Counterparts; Integration; Effectiveness
132


11.10.1
Counterparts; Integration; Effectiveness
132


11.11
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
 
 
SERVICE OF PROCESS; WAIVER OF JURY TRIAL; ADDITIONAL WAIVERS
133


11.11.1
Governing Law
133


11.11.2
SUBMISSION TO JURISDICTION
133


11.11.3
WAIVER OF VENUE
133


11.11.4
SERVICE OF PROCESS
134


11.11.5
WAIVER OF JURY TRIAL
134


11.12
USA Patriot Act Notice
134


11.13
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
135


11.14
Financial Assistance
135





                                                




(vi)

--------------------------------------------------------------------------------






LIST OF SCHEDULES AND EXHIBITS
SCHEDULES
SCHEDULE 1.1(A)
-
PRICING GRID
SCHEDULE 1.1(B)
-
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(C)
-
TTI COST SAVINGS
SCHEDULE 1.1(D)
SCHEDULE 1.1(E)
-
EXISTING LETTERS OF CREDIT
EXISTING INTEREST RATE HEDGES
SCHEDULE 1.1(P)
-
EXISTING LIENS
SCHEDULE 6.1.1
-
QUALIFICATIONS TO DO BUSINESS
SCHEDULE 6.1.2
-
SUBSIDIARIES
SCHEDULE 6.1.14
-
ENVIRONMENTAL DISCLOSURES
SCHEDULE 8.1.3
-
INSURANCE REQUIREMENTS RELATING TO
COLLATERAL
SCHEDULE 8.1.17
-
POST-CLOSING MATTERS
SCHEDULE 8.2.1
-
EXISTING INDEBTEDNESS
SCHEDULE 8.2.4
-
EXISTING INVESTMENTS
SCHEDULE 8.2.10
-
TTI BUSINESSES





(vii)

--------------------------------------------------------------------------------




EXHIBITS
EXHIBIT 1.1(A)
-
ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(B)
-
BORROWER JOINDER
EXHIBIT 1.1 (CA-1)
-
SECURITY AGREEMENT
EXHIBIT 1.1 (CA-2)
 
PLEDGE AGREEMENT
EXHIBIT 1.1 (CA-3)
-
DEBENTURE
EXHIBIT 1.1 (CA-4)
-
MORTGAGE AND CHARGE OF SHARES
EXHIBIT 1.1 (CA-5)
-
PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT
EXHIBIT 1.1(G)(1)
-
GUARANTOR JOINDER
EXHIBIT 1.1(G)(2)
-
GUARANTY AGREEMENT
EXHIBIT 1.1(I)
-
INTERCOMPANY SUBORDINATION AGREEMENT
EXHIBIT 1.1(N)(1)
-
REVOLVING CREDIT NOTE
EXHIBIT 1.1(N)(2)
-
SWING LOAN NOTE
EXHIBIT 2.5.1
-
LOAN REQUEST
EXHIBIT 2.5.2
-
SWING LOAN REQUEST
EXHIBIT 5.9.7(A)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(B)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(C)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(D)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)
EXHIBIT 8.3.3
-
QUARTERLY COMPLIANCE CERTIFICATE





(viii)

--------------------------------------------------------------------------------






CREDIT AGREEMENT
THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as of
November 30, 2018 and is made by and among GP STRATEGIES CORPORATION, a Delaware
corporation (the “Parent”), GENERAL PHYSICS (UK) LTD., a company organized and
existing under the law of England and Wales with company number 03424328
(“General Physics UK”), GP STRATEGIES HOLDINGS LIMITED, a company organized and
existing under the law of England and Wales with company number 06340333 (“GP
Holdings UK”), GP STRATEGIES LIMITED, a company organized and existing under the
law of England and Wales with company number 08003789 (“GP Strategies Limited”),
and GP STRATEGIES TRAINING LIMITED, a company organized and existing under the
law of England and Wales with company number 08003851 (“GP Strategies Training
UK”; together with the Parent, General Physics UK, GP Holdings UK, GP Strategies
Limited and each other Borrower joined hereto from time to time, each a
“Borrower” and collectively, the “Borrowers”), each of the GUARANTORS (as
hereinafter defined), the LENDERS (as hereinafter defined), and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
under this Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).
The Borrowers have requested that the Lenders provide a revolving credit
facility to the Borrowers in an aggregate principal amount not to exceed the
Dollar Equivalent (as hereinafter defined) of $200,000,000, subject to the
potential increase of such amount on the terms and subject to the conditions set
forth herein. In consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows:
SECTION 1.
CERTAIN DEFINITIONS
1.1    Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:
Accession Agreement shall have the meaning set forth in Section 3.1(vii)
[Amendment to Loan Documents - Incremental Facilities].
Acquisition shall mean the acquisition or purchase, whether through a single
transaction or a series of related transactions, of (i) Equity Interests in any
Person if, after giving effect thereto, such Person will become a Subsidiary, or
(ii) assets of another Person which constitute all or substantially all of the
assets of such Person or of a division, line of business or other business unit
of such Person. For the sake of clarity, the formation of a Subsidiary in and of
itself shall not be considered an “Acquisition” for purposes of this Agreement
and the other Loan Documents.
Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.





--------------------------------------------------------------------------------





Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].
Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].
Affiliate, as to any Person, shall mean any other Person (i) which, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person. For purposes of this definition,
“control” of a Person shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise, and “controlled” shall have the meaning correlative thereto.
Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery
(including Executive Order No. 13224, the USA Patriot Act, the FCPA, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered or
enforced by the United States Treasury Department Office of Foreign Asset
Control, the United States Department of State, the United Nations Security
Council, the European Union, any European Union member state, Her Majesty’s
Treasury of the United Kingdom or any other relevant sanctions authority), and
any regulation, order, or directive promulgated, issued or enforced pursuant to
such Laws, all as amended, supplemented or replaced from time to time.
Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Commitment Fee.”
Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Letter of Credit Fee.”
Applicable Margin shall mean, as applicable:
(i)    the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit Base Rate Spread” or
(ii)    the percentage spread to be added to the Euro-Rate applicable to
Revolving Credit Loans under the Euro-Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit Euro-Rate Spread”.
Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of


2

--------------------------------------------------------------------------------





business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A), or such
other form reasonably acceptable to the Administrative Agent.
Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, any Vice President,
director or Secretary of such Loan Party or such other individuals, designated
by written notice to the Administrative Agent from the applicable Loan Party,
authorized to execute notices, reports and other documents on behalf of such
Loan Party required hereunder. The Loan Parties may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.
Available LC Foreign Currency shall mean the following lawful currencies: Euros,
British Pounds Sterling, Danish Krone, Japanese Yen, Swedish Krona, Swiss
Francs, Hong Kong Dollars, Canadian Dollars, and Singapore Dollars and any other
currency approved by the Administrative Agent and all of the Issuing Lenders
pursuant to Section 2.11.2(iii) [European Monetary Union; Requests for
Additional Optional Currencies and Additional Available LC Foreign Currency].
Subject to Section 2.11.2 [European Monetary Union], each Available LC Foreign
Currency must be the lawful currency of the specified country.
Bail-In Action shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Overnight Bank Funding Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.
Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Options].
Beneficial Owner shall mean, for each Borrower, each of the following: (i) each
individual, if any, who, directly or indirectly, owns 25% or more of such
Borrower’s Equity Interests; and (ii) a single individual with significant
responsibility to control, manage, or direct such Borrower.


3

--------------------------------------------------------------------------------





Beneficial Ownership Regulation shall mean 31 C.F.R. § 1010.230.
Borrower and Borrowers shall have the meanings specified in the Preamble to this
Agreement.
Borrower Joinder shall mean a joinder by a Person as a Borrower under the Loan
Documents in substantially the form of Exhibit 1.1(B).
Borrowing Agent shall mean the Parent.
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which are in Dollars or in the
same Optional Currency advanced under the same Loan Request by the applicable
Borrower(s) and which have the same Interest Period shall constitute one
Borrowing Tranche, and (ii) all Loans to which a Base Rate Option applies shall
constitute one Borrowing Tranche.
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the Euro-Rate Option applies, such day must also be a day
on which dealings are carried on in the Relevant Interbank Market.
Capital Expenditures shall mean for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a consolidated
balance sheet of such Person; provided that any such expenditure made with
proceeds of insurance shall not constitute a “Capital Expenditure”.
Capital Lease shall mean, at any time, a lease with respect to which the lessee
is required to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.
Capital Lease Obligations shall mean, at any time, the amount of the obligations
under Capital Leases which would be shown at such time as a liability on a
consolidated balance sheet of the Parent and its Subsidiaries prepared in
accordance with GAAP.
Cash Collateralize shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lenders and the Lenders, as
collateral for the Letter of Credit Obligations, cash or deposit account
balances (a) pursuant to documentation reasonably satisfactory to the
Administrative Agent (which documents are hereby consented to by the Lenders and
the Issuing Lenders) or (b) with respect to Payment in Full, pursuant to


4

--------------------------------------------------------------------------------





documentation satisfactory to the respective Issuing Lender; provided, however,
in each case and with respect to each Letter of Credit, each Issuing Lender
agrees that the cash or deposit account balances required to be deposited as
collateral for the Letter of Credit Obligations relating thereto shall not
exceed 105% of the Dollar Equivalent amount available to be drawn under any such
outstanding Letter of Credit. Such cash collateral shall be maintained in
blocked, non-interest bearing deposit account(s) at the Administrative Agent
unless, with respect to Payment in Full, otherwise agreed by the Issuing Lender
with respect to any specific Letters of Credit.
Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].
CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.
Certificate of Beneficial Ownership shall mean, for each Borrower, a certificate
regarding beneficial ownership as required by the Beneficial Ownership
Regulation in form and substance reasonably acceptable to the Administrative
Agent (as amended or modified by the Administrative Agent from time to time in
its sole discretion), certifying, among other things, the Beneficial Owner of
such Borrower.
CFC shall mean (i) any Subsidiary of the Parent that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code in which a Loan Party
or a Subsidiary of a Loan Party is a United States shareholder within the
meaning of Section 951(b) of the Code and (ii) any Subsidiary of the Parent that
is a Foreign Subsidiary Holdco.
CFTC shall mean the Commodity Futures Trading Commission.
Change in Fair Value of Contingent Consideration shall mean the difference in
value under GAAP of the fair value of Contingent Consideration at the completion
date of an Acquisition and a future re-measurement date, to the extent such
difference is recognized in the Parent’s consolidated financial statements for
the relevant reporting period.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.


5

--------------------------------------------------------------------------------





Change of Control shall mean (i) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than thirty percent (30%) of the Equity Interests of the Parent,
(ii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Parent by Persons who were neither (a)  approved by
the board of directors of the Parent nor (b) appointed by directors so approved
or (iii) the Parent shall cease to own or control, free and clear of all Liens
(other than Liens under the Loan Documents), directly or indirectly, at least
90% of the outstanding voting Equity Interests of any Subsidiary on a fully
diluted basis, other than, in the case of this clause (iii), (x) as permitted
pursuant to Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions]
or Section 8.2.7 [Disposition of Assets or Subsidiaries] and (y) directors’
qualifying shares or other shares required by applicable Law to be owned by a
Person other than the Parent and/or one or more of its Subsidiaries.
CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent’s Customer Identification Program].
Class shall mean, when used in reference to any Loan or Tranche, whether such
Loan, or the Loans comprising such Tranche, are Reference Revolving Credit Loans
or Non-Extended Revolving Credit Loans and, when used in reference to any
Commitment, refers to whether such Commitment is an Extended Revolving Credit
Commitment or Non-Extended Revolving Credit Commitment. For the avoidance of
doubt, each Extended Revolving Credit Loan is of a different Class than the
Revolving Credit Loan from which it was converted and each Extended Revolving
Credit Commitment is of a different Class than the Revolving Credit Commitment
from which it was converted.
Closing Date shall mean the Business Day on which this Agreement shall be
effective, which date is November 30, 2018.
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
Collateral shall mean the collateral under the Collateral Documents and in any
event shall include any cash collateral referred to in the definition of Cash
Collateralize. Notwithstanding anything to the contrary contained in the Loan
Documents, the Collateral shall not include, and no Loan Party shall be deemed
to have granted a Lien in the following (collectively the “Excluded
Collateral”): (i) unless otherwise expressly granted pursuant to any Collateral
Document, any real property owned by a Loan Party, (ii) (a) any rights or
interests in any license, lease, contract or agreement to which a Loan Party is
a party and all software or related goods or databases licensed or provided
thereunder, to the extent, but only to the extent, that such a grant would,
under the terms of such license, lease, contract or agreement, result in a
breach of the terms of, or constitute a default under, such license, lease,
contract or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to 9-406, 9‑407 or 9-408 of the Uniform Commercial
Code or other applicable Law), (b) any equipment or


6

--------------------------------------------------------------------------------





other assets subject to a Purchase Money Security Interest (including any
Capital Lease) permitted hereunder to the extent, but only to the extent, that
the agreements governing such Purchase Money Security Interest or Capital Lease
prohibit the granting of a security interest to the Administrative Agent (other
than to the extent that any such prohibition would be rendered ineffective
pursuant to 9-406, 9-407 or 9-408 of the Uniform Commercial Code or other
applicable Law), and (c) any rights or property, including, without limitation,
any intent-to-use trademark applications (until such time as the Loan Party
begins to use such trademark), to the extent that any valid and enforceable Law
applicable to such rights or property prohibits the creation of a security
interest in such rights or property or would otherwise result in a material loss
of rights from the creation of such security interest therein (other than to the
extent that any such prohibition would be rendered ineffective pursuant to
9-406, 9-407 or 9-408 of the Uniform Commercial Code or other applicable Law),
or in the case of a trademark application, would impair the validity or
enforceability of any registration that issues from such intent-to-use Trademark
application under applicable Law; provided, that, with respect to each of the
foregoing clauses (a) through (c), immediately upon the ineffectiveness, lapse
or termination of any such restriction, the Collateral shall include, and such
Loan Party shall be deemed to have granted a security interest in, all such
rights and interests or equipment or other assets, as the case may be, as if
such provision had never been in effect; and provided, further that,
notwithstanding any such restriction in any of the foregoing clauses (i) through
(ii), the Collateral shall, to the extent any such referenced restriction does
not by its terms apply thereto, include all the right to receive all proceeds
derived from or in connection with the sale, assignment or transfer of such
rights and interests; (iii) motor vehicles, boats and trailers; (iv) Excluded
Equity, and (v) as to which the Administrative Agent, at the request of any Loan
Party, determines in writing in its sole discretion that the costs of obtaining
a Lien in any specifically identified assets (or to perfect the same) are
excessive in relation to the benefit to the Administrative Agent and the Lenders
of the security afforded thereby.
Collateral Documents shall mean (i) the Security Agreement, (ii) the Pledge
Agreement, (iii) the Debenture, (iv) the Mortgage and Charge of Share, (v)
the Patent, Trademark and Copyright Security Agreement, and (vi) any other Loan
Document hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the Obligations of any Loan Party under any
Loan Document.
Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and Incremental Revolving Credit Commitment (if any) and Incremental
Term Loan Commitment (if any) and, in the case of PNC, its Swing Loan
Commitment, and Commitments shall mean the aggregate of the Revolving Credit
Commitments, Incremental Revolving Credit Commitments, Incremental Term Loan
Commitment and Swing Loan Commitment of all of the Lenders.
Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].
Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].


7

--------------------------------------------------------------------------------





Computation Date shall have the meaning specified in Section 2.11.1 [Periodic
Computations of Dollar Equivalent amounts of Revolving Credit Loans and Letters
of Credit Outstanding, Etc.].
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
Consolidated EBITDA for any period of determination shall mean, on a
consolidated basis, (i) net income, plus, to the extent deducting in determining
such net income, and without duplication, the sum of (a) depreciation,
(b) amortization, (c) other non-cash charges to net income (excluding non-cash
charges that are expected to become cash charges in a future period or that are
reserves for future cash charges), (d) interest expense, (e) income tax expense,
(f) documented reasonable third-party costs, including legal, accounting and
financial expenses, incurred in connection with this Agreement or any Permitted
Acquisition, (g) documented non-recurring restructuring and severance expenses
incurred prior to the Closing Date, (h) documented non-recurring restructuring
and severance expenses (but excluding any cost savings for severance associated
with a Permitted Acquisition) incurred on or after the Closing Date in an
aggregate amount not to exceed $2,000,000 from and after the Closing Date, (i)
costs savings directly related to the TTI Acquisition in the amounts set forth
on Schedule 1.1(C) hereto, (j) costs savings directly related to any Permitted
Acquisition (other than the TTI Acquisition), to be realized within twelve (12)
months after the date of consummation of such Permitted Acquisition, that are
documented by a third party quality of earnings report or set forth on a
detailed schedule prepared by the Borrowing Agent and approved by the
Administrative Agent in its reasonable discretion, provided the aggregate amount
added back under this clause (j) in any period shall not exceed ten percent
(10%) of Consolidated EBITDA for such period calculated prior to adding back
such amounts, (k) to the extent included as a deduction in calculating net
income for such period, the amount of any Change in Fair Value of Contingent
Consideration, and (l) costs, fees, expenses and charges relating to the credit
facility or facilities under this Agreement and any amendments, restatements,
waivers, supplements or other modifications to any of the Loan Documents from
time to time, minus (ii) to the extent included in determining such net income,
the sum of, without duplication, (A) non-cash credits to net income (excluding
non-cash credits that represent an accrual or reserve for a future or potential
future cash payment) and (B) to the extent included as a gain or other increase
in calculating net income for such period, the amount of any Change in Fair
Value of Contingent Consideration, in each case of the Parent and its
Subsidiaries for such period determined and consolidated in accordance with
GAAP.
For purposes of calculating the Leverage Ratio only (but not for any other
purpose, including not for calculating the Interest Coverage Ratio), if during
any period the Parent or any Subsidiary thereof shall have made any Acquisition
or Disposition, such transaction shall be deemed to have occurred on and as of
the first day of such period, and the following pro forma adjustments shall be
made to Consolidated EBITDA (a) all income statement items (whether positive or
negative) attributable to the property, line of business or the Person subject
to such Disposition shall be excluded from the results of the Parent and its


8

--------------------------------------------------------------------------------





Subsidiaries for such period and (b) all income statement items (whether
positive or negative) attributable to the property, line of business or the
Person subject to such Acquisition shall be included in the results of the
Parent and its Subsidiaries for such period, so long as in the case of this
clause (b) (x) if the Consolidated EBITDA attributable to the property, line of
business or the Person subject to such Acquisition during the period of
determination is seven percent (7%) or more of Consolidated EBITDA prior to
including such income statement items, the Administrative Agent (and the
Administrative Agent shall promptly distribute to the Lenders) shall have
received for the prior three (3)-year period audited financial statements
prepared on a GAAP or IFRS basis (provided that certain aspects of such
financial statements do not need to be prepared on a GAAP or IFRS basis if the
Administrative Agent, acting in its reasonable discretion, approves such
non-GAAP or IFRS aspects) or an independent third-party due diligence report for
such Person from a nationally recognized accounting firm or other recognized
firm reasonably acceptable to the Administrative Agent, (y) the Person who is
being acquired or who will own the assets being acquired is (or shall, within
the time periods specified in this Agreement, become) a Loan Party to the extent
required by this Agreement, and (z) the Borrowers have otherwise complied (or
shall comply within the time periods specified in this Agreement) with
Section 8.1.12 [Additional Collateral; Joinder of Subsidiaries] and Section
8.2.9 [Subsidiaries, Partnerships and Joint Ventures]; provided, that, for
purposes of clause (b) immediately above, if such audited financial statements
or third-party due diligence report are required and have not been provided to
the Administrative Agent (and distributed to the Lenders), the historical
Consolidated EBITDA of such Person or attributable to such assets shall not be
included in the calculation of Consolidated EBITDA unless consented to in
writing by the Administrative Agent in its sole discretion.
Consolidated Interest Expense shall mean, for any period, the sum, without
duplication, of (i) the interest expense (including imputed interest expense in
respect of obligations under Capital Leases) of the Parent and its consolidated
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP and (ii) any interest or other financing costs becoming payable during
such period in respect of Indebtedness of the Parent or its consolidated
Subsidiaries to the extent such interest or other financing costs shall have
been capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP. For purposes of the foregoing, interest expense
shall be determined after giving effect to any net payments made or received by
the Parent or any Subsidiary with respect to any Interest Rate Hedge.
Consolidated Total Funded Debt shall mean, as of any date, consolidated
Indebtedness of the Parent and its Subsidiaries on such date, other than (i)
obligations that constitute Indebtedness solely by reason of clause (iv) of the
definition of “Indebtedness”, (ii) trade payables and accrued expenses
constituting Indebtedness solely under clause (v) of the definition of
“Indebtedness” and (iii) Indebtedness consisting of reasonable and customary
obligations in respect of purchase price holdbacks and post-closing purchase
price and other monetary adjustments incurred in connection with any Permitted
Acquisition, provided that this clause (iii) shall not exclude from Consolidated
Total Funded Debt (a) Contingent Consideration to the extent such Contingent
Consideration is required to be included as a liability on the balance sheet of
the Parent and its Subsidiaries in accordance with GAAP and (b) seller notes.


9

--------------------------------------------------------------------------------





Contingent Consideration shall mean the value of any amount(s) paid or payable,
as the case may be, by a Loan Party or Subsidiary thereof in connection with an
Acquisition that is subject to the future financial performance of an acquired
business (e.g., earnout), achievement of an uncertain future milestone or the
occurrence or nonoccurrence of an uncertain future event.
Covered Entity shall mean (i) the Parent, each of the Parent’s Subsidiaries, all
Guarantors and all pledgors of Collateral, (ii) any of their directors,
officers, employees, agents or affiliates, and (iii) each Person that, directly
or indirectly, is in control of, or is owned or controlled by, a Person
described in clause (i) above (subject to the last sentence of this definition
and including the Persons under clause (ii) of this definition, each a “Covered
Person”). For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise. Notwithstanding the foregoing, at any time the Equity Interests of
Parent are traded on a public stock exchange, the definition of Covered Entity
shall not include any shareholder of the Parent unless such shareholder is
considered to have control of such Person pursuant to clause (y) of the
definition of control in Covered Entity.
Covered Person shall have the meaning specified in the definition of “Covered
Entity”.
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate, as adjusted for any additional costs
pursuant to Section 5.8.5(ii) [Additional Reserve Requirements]. Notwithstanding
the foregoing, if the Daily LIBOR Rate as determined above would be less than
zero (0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.
Debenture shall mean a Debenture between or among one or more of the Loan
Parties formed under the laws of England and Wales and the Administrative Agent,
substantially in the form of Exhibit 1.1(CA-3) or such other form as shall be
reasonably agreed by the Administrative Agent and the Borrowing Agent.
Defaulting Lender shall mean any Lender that (i) has failed, within two Business
Days of the date required to be funded or paid, to (a) fund any portion of its
Loans, (b) fund any portion of its participations in Letters of Credit or Swing
Loans or (c) pay over to the Administrative Agent, any Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (a) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(ii) has notified a Loan Party or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular


10

--------------------------------------------------------------------------------





default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (iii) has
failed, within two Business Days after request by the Administrative Agent or
the Borrowing Agent, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iii) upon the Administrative Agent’s
or the Borrowing Agent’s receipt of such certification in form and substance
satisfactory to the Administrative Agent or the Borrowing Agent, as the case may
be, (iv) has become the subject of a Bankruptcy Event, (v) has failed at any
time to comply with the provisions of Section 5.3 [Sharing of Payments by
Lenders] with respect to purchasing participations from the other Lenders,
whereby such Lender’s share of any payment received, whether by setoff or
otherwise, is in excess of its Ratable Share of such payments due and payable to
all of the Lenders, or (vi) has become, or has a direct or indirect parent
company that has become, the subject of a Bail-In Action.
As used in this definition and in Section 2.10 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
Designated Accounts shall mean (i) so long as no Event of Default or Potential
Default exists, deposit accounts and securities accounts held by a Loan Party
with any Lender, and (ii) other deposit accounts and securities accounts with
amounts on deposit, or holding securities or other assets, with a value not to
exceed the Dollar Equivalent of $5,000,000 in the aggregate.
Disqualified Equity Interests shall mean, with respect to any Person, any Equity
Interests of such Person that, by its terms (or by the terms of any security or
other Equity Interest into which it is convertible or for which it is
exchangeable) or upon the happening of any event or condition or pursuant to any
agreement, (i) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior Payment in Full), (ii) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity


11

--------------------------------------------------------------------------------





Interests) (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior Payment in Full), (iii) provides
for the scheduled payments of dividends in cash or (iv) is or may be convertible
into or exchangeable for Indebtedness or any other Equity Interest that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the latest scheduled maturity date of the Loans
and Commitments; provided that Equity Interests issued pursuant to a plan for
the benefit of employees of the Parent or its Subsidiaries or by any such plan
to such employees shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by the Parent or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations or as a
result of such employee’s termination, death or disability.
Disposition or Dispose shall mean the sale, transfer, license, lease or other
disposition outside of the ordinary course of business of any property by any
Loan Party or Subsidiary, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.
Distribution shall mean, with respect to any Person, any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of such Person’s Equity Interests or on account of
the purchase, redemption, retirement or acquisition of such Person’s Equity
Interests (including warrants, options or rights therefor)
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.
Domestic Borrower shall mean individually, and Domestic Borrowers collectively,
the Parent and any Domestic Subsidiary that joins this Agreement after the
Closing Date as a Borrower and, for the sake of clarity, shall not include any
Foreign Subsidiary.
Domestic Loan Parties or Domestic Loan Party shall mean the Domestic Borrower(s)
and any Guarantor that is a Domestic Subsidiary.
Domestic Subsidiary shall mean any Subsidiary of the Parent incorporated or
organized under the Laws of the United States of America, any State thereof or
the District of Columbia.
Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].
EEA Financial Institution shall mean (i) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (ii) any entity established in an EEA Member
Country which is a parent of an institution described in clause (i) of this
definition, or (iii) any financial institution established


12

--------------------------------------------------------------------------------





in an EEA Member Country which is a subsidiary of an institution described in
clauses (i) or (ii) of this definition and is subject to consolidated
supervision with its parent.
EEA Member Country shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Effective Date shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.
Eligible Assignee shall mean any Person eligible to become an assignee of a
Lender under 11.8.2. [Assignment by Lenders]
Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.
Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).
Environment shall mean ambient, air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.
Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the Environment; (iv) the
presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation, labeling, packaging, sale,
transport, storage, collection, distribution, disposal or release or threat of
release of regulated substances; (v) the presence of contamination; (vi) the
protection of endangered or threatened species; and (vii) the protection of
environmentally sensitive areas.
Equity Interests shall mean shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.


13

--------------------------------------------------------------------------------





Equivalent Amount shall mean, at any time, as determined by the Administrative
Agent (which determination shall be conclusive absent manifest error), with
respect to an amount of any currency (the “Reference Currency”) which is to be
computed as an equivalent amount of another currency (the “Equivalent
Currency”), the amount of such Equivalent Currency converted from such Reference
Currency at the Administrative Agent’s rate (based on the market rates then
prevailing and available to the Administrative Agent) for such Equivalent
Currency for such Reference Currency at a time determined by the Administrative
Agent on the second Business Day immediately preceding the event for which such
calculation is made.
Equivalent Currency shall have the meaning specified in the definition of
“Equivalent Amount”.
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
ERISA Event shall mean with respect to a Pension Plan, a reportable event under
Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; a withdrawal by the Parent or any member of the ERISA Group from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; a complete or partial withdrawal by the Parent or any member of the ERISA
Group from a Multiemployer Plan, notification that a Multiemployer Plan is in
reorganization, or occurrence of an event described in Section 4041A(a) of ERISA
that results in the termination of a Multiemployer Plan; the filing of a notice
of intent to terminate a Pension Plan, the treatment of a Pension Plan amendment
as a termination under Section 4041(e) of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan;  an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; or the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Parent or any member of the
ERISA Group.
ERISA Group shall mean, at any time, the Parent and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control and all other entities which, together with the Parent, are
treated as a single employer under Section 414 of the Code or Section 4001(b)(1)
of ERISA.
EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
Euro shall refer to the lawful currency of the Participating Member States.


14

--------------------------------------------------------------------------------





Euro-Rate shall mean the following:
(i)    with respect to the U.S. Dollar Loans comprising any Borrowing Tranche to
which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent as the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. Dollar deposits are offered by leading banks in the
London interbank deposit market), rounded upwards, if necessary, to the nearest
1/100th of 1% per annum (with .005% being rounded up), or the rate which is
quoted by another source selected by the Administrative Agent as an authorized
information vendor for the purpose of displaying rates at which U.S. Dollar
deposits are offered by leading banks in the London interbank deposit market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for U.S. Dollars for an amount comparable to such Borrowing Tranche and
having a borrowing date and a maturity comparable to such Interest Period.
(ii)    with respect to Optional Currency Loans in Euros or British Pounds
Sterling comprising any Borrowing Tranche for any Interest Period, the interest
rate per annum determined by the Administrative Agent as the rate which appears
on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which the relevant Optional Currency is offered by leading
banks in the London interbank deposit market), rounded upwards, if necessary, to
the nearest 1/100th of 1% (with .005% being rounded up) per annum, or the rate
which is quoted by another source selected by the Administrative Agent as an
authorized information vendor for the purpose of displaying rates at which such
applicable Optional Currencies are offered by leading banks in the London
interbank deposit market at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period as the Relevant
Interbank Market offered rate for deposits in Euros or British Pounds Sterling
for an amount comparable to the principal amount of such Borrowing Tranche and
having a borrowing date and a maturity comparable to such Interest Period.
(iii)    The Euro-Rate for any Loans shall be based upon the Euro-Rate for the
currency in which such Loans are requested. With respect to any Loans available
at a Euro-Rate, if at any time, for any reason, the source(s) for the Euro-Rate
described above for the applicable currency or currencies is no longer
available, then the Administrative Agent may determine a comparable replacement
rate at such time (which determination shall be conclusive absent manifest
error).
(iv)    The Administrative Agent shall give prompt notice to the Borrowing Agent
of the Euro-Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.
(v)    Notwithstanding the foregoing, if the Euro-Rate as determined under any
method above would be less than zero (0.00), such rate shall be deemed to be
zero (0.00) for purposes of this Agreement.


15

--------------------------------------------------------------------------------





Euro-Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit Euro-Rate Option].
Euro-Rate Termination Date shall have the meaning set forth in Section 4.6
[Successor Euro-Rate Index].
Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”
Excluded Collateral shall have the meaning set forth in the definition of
“Collateral” herein.
Excluded Deposit Accounts shall mean, collectively, (i) deposit accounts
established and used solely for the purpose of funding payroll, payroll taxes
and other compensation and benefits to employees, (ii) deposit accounts
established as trust, escrow or fiduciary accounts, (iii) deposit accounts that
are zero balance accounts and (iv) each Designated Account constituting a
deposit account.
Excluded Equity shall mean, solely with respect to Collateral for the
Obligations of the Domestic Loan Parties, any of the following: (i) with respect
to any direct Subsidiary (of any Domestic Loan Party) that is a CFC, any voting
Equity Interest that possesses voting power in excess of 65% (but only to the
extent of such excess) of the total combined voting power of all classes of
outstanding voting Equity Interest of such Subsidiary; and (ii) with respect to
any direct Subsidiary (of any Domestic Loan Party) that is not a corporation for
United States federal income tax purposes, the outstanding voting Equity
Interests of any direct Subsidiary of a Domestic Loan Party to the extent a
pledge of such direct Subsidiary’s voting Equity Interests would result, for
purposes of Section 956(d) of the Code, in a pledge in excess of 65% of the
total combined voting power of all classes of outstanding voting Equity Interest
of a Subsidiary that is a CFC.
Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: if a Swap Obligation arises under a master
agreement governing more than one Swap, this definition shall apply only to the
portion of such Swap Obligation that is attributable to Swaps for which such
guaranty or security interest is or becomes illegal under the CEA, or any rule,
regulations or order of the CFTC, solely as a result of the failure by such Loan
Party for any reason to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap, if a guarantee of a Swap Obligation would cause
such obligation to be an Excluded Hedge Liability but the grant of a security
interest would not cause such obligation to be an Excluded Hedge Liability, such
Swap Obligation shall constitute an Excluded Hedge Liability


16

--------------------------------------------------------------------------------





for purposes of the guaranty but not for purposes of the grant of the security
interest, and if there is more than one Loan Party executing this Agreement or
the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to the particular Swap Obligations that
constitute Excluded Hedge Liabilities with respect to such Person, and the
particular Person with respect to which such Swap Obligations constitute
Excluded Hedge Liabilities.
Excluded Perfection Action shall have the meaning given such term in Section
8.1.12 [Additional Collateral; Joinder of Subsidiaries].
Excluded Securities Accounts shall mean, collectively, each Designated Account
constituting a securities account.
Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient’s failure to comply with Section
5.9.7 [Status of Lenders], (iv) any U.S. federal withholding Taxes imposed under
FATCA, (v) any Tax imposed by the United Kingdom if, on the date on which the
payment falls due, the payment could have been made to the relevant Lender
without any deduction or withholding for or on account of any Taxes imposed by
the United Kingdom if the Lender had been a Qualifying Lender, but on that date
the Lender is not or has ceased to be a Qualifying Lender other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any Laws (including any
Treaty) or any published practice or published concession of any relevant
Official Body, (vi) any United Kingdom withholding Taxes imposed on a payment to
a Lender where the Lender is a Qualifying Lender solely by virtue of paragraph
(ii) of the definition of “Qualifying Lender” and (x) an officer of H.M. Revenue
& Customs has given (and not revoked) a direction (a “Direction”) under section
931 of the Income Tax Act 2007 which relates to the payment and the Lender has
received from the Borrower making the payment a certified copy of that Direction
and (y) the payment could have been made to the Lender without any withholding
Tax if that Direction had not been made, (vii) any United Kingdom withholding
Taxes imposed on a payment to a Lender where the Lender is a Qualifying Lender
solely by virtue of paragraph (ii)


17

--------------------------------------------------------------------------------





of the definition of “Qualifying Lender” and (x) the Lender has not given a Tax
Confirmation to the Parent; and (y) the payment could have been made to the
Lender without any withholding Tax if the Lender had given a Tax Confirmation to
the Parent or the applicable Borrower, on the basis that the Tax Confirmation
would have enabled the applicable Borrower to have formed a reasonable belief
that the payment was an “excepted payment” for the purpose of section 930 of the
Income Tax Act 2007, and (viii) any United Kingdom withholding Taxes imposed on
a payment to a Lender where the Lender is a Treaty Lender and the applicable
Borrower making the payment is able to demonstrate that the payment could have
been made to the Treaty Lender without a deduction or withholding for or on
account of Tax imposed by the United Kingdom had the Treaty Lender complied with
its obligations in Section 5.9.9 [Treaty Lenders] and Section 5.9.10 [Provision
of Information].
Existing Letters of Credit shall mean the letters of credit listed on Schedule
1.1(D) attached hereto.
Extended Loans/Commitments shall mean extended Revolving Credit Loan and/or
Extended Revolving Credit Commitments.
Extended Revolving Credit Loans shall have the meaning assigned to such term in
Section 2.15(i).
Extended Revolving Credit Commitments shall have the meaning assigned to such
term in Section 2.15(i).
Extending Lender shall have the meaning assigned to such term in
Section 2.15(ii).
Extension Agreement shall have the meaning assigned to such term in
Section 2.15(iii).
Extension Election shall have the meaning assigned to such term in
Section 2.15(ii).
Extension Request shall have the meaning assigned to such term in
Section 2.15(i).
FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Official Bodies entered into in connection
with the implementation of the foregoing.
FCPA shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.


18

--------------------------------------------------------------------------------





Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%, with .005% being rounded up) announced by the Federal Reserve Bank
of New York (or any successor) on such day as being the weighted average of the
rates on overnight federal funds transactions on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the date of this Agreement; provided, if such Federal Reserve Bank
(or its successor) does not announce such rate on any day, the “Federal Funds
Effective Rate” for such day shall be the Federal Funds Effective Rate for the
last day on which such rate was announced.
Foreign shall mean, with respect to a Loan Party or a Subsidiary, one which is
organized under the laws of a jurisdiction other than the United States of
America, any State thereof or the District of Columbia.
Foreign Borrower shall mean individually, and Foreign Borrowers collectively,
General Physics UK, GP Holdings UK, GP Strategies Limited, GP Strategies
Training UK, and any other Foreign Subsidiary that is hereafter joined hereto as
a Borrower.
Foreign Borrower Sublimit shall mean the Dollar Equivalent of $20,000,000.
Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.
Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.
Foreign Lender shall mean (i) if the applicable Borrower is a U.S. Person, a
Lender that is not a U.S. Person, and (ii) if the applicable Borrower is not a
U.S. Person, a Lender that is resident or organized under the Laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.
Foreign Subsidiary shall mean any Subsidiary of the Parent that is not a
Domestic Subsidiary and any Domestic Subsidiary that is a Subsidiary of a
Subsidiary referred to in clause (i) immediately above.
Foreign Subsidiary HoldCo shall mean any Domestic Subsidiary of the Borrower
formed or acquired before, on or after the Closing Date, that has no material
assets other than Equity Interests of Foreign Subsidiaries that are controlled
foreign corporations within the meaning of Section 957(a) of the Code.


19

--------------------------------------------------------------------------------





GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.
Government Contract shall mean, with respect to the Parent and its Subsidiaries,
any contract with the United States or any department, agency or instrumentality
thereof or any one or more of the states of the United States or any department,
agency, or instrumentality thereof to which the Parent or a Subsidiary thereof
is a party.
Group shall mean, at any time, the Parent and its Subsidiaries at such time.
Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement and the other applicable Loan Documents as a Guarantor after the
Closing Date.
Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business. The amount of any Guaranty shall be deemed to be an amount equal to
the stated or determinable amount of the Indebtedness in respect of which such
Guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith.
Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors to the Administrative Agent for the benefit of the
Lenders.
Hedge Liabilities shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.
ICC shall have the meaning specified in Section 11.11.1 [Governing Law].
IFRS means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
Increase Effective Date shall have the meaning set forth in Section 3.1(i)
[Incremental Commitments].
Incremental Commitments shall mean, collectively, the Incremental Term
Commitments and the Incremental Revolving Credit Commitments.


20

--------------------------------------------------------------------------------





Incremental Facility Amendment shall have the meaning set forth in
Section 3.1(vii) [Amendment to Loan Documents - Incremental Facilities].
Incremental Lenders shall have the meaning set forth in Section 3.1(i)
[Incremental Commitments].
Incremental Loan shall mean any Incremental Term Loan and any Incremental
Revolving Credit Loan.
Incremental Revolving Credit Commitment shall have the meaning set forth in
Section 3.1(i) [Incremental Commitments].
Incremental Revolving Credit Loan shall mean any Revolving Credit Loan made
pursuant to an Incremental Revolving Credit Commitment.
Incremental Term Commitment shall have the meaning set forth in Section 3.1(i)
[Incremental Commitments].
Incremental Term Loan shall mean any term loan made pursuant to an Incremental
Term Commitment.
Indebtedness shall mean, as to any Person at a particular time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money, (ii)
amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit agreement, (iv) obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device, (v) any other transaction (including
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but excluding (1)
Qualified Equity Interests and (2) accounts payables and accrued expenses
incurred in the ordinary course of business which are not represented by a
promissory note or other evidence of indebtedness and which are not more than
ninety (90) days past due or which are disputed in good faith by such Person and
for which adequate reserves are being provided on the books of such Person in
accordance with GAAP), including Capital Lease Obligations and Synthetic Lease
Obligations, (vi) any obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (vii) any Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed, (viii)
any Guaranty of Indebtedness for borrowed money and (ix) all obligations to make
or pay Contingent Consideration to the extent such obligation is required to be
included as a liability on the balance sheet of such Person in accordance with
GAAP.
Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under


21

--------------------------------------------------------------------------------





any Loan Document, and (ii) to the extent not otherwise described in the
preceding clause (i), Other Taxes.
Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].
Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
non‑confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.
Insolvency Proceeding shall mean, with respect to any Person, a case, action or
proceeding with respect to such Person before any court or any other Official
Body under any bankruptcy, insolvency, reorganization or other similar Law now
or hereafter in effect, or for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator (or similar official) of
any Loan Party or otherwise relating to the liquidation, dissolution, winding-up
or relief of such Person, or any general assignment for the benefit of
creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of such Person’s creditors generally or any substantial
portion of its creditors; undertaken under any Law.
Intellectual Property shall mean any patents, trademarks, service marks,
designs, business names, copyrights, database rights, design rights, domain
names, moral rights, inventions, confidential information, knowhow and other
intellectual property rights and interests (which may now or in the future
subsist), whether registered or unregistered; and the benefit of all
applications and rights to use such assets of each member of the Group (which
may now or in the future subsist).
Intercompany Subordination Agreement shall mean the Intercompany Subordination
Agreement dated as of the Closing Date among the Loan Parties in substantially
the form of Exhibit 1.1(I).
Interest Coverage Ratio shall mean, as of any date of determination, the ratio
of (i) Consolidated EBITDA to (ii) Consolidated Interest Expense (a) for the
four fiscal quarters then ending if such date is a fiscal quarter end or (b) for
the four fiscal quarters most recently ended for which financial statements have
been delivered to the Lenders pursuant to Section 8.3.1 [Quarterly Financial
Statements] or 8.3.2 [Annual Financial Statements] if such date is not a fiscal
quarter end.
Interest Period shall mean the period of time selected by the Borrowers in
connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Revolving Credit Loans bear interest under the Euro-Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrowers are requesting new Loans, or (ii) the date of renewal of
or conversion to the Euro-Rate Option if the Borrowers are renewing or
converting to the Euro-Rate Option


22

--------------------------------------------------------------------------------





applicable to outstanding Loans. Notwithstanding the second sentence hereof: (A)
the only Interest Period available for Optional Currency Loans shall be one
Month, (B) any Interest Period which would otherwise end on a date which is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (C) the Borrowers shall
not select, convert to or renew an Interest Period for any portion of the Loans
that would end after the Revolving Credit Expiration Date.
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.
Interest Rate Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.
Interest Rate Option shall mean the Base Rate Option or the Euro-Rate Option.
IRS shall mean the United States Internal Revenue Service.
ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].
Issuing Lender shall mean (i) solely with respect to the Existing Letters of
Credit, the issuers thereof as set forth on Schedule 1.1(D), and (ii) PNC, in
its individual capacity as an issuer of Letters of Credit hereunder, any
successor issuer pursuant to Section 10.6 [Resignation of Administrative Agent]
and any other Lender that has agreed with the Parent and the Administrative
Agent to be an Issuing Lender. No Lender shall be obligated to be an Issuing
Lender or to issue a Letter of Credit (other than, on the terms hereof, PNC and,
with respect to the Existing Letters of Credit, the issuer thereof) unless
otherwise agreed to by such Lender in its sole discretion. No Issuing Lender set
forth in clause (i) above shall have any obligation or commitment to reissue,
renew, extend or amend any Existing Letter of Credit issued thereby.
Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.
Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.
Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is (or was at the time entered into) provided by any Lender or its Affiliate and
for which such Lender (if it is other than PNC) confirms to the Administrative
Agent in writing prior to the execution thereof that it: is documented in a
standard International Swaps and Derivatives


23

--------------------------------------------------------------------------------





Association Master Agreement or another reasonable and customary manner,
provides for the method of calculating the reimbursable amount of the provider’s
credit exposure in a reasonable and customary manner, and is entered into for
hedging (rather than speculative) purposes (or such other confirmation as shall
be reasonably acceptable to the Administrative Agent in its sole discretion).
The liabilities owing to the provider of any Lender Provided Foreign Currency
Hedge (the “Foreign Currency Hedge Liabilities”) by any Loan Party that is party
to such Lender Provided Foreign Currency Hedge shall, for purposes of this
Agreement and all other Loan Documents be “Obligations” of such Person and,
subject to the limitations in the definition of “Obligations”, of each other
Loan Party, be guaranteed obligations under the Guaranty Agreement and secured
obligations under any other Loan Document, as applicable, and otherwise treated
as Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Foreign Currency Hedge Liabilities shall be pari passu with the Liens securing
all other Obligations under this Agreement and the other Loan Documents, subject
to the express provisions of Section 9.2.4 [Application of Proceeds].
Lender Provided Interest Rate Hedge shall mean (i) the Interest Rate Hedges
listed on Schedule 1.1(E) and (ii) an Interest Rate Hedge which is (or was at
the time entered into) provided by any Lender or its Affiliate and with respect
to which such Lender (if it is other than PNC) confirms to the Administrative
Agent in writing prior to the execution thereof that it: is documented in a
standard International Swaps and Derivatives Association Master Agreement, or
another reasonable and customary manner, provides for the method of calculating
the reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and is entered into for hedging (rather than speculative)
purposes (or such other confirmation as shall be reasonably acceptable to the
Administrative Agent in its sole discretion). The liabilities owing to the
provider of any Lender Provided Interest Rate Hedge (the “Interest Rate Hedge
Liabilities”) by any Loan Party that is party to such Lender Provided Interest
Rate Hedge shall, for purposes of this Agreement and all other Loan Documents be
“Obligations” of such Person and, subject to the limitations in the definition
of “Obligations”, of each other Loan Party, be guaranteed obligations under the
Guaranty Agreement and secured obligations under any other Loan Document, as
applicable, and otherwise treated as Obligations for purposes of the other Loan
Documents, except to the extent constituting Excluded Hedge Liabilities of such
Person. The Liens securing the Interest Rate Hedge Liabilities shall be pari
passu with the Liens securing all other Obligations under this Agreement and the
other Loan Documents, subject to the express provisions of Section 9.2.4
[Application of Proceeds].
Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder and any other Person
that shall become a party hereto pursuant to an Incremental Facility Amendment,
each of which is referred to herein as a Lender. For the purpose of any Loan
Document which provides for the granting of a security interest or other Lien to
the Lenders or to the Administrative Agent for the benefit of the Lenders as
security for the Obligations, “Lenders” shall include any Affiliate of a Lender
to which such Obligation is owed.


24

--------------------------------------------------------------------------------





Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].
Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.
Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].
Leverage Ratio shall mean, as of any date of determination, the ratio of
Consolidated Total Funded Debt of the Parent and its Subsidiaries on such date
to Consolidated EBITDA for the four fiscal quarters then ending if such date is
a fiscal quarter end or for the four fiscal quarters most recently ended for
which financial statements have been delivered to the Lenders pursuant to
Sections 8.3.1 [Quarterly Financial Statements] or 8.3.2 [Annual Financial
Statements] if such date is not a fiscal quarter end.
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security.
Liquidity shall mean, at any time of determination, the sum of (i) the Revolving
Credit Borrowing Availability at such time, provided that the conditions set
forth in clauses (i) and (ii) of Section 7.2 [Each Loan or Letter of Credit]
shall be satisfied at such time, and (ii) the aggregate amount of unrestricted
cash and cash equivalents owned by the Loan Parties and not controlled by or
subject to any Lien in favor of any creditor (other than Liens created under the
Loan Documents and Liens constituting Permitted Liens of the type referred to in
clause (xi) of the definition of such term).
Loan Documents shall mean this Agreement, the Borrower Joinders (if any), the
Administrative Agent’s Letter, the Security Agreement, the Pledge Agreement, the
Debenture, the Mortgage and Charge of Shares, the Patent, Trademark and
Copyright Security Agreement, the Guaranty Agreement, the Intercompany
Subordination Agreement, the Guarantor Joinders (if any), the Notes and the
Perfection Certificate(s) and any amendments, consents, instruments,
certificates or documents delivered in connection herewith or therewith
(including any other Collateral Documents).


25

--------------------------------------------------------------------------------





Loan Parties shall mean the Borrowers and the Guarantors.
Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].
Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans (including all Incremental Revolving Credit Loans), Swing Loans or
Incremental Term Loans or any Revolving Credit Loan (including any Incremental
Revolving Credit Loan), Swing Loan or Incremental Term Loan.
Material Adverse Change shall mean any set of circumstances or events which
(1) has any material adverse effect whatsoever upon the validity or
enforceability of this Agreement or any other Loan Document, (1) is material and
adverse to the business, properties, assets, financial condition or results of
operations of the Loan Parties taken as a whole, (1) impairs materially the
ability of the Loan Parties taken as a whole to duly and punctually pay or
perform any of the Obligations, or (1) impairs materially he ability of the
Administrative Agent or any of the Lenders, to the extent permitted, to enforce
their legal remedies pursuant to this Agreement or any other Loan Document.
Material Government Contract shall mean each Government Contract to which the
Parent or any Subsidiary thereof is a party under which the aggregate accounts
or other receivables thereunder exceed $1,500,000.
Material Subsidiary shall mean (i) a Subsidiary of the Parent that has total
assets (excluding goodwill and intercompany receivables) in excess of 5% of the
consolidated total assets of the Parent and its Subsidiaries (excluding goodwill
and intercompany receivables) or total revenues (excluding intercompany revenue)
in excess of 5% of the consolidated total revenues of the Parent and its
Subsidiaries (excluding intercompany revenue) (in each case based upon and as of
the date of delivery of the most recent consolidated financial statements of the
Parent furnished pursuant to Section 8.3.1 [Quarterly Financial Statements] or
Section 8.3.2 [Annual Financial Statements] or Section 6.1.6(i) [Historical
Statements], as applicable); or (ii) any Subsidiary that owns, directly or
indirectly, Equity Interests in any other Material Subsidiary; provided that if
the consolidated total assets (excluding goodwill and intercompany receivables)
or consolidated total revenues (excluding intercompany revenue) of all
Subsidiaries that under clauses (i) and (ii) above would not constitute Material
Subsidiaries would, but for this proviso, exceed 10% of the consolidated total
assets of the Parent and its Subsidiaries (excluding goodwill and intercompany
receivables) or 10% of the consolidated total revenues of the Parent and its
Subsidiaries (excluding intercompany revenue), then one or more of such
Subsidiaries shall for all purposes of this Agreement be deemed to be Material
Subsidiaries in descending order based on the amounts of their total assets
(excluding goodwill and intercompany receivables) or revenues (excluding
intercompany revenue), as the case may be, until such excess shall have been
eliminated.
Month, with respect to an Interest Period shall mean the interval between the
days in consecutive calendar months numerically corresponding to the first day
of such Interest Period. If any Interest Period begins on a day of a calendar
month for which there is no


26

--------------------------------------------------------------------------------





numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
Moody’s shall mean Moody’s Investor Services, Inc. and its successors.
Mortgage and Charge of Shares shall mean a Mortgage and Charge of Shares between
or among Parent and the Administrative Agent substantially in the form of
Exhibit 1.1(CA-4) or such other form as shall be reasonably agreed by the
Administrative Agent and such Loan Party(ies).
Multiemployer Plan shall mean any employee pension benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five plan years,
has made or had an obligation to make such contributions.
Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].
Non-Extended Revolving Credit Commitments shall have the meaning specified in
subsection 2.15(i).
Non-Extended Revolving Credit Loans shall have the meaning specified in
Section 2.15(i).
Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.
Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and
in the form of Exhibit 1.1(N)(2) evidencing the Swing Loan.
Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other Persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, (iii) any Lender Provided Foreign Currency Hedge, and (iv) any Other
Lender Provided Financial Service Product. Notwithstanding anything to the
contrary contained in the foregoing, (a) the Obligations shall not include any
Excluded Hedge Liabilities, (b) the “Obligations” of each Foreign Borrower
(other than General Physics UK and GP Holdings UK) shall exclude all
“Obligations” of any Loan Party other than such Foreign Borrower, and (c) the
“Obligations” of General Physics UK and GP Holdings UK shall exclude all
“Obligations” of any Loan Party other than such Foreign Borrower and any other
Foreign Borrower.


27

--------------------------------------------------------------------------------





Official Body shall mean the government of the United States of America, the
United Kingdom or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards (including
the Financial Accounting Standards Board, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).
Optional Currency shall mean the following lawful currencies: Euros and British
Pounds Sterling and any other currency approved by the Administrative Agent and
all of the Lenders pursuant to Section 2.11.2(iii) [European Monetary Union;
Requests for Additional Optional Currencies and Additional Available LC Foreign
Currencies]. Subject to Section 2.11.2 [European Monetary Union], each Optional
Currency must be the lawful currency of the specified country.
Optional Currency Loans shall mean Revolving Credit Loans made in an Optional
Currency.
Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].
Original Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].
Other Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].
Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: credit cards, credit
card processing services, debit cards, purchase cards, ACH transactions, (vi)
overdraft, or (vii) cash management, including controlled disbursement, accounts
or services.
Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of


28

--------------------------------------------------------------------------------





a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are imposed with respect to an assignment (other than
an assignment made pursuant to Section 5.6.2 [Replacement of a Lender]).
Overnight Bank Funding Rate shall mean, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrative
Agent for the purpose of displaying such rate); provided, that if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that if such
rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error). If the Overnight Bank
Funding Rate determined as above would be less than zero, then such rate shall
be deemed to be zero. The rate of interest charged shall be adjusted as of each
Business Day based on changes in the Overnight Bank Funding Rate without notice
to the Borrowers.
Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency or Letters of Credit in an Available LC Foreign Currency, the rate of
interest per annum as determined by the Administrative Agent at which overnight
deposits in such currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day in
the Relevant Interbank Market. If the Overnight Rate determined as above would
be less than zero, then such rate shall be deemed to be zero.
Participant has the meaning specified in Section 11.8.4 [Participations].
Participant Register shall have the meaning specified in Section 11.8.4
[Participations].
Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.
Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark, and Copyright Security Agreement among the Parent, the other Loan
Parties party thereto, and the Administrative Agent, substantially in the form
of Exhibit 1.1(CA-5) or such other form as shall be agreed by the Administrative
Agent and such Loan Party(ies).
Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Revolving Credit Expiration Date or upon acceleration of the
Notes.


29

--------------------------------------------------------------------------------





Payment In Full and Paid in Full shall mean the payment in full in cash of the
Loans and other Obligations hereunder (except contingent indemnification
obligations for which no claim has been made), termination of the Commitments
and expiration or termination of all Letters of Credit (or, with respect to any
undrawn Letters of Credit, the full Cash Collateralization thereof or the
supporting thereof by another letter of credit from an issuing bank on terms
reasonably satisfactory to the applicable Issuing Lender and the Administrative
Agent).
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Pension Plan shall mean at any time an “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA) (including a “multiple employer plan”
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group, or in the case of a
“multiple employer” or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.
Perfection Certificate shall mean the Perfection Certificate in a form approved
by the Administrative Agent executed by the Loan Parties on the Closing Date and
any other Perfection Certificate executed by any other Person who becomes a Loan
Party after the Closing Date.
Permitted Acquisition shall have the meaning specified in Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].
Permitted Investments shall mean:
(i)    direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
(ii)    commercial paper maturing in 180 days or less rated not lower than A-1,
by Standard & Poor’s or P-1 by Moody’s on the date of acquisition;
(iii)    demand deposits, time deposits or certificates of deposit maturing
within one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s or P-1 or the equivalent by Moody’s on
the date of acquisition;
(iv)    money market or mutual funds rated at least A by Standard & Poor’s or at
least A by Moody’s;


30

--------------------------------------------------------------------------------





(v)    investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders;
(vi)    investments in the form of municipal bonds consistent with past
practice; and
(vii)    in the case of a Foreign Subsidiary, investments of a kind or type
similar to the investments described above (replacing, where applicable, United
States of America or any agency or instrumentality thereof with the
corresponding governmental authorities of any foreign jurisdiction and using
comparable ratings, if any, customary in the relevant jurisdiction) in any
country other than the United States of America where such Foreign Subsidiary is
organized or maintains a business location.
Permitted Liens shall mean:
(i)    Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
(ii)    Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;
(iii)    Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable; Liens of customs brokers, freight forwarders and common
carriers incurred in the ordinary course of business that are not yet due and
payable and which attach solely to the property in their possession; and Liens
of landlords in the ordinary course of business securing obligations to pay
lease payments that are not yet due and payable or in default;
(iv)    Good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, utilities, contracts (other than for the
repayment of borrowed money) or leases, or to secure statutory obligations, or
surety, appeal, indemnity, performance or other similar bonds required in the
ordinary course of business;
(v)    Encumbrances consisting of zoning restrictions, easements, environmental
use restrictions or other restrictions on the use of real property, minor
defects or irregularities in title and other similar Liens, none of which
materially impairs the use of such property for the purpose of which the Loan
Parties or their Subsidiaries are using such property or the value thereof, and
none of which is violated in any material respect by existing or proposed
structures or land use;
(vi)    Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders and their Affiliates securing the
Obligations (including Lender Provided Interest Rate Hedges, Lender Provided
Foreign Currency Hedges and Other Lender Provided Financial Services
Obligations);


31

--------------------------------------------------------------------------------





(vii)    Any Lien existing on the Closing Date and described on Schedule 1.1(P)
and extensions, renewals or replacements thereof, provided that the principal
amount secured thereby is not hereafter increased (other than by the amount of
any original issue discount, any premiums and unpaid interest with respect to
the Indebtedness being extended, renewed, refinanced or replaced and reasonable
fees and expenses relating to such extension, renewal or replacement financing)
and no additional assets become subject to such Lien;
(viii)    Purchase Money Security Interests (including Capital Leases); provided
that (A) such Liens secure only Indebtedness permitted by clause (iii) of
Section 8.2.1 [Indebtedness], and (B) such Liens shall be limited to the assets
acquired with such purchase money financing or leased pursuant to such Capital
Lease;
(ix)    The following, (A) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or
(B) if a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not affect the Collateral in any
material respect or, in the aggregate, materially impair the ability of any Loan
Party to perform its Obligations hereunder or under the other Loan Documents:
(I)    Claims or Liens for Taxes due and payable and subject to interest or
penalty; provided that the applicable Loan Party maintains such reserves or
other appropriate provisions as shall be required by GAAP and pays all such
taxes, assessments or charges forthwith upon the commencement of proceedings to
foreclose any such Lien;
(II)    Claims, Liens or encumbrances upon, and defects of title to, real or
personal property (other than the Collateral), including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;
(III)    Claims or Liens of mechanics, materialmen, warehousemen, carriers, or
other statutory nonconsensual Liens; or
(IV)    Liens resulting from final judgments or orders in such amounts as would
not constitute an Event of Default under Section 9.1.7 [Final Judgments or
Orders];
(x)    Any interest or title of a lessor or sublessor under, and Liens arising
from, precautionary Uniform Commercial Code financing statements (or equivalent
filings, registrations or agreements in foreign jurisdictions) solely evidencing
such lessor’s or sublessor’s interest under operating leases;
(xi)    Normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions holding such deposits, and Liens of a
collection bank arising under Section 4-210 of the Uniform Commercial Code (or
similar provisions under foreign law) on items in the course of collection;


32

--------------------------------------------------------------------------------





(xii)    Liens securing Indebtedness permitted under clause (x) of Section 8.2.1
[Indebtedness], which Liens attach solely to the insurance policies financed in
connection with such Indebtedness and the proceeds thereof;
(xiii)    Liens solely on cash earnest money deposits made by the Parent or any
Subsidiary in connection with any letter of intent or purchase agreement
relating to an Investment permitted under Section 8.2.4 [Loans and Investments];
(xiv)    Liens on deposits and cash equivalents held in escrow to secure
contractual payments (continent or otherwise) payable by the Parent or any
Subsidiary to a seller after the consummation of a Permitted Acquisition;
(xv)     Any interest or title of a lessor, sublessor, licensor or sublicensor
under leases or licenses permitted by this Agreement that are entered into in
the ordinary course of business; and
(xvi)     Other Liens securing obligations in an aggregate amount not to exceed
$1,000,000 at any time outstanding.
Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
Pledge Agreement shall mean the Pledge Agreement among the Domestic Loan Parties
party thereto and the Administrative Agent, substantially in the form of Exhibit
1.1 (CA-2) or such other form as shall be reasonably agreed by the
Administrative Agent and such Loan Party(ies).
PNC shall mean PNC Bank, National Association, its successors and assigns.
Post-Increase Revolving Credit Lenders shall have the meaning set forth in
Section 3.1(iv) [Adjustment of Revolving Credit Loans].
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
Pre-Increase Revolving Credit Lenders shall have the meaning set forth in
Section 3.1(iv) [Adjustment of Revolving Credit Loans].
Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.
Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.


33

--------------------------------------------------------------------------------





Prior Security Interest shall mean (i) with respect to each Loan Party formed
under the Laws of England and Wales, a valid and enforceable first fixed and/or
floating charge (as applicable) and (ii) with respect to each other Loan Party
(including with respect to each Loan Party formed under the Laws of the United
States or any state or territory thereof), a valid and enforceable perfected
first-priority security interest, in each case under applicable Law (including
with respect to clause (ii), the Uniform Commercial Code), in the Collateral
which is subject only to Permitted Liens (other than liens described in clause
(xvi) of the definition of “Permitted Liens”).
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
Purchase Money Security Interest shall mean Liens upon tangible personal
property (including the proceeds thereof) securing loans to the Loan Parties or
their Subsidiaries or deferred payments (including, without limitation, Capital
Leases) by the Loan Parties or their Subsidiaries for the purchase or capital
lease of such tangible personal property; provided that such security interest
does not encumber any asset except the assets purchased (and the proceeds
thereof); provided further that such security interest does not secure
obligations in excess of such purchase price or deferred payments.
Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (i) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or
(ii) an Eligible Contract Participant that can cause another person to qualify
as an Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.
Qualified Equity Interests shall mean any Equity Interests that are not
Disqualified Equity Interests.
Qualifying Lender shall mean a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document and is
(i) a Lender (a) which is a bank (as defined for the purpose of section 879 of
the Income Tax Act 2007) making an advance and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payment apart from
section 18A of the Corporation Tax Act 2009 or (b) in respect of an advance made
under a Loan Document by a Person that was a bank (as defined for the purpose of
section 879 of the Income Tax Act 2007) at the time that that advance was made
and within the charge to United Kingdom corporation tax as respects any payments
of interest made in respect of that advance; or (ii) a Lender which is: (a) a
company resident in the United Kingdom for United Kingdom tax purposes; (b) a
partnership each member of which is: (x) a company so


34

--------------------------------------------------------------------------------





resident in the United Kingdom; or (y) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the Corporation Tax Act 2009) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the Corporation Tax Act 2009 or (c) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account interest payable
in respect of that advance in computing the chargeable profits (within the
meaning of section 19 of the Corporation Tax Act 2009) of that company; or (iii)
a Treaty Lender.
Ratable Share shall mean the proportion that such Lender’s Revolving Credit
Commitment bears to the Revolving Credit Commitments of all of the Lenders,
provided however that if the Revolving Credit Commitments have terminated or
expired, the Ratable Shares for purposes of this clause shall be determined
based upon the Revolving Credit Commitments most recently in effect, giving
effect to any assignments; provided in the case of Section 2.10 [Defaulting
Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall mean the
percentage of the aggregate Revolving Credit Commitments (disregarding any
Defaulting Lender’s Revolving Credit Commitment) represented by such Lender’s
Revolving Credit Commitment.
Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) any
Issuing Lender, as applicable.
Reference Currency shall have the meaning specified in the definition of
“Equivalent Amount.”
Reference Revolving Credit Loans shall have the meaning assigned to such term in
Section 2.15(i); and Reference Revolving Credit Loan means any one of such
Loans.
Reference Revolving Credit Commitments shall have meaning assigned to such term
in Section 2.15(i).
Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
Relevant Interbank Market shall mean in relation to Euro and British Pounds
Sterling, the London interbank market, and in relation to any other currencies,
the applicable offshore interbank market. Notwithstanding the foregoing, the
references to the currencies listed in this definition shall only apply if such
currencies are or become available as Optional Currencies or Available LC
Foreign Currencies, as the case may be, in accordance with the terms hereof.


35

--------------------------------------------------------------------------------





Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Material Subsidiary of a Loan Party in a
voluntary or involuntary case under any applicable bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect, or for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of any Loan Party or Material
Subsidiary of a Loan Party for any substantial part of its property, or for the
winding-up or liquidation of its affairs (other than as expressly permitted
under Section 8.2.6(i) [Liquidations, Mergers, Consolidations, Acquisitions]),
or an assignment for the benefit of its creditors, including, in each case, any
analogous proceeding or action commenced in a jurisdiction outside of the U.S.
Reportable Compliance Event shall mean that (i) any Covered Entity becomes a
Sanctioned Person or (ii) any Covered Entity (other than a Covered Person) or,
to the knowledge of the Parent or any other Loan Party, any Covered Person is
charged by indictment, criminal complaint or similar charging instrument,
arraigned, or custodially detained in connection with any Anti-Terrorism Law or
any predicate crime to any Anti-Terrorism Law.
Required Lenders shall mean
(i)    If there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and
(ii)    If there exist three (3) or more Lenders, Lenders (other than any
Defaulting Lender) having more than 50% of the aggregate amount of the Revolving
Credit Commitments of the Lenders (excluding any Defaulting Lender) or, after
the termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender); provided that Lenders that are Affiliates of
one another shall be considered as one Lender for purposes of this definition
only.
Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].
Responsible Officer shall mean the Chief Executive Officer, the Chief Financial
Officer and the General Counsel of the Parent.
Revolving Credit Borrowing Availability shall mean, at any time, the lesser of
the Unused Revolving Credit Commitments at such time, and the maximum amount of
Revolving Credit Loans which, if borrowed on the last day of the immediately
preceding fiscal quarter for the Loan Parties for which financial statements
have been delivered to the Administrative Agent pursuant to Section 8.3.1
[Quarterly Financial Statements] or 8.3.2 [Annual Financial Statements] would
not have caused a violation of the Leverage Ratio under Section 8.2.15 [Maximum
Leverage Ratio] as of the end of such fiscal quarter.
Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or


36

--------------------------------------------------------------------------------





modified as provided herein, including as such Commitment may be reduced as
provided in Section 2.10 [Reduction of Revolving Credit Commitments] or
increased as provided in Section 3.1 [Incremental Commitments], and Revolving
Credit Commitments shall mean the aggregate Revolving Credit Commitments of all
of the Lenders.
Revolving Credit Expiration Date shall mean, with respect to the Revolving
Credit Commitments, November 29, 2023.
Revolving Credit Exposure shall mean, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Credit
Loans and such Lender’s Ratable Share of the outstanding Swing Loans and Letter
of Credit Obligations.
Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan
(including Incremental Revolving Credit Loans) made by the Lenders or one of the
Lenders to the Borrowers pursuant to Section 2.1 [Revolving Credit Commitments],
Section 2.9.3 [Disbursements, Reimbursement] or 3.1 [Incremental Commitments].
Revolving Facility Usage shall mean at any time the sum of the Dollar Equivalent
amount of the outstanding principal amount of the Revolving Credit Loans, the
outstanding principal amount of the Swing Loans, and the Letter of Credit
Obligations.
Sanctioned Country shall mean a country or territory subject to a sanctions
program maintained under any Anti-Terrorism Law, including, without limitation,
any country or territory that is the subject of economic or financial sanctions
imposed by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.
Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law, including,
without limitation, any Person listed on any sanctions-related list maintained
by the Office of Foreign Assets Control of the U.S. Department of the Treasury,
the U.S. Department of State, the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom or any other relevant
sanctions authority.
Section 2.15 Additional Agreement has the meaning assigned to such term in
Section 2.15(iii).
Security Agreement shall mean the Security Agreement, among the Domestic Loan
Parties and the Administrative Agent, substantially in the form of Exhibit 1.1
(CA-1) or such other form as shall be agreed by the Administrative Agent and
such Loan Party(ies).


37

--------------------------------------------------------------------------------





Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 5.11 [Settlement Date
Procedures].
Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
Specified Commitment Reduction has the meaning assigned to such term in
Section 2.15(iv).
Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and its successors.
Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].
Step-Up Acquisition shall mean any Acquisition, or a series of related
Acquisitions; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout, Contingent Consideration or similar payments)
and all other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration) exceeds the Dollar Equivalent of
$30,000,000.
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.
Unless the context otherwise requires, any


38

--------------------------------------------------------------------------------





reference to Subsidiary in this Agreement or any of the Loan Documents shall
mean a Subsidiary of the Parent.
Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].
Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (i) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (ii) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge or a Lender Provided Foreign Currency Hedge.
Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Domestic Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in
an aggregate principal amount up to $20,000,000.
Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.
Swing Loan Note shall mean the Swing Loan Note of the Domestic Borrowers in the
form of Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.
Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.
Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Domestic Borrowers pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof.
Synthetic Lease shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-20, as amended, and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
Synthetic Lease Obligations shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
Tax Confirmation shall mean a confirmation by a Lender that the Person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either (i) a company resident in the United
Kingdom for United Kingdom tax


39

--------------------------------------------------------------------------------





purposes, (ii) a partnership each member of which is (a) a company so resident
in the United Kingdom or (b) a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account in computing its chargeable profits (within the
meaning of section 19 of the Corporation Tax Act 2009) the whole of any share of
interest payable in respect of that advance that falls to it by reason of Part
17 of the Corporation Tax Act 2009; or (iii) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the Corporation Tax Act 2009) of that company.
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.
Tranche shall mean specified portions of Loans outstanding as follows: (i) any
Revolving Credit Loans to which a Euro-Rate applies which become subject to the
same Euro-Rate under the same Loan Request and which have the same Interest
Period and the same Borrower(s), which are denominated either in Dollars or in
the same Optional Currency shall constitute one Tranche, and (ii) all Revolving
Credit Loans to the same Borrower(s) to which the Base Rate applies shall
constitute one Tranche.
Treaty shall have the meaning specified in the definition of the term “Treaty
State.”
Treaty Lender shall mean a Lender which (i) is treated as a resident of a Treaty
State for the purposes of a Treaty, (ii) does not carry on a business in the
United Kingdom through a permanent establishment with which that Lender’s
participation in any Loan is effectively connected and (iii) is entitled, under
the terms of the Treaty, to claim full exemption from withholding tax imposed by
the United Kingdom on interest paid to it pursuant to the relevant Loan.
Treaty State shall mean a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
TTI Acquisition shall mean the acquisition by the Parent of all of the
outstanding shares of TTi Global, Inc., a Michigan corporation (“TTi Global”),
in accordance with the TTI Acquisition Agreement, which includes the acquisition
by the Parent, directly or indirectly, of the shares owned or controlled by TTi
Global and Lori Blaker of TTi Global’s subsidiaries and affiliates.
TTI Acquisition Agreement shall that certain Share Purchase Agreement, expected
to be signed on or about November 30, 2018, to effect the TTI Acquisition, among
the Parent, TTi Global, The Lori A. Blaker Trust Dated October 4, 2000, as
amended, the sole shareholder of TTi Global, and Lori A. Blaker, as trustee of
TTi Global, and as a shareholder of TTi Global’s subsidiaries and affiliates.


40

--------------------------------------------------------------------------------





UCP shall have the meaning specified in Section 11.11.1 [Governing Law].
UK Loan Party shall mean a Loan Party that is a UK Subsidiary.
UK Subsidiary shall mean any Subsidiary of the Parent incorporated or organized
under the Laws of England and Wales or any subset thereof.
United Kingdom and U.K. means the United Kingdom of Great Britain and Northern
Ireland.
United States and U.S. means the United States of America.
Unused Revolving Credit Commitment shall mean, at any time, an amount equal to
the excess, if any, of the Revolving Credit Commitments of all of the Lenders at
such time over the Revolving Facility Usage at such time.
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107‑56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].
VAT shall mean (i) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
and (ii) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in clause (i) above, or imposed elsewhere.
Wholly-Owned shall mean, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Parent and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by applicable Law to be
owned by a Person other than the Parent and/or one or more of its Wholly-Owned
Subsidiaries).
Withholding Agent shall mean any Loan Party and the Administrative Agent.
Write-Down and Conversion Powers shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan


41

--------------------------------------------------------------------------------





Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”; (ii) the words
“hereof,” “herein,” “hereunder,” “hereto” and similar terms in this Agreement or
any other Loan Document refer to this Agreement or such other Loan Document as a
whole; (iii) article, section, subsection, clause, schedule and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person’s
successors and assigns; (v) reference to any agreement, including this Agreement
and any other Loan Document together with the schedules and exhibits hereto or
thereto, document or instrument means such agreement, document or instrument as
amended, modified, replaced, substituted for, superseded or restated (but, if
applicable, only if such amendment, modification, replacement, substitution,
etc. is permitted hereunder); (vi) relative to the determination of any period
of time, “from” means “from and including,” “to” means “to but excluding,” and
“through” means “through and including”; (vii) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (viii) section headings herein and in each other
Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document, and (ix) unless
otherwise specified, all references herein to times of day shall constitute
references to Eastern Time.
1.3    Accounting Principles; Changes in GAAP. Except as otherwise provided in
this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP. Notwithstanding
the foregoing, if the Borrowers notify the Administrative Agent in writing that
the Borrowers wish to amend any financial covenant in Section 8.2 of this
Agreement, any related definition and/or the definition of the term Leverage
Ratio for purposes of interest, Letter of Credit Fee and Commitment Fee
determinations to eliminate the effect of any change in GAAP occurring after the
Closing Date on the operation of such financial covenants and/or interest,
Letter of Credit Fee or Commitment Fee determinations (or if the Administrative
Agent notifies the Borrowing Agent in writing that the Required Lenders wish to
amend any financial covenant in Section 8.2, any related definition and/or the
definition of the term Leverage Ratio for purposes of interest, Letter of Credit
Fee and Commitment Fee determinations to eliminate the effect of any such change
in GAAP), then the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratios or requirements to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, the Loan Parties’
compliance with such covenants and/or the definition of the term Leverage Ratio
for purposes of interest, Letter of Credit Fee and Commitment Fee determinations
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenants or definitions are amended in a manner satisfactory to the
Borrowers and the Required Lenders, and the Loan Parties shall provide to the
Administrative Agent, when they deliver their financial statements pursuant to
Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements] of this Agreement, such


42

--------------------------------------------------------------------------------





reconciliation statements as shall be reasonably requested by the Administrative
Agent. Notwithstanding anything to the contrary herein, the accounting for
operating leases and capital leases under GAAP in effect as of the date hereof
(including Accounting Standard Codification 840) shall apply for the purposes of
determining compliance with the provisions of this Agreement, including the
definitions of “Capital Leases”, “Capital Lease Obligations”, “Indebtedness” and
determining compliance with the applicable financial covenants.
1.4    Currency Calculations. All financial statements and Compliance
Certificates shall be set forth in Dollars. For purposes of preparing the
financial statements, calculating financial covenants and determining compliance
with covenants expressed in Dollars, Optional Currencies, Available LC Foreign
Currencies and other currencies shall be converted to Dollars in accordance with
GAAP.
1.5    Divisions . For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.
SECTION 2.    
REVOLVING CREDIT AND SWING LOAN FACILITIES
2.1    Revolving Credit Commitments.
2.1.1    Revolving Credit Loans; Optional Currency Loans. Subject to the terms
and conditions hereof and relying upon the representations and warranties herein
set forth, each Lender severally agrees to make Revolving Credit Loans in either
Dollars or one or more Optional Currencies (as described below) to the Borrowers
at any time or from time to time on or after the date hereof to the Revolving
Credit Expiration Date; provided that (i) after giving effect to each such
Loan, the aggregate Dollar Equivalent amount of Revolving Credit Loans from such
Lender (whether to the Domestic Borrowers, the Foreign Borrowers or otherwise)
shall not exceed such Lender’s Revolving Credit Commitment minus such Lender’s
Ratable Share of the outstanding Swing Loans and Letter of Credit Obligations,
(ii) after giving effect to each such Loan, the Revolving Facility Usage shall
not exceed the Revolving Credit Commitments, (iii) no Revolving Credit Loan to
which the Base Rate Option applies shall be made in an Optional Currency, (iv)
Revolving Credit Loans to the Domestic Borrowers shall only be made in Dollars,
(v) Revolving Credit Loans to any Foreign Borrower shall be made in an Optional
Currency or in Dollars, and (vi) the aggregate Dollar Equivalent principal
amount of Revolving Credit Loans and Letter of Credit Obligations of the Foreign
Borrowers shall not exceed the Foreign Borrower Sublimit. Within such limits of
time and amount and subject to the other provisions of this Agreement, the
Borrowers may borrow, repay and reborrow pursuant to this Section 2.1.
2.1.2    Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans


43

--------------------------------------------------------------------------------





and repayments between Settlement Dates, PNC shall make swing loans in Dollars
(the “Swing Loans”) to the Domestic Borrowers at any time or from time to time
after the date hereof to, but not including, the Revolving Credit Expiration
Date, in an aggregate principal amount up to but not in excess of $20,000,000
provided that after giving effect to such Loan (i) the Revolving Facility Usage
shall not exceed the aggregate Revolving Credit Commitments of the Lenders and
(ii) the aggregate Dollar Equivalent amount of Revolving Credit Loans made by a
Lender together with such Lender’s Ratable Share of the sum of the Letter of
Credit Obligations and the aggregate principal amount of the Swing Loans then
outstanding shall not exceed such Lender’s Revolving Credit Commitment. Within
such limits of time and amount and subject to the other provisions of this
Agreement, the Domestic Borrowers may borrow, repay and reborrow pursuant to
this Section 2.1.2.
2.1.3    Nature of Obligations. The obligations of the Borrowers hereunder are
and shall be joint and several, provided, however, that, notwithstanding
anything herein or any other Loan Document contained to the contrary, (i) the
aggregate liability under this Agreement and any other Loan Document of each
Foreign Borrower (other than General Physics UK and GP Holdings UK) shall be
limited at all times to the aggregate outstanding balance of all Revolving
Credit Loans made to and all Letters of Credit issued for the account of such
Foreign Borrower hereunder and all interest, fees, indemnities and expenses
associated therewith and the present and future assets of such Foreign Borrower
(other than General Physics UK and GP Holdings UK) shall not be subject to any
Lien to secure any Obligations to the extent that such Obligations do not
constitute Obligations of such Foreign Borrower, and (ii) the aggregate
liability under this Agreement and the other Loan Documents of General Physics
UK and GP Holdings UK shall be limited at all times to the aggregate outstanding
balance of all Revolving Credit Loans made to and all Letters of Credit issued
for the account of such Foreign Borrower and all other Foreign Borrowers
hereunder and all interest, fees, indemnities and expenses associated therewith
and the present and future assets of General Physics UK and GP Holdings UK shall
not be subject to any Lien to secure any Obligations to the extent that such
Obligations do not constitute Obligations of such Foreign Borrower or any of the
other Foreign Borrowers; it being understood that the Domestic Borrowers are
jointly and several liable for, among other things, all obligations of the
Domestic Borrowers and all obligations of the Foreign Borrowers under the Loan
Documents. Any reference in any other Loan Documents to the obligations of the
Borrowers (or any of them) as being joint and several shall be limited by the
terms of this Section 2.1.3 [Nature of the Obligations].
2.2    Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate Dollar Equivalent
of each Lender’s Revolving Credit Loans outstanding hereunder to the Borrowers
at any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the outstanding Swing Loans and Letter of Credit Obligations. The
obligations of each Lender hereunder are several. The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrowers to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations


44

--------------------------------------------------------------------------------





hereunder. The Lenders shall have no obligation to make Revolving Credit Loans
hereunder on or after the Revolving Credit Expiration Date.
2.3    Commitment Fees. Accruing from the date hereof until the Revolving Credit
Expiration Date, the Borrowers agree (subject to, in the case of the Foreign
Borrowers, Section 2.1.3 [Nature of Obligations]) to pay to the Administrative
Agent for the account of each Lender according to its Ratable Share, a
nonrefundable commitment fee (the “Commitment Fee”) equal to the Applicable
Commitment Fee Rate (computed on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed) multiplied by the average daily difference
between the amount of (i) the Revolving Credit Commitments and (ii) the
Revolving Facility Usage (provided however, that solely in connection with
determining the share of each Lender in the Commitment Fee, the Revolving
Facility Usage with respect to the portion of the Commitment Fee allocated to
PNC shall include the full amount of the outstanding Swing Loans, and with
respect to the portion of the Commitment Fee allocated by the Administrative
Agent to all of the Lenders other than PNC, such portion of the Commitment Fee
shall be calculated (according to each such Lender’s Ratable Share) as if the
Revolving Facility Usage excludes the outstanding Swing Loans); provided,
further, that any Commitment Fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrowers so long as such Lender shall be a Defaulting Lender except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrowers prior to such time; and provided further that no Commitment Fee
shall accrue with respect to the Revolving Credit Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Subject to the
proviso in the directly preceding sentence, all Commitment Fees shall be payable
in arrears on each Payment Date and in U.S. Dollars.
2.4    Termination, Reduction or Increase of Revolving Credit Commitments. The
Borrowers shall have the right, upon not less than three (3) Business Days’
notice to the Administrative Agent (or such shorter period as the Administrative
Agent may agree in its discretion), to terminate the Revolving Credit
Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments (ratably among the Lenders in proportion to their
Ratable Shares); provided that no such termination or reduction of Revolving
Credit Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Revolving Facility Usage would exceed the aggregate Revolving Credit
Commitments of the Lenders. Any such reduction shall be in an amount equal to
$5,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Credit Commitments then in effect. Any such reduction or termination
shall be accompanied by prepayment of the Notes, together with outstanding
Commitment Fees, and the full amount of interest accrued on the principal sum to
be prepaid (and all amounts referred to in Section 5.10 [Indemnity] hereof) to
the extent necessary to cause the aggregate Revolving Facility Usage after
giving effect to such prepayments to be equal to or less than the Revolving
Credit Commitments as so reduced or terminated. Any notice to reduce the
Revolving Credit Commitments under this Section 2.4 shall be irrevocable;
provided that a notice of termination of the Revolving Credit Commitments in
full delivered by the Borrowers may state that such notice is conditioned upon
the effectiveness of other credit facilities or debt


45

--------------------------------------------------------------------------------





or equity issuances, in which case such notice may be revoked by the Borrowers
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.
2.4.1    Increase in Revolving Credit Commitments. The Revolving Credit
commitments may be increased as set forth in Section 3.1 [Incremental
Commitments].
2.5    Revolving Credit Loan Requests; Swing Loan Requests.
2.5.1    Revolving Credit Loan Requests. Except as otherwise provided herein,
the Borrowers may from time to time prior to the Revolving Credit Expiration
Date request the Lenders to make Revolving Credit Loans, or renew or convert the
Interest Rate Option applicable to existing Revolving Credit Loans pursuant to
Section 4.2 [Interest Periods], by delivering to the Administrative Agent, not
later than 10:00 a.m., (i) three (3) Business Days prior to the proposed
Borrowing Date with respect to the making of Revolving Credit Loans in Dollars
to which the Euro-Rate Option applies or the conversion to or the renewal of the
Euro-Rate Option for any Loans in Dollars; (ii) four (4) Business Days prior to
the proposed Borrowing Date with respect to the making of Optional Currency
Loans or the date of conversion to or renewal of the Euro-Rate Option for any
Optional Currency Loan, and (iii) the same Business Day of the proposed
Borrowing Date with respect to the making of a Revolving Credit Loan to which
the Base Rate Option applies or the last day of the preceding Interest Period
with respect to the conversion to the Base Rate Option for any Loan, of a duly
completed request therefor substantially in the form of Exhibit 2.5.1 or a
request by telephone immediately confirmed in writing by letter, facsimile or
telex in such form (each, a “Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Loan Request shall be irrevocable and shall specify (A) the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, and,
if applicable, the Interest Period, which amount shall be in (x) the minimum
amount of $500,000 (or the Dollar Equivalent thereof) for each Borrowing
Tranche, (B) which Interest Rate Option shall apply to the proposed Dollar
denominated Loans comprising the applicable Borrowing Tranche, (C) the currency
in which such Revolving Credit Loans shall be funded if the Foreign Borrowers
elect an Optional Currency and the applicable Interest Rate Option, and (D)
which Borrower is borrowing such Revolving Credit Loans.
2.5.2    Swing Loan Requests. Except as otherwise provided herein, the Domestic
Borrowers may from time to time prior to the Revolving Credit Expiration Date
request the Swing Loan Lender to make Swing Loans by delivery to the Swing Loan
Lender not later than 12:00 noon on the proposed Borrowing Date of a duly
completed request therefor substantially in the form of Exhibit 2.5.2 hereto or
a request by telephone immediately confirmed in writing by letter, facsimile or
telex (each, a “Swing Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Swing Loan Request shall be irrevocable and shall specify the
proposed Borrowing Date and the principal amount of such Swing Loan, which shall
be not less than $100,000.


46

--------------------------------------------------------------------------------





2.6    Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
2.6.1    Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrowers, including (i)
the amount and type of currency of each such Revolving Credit Loan and the
Interest Period (if any), (ii) the apportionment among the Lenders of the
requested Revolving Credit Loans as determined by the Administrative Agent in
accordance with Section 2.2 [Nature of Lenders’ Obligations with Respect to
Revolving Credit Loans] and (iii) which Borrower or Borrowers are borrowing such
Loans. Each Lender shall remit the principal amount of each Revolving Credit
Loan in the requested currency to the Administrative Agent such that the
Administrative Agent is able to, and the Administrative Agent shall, to the
extent the Lenders have made funds available to it for such purpose and subject
to Section 7.2 [Each Loan or Letter of Credit], fund such Revolving Credit Loans
to the applicable Borrower(s) in U.S. Dollars or the requested Optional Currency
(as applicable) in immediately available funds at the Principal Office (or with
respect to Loans in an Optional Currency such other lending office as the
Administrative Agent shall, from time to time, notify such Lender) prior to 2:00
p.m. (or with respect to Loans in an Optional Currency, such other time as the
Administrative Agent shall notify such Lender), on the applicable Borrowing
Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds, including funds in the requested
Optional Currency, the Revolving Credit Loans of such Lender on such Borrowing
Date, and such Lender shall be subject to the repayment obligation in Section
2.6.2 [Presumptions by the Administrative Agent].
2.6.2    Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed time of any
Base Rate Loan, or, for Loans other than Base Rate Loans, prior to the close of
business the day before the Borrowing Date, that such Lender will not make
available to the Administrative Agent such Lender’s share of such Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.6.1 [Making Revolving Credit Loans]
and may, in reliance upon such assumption, make available to the applicable
Borrower(s) a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Loan available to the Administrative Agent,
then the applicable Lender and (subject to Section 2.1.3 [Nature of
Obligations]) the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in the appropriate currency with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower(s) to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate (or, for payments in an
Optional Currency, the Overnight Rate), and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Loans under the Base Rate Option. If such Lender
pays its share of the applicable Loan to the


47

--------------------------------------------------------------------------------





Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan. Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
2.6.3    Making Swing Loans. PNC shall, after receipt by it of a Swing Loan
Request pursuant to Section 2.5.2 [Swing Loan Requests], fund such Swing Loan to
the Domestic Borrowers in U.S. Dollars only and in immediately available funds
at the Principal Office prior to 4:00 p.m. on the Borrowing Date.
2.6.4    Repayment of Revolving Credit Loans. The relevant Borrowers shall repay
the Revolving Credit Loans together with all outstanding interest thereon on the
Revolving Credit Expiration Date.
2.6.5    Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan in an amount equal to such
Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of the Letter
of Credit Obligations. Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision. PNC shall
provide notice to the Lenders (which may be telephonic or written notice by
letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.6.5 and of the apportionment among the Lenders, and the
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.5.1 [Revolving Credit Loan
Requests] are then satisfied) by the time PNC so requests, which shall not be
earlier than 3:00 p.m. on the Business Day next after the date the Lenders
receive such notice from PNC.
2.6.6    Swing Loans Under Cash Management Agreements. In addition to making
Swing Loans pursuant to the foregoing provisions of Section 2.6.3 [Making Swing
Loans], without the requirement for a specific request from the Domestic
Borrowers pursuant to Section 2.5.2 [Swing Loan Requests], PNC as the Swing Loan
Lender may make Swing Loans to the Domestic Borrowers in accordance with the
provisions of the agreements between one or more Domestic Borrowers and the
Swing Loan Lender relating to deposit, sweep and other accounts of one or more
of the Domestic Borrowers at such Swing Loan Lender and related arrangements and
agreements regarding the management and investment of the cash assets of one or
more of the Domestic Borrowers as in effect from time to time (the “Cash
Management Agreements”) to the extent of the daily aggregate net negative
balance in the accounts of one or more of the Domestic Borrowers which are
subject to the provisions of the Cash Management Agreements. Swing Loans made
pursuant to this Section 2.6.6 in accordance with the provisions of the Cash
Management Agreements shall (i) be subject to the limitations as to aggregate
amount set forth in Section 2.1.2 [Swing Loan Commitment], (ii) not be subject
to the limitations as to individual amount set forth in Section 2.5.2 [Swing
Loan Requests], (iii) be payable by the


48

--------------------------------------------------------------------------------





Domestic Borrowers, both as to principal and interest, at the rates and times
set forth in the Cash Management Agreements (but in no event later than the
Revolving Credit Expiration Date), (iv) not be made at any time after the Swing
Loan Lender has received written notice of the occurrence of an Event of Default
and so long as such shall continue to exist, or, unless consented to by the
Required Lenders, a Potential Default and so long as such shall continue to
exist, (v) if not repaid by the Domestic Borrowers in accordance with the
provisions of the Cash Management Agreements, be subject to each Lender’s
obligation pursuant to Section 2.6.5 [Borrowings to Repay Swing Loans], and
(vi) except as provided in the foregoing subsections (i) through (v), be subject
to all of the terms and conditions of this Section 2.6.6.
2.7    Notes. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to them by
each Lender, together with interest thereon, shall be evidenced by a revolving
credit Note and a swing Note, dated the Closing Date payable to such Lender or
its registered assigns in a face amount equal to the Revolving Credit Commitment
or Swing Loan Commitment, as applicable, of such Lender.
2.8    Use of Proceeds – Revolving Credit Facility. The proceeds of the
Revolving Credit Loans (including Incremental Revolving Credit Loans) shall be
used (i) to refinance existing Indebtedness of the Loan Parties on the Closing
Date and (ii) for general corporate purposes, including working capital, Letters
of Credit, Capital Expenditures and Permitted Acquisitions of the Borrowers and
their Subsidiaries and fees and expenses associated with the Revolving Credit
Loans.
2.9    Letter of Credit Subfacility.
2.9.1    Issuance of Letters of Credit. Any Borrower or any other Loan Party may
at any time prior to the Revolving Credit Expiration Date request the issuance
of a standby or trade letter of credit (together with the Existing Letters of
Credit, each a “Letter of Credit”), which may be denominated in either Dollars
or an Available LC Foreign Currency, for its own account or the account of
another Loan Party, or the amendment or extension of an existing Letter of
Credit, by delivering or transmitting electronically, or having such other Loan
Party deliver or transmit electronically to the applicable Issuing Lender (with
a copy to the Administrative Agent) a completed application for letter of
credit, or request for such amendment or extension, as applicable, in such form
as such Issuing Lender may specify from time to time by no later than 10:00 a.m.
at least five (5) Business Days, or such shorter period as may be agreed to by
such Issuing Lender, in advance of the proposed date of issuance. The Borrowers
or any other Loan Party shall authorize and direct the applicable Issuing Lender
to name any Borrower or any other Loan Party as the “Applicant” or “Account
Party” of each Letter of Credit. Promptly after receipt of any letter of credit
application, the applicable Issuing Lender shall confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit application and if not, such Issuing Lender will
provide the Administrative Agent with a copy thereof.
2.9.1.1    Unless the applicable Issuing Lender has received notice from any
Lender, the Administrative Agent or any Loan Party, at least one day prior to
the requested date of issuance, amendment or extension of the applicable Letter
of Credit, that one or more


49

--------------------------------------------------------------------------------





applicable conditions in Section 7 [Conditions of Lending and Issuance of
Letters of Credit] is not satisfied, then, subject to the terms and conditions
hereof and in reliance on the agreements of the other Lenders set forth in this
Section 2.9, such Issuing Lender or any of such Issuing Lender’s Affiliates will
issue the proposed Letter of Credit or agree to such amendment or extension,
provided that each Letter of Credit shall (A) have a maximum maturity of twelve
(12) months from the date of issuance, and (B) in no event expire later than the
Revolving Credit Expiration Date and provided further that in no event shall
(i) the Letter of Credit Obligations exceed, at any one time, the Dollar
Equivalent of $20,000,000 (the “Letter of Credit Sublimit”) or (ii) the
Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments. Notwithstanding the foregoing, any Letter of Credit may contain
customary automatic renewal provisions agreed upon by a Borrower or other Loan
Party and the applicable Issuing Lender pursuant to which the expiration date of
such Letter of Credit shall automatically be extended for a period of up to 12
months (but not to a date later than the date set forth in clause (B) above),
subject to a right on the part of such Issuing Lender, in its discretion, to
prevent any such renewal from occurring by giving notice to the beneficiary in
advance of any such renewal; provided that unless otherwise directed by such
Issuing Lender, neither any Borrower nor any other Loan Party shall be required
to make a specific request to such Issuing Lender for any such renewal. Each
request by a Borrower or another Loan Party for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by the
Borrowers that they shall be in compliance with the preceding sentence and with
Section 7 [Conditions of Lending and Issuance of Letters of Credit] after giving
effect to the requested issuance, amendment or extension of such Letter of
Credit. Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to the beneficiary thereof, the applicable Issuing Lender
will also deliver to the Borrowing Agent and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.
2.9.1.2    Notwithstanding Section 2.9.1.1, no Issuing Lender shall be under any
obligation to issue any Letter of Credit if (i) any order, judgment or decree of
any Official Body or arbitrator shall by its terms purport to enjoin or restrain
such Issuing Lender from issuing the Letter of Credit, or any Law applicable to
such Issuing Lender or any request or directive (whether or not having the force
of law) from any Official Body with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Lender in good faith
deems material to it, (ii) the issuance of the Letter of Credit would violate
one or more policies of such Issuing Lender applicable to letters of credit
generally or (iii) the proposed beneficiary thereof is a Sanctioned Person.
2.9.2    Letter of Credit Fees. Subject to Section 2.1.3 [Nature of
Obligations], the Borrowers shall pay in Dollars (or, at the Administrative
Agent’s option, the Available LC Foreign Currency in which a Letter of Credit is
issued) (i) to the Administrative Agent for the ratable account of the Lenders a
fee (the “Letter of Credit Fee”) equal to the Applicable Letter


50

--------------------------------------------------------------------------------





of Credit Fee Rate on the daily amount available to be drawn under each Letter
of Credit, and (ii) to the Administrative Agent for the ratable account of the
Issuing Lenders (or, if requested by the Administrative Agent, directly to each
Issuing Lender) a fronting fee equal to 0.125% per annum on the daily amount
available to be drawn under each Letter of Credit. All Letter of Credit Fees and
fronting fees shall be computed on the basis of a year of 360 days and actual
days elapsed and shall be payable quarterly in arrears on each Payment Date
following issuance of each Letter of Credit. The Borrowers shall also pay (in
Dollars) to each Issuing Lender for such Issuing Lender’s sole account such
Issuing Lender’s then in effect customary fees and administrative expenses
payable with respect to the Letters of Credit issued by such Issuing Lender as
such Issuing Lender may generally charge or incur from time to time in
connection with the issuance, maintenance, amendment (if any), assignment or
transfer (if any), negotiation, and administration of Letters of Credit.
2.9.3    Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Issuing Lender a
participation in such Letter of Credit and each drawing thereunder in an amount
equal to such Lender’s Ratable Share of the maximum amount available to be drawn
under such Letter of Credit and the amount of such drawing, respectively, in
each case in the currency in which each Letter of Credit is issued.
2.9.3.1    In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the applicable Issuing Lender will
promptly notify the Borrowing Agent and the Administrative Agent thereof.
Provided that the Borrowing Agent shall have received such notice prior to 10:00
a.m. on any Business Day, subject to Section 2.1.3, the Borrowers shall
reimburse (such obligation to reimburse the Issuing Lenders shall sometimes be
referred to as a “Reimbursement Obligation”) the applicable Issuing Lender prior
to 12:00 noon on each date that an amount is paid by such Issuing Lender under
any Letter of Credit (each such date, a “Drawing Date”) (otherwise on the next
Business Day) by paying to the Administrative Agent for the account of such
Issuing Lender an amount equal to the amount so paid by such Issuing Lender in
the same currency as paid, unless otherwise required by the Administrative Agent
or such Issuing Lender. In the event the Borrowers fail to reimburse the
applicable Issuing Lender (through the Administrative Agent) for the full amount
of any drawing under any Letter of Credit by 12:00 noon on the Drawing Date, the
Administrative Agent will promptly notify each Lender thereof, and the
applicable Borrower(s) shall be deemed to have requested that Revolving Credit
Loans in U.S. Dollars (and, if the Letter of Credit was denominated in another
currency, in the Dollar Equivalent amount to the amount paid by the applicable
Issuing Lender in such other currency on the Drawing Date thereof) be made by
the Lenders under the Base Rate Option to be disbursed on the Drawing Date under
such Letter of Credit, subject to the amount of the unutilized portion of the
Revolving Credit Commitment and subject to the conditions set forth in
Section 7.2 [Each Loan or Letter of Credit] other than any notice requirements.
Any notice given by the Administrative Agent or an Issuing Lender pursuant to
this Section 2.9.3.1 may be oral if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.


51

--------------------------------------------------------------------------------





2.9.3.2    Each Lender shall upon any notice pursuant to Section 2.9.3.1 make
available to the Administrative Agent for the account of the applicable Issuing
Lender an amount in Dollars in immediately available funds equal to its Ratable
Share of the amount of the drawing (and, if the Letter of Credit was denominated
in another currency, in the Dollar Equivalent amount to the amount paid by the
applicable Issuing Lender in such other currency on the Drawing Date thereof),
whereupon the participating Lenders shall (subject to Section 2.9.3
[Disbursements; Reimbursement]) each be deemed to have made a Revolving Credit
Loan under the Base Rate Option to the applicable Borrowers in that amount. If
any Lender so notified fails to make available in Dollars to the Administrative
Agent for the account of the applicable Issuing Lender the amount of such
Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the Drawing
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Credit Loans under the Base Rate
Option on and after the fourth day following the Drawing Date. The
Administrative Agent and the applicable Issuing Lender will promptly give notice
(as described in Section 2.9.3.1 above) of the occurrence of the Drawing Date,
but failure of the Administrative Agent or any Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this Section 2.9.3.2.
2.9.3.3    With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the applicable
Borrowers in whole or in part as contemplated by Section 2.9.3.1, because of the
Borrowers’ failure to satisfy the conditions set forth in Section 7.2 [Each Loan
or Letter of Credit] other than any notice requirements, or for any other
reason, the applicable Borrowers shall be deemed to have incurred from the
applicable Issuing Lender a borrowing (each a “Letter of Credit Borrowing”) in
Dollars in the amount of such drawing (and, if the Letter of Credit was
denominated in another currency, in the Dollar Equivalent amount to the amount
paid by the applicable Issuing Lender in such other currency on the Drawing Date
thereof). Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent for the account of an Issuing
Lender pursuant to Section 2.9.3 [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.9.3.
2.9.4    Repayment of Participation Advances.
2.9.4.1    Upon (and only upon) receipt by the Administrative Agent for the
account of the applicable Issuing Lender of immediately available funds from the
Borrowers (i) in reimbursement of any payment made by such Issuing Lender under
the Letter of Credit with respect to which any Lender has made a Participation
Advance to the Administrative Agent, or (ii) in payment of interest on such a
payment made by such Issuing Lender under such a Letter of Credit, the
Administrative Agent on behalf of such Issuing Lender will pay to each Lender,
in


52

--------------------------------------------------------------------------------





the same funds as those received by the Administrative Agent, the amount of such
Lender’s Ratable Share of such funds, except the Administrative Agent shall
retain for the account of such Issuing Lender the amount of the Ratable Share of
such funds of any Lender that did not make a Participation Advance in respect of
such payment by such Issuing Lender.
2.9.4.2    If the Administrative Agent (or an Issuing Lender) is required at any
time to return to any Loan Party, or to a trustee, receiver, liquidator,
custodian, or any official in any Insolvency Proceeding, any portion of any
payment made by any Loan Party to the Administrative Agent for the account of an
Issuing Lender (or any payment made to such Issuing Lender directly) pursuant to
this Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of such
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent (or such Issuing Lender, as the case may be) plus interest
thereon from the date such demand is made to the date such amounts are returned
by such Lender to the Administrative Agent, at a rate per annum equal to the
Federal Funds Effective Rate (or, for any payment in an Available LC Foreign
Currency, the Overnight Rate) in effect from time to time.
2.9.5    Documentation. Each Loan Party agrees to be bound by the terms of each
Issuing Lender’s application and agreement for letters of credit and each
Issuing Lender’s written regulations and customary practices relating to letters
of credit, though such interpretation may be different from such Loan Party’s
own. In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, no Issuing Lender shall
be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
2.9.6    Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, an Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.
2.9.7    Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit and the
Obligations of the applicable Borrowers to reimburse the applicable Issuing
Lender upon a draw under a Letter of Credit, shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.9 under all circumstances, including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against any Issuing Lender or any of its Affiliates, any Loan
Party or any other Person for any reason whatsoever, or which any Loan Party may
have against any Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;


53

--------------------------------------------------------------------------------





(ii)    the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests; Swing Loan Requests], 2.6 [Making Revolving Credit Loans and Swing
Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as otherwise set forth in
this Agreement for the making of a Revolving Credit Loan, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.9.3 [Disbursements, Reimbursement];
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Loan Party or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary, any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
any Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if an Issuing Lender or any of
its Affiliates has been notified thereof;
(vi)    payment by any Issuing Lender or any of its Affiliates under any Letter
of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by any Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless such
Issuing Lender has received written notice from such Loan Party of such failure
within three Business Days after such Issuing Lender shall have furnished such
Loan Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;


54

--------------------------------------------------------------------------------





(ix)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or any
Subsidiary of any Loan Party;
(x)    any breach of this Agreement or any other Loan Document by any party
thereto;
(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;
(xii)    the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;
(xiii)    the fact that the Revolving Credit Expiration Date shall have passed
or this Agreement or the Commitments hereunder shall have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
2.9.8    Indemnity. In the case of the Foreign Borrowers, subject to Section
2.1.3 [Nature of Obligations], the Borrowers hereby agree to protect, indemnify,
pay and save harmless each Issuing Lender and any of its Affiliates that has
issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which such Issuing Lender or
any of its Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of the
gross negligence or willful misconduct of such applicable Issuing Lender as
determined by a final non-appealable judgment of a court of competent
jurisdiction.
2.9.9    Liability for Acts and Omissions. As between any Loan Party and any
Issuing Lender, or any Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, no Issuing Lender shall be responsible for any of
the following, including any losses or damages to any Loan Party or other Person
or property relating therefrom: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if an Issuing Lender or its Affiliates
shall have been notified thereof); (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Loan Party against any beneficiary of such Letter of
Credit, or any such transferee, or any


55

--------------------------------------------------------------------------------





dispute between or among any Loan Party and any beneficiary of any Letter of
Credit or any such transferee; (iv) errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of an Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any Issuing Lender’s or its Affiliates rights or powers hereunder.
Nothing in the preceding sentence shall relieve an Issuing Lender from liability
for such Issuing Lender’s gross negligence or willful misconduct in connection
with actions or omissions described in such clauses (i) through (viii) of such
sentence. In no event shall any Issuing Lender or its Affiliates be liable to
any Loan Party for any indirect, consequential, incidental, punitive, exemplary
or special damages or expenses (including attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.
Without limiting the generality of the foregoing, each Issuing Lender and each
of its Affiliates (i) may rely on any oral or other communication believed in
good faith by such Issuing Lender or such Affiliate to have been authorized or
given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face substantially
to comply with the terms and conditions of the relevant Letter of Credit;
(iii) may honor a previously dishonored presentation under a Letter of Credit,
whether such dishonor was pursuant to a court order, to settle or compromise any
claim of wrongful dishonor, or otherwise, and shall be entitled to reimbursement
to the same extent as if such presentation had initially been honored, together
with any interest paid by such Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on such Issuing Lender or its Affiliate in
any way related to any order issued at the applicant’s request to an air
carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by an Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put such Issuing Lender or its Affiliates under any resulting
liability to any Loan Party or any Lender.


56

--------------------------------------------------------------------------------





2.9.10    Issuing Lender Reporting Requirements. Each Issuing Lender shall, on
the first Business Day of each month, provide to the Administrative Agent and
the Borrowing Agent a schedule of the Letters of Credit issued by it, in form
and substance satisfactory to the Administrative Agent, showing the date of
issuance of each Letter of Credit issued by it, the account party, the original
face amount (if any), and the expiration date of any Letter of Credit issued by
it outstanding at any time during the preceding month, and any other information
relating to such Letter of Credit that the Administrative Agent may request.
2.10    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(i)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.3 [Commitment Fees];
(ii)    the Commitment and outstanding Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that, except as expressly provided in such Section 11.1, this clause
(ii) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of each Lender or
each Lender directly affected thereby;
(iii)    if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:
(a)    all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares of the
Revolving Credit Commitments (calculated without regard to such Defaulting
Lender’s Revolving Credit Commitment) but only to the extent that such
reallocation does not cause the Revolving Credit Exposure of any non-Defaulting
Lender to exceed such non-Defaulting Lender’s Revolving Credit Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation;
(b)    if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lenders
the Borrowers’ obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;


57

--------------------------------------------------------------------------------





(c)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s Letter of Credit Obligations pursuant to clause (b) above, the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.9.2 [Letter of Credit Fees] with respect to such
Defaulting Lender’s Letter of Credit Obligations during the period such
Defaulting Lender’s Letter of Credit Obligations are cash collateralized;
(d)    if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and
(e)    if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lenders or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lenders
pro rata (and not to such Defaulting Lender) until and to the extent that such
Letter of Credit Obligations are reallocated and/or cash collateralized; and
(f)    so long as such Lender is a Defaulting Lender, PNC shall not be required
to fund any Swing Loans and no Issuing Lender shall be required to issue, amend
or increase any Letter of Credit, unless PNC as Swing Loan Lender or such
Issuing Lender, as applicable, is satisfied that the related exposure and the
Defaulting Lender’s then outstanding Letter of Credit Obligations and Ratable
Share of Swing Loans will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.10(iii), and participating interests in
any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.10(iii) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or any Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and such Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or such Issuing Lender, as the case
may be, shall have entered into arrangements with the Borrowers or such Lender,
reasonably satisfactory to PNC or such Issuing Lender, as the case may be, to
defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrowing Agent, PNC and the
Issuing Lenders agree in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as


58

--------------------------------------------------------------------------------





the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Ratable Share.
2.11    Utilization of Commitments in Optional Currencies.
2.11.1    Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency. For purposes of determining utilization of the
Revolving Credit Commitments, the Administrative Agent will determine the Dollar
Equivalent amount of (i) the outstanding and proposed Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit to be denominated in an
Available LC Foreign Currency as of the requested Borrowing Date or date of
issuance, as the case may be, (ii) the outstanding Letter of Credit Obligations
denominated in an Available LC Foreign Currency as of the last Business Day of
each month, and (iii) the outstanding Revolving Credit Loans denominated in an
Optional Currency as of the end of each Interest Period (each such date under
clauses (i) through (iii), and any other date on which the Administrative Agent
determines it is necessary or advisable to make such computation, in its sole
discretion, is referred to as a “Computation Date”). Unless otherwise provided
in this Agreement or agreed to by the Administrative Agent and the Borrowers,
each Loan and Reimbursement Obligation shall be repaid or prepaid in the same
currency in which the Loan was made or Letter of Credit was issued.
2.11.2    European Monetary Union.
(i)    Payments In Euros Under Certain Circumstances. If (i) any Optional
Currency or Available LC Foreign Currency ceases to be lawful currency of the
nation issuing the same and is replaced by the Euro or (ii) any Optional
Currency or Available LC Foreign Currency and the Euro are at the same time
recognized by any governmental authority of the nation issuing such currency as
lawful currency of such nation and the Administrative Agent or the Required
Lenders shall so request in a notice delivered to the Borrowers, then any amount
payable hereunder by any party hereto in such Optional Currency or Available LC
Foreign Currency shall instead be payable in the Euro and the amount so payable
shall be determined by translating the amount payable in such Optional Currency
or Available LC Foreign Currency to the Euro at the exchange rate established by
that nation for the purpose of implementing the replacement of the relevant
Optional Currency or Available LC Foreign Currency by the Euro (and the
provisions governing payments in Optional Currencies in this Agreement shall
apply to such payment in the Euro as if such payment in the Euro were a payment
in an Optional Currency or Available LC Foreign Currency, as applicable). Prior
to the occurrence of the event or events described in clause (i) or (ii) of the
preceding sentence, each amount payable hereunder in any Optional Currency or
Available LC Foreign Currency will, except as otherwise provided herein,
continue to be payable only in that currency.
(ii)    Additional Compensation Under Certain Circumstances. Subject to Section
2.1.3 [Nature of Obligations] in the case of the Foreign Borrowers, the
Borrowers agree, at the request of any Lender, to compensate such Lender for any
loss, cost, expense or reduction in return that such Lender shall reasonably
determine shall be incurred or sustained by such Lender as a result of the
replacement of any Optional Currency or Available LC Foreign


59

--------------------------------------------------------------------------------





Currency by the Euro and that would not have been incurred or sustained but for
the transactions provided for herein. A certificate of any Lender setting forth
such Lender’s determination of the amount or amounts necessary to compensate
such Lender shall be delivered to the Borrowing Agent and shall be conclusive
absent manifest error so long as such determination is made on a reasonable
basis. Subject to Section 2.1.3 [Nature of Obligations] in the case of the
Foreign Borrowers, the Borrowers shall pay such Lender the amount shown as due
on any such certificate within thirty (30) days after receipt thereof.
(iii)    Requests for Additional Optional Currencies or Additional Available LC
Foreign Currency. The Borrowing Agent may deliver to the Administrative Agent a
written request that Revolving Credit Loans hereunder also be permitted to be
made, or Letters of Credit hereunder issued, in any other lawful currency (other
than Dollars), in addition to the currencies specified in the definitions of
“Optional Currency” or “Available LC Foreign Currency” herein, provided that
such currency must be freely traded in the offshore interbank foreign exchange
markets, freely transferable, freely convertible into Dollars and available to
the Lenders (or, with respect to a request for an additional Available LC
Foreign Currency, the Issuing Lenders) in the Relevant Interbank Market. The
Administrative Agent will promptly notify the Lenders (or, with respect to a
request for an additional Available LC Foreign Currency, the Issuing Lenders) of
any such request promptly after the Administrative Agent receives such request.
The Administrative Agent will promptly notify the Borrowing Agent of the
acceptance or rejection by the Administrative Agent and each of the Lenders of
the Borrowers’ request. The requested currency shall be approved as an Optional
Currency or Available LC Foreign Currency hereunder only if the Administrative
Agent and all of the Lenders (or with respect to a request for an additional
Available LC Foreign Currency, all of the Issuing Lenders) approve of the
Borrowers’ request.
2.12    Funding by Branch, Subsidiary or Affiliate. Each Lender may make any
Loan hereunder through an Affiliate or domestic or foreign branch of such Lender
or Affiliate.
2.13    Borrowing Agency Provisions; Co-Borrowers.
(i)    Each of the Borrowers hereby appoints the Borrowing Agent as its
non-exclusive representative, and grants to the Borrowing Agent an irrevocable
power of attorney to act as its attorney-in-fact, with regard to all matters
relating to this Agreement and each of the other Loan Documents, including,
without limitation, execution and delivery of any Loan Request, Swing Loan
Request, and amendments, supplements, waivers or other modifications hereto or
thereto, giving or receipt of any notices hereunder or thereunder and receipt of
service of process in connection herewith or therewith and making all elections
as to interest rates and interest payment dates. The Administrative Agent and
the Lenders shall be entitled to rely exclusively on the Borrowing Agent’s
authority so to act in each instance without inquiry or investigation, and each
of the Borrowers hereby agrees to indemnify and hold harmless the Administrative
Agent, the Lenders, the Issuing Lenders and the Swing Loan Lender for any
losses, costs, delays, errors, claims, penalties or charges arising from or out
of the Borrowing Agent’s actions pursuant to this Section 2.13 and the
Administrative Agent’s, the Lenders’, the Issuing Lenders’ and the Swing Loan
Lender’s reliance thereon and hereon, subject


60

--------------------------------------------------------------------------------





to any applicable exception expressly set forth in Section 11.3.2
[Indemnification by the Borrowers]. Notice from the Borrowing Agent shall be
deemed to be notice from all of the Borrowers and notice to the Borrowing Agent
shall be deemed to be notice to all of the Borrowers.
(ii)    The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Borrowers and at their request. The obligations of the
Borrowers hereunder shall not be discharged or impaired or otherwise diminished
by the failure, default, omission, or delay, willful or otherwise, by any
Lender, the Administrative Agent, or any Borrower or any other obligor on any of
the Obligations, or by any other act or thing or omission or delay to do any
other act or thing which may or might in any manner or to any extent vary the
risk of any Borrower or would otherwise operate as a discharge of any Borrower
as a matter of law or equity. Each of the Borrowers agrees that the Obligations
will be paid and performed strictly in accordance with the terms of the Loan
Documents. Without limiting the generality of the foregoing, but, in each case,
subject to Section 2.1.3, each Borrower hereby agrees that the joint and several
obligations of each Borrower hereunder shall not be diminished, terminated, or
otherwise similarly affected by any of the following:
(A)    Any lack of genuineness, legality, validity, enforceability or
allowability (in a bankruptcy, insolvency, reorganization or similar proceeding,
or otherwise), or any avoidance or subordination, in whole or in part, of any
Loan Document or any of the Obligations and regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of the
Obligations, any of the terms of the Loan Documents, or any rights of the
Administrative Agent or the Lenders or any other Person with respect thereto;
(B)    Any increase, decrease, or change in the amount, nature, type or purpose
of any of, or any release, surrender, exchange, compromise or settlement of any
of, the Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Obligations; any
execution or delivery of any additional Loan Documents; or any amendment,
modification or supplement to, or refinancing or refunding of, any Loan Document
or any of the Obligations;
(C)    Any failure to assert any breach of or default under any Loan Document or
any of the Obligations; any extensions of credit in excess of the amount
committed under or contemplated by the Loan Documents, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against any Borrower or any other Person under or in
connection with any Loan Document or any of the Obligations; or any application
of collections (including but not limited to collections resulting from
realization upon any direct or indirect security for the Obligations) to other
obligations, if any, not entitled to the benefits of this Agreement, in
preference to Obligations entitled to the benefits of this Agreement, or if any
collections are applied to Obligations, any application to particular
Obligations;


61

--------------------------------------------------------------------------------





(D)    Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or any Lender, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by the Administrative Agent or any Lender, or any of them, or any other Person
in respect of, any direct or indirect security for any of the Obligations. As
used in this Agreement, “direct or indirect security” for the Obligations, and
similar phrases, includes any collateral security, guaranty, suretyship, letter
of credit, capital maintenance agreement, put option, subordination agreement,
or other right or arrangement of any nature providing direct or indirect
assurance of payment or performance of any of the Obligations, made by or on
behalf of any Person;
(E)    Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Borrower or any other Person; or any action taken or election made by the
Administrative Agent or the Lenders, or any of them (including but not limited
to any election under Section 1111(b)(2) of the United States Bankruptcy Code),
any Borrower or any other Person in connection with any such proceeding;
(F)    Any defense, setoff, or counterclaim which may at any time be available
to or be asserted by any Borrower or any other Person with respect to any Loan
Document or any of the Obligations; or any discharge by operation of law or
release of any Borrower or any other Person from the performance or observance
of any Loan Document or any of the Obligations; or
(G)    Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Borrower, as a guarantor or
a surety of the Obligations, excepting only Payment in Full of the Obligations.
(iii)    Each of the Borrowers hereby waives any defense to or limitation on its
obligations under this Agreement arising out of or based on any event or
circumstance referred to in this Section 2.13. Without limitation and to the
fullest extent permitted by applicable law, each Borrower waives each of the
following:
(A)    Except as otherwise required under this Agreement or the other Loan
Documents, all notices, disclosures and demand of any nature which otherwise
might be required from time to time to preserve intact any rights against any
Borrower, including the following: any notice of any event or circumstance
described in this Section 2.13; any notice required by any law, regulation or
order now or hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Obligations; any notice of the incurrence of any Obligation; any notice of any
default or any failure on the part of any Borrower or any other Person to comply
with any Loan Document or


62

--------------------------------------------------------------------------------





any of the Obligations or any direct or indirect security for any of the
Obligations; and any notice of any information pertaining to the business,
operations, condition (financial or otherwise) or prospects of any Borrower or
any other Person;
(B)    Any right to any marshalling of assets; any right to the filing of any
claim against any other Borrower in the event of any bankruptcy, insolvency,
reorganization or similar proceeding in respect of the Obligations (other than
to preserve such claim), or to the exercise against any other Borrower any other
right or remedy under or in connection with any Loan Document or any of the
Obligations or any direct or indirect security for any of the Obligations; any
requirement of promptness or diligence on the part of the Administrative Agent,
the Issuing Lenders or the Lenders, or any of them, or any other Person, in each
case, until Payment in Full of the Obligations; any requirement to exhaust any
remedies under or in connection with, or to mitigate the damages resulting from
default under, any Loan Document or any of the Obligations or any direct or
indirect security for any of the Obligations; any benefit of any statute of
limitations; and any requirement of acceptance of this Agreement or any other
Loan Document, and any requirement that any Borrower or any other Person receive
notice of any such acceptance;
(C)    Any defense or other right arising by reason of any law now or hereafter
in effect in any jurisdiction pertaining to election of remedies (including but
not limited to anti-deficiency laws, “one action” laws or the like), or by
reason of any election of remedies or other action or inaction by the
Administrative Agent, the Issuing Lenders or the Lenders, or any of them
(including but not limited to commencement or completion of any judicial
proceeding or nonjudicial sale or other action in respect of collateral security
for any of the Obligations), which results in denial or impairment of the right
of the Administrative Agent, the Issuing Lenders or the Lenders, or any of them,
to seek a deficiency against any Borrower or any other Person or which otherwise
discharges or impairs any of the Obligations; and
(D)    Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of Collateral or the like.
(iv)    Except as expressly set forth in Section 2.1.3 [Nature of Obligations],
all Obligations shall be joint and several, and each Borrower shall make payment
upon the maturity of any Obligation by acceleration or otherwise, and such
obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearances granted by the
Administrative Agent, any Issuing Lender or any Lender to any Borrower, failure
of the Administrative Agent, any Issuing Lender or any Lender to give any
Borrower notice of borrowing or any other notice, any failure of the
Administrative Agent, any Issuing Lender or any Lender to pursue or preserve its
rights against any Borrower or any other Person, the release by the
Administrative Agent or any Lender of any Collateral now or thereafter acquired
from any Borrower or any other Person, and such agreement by each Borrower to
pay upon any notice issued pursuant thereto is unconditional and unaffected by
prior recourse by the Administrative Agent, any Issuing Lender or any Lender to
the other Borrowers or any other Person or any Collateral for such Borrower’s
Obligations or the lack thereof. Each Borrower waives all suretyship defenses.


63

--------------------------------------------------------------------------------





2.14    Waiver of Subrogation. Each Borrower expressly agrees that it will not
exercise any and all rights of subrogation, reimbursement, indemnity,
exoneration, contribution or any other claim which such Borrower may now or
hereafter have against the other Borrowers or other Person directly or
contingently liable for the Obligations hereunder, or against or with respect to
any other Borrower’s property (including, without limitation, any property which
is Collateral for the Obligations), arising from the existence or performance of
this Agreement, until Payment in Full of the Obligations. Until Payment in Full,
each Borrower agrees not to file of any claim against any Borrower or any other
Person in the event of any bankruptcy, insolvency, reorganization or similar
proceeding in respect of the Obligations (other than to preserve such claim), or
to the exercise against any Borrower or any other Person any other right or
remedy under or in connection with any Loan Document or any of the Obligations
or any direct or indirect security for any of the Obligations.
2.15    Extension Amendments. (i) So long as no Event of Default has occurred
and is continuing (after giving effect to any amendments and/or waivers that are
or become effective on the date of the relevant conversion), the Borrowers may
at any time and from time to time request that all or a portion of any Class of
Revolving Credit Commitments then in existence selected by the Borrowers (the
“Reference Revolving Credit Commitments”) be converted to extend the maturity
date thereof and maturity date of the Revolving Credit Loans made thereunder
(the “Reference Revolving Credit Loans”) and to provide for other terms
permitted by this Section 2.15 (any portion thereof that have been so extended,
“Extended Revolving Credit Commitments” and any related revolving credit loans,
“Extended Revolving Credit Loans” and the remainder not so extended,
“Non-Extended Revolving Credit Commitments” and “Non-Extended Revolving Credit
Loans,” respectively). Prior to entering into any Extension Agreement with
respect to any Reference Revolving Credit Commitments, the Borrowers shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each Lender who has Reference Revolving Credit Commitments) in such
form as approved from time to time by the Borrowing Agent and the Administrative
Agent (each, an “Extension Request”) setting forth the terms of the proposed
Extended Revolving Credit Commitments, which terms shall be identical to those
applicable to the Reference Revolving Credit Commitments, except for
“Section 2.15 Additional Agreements” (as hereinafter defined) or as otherwise
permitted by this Section 2.15 and except (a) the final maturity date of such
Extended Revolving Credit Commitments and the maturity date of Extended
Revolving Credit Loans may be delayed to a later date than the final maturity
date of the applicable Reference Revolving Credit Commitment from which they
were converted, (b) the interest rate and upfront or other fees of the Extended
Revolving Credit Loans may be higher or lower than the Reference Revolving
Credit Loans and (c) the commitment fee rate and/or Letter of Credit fee rate
with respect to the Extended Revolving Credit Commitments may be higher or lower
than the commitment fee rate for the Reference Revolving Credit Commitments, in
each case to the extent provided in the applicable Extension Agreement; provided
that, notwithstanding anything to the contrary in this Section 2.15 or
otherwise, until the occurrence of the Revolving Credit Expiration Date for the
Reference Revolving Credit Commitments, the borrowing of Extended Revolving
Credit Loans under any Extended Revolving Credit Commitments shall be made on a
pro rata basis with any borrowings of Non-Extended Revolving Credit Loans (the
mechanics for which may be implemented through the applicable Extension
Agreement and may include


64

--------------------------------------------------------------------------------





technical changes related to the borrowing and repayment procedures of the
Revolving Credit Loans as determined by the Administrative Agent in the
reasonable exercise of its discretion). No Lender shall have any obligation to
agree to have any of its Reference Revolving Credit Commitments or Reference
Revolving Credit Loans converted into Extended Revolving Credit Commitments or
Extended Revolving Credit Loans, as applicable, pursuant to any Extension
Request.
(i)    The Borrowers shall provide the applicable Extension Request at least
five (5) Business Days prior to the date on which the applicable Lenders are
requested to respond (or such later date as the Administrative Agent may agree).
Any Lender (an “Extending Lender”) wishing to have all or a portion of its
Reference Revolving Credit Commitments converted into Extended Loans/Commitments
shall notify the Administrative Agent (such notice to be in such form as
approved from time to time by the Borrowers and the Administrative Agent) (each,
an “Extension Election”) on or prior to the date specified in such Extension
Request (which shall in any event be no less than three Business Days prior to
the effectiveness of the applicable Extension Agreement) of the amount of its
Reference Revolving Credit Commitments that it has elected to convert into
Extended Loans/Commitments. In the event that the aggregate amount of the
applicable Reference Revolving Credit Commitments subject to Extension Elections
exceeds the amount of the applicable Extended Loans/Commitments requested
pursuant to the Extension Request, the applicable Reference Revolving Credit
Commitments subject to such Extension Elections shall be converted to Extended
Loans/Commitments on a pro rata basis based on the amount of the applicable
Reference Revolving Credit Commitments included in each such Extension Election.
Notwithstanding the conversion of any Reference Revolving Credit Commitment into
an Extended Revolving Credit Commitment, such Extended Revolving Credit
Commitment shall be treated identically to all Reference Revolving Credit
Commitments for purposes of the obligations of a Lender with a Revolving Credit
Commitment in respect of Letters of Credit under Section 2.9 [Letter of Credit
Subfacility], except that the last day for issuing Letters of Credit may be
extended and the related obligations to issue Letters of Credit may be continued
so long as the applicable Issuing Lender has consented to such extensions.
(ii)    So long as no Event of Default has occurred and is continuing (after
giving effect to any amendments and/or waivers that are or become effective on
the date that such Extended Loans/Commitments are established), Extended
Loans/Commitments may be established pursuant to a supplement (which shall set
forth the effective date of such extension) to this Agreement (which, except to
the extent expressly contemplated below, shall require the consent only of the
Lenders who elect to make the Extended Loans/Commitments established thereby) in
such form as approved from time to time by the Borrowers and the Administrative
Agent in the reasonable exercise of their discretion (each, an “Extension
Agreement”) executed by the Borrowers, the Administrative Agent and the
Extending Lenders. Any Extension Agreement may provide for additional terms
(other than those referred to or contemplated in this Section 2.15 or in the
form of the Extension Request or Extension Agreement (each, an “Section 2.15
Additional Agreement”)) to this Agreement and the other Loan Documents; provided
that no such Section 2.15 Additional Agreement shall become effective prior to
the time that such Section 2.15 Additional Agreement has been consented to by
such of the Lenders,


65

--------------------------------------------------------------------------------





Borrowers and other parties (if any) as would be required (including, without
limitation, under the requirements of Section 11.1[Modifications, Amendments or
Waivers]) if such Section 2.15 Additional Agreement were a separate and
independent amendment of this Agreement.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
if any Extension Agreement relating to Revolving Credit Commitments or Revolving
Credit Loans is entered into, the following provisions of this Section 2.15(iv)
shall apply to Revolving Credit Commitments and Revolving Credit Loans while any
Non-Extended Revolving Credit Commitments remain outstanding. Any voluntary
reduction of Revolving Credit Commitments (whether or not accompanied by a
prepayment of Revolving Credit Loans) shall be applied among the outstanding
Revolving Credit Commitments of all Classes pro rata to the amounts of Revolving
Credit Commitments thereof; provided that, the Borrowers may elect to reduce
Non-Extended Revolving Credit Commitments (on a pro rata basis among
Non-Extended Revolving Credit Commitments) prior to reducing any Extended
Revolving Credit Commitments (a “Specified Commitment Reduction”). In connection
with any Specified Commitment Reduction, the Borrowers shall prepay Non-Extended
Revolving Credit Loans to the extent required by Section 2.4 [Termination,
Reduction or Increase of Revolving Credit Commitments]). If the conditions
precedent to borrowing set forth in Section 7.2 [Each Loan or Letter of Credit]
are satisfied at the time, such prepayment may be made with the proceeds of
Extended Revolving Credit Loans to be made concurrently therewith.
(iv)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
applicable Borrowers as may be necessary or advisable in order to effectuate the
transactions contemplated by this Section 2.15 and/or to appropriately reflect
the different Classes, including (if applicable) any different economic terms
thereof. All such amendments entered into with the applicable Borrowers by the
Administrative Agent hereunder shall be binding and conclusive on all Lenders.
(v)    Notwithstanding anything to the contrary herein, no extension of the
maturity date of any Loan shall be effective unless approved by the Required
Lenders in their sole discretion.
SECTION 3.    
INCREMENTAL FACILITIES
3.1     Incremental Commitments. (i) The Borrowers may by written notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders) request, from time to time (a) the extension of
one or more new term loan commitments or one or more increases in any existing
term loan commitments (any such new or increased term loan commitment, an
“Incremental Term Commitment”) and (b) the extension of one or more new
Revolving Credit Commitments or one or more increases in the existing Revolving
Credit Commitments (any such new or increased Revolving Credit Commitment, an
“Incremental Revolving Credit Commitment”), in an aggregate amount (with respect
to both Incremental Term Commitments and Incremental Revolving Credit
Commitments) not to exceed $100,000,000. Each Incremental Commitment shall be in
an aggregate amount not less than


66

--------------------------------------------------------------------------------





$5,000,000 and integral multiples thereof (or such lesser amount and/or
multiples as may be agreed by the Borrowing Agent and the Administrative Agent).
Each notice delivered pursuant to this Section 3.1 shall specify (I) the date
(the “Increase Effective Date”) on which the Borrowers propose that the proposed
Incremental Commitments shall be effective, which shall be a date not less than
10 Business Days after the date in which such notice is delivered to the
Administrative Agent (unless otherwise consented to by the Administrative Agent
in its discretion), (II) the total of the Incremental Commitments requested by
the Borrowers and (III) the identity of the banks, financial institutions and
other entities to whom the Borrowers propose that any portion of such
Incremental Commitments be allocated and the amounts of such allocations, which
banks, financial institutions or other entities may or may not be existing
Lenders but who shall be Eligible Assignees. Any existing Lender approached to
provide all or a portion of the Incremental Commitments may elect or decline, in
its sole discretion, to provide such Incremental Commitment. Any proposed new
Lender shall enter into a joinder or other agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel (such
additional Eligible Assignees becoming Lenders and any existing Lenders
providing an Incremental Commitment, collectively, the “Incremental Lenders”).
(i)    Conditions. An Incremental Commitment shall become effective, as of the
Increase Effective Date specified therefor; provided, that:
(a)    each of the conditions set forth in Section 7.2 [Each Loan or Letter of
Credit] shall be satisfied;
(b)    no Potential Default or Event of Default shall have occurred and be
continuing or would result therefrom or from the borrowings to be made on such
Increase Effective Date and the use of proceeds thereof;
(c)    with respect to any Incremental Term Commitment only, the Borrowers shall
be in compliance with the covenant set forth in Section 8.2.15 [Maximum Leverage
Ratio] on a pro forma basis after giving effect to the establishment of such
Incremental Term Commitment, the incurrence of Indebtedness thereunder and any
substantially concurrent use of the proceeds thereof, as if incurred on the last
day of the last fiscal quarter for which financial statements have been
delivered to the Lenders pursuant to Section 8.3.1 [Quarterly Financial
Statements] or 8.3.2 [Annual Financial Statements];
(d)    the Borrowers shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with such Incremental Commitment, including a certificate dated the
Increase Effective Date and executed by an Authorized Officer of the Borrowing
Agent certifying that all the requirements set forth in this clause (ii) have
been satisfied and including (if applicable) reasonably detailed calculations
demonstrating satisfaction of the requirement set forth in clause
(c) immediately above; and
(e)    the Administrative Agent and, with respect to any Incremental Revolving
Credit Commitment, the Issuing Lenders and the Swing Loan Lender


67

--------------------------------------------------------------------------------





shall have consented to any Lenders providing such Incremental Commitments (such
consents not to be unreasonably withheld).
(ii)    Terms of New Loans and Commitments. The terms and conditions of Loans
made pursuant to any Incremental Commitment shall be identical to the terms and
conditions of (a) with respect to an Incremental Revolving Credit Commitment,
the existing Revolving Credit Loans, and (b) with respect to an Incremental Term
Commitment, if applicable, any existing term loans (including in each case as to
pricing and maturity, other than any upfront fees including upfront commitment,
underwriting, syndication or other fees), and, with respect to Incremental Term
Loans, other than amortization and (x) with respect to Incremental Revolving
Credit Loans, shall be part of the same class of Loans and borrowings as the
existing Revolving Credit Loans and (y) with respect to any Incremental Term
Loans, unless otherwise determined by the Administrative Agent, shall be part of
the same Class of Loans and borrowings as the existing term loans (if any).
Subject to the foregoing, the terms and conditions of Loans made pursuant to any
Incremental Term Commitment shall be as agreed upon by the Borrowers, the
Incremental Lenders making such Incremental Term Commitments, and the
Administrative Agent.
(iii)    Adjustment of Revolving Credit Loans. In the case of any Incremental
Revolving Credit Commitments, on the Increase Effective Date, the Borrowers
shall repay all Revolving Credit Loans (together with any amounts due under
Section 5.10 [Indemnity] as a result of such payment) of each of the Lenders
having a Revolving Credit Commitment prior to the Increase Effective Date (the
“Pre-Increase Revolving Credit Lenders”) and reborrow a like amount of Revolving
Credit Loans from the Lenders (including any new Lender providing an Incremental
Revolving Credit Commitment), according to their new Ratable Shares after giving
effect to such Incremental Revolving Credit Commitments. The Administrative
Agent may, to the extent the Administrative Agent considers it practicable, net
payments to and borrowings from the same Lender. In addition, on the Increase
Effective Date for any Incremental Revolving Credit Commitment, each of the
Pre-Increase Revolving Credit Lenders shall automatically and without any
further action by any party be deemed to have assigned to the Lenders which are
acquiring Incremental Revolving Credit Commitments on the Increase Effective
Date (the “Post-Increase Revolving Credit Lenders”), and the Post-Increase
Revolving Credit Lenders will automatically and without any further action by
any party be deemed to have assumed and purchased from the Pre-Increase
Revolving Credit Lenders, such participation interests in the Letter of Credit
Obligations outstanding on such Increase Effective Date as shall be necessary in
order that, after giving effect to all such deemed assignments and assumptions,
the Letter of Credit Obligations shall be held by each Pre-Increase Revolving
Credit Lender and each Post-Increase Revolving Credit Lender ratably in
accordance with its Ratable Share after giving effect to the Incremental
Revolving Credit Commitments.
(iv)    Making of New Term Loans. On any Increase Effective Date on which
Incremental Term Commitments become effective, subject to the satisfaction of
the foregoing terms and conditions, each Lender providing an Incremental Term
Commitment shall make an Incremental Term Loan to the Borrowers (or a subset
thereof, as determined by the


68

--------------------------------------------------------------------------------





Administrative Agent and the Borrowing Agent) in an amount equal to its
Incremental Term Commitment.
(v)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this Section shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably in right of payment from the guarantees and security interests created
under the Loan Documents. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the
security interests granted under the Loan Documents continue to be perfected
after giving effect to the establishment of any such Incremental Loans and
Incremental Commitments.
(vi)    Amendment to Loan Documents - Incremental Facilities. The Borrowers and
the Administrative Agent may, without the consent of any other Lender, enter
into an amendment to any Loan Document (an “Incremental Facility Amendment”) to
appropriately include any credit commitments or extensions contemplated by this
Section 3.1, including to provide that any Incremental Loans shall share in the
optional and mandatory prepayments and commitment reductions on the same basis
as the then outstanding Loans of an applicable Class and for the amortization of
any Incremental Term Loans. Each Incremental Lender, if not already a Lender
hereunder, shall become a party to this Agreement by completing and delivering
to the Administrative Agent a duly executed accession agreement in a form
reasonably satisfactory to the Administrative Agent and the Borrowing Agent (an
“Accession Agreement”)and Schedule 1.1(B) shall be deemed to have been amended
to reflect the Incremental Commitments of such Incremental Lender as provided in
such Accession Agreement.
SECTION 4.    
INTEREST RATES
4.1    Interest Rate Options. The Borrowers shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by them from the
Base Rate Option or Euro-Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the
Borrowers may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than eight (8)
Borrowing Tranches in the aggregate among all of the Loans and provided further
that if an Event of Default or Potential Default exists and is continuing, the
Borrowers may not request, convert to, or renew the Euro-Rate Option for any
Loans. If at any time the designated rate applicable to any Loan made by any
Lender exceeds such Lender’s highest lawful rate, the rate of interest on such
Lender’s Loan shall be limited to such Lender’s highest lawful rate. Interest on
the principal amount of each Optional Currency Loan shall be paid by the
Borrowers in such Optional Currency.


69

--------------------------------------------------------------------------------





4.1.1    Revolving Credit Interest Rate Options; Swing Line Interest Rate. The
Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:
(i)    Revolving Credit Base Rate Option: A fluctuating rate per annum equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or
(ii)    Revolving Credit Euro-Rate Option: A rate per annum equal to the
Euro-Rate as determined for each applicable Interest Period plus the Applicable
Margin.
Subject to Section 4.3 [Interest After Default], interest on each Swing Loan
shall be payable at a rate per annum equal to the Daily LIBOR Rate plus the
Applicable Margin for Euro-Rate Loans.
4.1.2    Rate Calculations; Rate Quotations. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the Daily
LIBOR Rate) shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. Except as expressly provided in Section 2.3
[Commitment Fees] or this Section 4.1, all other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
or, in the case of interest in respect of Loans denominated in Optional
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. The Borrowers may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.
4.2    Interest Periods. At any time when the Borrowers shall select, convert to
or renew a Euro-Rate Option, the Borrowing Agent shall notify the Administrative
Agent thereof by delivering a Loan Request to the Administrative Agent (i) at
least three (3) Business Days prior to the effective date of such Euro-Rate
Option with respect to a Loan denominated in Dollars, and (ii) at least four (4)
Business Days prior to the effective date of such Euro-Rate Option with respect
to an Optional Currency Loan. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a Euro-Rate Option:
4.2.1    Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
Euro-Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.5.1 [Revolving Credit Loan Requests];
and
4.2.2    Renewals. In the case of the renewal of a Euro-Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.
4.2.3    No Conversion of Optional Currency Loans. No Optional Currency Loan may
be converted into a Loan with a different Interest Rate Option, or a Loan
denominated in a different Optional Currency.


70

--------------------------------------------------------------------------------





4.3    Interest After Default.
4.3.1    Interest Rate. To the extent permitted by Law, if any principal of or
interest on any Loan is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to 2.0% per annum plus the
rate otherwise applicable to such Loan as provided in Section 4.1.1 [Revolving
Credit Interest Rate Options; Etc.] or 2.6.6 [Swing Loans Under Cash Management
Agreement], as the case may be. In addition, at any time that an Event of
Default shall have occurred and be continuing, at the discretion of the
Administrative Agent or at the written request of the Required Lenders and
whether or not any principal or interest of any Loan has not been paid when due,
all Loans shall bear interest, after as well as before judgment, at a rate per
annum equal to 2.0% per annum plus the rate otherwise applicable to such Loans
as provided in Section 4.1.1 [Revolving Credit Interest Rate Options; Etc.] or
2.6.6 [Swing Loans Under Cash Management Agreement], as the case may be (after
as well as before judgment). For the sake of clarity, during the existence of an
Event of Default specified under Section 9.1.12 [Relief Proceedings], any
principal of or interest on any Loan shall automatically bear interest, after as
well as before judgment, at a rate per annum equal to 2.0% per annum plus the
rate otherwise applicable to such Loan as provided in Section 4.1.1 [Revolving
Credit Interest Rate Options; Etc.] or Section 2.6.6 [Swing Loans Under Cash
Management Agreement], as the case may be.
4.3.2    Letter of Credit Fees and Other Obligations. To the extent permitted by
Law, at any time that an Event of Default shall have occurred and be continuing,
at the discretion of the Administrative Agent or at the written request of the
Required Lenders to the Administrative Agent, (i) the Letter of Credit Fees
otherwise applicable pursuant to Section 2.9.2 [Letter of Credit Fees] shall be
increased by 2.0% per annum and (ii) each other Obligation hereunder if not paid
when due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is Paid in Full (after as well as before judgment). For the sake of
clarity, during the existence of an Event of Default specified under Section
9.1.12 [Relief Proceedings], the Letter of Credit Fees otherwise applicable
pursuant to Section 2.9.2 [Letter of Credit Fees] and each other Obligation
hereunder if not paid when due shall automatically bear interest at the rate per
annum specified in clause (i) or (ii) (as applicable) in the immediately
preceding sentence.
4.3.3    Acknowledgment. The Borrowers acknowledge that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by the Borrowers upon demand
by Administrative Agent.
4.4    Rates Unascertainable; Illegality; Increased Costs; Deposits Not
Available; Optional Currency Not Available.
4.4.1    Unascertainable. If on any date on which a Euro-Rate would otherwise be
determined, the Administrative Agent shall have determined that:


71

--------------------------------------------------------------------------------





(i)    adequate and reasonable means do not exist for ascertaining such
Euro-Rate, or
(ii)    a contingency has occurred which materially and adversely affects the
Relevant Interbank Market relating to the Euro-Rate,
then the Administrative Agent shall have the rights specified in Section 4.4.4
[Administrative Agent’s and Lender’s Rights].
4.4.2    Illegality; Increased Costs. If at any time:
(i)    any Lender shall have determined that the making, maintenance or funding
of any Loan to which a Euro-Rate Option applies has been made unlawful by
compliance by such Lender in good faith with any Law or any interpretation or
application thereof by any Official Body or with any request or directive of any
Official Body (whether or not having the force of Law), or
(ii)    the Required Lenders shall have determined that the making, maintenance
or funding of any Loan to which a Euro-Rate applies has been made impracticable
by compliance by such Lenders in good faith with any Law or any interpretation
or application thereof by any Official Body or with any request or directive of
any Official Body (whether or not having the force of Law), or
(iii)    any Lender shall have determined that such Euro-Rate will not
adequately and fairly reflect the cost to such Lender of the establishment or
maintenance of any such Loan, or
(iv)    any Lender shall have determined that after making all reasonable
efforts, deposits of the relevant amount in Dollars or in the Optional Currency
(as applicable) for the relevant Interest Period for a Loan to which a Euro-Rate
applies, are not available to such Lender, or to banks generally, in the
interbank eurodollar market, or
(v)    the Administrative Agent, any Issuing Lender or any Lender shall have
determined that any Law has made it unlawful, or that any Official Body has
asserted that is unlawful, for it to (A) perform any of its obligations
hereunder or under any other Loan Document with respect to a Foreign Borrower,
(B) fund or maintain its participation in any Loan to a Foreign Borrower or (C)
issue, make, maintain, fund or charge interest or fees with respect to any Loan
to or Letter of Credit for the account of a Foreign Borrower,
then the Administrative Agent shall have the rights specified in Section 4.4.4
[Administrative Agent’s and Lender’s Rights].
4.4.3    Optional Currency Not Available. If at any time the Administrative
Agent shall have determined, or the Required Lenders shall have notified the
Administrative Agent in writing that they have determined, that a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
any Optional Currency (including, without


72

--------------------------------------------------------------------------------





limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls), then
(i) the Administrative Agent shall notify the Borrowing Agent of any such
determination, and (ii) the Administrative Agent shall have the rights specified
in Section 4.4.4 [Administrative Agent’s and Lender’s Rights].
4.4.4    Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] or 4.4.3 [Optional Currency Not
Available] above, the Administrative Agent shall promptly so notify the Lenders
and the Borrowing Agent thereof, and in the case of an event specified in
Section 4.4.2 [Illegality; Increased Costs; Deposits Not Available], such Lender
or Lenders shall promptly so notify the Administrative Agent and endorse a
certificate to such notice as to the specific circumstances of such notice, and
the Administrative Agent shall promptly send copies of such notice and
certificate to the other Lenders and the Borrowing Agent. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender or Lenders, in the case of
such notice given by such Lender or Lenders, to allow the Borrowers to select,
convert to or renew a Euro-Rate Option or select an Optional Currency, as
applicable, shall be suspended until the Administrative Agent shall have later
notified the Borrowing Agent, or such Lender or Lenders shall have later
notified the Administrative Agent, of the Administrative Agent’s or such
Lender’s or Lenders’, as the case may be, determination that the circumstances
giving rise to such previous determination no longer exist. If at any time the
Administrative Agent makes a determination under Section 4.4.1 [Unascertainable]
and the Borrowers have previously notified the Administrative Agent of their
selection of, conversion to or renewal of a Euro-Rate Option and such Interest
Rate Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans. If any Lender or Lenders notify
the Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrowers shall, subject to the
Borrowers’ indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of such Lender or Lenders to which a Euro-Rate Option applies, on the date
specified in such notice either (i) as applicable, convert such Loan to the Base
Rate Option otherwise available with respect to such Loan or (to the extent
available to such Borrower or Borrowers) select a different Optional Currency or
Dollars; provided that, any Optional Currency Loan converted to the Base Rate
Option shall be converted to Dollars in an amount equal to the Dollar Equivalent
amount of such Loan, or (ii) prepay such Loan in accordance with Section 5.6
[Voluntary Prepayments]. Absent due notice from the Borrowers of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Option
otherwise available with respect to such Loan upon such specified date. If the
Administrative Agent makes a determination under Section 4.4.3 [Optional
Currency Not Available] then, until the Administrative Agent notifies the
Borrowing Agent that the circumstances giving rise to such determination no
longer exist, (i) the availability of Loans in the affected Optional Currency
shall be suspended, (ii) the outstanding Loans in such affected Optional
Currency shall be converted into Dollar Loans (in an amount equal to the Dollar
Equivalent of such outstanding Optional Currency Loans) (x) on the last day of
the then current Interest Period if the Lenders may lawfully continue to
maintain Loans in such Optional Currency to such day, or (y) immediately if


73

--------------------------------------------------------------------------------





the Lenders may not lawfully continue to maintain Loans in such Optional
Currency, and interest thereon shall thereafter accrue at the Base Rate Option.
4.5    Selection of Interest Rate Options. If the Domestic Borrowers fail to
select a new Interest Period to apply to any Borrowing Tranche of Loans under
the Euro-Rate Option at the expiration of an existing Interest Period applicable
to such Borrowing Tranche in accordance with the provisions of Section 4.2
[Interest Periods], the Domestic Borrowers shall be deemed to have converted
such Borrowing Tranche to the Base Rate Option commencing upon the last day of
the existing Interest Period. If the applicable Foreign Borrower(s) fail to
select a new Interest Period to apply to any Borrowing Tranche of Loans under
the Euro-Rate Option at the expiration of an existing Interest Period applicable
to such Borrowing Tranche in accordance with the provisions of Section 4.2
[Interest Periods], such Foreign Borrower(s) shall be deemed to have converted
such Borrowing Tranche to the Base Rate Option in U.S. Dollars commencing upon
the last day of the existing Interest Period, and such currency conversion to
U.S. Dollars shall be determined by the Administrative Agent at the time of such
conversion.
4.6    Successor Euro-Rate Index.
(i)    Notwithstanding anything herein to the contrary, if the Administrative
Agent determines (which determination shall be final and conclusive, absent
manifest error) that either (a) (I) the circumstances set forth in Section 4.4.1
[Unascertainable] have arisen and are unlikely to be temporary, or (II) the
circumstances set forth in Section 4.4.1 [Unascertainable] have not arisen but
the applicable supervisor or administrator (if any) of a Euro-Rate or an
Official Body having jurisdiction over the Administrative Agent has made a
public statement identifying the specific date after which the Euro-Rate shall
no longer be used for determining interest rates for loans in Dollars or an
Optional Currency (either such date, a “Euro-Rate Termination Date”), or (b) a
rate other than the Euro-Rate has become a widely recognized benchmark rate for
newly originated loans in U.S. Dollars or an Optional Currency in the U.S.
market, then the Administrative Agent may (in consultation with the Borrowing
Agent) choose a replacement index for the Euro-Rate in respect of Loans in
Dollars or the applicable Optional Currency, as the case may be, and make
adjustments to applicable margins and related amendments to this Agreement as
referred to below such that, to the extent practicable, the all-in interest rate
based on the replacement index will be substantially equivalent to the all-in
Euro-Rate-based interest rate in effect prior to its replacement.
(ii)    The Administrative Agent and the Borrowing Agent shall enter into an
amendment to this Agreement to reflect the replacement index, the adjusted
margins and such other related amendments as may be appropriate, in the
discretion of the Administrative Agent, for the implementation and
administration of the replacement index-based rate. Notwithstanding anything to
the contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 11.1 [Modification, Amendments or Waivers]), such amendment
shall become effective without any further action or consent of any other party
to this Agreement at 5:00 p.m. New York City time on the fifth (5th) Business
Day after the date a draft of the amendment is provided to the Lenders, unless
the Administrative Agent receives, on or before such fifth (5th)


74

--------------------------------------------------------------------------------





Business Day, a written notice from the Required Lenders stating that such
Lenders object to such amendment. 
(iii)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (a) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a Euro-Rate-based rate to a replacement index-based
rate, and (b) may also reflect adjustments to account for (x) the effects of the
transition from the Euro-Rate to the replacement index and (y) yield- or
risk-based differences between the Euro-Rate Rate and the replacement index.
(iv)    Until an amendment reflecting a new replacement index in accordance with
this Section 4.6 is effective, each advance, conversion and renewal of a Loan
under a Euro-Rate Option will continue to bear interest with reference to the
Euro-Rate; provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a
Euro-Rate Termination Date has occurred, then following the Euro-Rate
Termination Date, all Loans as to which the Euro-Rate Option would otherwise
apply shall automatically be converted to (a) if such Loan is in Dollars, the
Base Rate Option and (b) if such Loan is in an Optional Currency to which such
Euro-Rate Termination Date applies, a Loan in Dollars under the Base Rate
Option, in each case, until such time as an amendment reflecting a replacement
index and related matters as described above is implemented.
(v)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.
SECTION 5.    
PAYMENTS
5.1    Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent’s Fee or other fees or amounts due from the Borrowers hereunder shall be
payable prior to 11:00 a.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrowers, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the account of PNC with
respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Revolving Credit Loans in U.S. Dollars (or, with respect to
Optional Currency Loans, at the Principal Office or, if directed by the
Administrative Agent, at such other office of the Administrative Agent as the
Administrative Agent shall so direct) and in immediately available funds, and
the Administrative Agent shall promptly distribute such amounts to the Lenders
in immediately available funds; provided that in the event payments are received
by 11:00 a.m. by the Administrative Agent with respect to the Loans and such
payments are not distributed to the Lenders on the same day received by the
Administrative Agent, the Administrative Agent shall pay the Lenders interest at
the Federal Funds Effective Rate in the case of Loans or other amounts due in
Dollars, or the


75

--------------------------------------------------------------------------------





Overnight Rate in the case of Loans or other amounts due in an Optional Currency
or Available LC Foreign Currency (as the case may be), with respect to the
amount of such payments for each day held by the Administrative Agent and not
distributed to the Lenders. The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement (including
the Equivalent Amounts of the applicable currencies where such computations are
required) and shall be deemed an “account stated”. All payments of principal and
interest made in respect of the Loans must be repaid in the same currency
(whether Dollars or the applicable Optional Currency) in which such Loan was
made and all Reimbursement Obligations with respect to each Letter of Credit
shall be made in the same currency (whether Dollars or the applicable Available
LC Foreign Currency) in which such Letter of Credit was issued. The
Administrative Agent may (but shall not be obligated to) debit the amount of any
such payment which is not made by such time to any ordinary deposit account with
the Administrative Agent of any respective Borrower obligated on such amount.
5.2    Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrowers with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee and the Issuing Lenders’ fronting fees) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Sections 4.4.4 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [Rate Unascertainable; Etc.], 5.6.2 [Replacement
of a Lender], 5.8 [Increased Costs] or 5.9 [Taxes]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees and Letter of Credit Fees, as set forth in this
Agreement. Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Borrowers of principal, interest, fees or other amounts from
the Borrowers with respect to Swing Loans shall be made by or to PNC according
to Section 2.6.5 [Borrowings to Repay Swing Loans].
5.3    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:


76

--------------------------------------------------------------------------------





(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and
(ii)    the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to a
Borrower or any Subsidiary thereof (as to which the provisions of this Section
5.3 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
5.4    Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrowing Agent prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
any Issuing Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Lender, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the applicable Issuing Lender, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate (or, for payments in
an Optional Currency or Available Foreign LC Currency, the Overnight Rate) and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
5.5    Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.7 [Currency
Fluctuation] shall be due on the date such mandatory prepayment is due. Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Revolving Credit Expiration Date,
upon acceleration or otherwise).
5.6    Voluntary Prepayments.


77

--------------------------------------------------------------------------------





5.6.1    Right to Prepay. The Borrowers shall have the right at their option
from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever the
Borrowers desire to prepay any part of the Loans, the Borrowing Agent shall
provide a prepayment notice to the Administrative Agent by 1:00 p.m. at least
one (1) Business Day prior to the date of prepayment of the Revolving Credit
Loans denominated in Dollars, and at least four (4) Business Days prior to the
date of prepayment of any Optional Currency Loans, or no later than 1:00 p.m. on
the date of prepayment of Swing Loans, setting forth the following information:
(w)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;
(x)    a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;
(y)    a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans and Optional Currencies to which
the Euro-Rate Option applies and the Borrower(s) of the applicable Loans; and
(z)    the total principal amount of such prepayment, which shall not be less
than the lesser of (i) the outstanding principal amount of the Revolving Credit
Loans and Swing Loans outstanding and (ii) $100,000 for any Swing Loan or
$500,000 for any Revolving Credit Loan.
All prepayment notices shall be irrevocable; provided that a notice of
prepayment delivered by the Borrowers in conjunction with a notice of
termination of the Revolving Credit Commitments in full delivered pursuant to
Section 2.4 [Termination, Reduction or Increase of Revolving Credit Commitments]
and payment of all of the Loans then outstanding may state that such notice is
conditioned upon the effectiveness of other credit facilities or debt or equity
issuances, in which case such notice may be revoked by the Borrowers (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. The principal amount of the Loans for which a
prepayment notice is given, together with interest on such principal amount,
shall be due and payable on the date specified in such prepayment notice as the
date on which the proposed prepayment is to be made. Except as provided in
Section 4.4.4 [Administrative Agent’s and Lender’s Rights], (a) if the Borrowers
prepay a Loan but fail to specify which Borrower(s) borrowed such Loan, the
Administrative Agent may, to the extent such Loans are in Dollars, assume that
the applicable Borrower(s) are the Domestic Borrower(s) and (b) if the Borrowers
prepay a Loan but fail to specify the applicable Borrowing Tranche which the
Borrowers are prepaying, the prepayment shall be applied, to the extent
consistent with which Borrowers’ Loans are being prepaid, first to the Revolving
Credit Loans to which the Base Rate Option applies, then to Revolving Credit
Loans which are not Optional Currency Loans, then to Optional Currency Loans,
then to Swing Loans. Any prepayment hereunder shall be subject to the Borrowers’
Obligation to indemnify the Lenders under Section 5.10 [Indemnity]. Prepayments
shall be made in the currency in which such Loan was made unless otherwise
directed by the Administrative Agent.


78

--------------------------------------------------------------------------------





5.6.2    Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [Rate Unascertainable, Etc.] or Section 8.1.12(iii) [Additional
Collateral; Joinder of Subsidiaries], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrowers to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 11.1 [Modifications, Amendments or Waivers], then in any such event the
Borrowers may, at their sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
(i)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 11.8 [Successors and Assigns];
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and
(iv)    such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. In connection with any such assignment, each party hereto agrees
that any such assignment required pursuant to this Section 5.6.2 may be effected
pursuant to an Assignment and Assumption Agreement executed by the Borrowing
Agent, the Administrative Agent and the assignee and that the Lender required to
make such assignment need not be a party thereto.
5.6.3    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrowers are or will
be required to pay any Indemnified Taxes or additional amounts to any Lender or
any Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Borrowing Agent) use reasonable
efforts to designate a different lending office for funding or


79

--------------------------------------------------------------------------------





booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.8 [Increased Costs] or Section 5.9
[Taxes], as the case may be, in the future, and (ii) would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment
5.7    Currency Fluctuations. (i) If on any Computation Date the Revolving
Facility Usage is equal to or greater than the Revolving Credit Commitments as a
result of a change in exchange rates between one (1) or more Optional Currencies
or Available LC Foreign Currencies and Dollars, then the Administrative Agent
shall notify the Borrowing Agent of the same.  The Borrowers shall pay or prepay
the Loans (subject to Borrowers’ indemnity obligations under Sections 5.8
[Increased Costs] and 5.10 [Indemnity]) within one (1) Business Day after
receiving such notice such that the Revolving Facility Usage shall not exceed
the aggregate Revolving Credit Commitments after giving effect to such payments
or prepayments. If on any Computation Date the aggregate Dollar Equivalent
principal amount of Revolving Credit Loans made to and Letters of Credit issued
for the account of the Foreign Borrowers is equal to or greater than the Foreign
Borrower Sublimit as a result of a change in exchange rates between one (1) or
more Optional Currencies or Available LC Foreign Currencies and Dollars, then
the Administrative Agent shall notify the Borrowing Agent of the same. The
Foreign Borrowers shall pay or prepay the Loans (subject to Borrowers’ indemnity
obligations under Sections 5.8 [Increased Costs] and 5.10 [Indemnity]) within
one (1) Business Day after receiving such notice such that the aggregate Dollar
Equivalent principal amount of Revolving Credit Loans made to and Letters of
Credit issued for the account of the Foreign Borrowers shall not exceed the
Foreign Borrower Sublimit after giving effect to such payments or prepayments;
(i)    All prepayments required pursuant to this Section 5.7 shall, to the
extent consistent with which Borrower(s) are prepaying such Loans, first be
applied among the Interest Rate Options to the principal amount of the Loans
subject to the Base Rate Option, then to Loans denominated in Dollars and
subject to a Euro-Rate Option, then to the Optional Currency Loans, with payment
on Euro-Rate Loans being applied in the direct order of maturity. In accordance
with Section 5.10 [Indemnity], the Borrowers shall indemnify the Lenders for any
loss or expense, excluding loss of margin, incurred with respect to any such
prepayments applied against Loans subject to a Euro-Rate Option on any day other
than the last day of the applicable Interest Period.
5.8    Increased Costs.
5.8.1    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement, which is addressed separately in
this Section 5.8) or any Issuing Lender;


80

--------------------------------------------------------------------------------





(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender, any Issuing Lender or the Relevant Interbank
Market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, such Issuing Lender or
other Recipient, the Borrowers will pay to such Lender, such Issuing Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
5.8.2    Capital Requirements. If any Lender or any Issuing Lender determines
that any Change in Law affecting such Lender or such Issuing Lender or any
lending office of such Lender or such Lender’s or such Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Lender’s capital or on the capital of such Lender’s or such Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Lender, to a level below that which such Lender or such Issuing Lender
or such Lender’s or such Issuing Lender’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or such
Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrowers will pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender or such Lender’s or such Issuing Lender’s holding company for any
such reduction suffered.
5.8.3    Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or an Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or such Issuing
Lender or its holding company, as the case may be, as specified in Sections
5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered
to the Borrowing Agent shall be conclusive absent manifest error. The Borrowers
shall pay such Lender or such Issuing Lender, as the case may be, the amount
shown as due on any such certificate within thirty (30) days after receipt
thereof.


81

--------------------------------------------------------------------------------





5.8.4    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or Issuing Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than one hundred and eighty (180)
days prior to the date that such Lender or such Issuing Lender, as the case may
be, notifies the Borrowing Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the one
hundred and eighty (180) day period referred to above shall be extended to
include the period of retroactive effect thereof).
5.8.5    Additional Reserve Requirements. The Borrowers shall pay to each Lender
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits, additional interest on the unpaid principal amount of each Loan under
the Euro-Rate Option equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) as long as
such Lender shall be required to comply with any reserve ratio requirement under
Regulation D or under any similar, successor or analogous requirement of the
Board of Governors of the Federal Reserve System (or any successor) or any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Loans under the Euro-Rate
Option, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that in each case the Borrowing Agent
shall have received at least ten days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice thirty (30) days prior to the relevant Payment
Date, such additional interest or costs shall be due and payable thirty (30)
days from receipt of such notice.


5.9    Taxes.
5.9.1    Issuing Lender. For purposes of this Section 5.9, the term “Lender”
includes the Issuing Lenders and the term “applicable Law” includes FATCA.
5.9.2    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with


82

--------------------------------------------------------------------------------





applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
5.9.3    Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Official Body in accordance with applicable Law, or
at the option of the Administrative Agent, timely reimburse it for the payment
of, any Other Taxes.
5.9.4    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within thirty (30) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.9 [Taxes]) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body; provided that, (x) a Foreign Borrower shall only be responsible
for Indemnified Taxes attributable to Loans to such Foreign Borrower (or, in the
case of General Physics UK and GP Holdings UK, also any of the other Foreign
Borrowers) and (y) the Loan Parties shall not indemnify any Recipient under this
Section 5.9.4 to the extent such Recipient has otherwise been compensated for
such Indemnified Tax under this Section 5.9. A certificate as to the amount of
such payment or liability delivered to the Borrowing Agent by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
5.9.5    Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within thirty (30) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of any of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.8.4 [Participations] relating to the
maintenance of a Participant Register, and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Official Body. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to such Lender from any other source against
any amount due to the Administrative Agent under this Section 5.9.5
[Indemnification by the Lenders].
5.9.6    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to an Official Body pursuant to this Section 5.9 [Taxes], such
Loan Party shall


83

--------------------------------------------------------------------------------





deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
5.9.7    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowing Agent and the Administrative Agent, at the time or
times reasonably requested by the Borrowing Agent or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowing Agent or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowing Agent or the Administrative
Agent, shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrowing Agent or the Administrative Agent as will
enable the Borrowing Agent or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than (x) such documentation required under Sections 5.9.9 through 5.9.13 to be
provided by a Lender to the Borrowing Agent and the Administrative Agent to
enable a payment under any Loan Document to be made without any deduction or
withholding, or at a reduced rate of withholding, for or on account of Taxes
imposed by the United Kingdom and (y) such documentation set forth in Section
5.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to the Borrowing Agent and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowing Agent or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowing Agent or the
Administrative Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-BEN-E


84

--------------------------------------------------------------------------------





establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-BEN-E; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
5.9.7(B) or Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
5.9.7(D) on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowing Agent or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowing Agent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowing Agent or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowing Agent or
the Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and


85

--------------------------------------------------------------------------------





withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowing Agent and the
Administrative Agent in writing of its legal inability to do so.
5.9.8    Treatment of Certain Refunds. If a Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of the indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body. Notwithstanding anything
to the contrary in this Section 5.9.8 [Treatment of Certain Refunds], in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
5.9.9    Treaty Lenders. A Lender and each Loan Party shall co-operate in
completing any procedural formalities necessary for that Loan Party to obtain
and maintain authorization to make that payment without a deduction or
withholding for or on account of Tax imposed by the United Kingdom, which shall
include (without limitation) where the Lender is a Treaty Lender, the completion
by the Treaty Lender of any necessary procedural formalities for the applicable
Borrower to obtain such authorization under the terms of an applicable Treaty,
and where the Lender is a Treaty Lender which holds a passport under the H.M.
Revenue & Customs Treaty Passport Scheme, the provision by the Treaty Lender to
the Borrowing Agent and the Administrative Agent of such Lender’s scheme
reference number and jurisdiction of tax residence.
5.9.10    Provision of Information. A Borrower and Lender shall each provide all
reasonable information and assistance to the relevant Official Body on a timely
basis in order to efficiently process the relevant treaty claim, and shall keep
each other (through the


86

--------------------------------------------------------------------------------





Administrative Agent) informed of any matters relating to such claim, including
such Borrower providing a copy of any direction (or other authority) issued by
H.M. Revenue & Customs authorizing such Borrower to pay free and clear of any
withholding on account of Tax imposed by the United Kingdom.
5.9.11    Qualifying Lender Notice. A Lender which is a Qualifying Lender under
paragraph (ii) of the definition of "Qualifying Lender" shall promptly notify
the Borrowing Agent and the Administrative Agent if there is any change in the
position from that set out in the Tax Confirmation.
5.9.12    Lender Status Confirmation. Each Lender which becomes a party to this
Agreement after the date of this Agreement shall indicate, in the relevant
documentation which it executes on becoming a party as a Lender, and for the
benefit of the Administrative Agent and without liability to any Loan Party,
which of the following categories it falls in (i) not a Qualifying Lender, (ii)
a Qualifying Lender (other than a Treaty Lender); or (iii) a Treaty Lender.
5.9.13    Failure to Indicate Status. If a Lender fails to indicate its status
in accordance with Section 5.9.12 [Lender Status Confirmation], then such Lender
shall be treated for the purposes of this Agreement (including by the Loan
Parties) as if it is not a Qualifying Lender until such time as it notifies the
Administrative Agent which category applies (and the Administrative Agent, upon
receipt of such notification, shall inform the Borrowing Agent). For the
avoidance of doubt, the documentation which a Lender executes on becoming a
party to this Agreement shall not be invalidated by any failure of a Lender to
comply with Section 5.9.12 [Lender Status Confirmation].
5.9.14    VAT. All amounts expressed to be payable under any Loan Document by
any Loan Party to any Recipient which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply, and accordingly, if VAT is or becomes
chargeable on any supply made by any Recipient to any Loan Party under a Loan
Document and such Recipient is required to account to the relevant Official Body
for the VAT, such Loan Party must pay to such Recipient (in addition to and at
the same time as paying any other consideration for such supply) an amount equal
to the amount of the VAT upon the receipt of an appropriate VAT invoice from the
relevant Recipient. Where a Loan Document requires any Loan Party to reimburse
or indemnify a Recipient for any cost or expense, such Loan Party shall
reimburse or indemnify (as the case may be) such Recipient for the full amount
of such cost or expense, including such part thereof as represents VAT, save to
the extent that such Recipient reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant Official Body. Any
reference in this Section 5.9.14 [VAT] to a Loan Party or a Recipient shall, at
any time when such party is treated as a member of a group for VAT purposes,
include (where appropriate and unless the context otherwise requires) a
reference to the representative member of such group at such time (the term
"representative member" to have the same meaning as in the Value Added Tax Act
1994).
5.9.15    Survival. Each party’s obligations under this Section 5.9 [Taxes]
shall survive the resignation of the Administrative Agent or any assignment of
rights by, or the


87

--------------------------------------------------------------------------------





replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all Obligations.
5.10    Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrowers shall
indemnify each Lender against all liabilities, losses or expenses (excluding
loss of margin, but including any foreign exchange losses and any loss or
expense arising from the liquidation or redeployment of funds obtained by it to
maintain such Loan, from fees payable to terminate the deposits from which such
funds were obtained or from the performance of any foreign exchange contract)
which such Lender sustains or incurs as a consequence of any:
(i)    payment, prepayment, conversion or renewal of any Loan to which a
Euro-Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due), or any voluntary prepayment without the required notice,
(ii)    attempt by any Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments], or
(iii)    assignment of such Lender’s Loans to which a Euro-Rate Option applies
pursuant to Section 5.6.2 [Replacement of a Lender] on a day other than the last
day of the Interest Period therefor.
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowing Agent of the amount determined in good faith by such
Lender (which determination may include such assumptions, allocations of costs
and expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.
5.11    Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrowers may borrow,
repay and reborrow Swing Loans and PNC may make Swing Loans as provided in
Section 2.1.2 [Swing Loan Commitments] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent may also effect settlement in accordance with the foregoing
sentence on the proposed Borrowing Dates for Revolving Credit Loans and on any
mandatory prepayment date as provided for herein and may at its option effect
settlement


88

--------------------------------------------------------------------------------





on any other Business Day. These settlement procedures are established solely as
a matter of administrative convenience, and nothing contained in this Section
5.11 shall relieve the Lenders of their obligations to fund Revolving Credit
Loans on dates other than a Settlement Date pursuant to Section 2.1.2 [Swing
Loan Commitment].
5.12    Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the “Original Currency”) into another currency (the “Other
Currency”), the parties hereby agree, to the fullest extent permitted by Law,
that the rate of exchange used shall be that at which in accordance with normal
lending procedures the Administrative Agent could purchase the Original Currency
with the Other Currency after any premium and costs of exchange on the Business
Day preceding that on which final judgment is given.
5.13    Indemnity in Certain Events. The obligation of the Borrowers in respect
of any sum due from the Borrowers to any Lender hereunder shall, notwithstanding
any judgment in an Other Currency, whether pursuant to a judgment or otherwise,
be discharged only to the extent that, on the Business Day following receipt by
any Lender of any sum adjudged to be so due in such Other Currency, such Lender
may in accordance with normal lending procedures purchase the Original Currency
with such Other Currency. If the amount of the Original Currency so purchased is
less than the sum originally due to such Lender in the Original Currency, the
Borrowers agree, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss.
SECTION 6.    
REPRESENTATIONS AND WARRANTIES
6.1    Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:
6.1.1    Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. Each Loan Party and each Subsidiary
of each Loan Party (i) is a corporation, partnership or limited liability
company (or foreign equivalent) duly organized, validly existing and in good
standing (or foreign equivalent) under the laws of its jurisdiction of
organization, (ii) has the lawful power to own or lease its properties and to
engage in the business it presently conducts or proposes to conduct, (iii) is
duly licensed or qualified and in good standing in all jurisdictions where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary except, with respect to
this clause (iii), where the failure to do so would not reasonably be expected
to result in a Material Adverse Change, (iv) has full power to enter into,
execute, deliver and carry out this Agreement and the other Loan Documents to
which it is a party, to incur the Indebtedness contemplated by the Loan
Documents and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
proceedings on its part, (v) is in compliance in all material respects with all
applicable Laws (other than Environmental Laws which are specifically addressed
in Section 6.1.14 [Environmental Matters]) in all jurisdictions in which any
Loan Party or Subsidiary of any Loan Party is presently or will be doing
business except where the failure to do so would not reasonably be


89

--------------------------------------------------------------------------------





expected to constitute a Material Adverse Change, and (vi)  has good and
marketable title to or valid leasehold interest in all material properties,
assets and other rights which it purports to own or lease or which are reflected
as owned or leased on its books and records, free and clear of all Liens and
encumbrances except Permitted Liens and except with respect to such properties,
assets or rights Disposed of as permitted pursuant to the terms of this
Agreement. Each state and jurisdiction in which any Loan Party is as of the
Closing Date organized or qualified to conduct business under applicable law is
listed on Schedule 6.1.1. No Event of Default or Potential Default exists or is
continuing.
6.1.2    Subsidiaries and Owners; Investment Companies. Schedule 6.1.2 states,
as of the Closing Date the name of each of the Parent’s Subsidiaries, its
jurisdiction of organization and the amount, percentage and type of equity
interests in such Subsidiary (the “Subsidiary Equity Interests”). The Parent and
each Subsidiary of the Parent has good and marketable title to all of the
Subsidiary Equity Interests it purports to own, free and clear in each case of
any Lien (other than Liens in favor of the Administrative Agent under the Loan
Documents) and all such Subsidiary Equity Interests have been validly issued,
fully paid and nonassessable. None of the Loan Parties or Subsidiaries of any
Loan Party is an “investment company” registered or required to be registered
under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such “control.”
6.1.3    Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
or by general principles of equity relating to enforceability (including laws or
judicial decisions limiting the right to specific performance).
6.1.4    No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement, charter or other organizational documents of any Loan Party
or (ii) any Law or any material agreement or instrument or order, writ,
judgment, injunction or decree to which any Loan Party or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries is bound or to
which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party or any of its Subsidiaries (other than Liens granted under the
Loan Documents). There is no default under any such material agreement (referred
to above), except to the extent that any such default would not reasonably be
expected to result in a Material Adverse Change, and none of the Loan


90

--------------------------------------------------------------------------------





Parties or their Subsidiaries is bound by any contractual obligation, or subject
to any restriction in any organization document, or any requirement of Law which
would reasonably be expected to result in a Material Adverse Change. No consent,
approval, exemption, order or authorization of, or a registration or filing
with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents other than those which have been
obtained.
6.1.5    Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Responsible Officer of any Loan Party,
threatened in writing against such Loan Party or any Subsidiary of such Loan
Party at law or in equity before any Official Body which individually or in the
aggregate would reasonably be expected to result in any Material Adverse Change.
None of the Loan Parties or any Subsidiaries of any Loan Party is in violation
of any order, writ, injunction or any decree of any Official Body which would
reasonably be expected to result in any Material Adverse Change.
6.1.6    Financial Statements.
(i)    Historical Statements. The Loan Parties have delivered to the
Administrative Agent copies of the Parent’s audited consolidated year-end
financial statements for and as of the end of the two (2) fiscal years ended
December 31, 2016 and December 31, 2017. In addition, the Loan Parties have
delivered to the Administrative Agent copies of the unaudited consolidated
interim financial statements of the Parent for the fiscal year to date and as of
the end of the fiscal quarter ended September 30, 2018 (all such annual and
interim statements being collectively referred to as the “Statements”). The
Statements were compiled from the books and records maintained by the Parent’s
management, fairly represent, in all material respects, the consolidated
financial condition of the Parent and its Subsidiaries as of the respective
dates thereof and the results of operations for the fiscal periods then ended
and have been prepared in accordance with GAAP consistently applied, subject (in
the case of the interim statements) to normal year-end audit adjustments and the
absence of footnotes.
(ii)    Accuracy of Financial Statements. As of the respective dates of the
Statements, no Loan Party nor any Subsidiary of any Loan Party has any
liabilities, contingent or otherwise, or forward or long-term commitments that
are not disclosed in the Statements or in the notes thereto to the extent
required to be disclosed in accordance with GAAP, and except as disclosed
therein there are no unrealized or anticipated losses from any commitments of
any Loan Party or any Subsidiary of any Loan Party which would reasonably be
expected to cause a Material Adverse Change. Since December 31, 2017, no
Material Adverse Change has occurred.
6.1.7    Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or


91

--------------------------------------------------------------------------------





which is inconsistent with the provisions of the regulations of the Board of
Governors of the Federal Reserve System or other applicable Law. None of the
Loan Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of any Loan Party or Subsidiary of any Loan Party are or will be represented by
margin stock.
6.1.8    Full Disclosure. Neither this Agreement nor any other Loan Document,
nor any information furnished in writing by any Loan Party to the Administrative
Agent or any Lender in connection herewith or therewith, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein and therein, taken as a whole, in
light of the circumstances under which they were made, not misleading as of the
date given (it being recognized by the Administrative Agent and the Lenders that
any budgets and projections provided by the Loan Parties are based on good faith
estimates and assumptions believed by the Loan Parties to be reasonable as of
the date of the applicable budgets or projections and that such budgets and
projections are subject to uncertainties and contingencies which may be beyond
the control of the Loan Parties and that actual results during the period or
periods covered by any such budgets and projections may materially differ from
projected results). As of the Closing Date, there is no fact known to any Loan
Party which materially adversely affects the business, property, assets,
financial condition or results of operations of the Loan Parties and/or the Loan
Parties and their Subsidiaries, in each case taken as a whole, which has not
been set forth in this Agreement or in the certificates, statements, agreements
or other documents furnished in writing to the Administrative Agent and the
Lenders prior to or at the date hereof in connection with the transactions
contemplated hereby.
6.1.9    Taxes. All United States federal and United Kingdom tax returns and all
material state, local, other foreign and other tax returns required to have been
filed with respect to each Loan Party and each Subsidiary of each Loan Party
have been filed, and payment or adequate provision has been made for the payment
of all taxes, fees, assessments and other governmental charges which have or may
become due pursuant to said returns or to assessments received, except to the
extent that such taxes, fees, assessments and other charges are being contested
in good faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.
6.1.10    Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and
each Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted by such Loan Party or
Subsidiary, without known possible, alleged or actual conflict with the rights
of others which would reasonably be expected to result in a material liability
to any Loan Party or Subsidiary thereof or result in a Material Adverse Change.
6.1.11    Liens in the Collateral. The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Collateral
Documents constitute and will continue to constitute Prior Security Interests
securing the Obligations. All


92

--------------------------------------------------------------------------------





filing fees and other expenses in connection with the perfection of such Liens
have been or will be paid by the Borrowers.
6.1.12    Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.
6.1.13    ERISA/Pensions Compliance.
(i)    Each Pension Plan is in compliance in all respects with the applicable
provisions of its Pension Plan document, ERISA, the Code and other United States
federal or state Laws except for any noncompliance which would not, individually
or in the aggregate, be reasonably expected to result in a liability to the
Parent and its Subsidiaries in excess of $5,000,000 in the aggregate. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto (or
the Loan Parties may rely upon a favorable IRS ruling issued with respect to the
document upon which the Plan is drafted) and, to the knowledge of any
Responsible Officer of the Borrowers, nothing has occurred which would
reasonably be expected to prevent, or cause the loss of, such qualification.
Each of the Borrowers and each ERISA Affiliate have made all material required
contributions to each Pension Plan subject to Sections 412 and 430 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Pension Plan.
(ii)    (a) No ERISA Event has occurred or is reasonably expected to occur that
individually or in the aggregate would reasonably be expected to result in a
liability to the Parent and its Subsidiaries in excess of $5,000,000 in the
aggregate; (b) no Pension Plan has any unfunded pension liability (i.e. excess
of benefit liabilities over the current value of that Pension Plan’s assets,
determined in accordance with the assumptions used for funding the Pension Plan
for the applicable plan year) in an amount in excess of $5,000,000 in the
aggregate; (c) neither any Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA) in an amount in excess of $5,000,000 in the aggregate;
(d) neither any Borrower nor any ERISA Affiliate has incurred or reasonably
expects to incur any liability in excess of $5,000,000 in the aggregate (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; (e) neither any Borrower nor any member of the
ERISA Group has received written notice pursuant to Section 4242(a)(1)(B) of
ERISA that a Multiemployer Plan is in reorganization and that additional
contributions are due to the Multiemployer Plan pursuant to Section 4243 of
ERISA; and (f) neither any Borrower nor any member of the ERISA Group has
engaged in a transaction that would reasonably be expected to be subject to
Sections 4069 or 4212(c) of ERISA.


93

--------------------------------------------------------------------------------





(iii)    The Parent nor any of its Subsidiaries is or has at any time been: (a)
an employer (for the purposes of sections 38 to 51 of the Pensions Act 2004) of
an occupational pension scheme in the UK which is not a money purchase scheme
(both terms as defined in the Pensions Schemes Act 1993); or (b) “connected”
with or an “associate” of (as those terms are used in sections 38 and 43 of the
Pensions Act 2004) such an employer in the United Kingdom.
6.1.14    Environmental Matters. Each Loan Party is and, to the knowledge of
each respective Loan Party and each of its Subsidiaries is and has been in
compliance with applicable Environmental Laws, except (i) as disclosed on
Schedule 6.1.14, provided that such matters so disclosed would not in the
aggregate result in a Material Adverse Change and (ii) for such non-scheduled
noncompliance that would not reasonably be expected to result in a Material
Adverse Change.
6.1.15    Solvency. On the Closing Date and after giving effect to the initial
Loans hereunder, the Parent and its Subsidiaries (on a consolidated basis and
taken as a whole) are Solvent.
6.1.16    Anti-Terrorism Laws. (i) No Covered Entity, nor to the knowledge of
any Loan Party, any director, officer, agent, employee, or other person acting
on behalf of any Loan Party or any other Covered Person, is a Sanctioned Person,
and (ii) no Covered Entity (other than a Covered Person) or, to the knowledge of
the Parent or any other Loan Party, Covered Person or any director, officer,
agent, employee or other person acting on behalf of any Loan Party or any of
their Subsidiaries, either in its own right or through any third party, (a)  has
any of its assets in, a Sanctioned Country or has any of its assets in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law, (b) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
6.1.17    Anti-Corruption. Without limiting the provisions of Section 6.1.16
[Anti-Terrorism Laws], the Loan Parties have instituted and maintain policies
and procedures designed to promote and achieve continued compliance with the
FCPA and any other applicable Anti-Terrorism Laws.
6.1.18    Certificate of Beneficial Ownership. Each Certificate of Beneficial
Ownership (if any) executed and delivered to the Administrative Agent and
Lenders for each Borrower on or prior to the Closing Date, as updated from time
to time in accordance with this Agreement, is accurate, complete and correct as
of the Closing Date and as of the date any such update is delivered.
SECTION 7.    
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
The obligation of each Lender to make Loans and of each Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations


94

--------------------------------------------------------------------------------





to be performed hereunder at or prior to the making of any such Loans or
issuance of such Letters of Credit and to the satisfaction of the following
further conditions:
7.1    First Loans and Letters of Credit.
7.1.1    Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:
(i)    A certificate of each of the Loan Parties signed by an Authorized
Officer, dated the Closing Date stating that (x) all representations and
warranties of the Loan Parties set forth in this Agreement are true and correct
in all material respects (or in all respects with regard to representations and
warranties qualified by materiality), (y) no Event of Default or Potential
Default exists, and (z) no Material Adverse Change has occurred since the date
of the last audited financial statements of the Parent delivered to the
Administrative Agent;
(ii)    A certificate dated the Closing Date and signed by an Authorized
Officer, the Secretary or an Assistant Secretary of each of the Domestic Loan
Parties and a director of each of the Foreign Borrowers, certifying on behalf of
each respective Loan Party as appropriate as to: (a) all action taken by each
Loan Party in connection with this Agreement and the other Loan Documents;
(b) the names of the Authorized Officers authorized to sign the Loan Documents
and their true signatures; and (c) copies of its certificate or articles of
incorporation (or equivalent) as in effect on the Closing Date certified by the
appropriate official where such documents are filed with an Official Body
(domestic or foreign) together with certificates from the appropriate officials
as to the continued existence and, to the extent available, good standing of
each Loan Party in each location where organized to do business (to the extent
applicable in the relevant jurisdiction) and (d) copies of its by-laws,
operating agreement or partnership agreement (or equivalent), as applicable;
(iii)    This Agreement and each of the other Loan Documents signed by an
Authorized Officer of each Loan Party party thereto and all appropriate
financing statements and other documents for filing, including appropriate stock
powers and certificates evidencing any pledged Collateral;
(iv)    Written opinions of counsel for the Domestic Loan Parties, dated the
Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel;
(v)    Written opinions of counsel relating to the UK Loan Parties, dated the
Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel;
(vi)    Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, with additional insured and lender loss
payable special endorsements attached thereto in form and substance reasonably
satisfactory to the


95

--------------------------------------------------------------------------------





Administrative Agent and its counsel naming the Administrative Agent as
additional insured and lender loss payee;
(vii)    A duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Parent most recently ended prior to the Closing Date for
which financial statements are available, signed by an Authorized Officer of the
Parent, demonstrating on a pro forma basis (including giving pro forma effect to
the TTI Acquisition) compliance with the financial covenants herein;
(viii)    Quarterly financial statements for the most recently completed fiscal
quarter of the Parent for which such statements are available (and if the
financial statements for the fiscal quarter ending September 30, 2018 are not
available, financial statements for the month ending August 31, 2018), all in
reasonable detail and certified by an Authorized Officer of the Parent;
(ix)    Receipt of and satisfaction by the Lenders with the financial
projections (including, pro forma statements of operations and cash flow) for
the Parent and its Subsidiaries for fiscal years 2018 through 2023 (including on
a quarterly basis through 2019);
(x)    All material consents, regulatory approvals and licenses required to
effectuate, and confirmation of an absence of any legal or regulatory
prohibition with respect to, the financing the transactions contemplated hereby;
(xi)    Evidence that the Fifth Amended and Restated Financing and Security
Agreement dated December 15, 2016, as amended, among one or more of the
Borrowers and Wells Fargo Bank, National Association, as lender, has been
terminated, and all outstanding obligations thereunder have been paid (or
otherwise satisfied) and all Liens securing such obligations have been released;
(xii)    Lien, tax and judgment searches in acceptable scope and with results
reasonably acceptable to the Administrative Agent;
(xiii)    To the extent required under applicable law, an executed Certificate
of Beneficial Ownership for each Borrower, in form and substance reasonably
acceptable to the Agent and each Lender, and such other documentation and other
information requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.
(xiv)    Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.
7.1.2    Payment of Fees. The Borrowers shall have paid all fees and expenses
payable on or before the Closing Date as required by this Agreement, the
Administrative Agent’s Letter or any other Loan Document.


96

--------------------------------------------------------------------------------





7.2    Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: (i) the representations and warranties of
the Loan Parties shall then be true and correct (a) in the case of
representations and warranties qualified by materiality, in all respects and
(b) otherwise, in all material respects, in each case on and as of such date as
if made on and as of such date (except to the extent that such representations
and warranties relate to an earlier date in which case such representations and
warranties that expressly relate to an earlier date are true and correct, in the
case of such representations and warranties qualified by materiality, in all
respects, and otherwise in all material respects, as of such earlier date),
(ii) no Event of Default or Potential Default shall have occurred and be
continuing, (iii) the making of the Loans or issuance, extension or increase of
such Letter of Credit shall not contravene any Law applicable to any Loan Party
or Subsidiary of any Loan Party or any of the Lenders, (iv) the Borrowers shall
have delivered to the Administrative Agent a duly executed and completed Loan
Request or to the applicable Issuing Lender (with a copy to the Administrative
Agent) an application for a Letter of Credit, as the case may be, and (v) in the
case of any Loan or Letter of Credit to be denominated in an Optional Currency
or Available LC Foreign Currency, as the case may be, there shall not have
occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative Agent, the Required Lenders (in the
case of any Loans to be denominated in an Optional Currency) or the applicable
Issuing Lender (in the case of any Letter of Credit to be denominated in an
Available LC Foreign Currency) would make it impracticable for such Loan or
Letter of Credit to be denominated in the relevant Optional Currency or
Available LC Foreign Currency, as the case may be.
SECTION 8.    
COVENANTS
The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:
8.1    Affirmative Covenants.
8.1.1    Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership or limited liability company (or foreign equivalent) and its
license or qualification and good standing (or foreign equivalent, to the extent
applicable) (i) in its jurisdiction of incorporation or organization and (ii) in
each other jurisdiction in which its ownership or lease of property or the
nature of its business makes such license or qualification necessary, except
(a) as otherwise expressly permitted in Section 8.2.6 [Liquidations,
Consolidations, Acquisitions] or (b) in the case of clause (ii) only, where
failure to maintain any such license, qualification or good standing in any
jurisdiction would not reasonably be expected to result in a Material Adverse
Change.
8.1.2    Payment of Taxes. Each Loan Party shall, and shall cause each of its
Subsidiaries to, duly pay and discharge all material taxes, assessments and
governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such taxes, assessments or charges, are being contested in


97

--------------------------------------------------------------------------------





good faith and by appropriate and lawful proceedings diligently conducted and
for which such reserve or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.
8.1.3    Maintenance of Insurance. Each Loan Party shall, and shall cause each
of its Subsidiaries to, insure its properties and assets against loss or damage
by fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers’ compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Parent in good faith. The Loan Parties shall comply with the covenants and
provide the endorsements set forth on Schedule 8.1.3 relating to property and
related insurance policies covering the Collateral (or the foreign equivalents,
to the extent reasonably available, unless otherwise agreed by the
Administrative Agent in its discretion).
8.1.4    Maintenance of Properties and Leases. Except as otherwise permitted
pursuant to the terms of this Agreement, each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof, except, in each case, where the failure to do so would not
reasonably be expected to result in a Material Adverse Change.
8.1.5    Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent (and any Lenders that accompany the
officer or authorized employee or representative of the Administrative Agent )
to visit and inspect during normal business hours any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as the Administrative Agent may reasonably request, provided
that the Administrative Agent shall provide the Borrowing Agent with at least
three (3) Business Days’ prior written notice of any visit or inspection;
provided further that notwithstanding the foregoing, if no Event of Default
exists, the Administrative Agent shall not conduct more than one (1) inspection
during any calendar year. In addition, and without limiting the foregoing, the
Loan Parties specifically agree that the Administrative Agent or its designees
may conduct field audits of the Loan Parties’ assets, operations, financial
condition, books and records (including accounts receivable and inventory and
the books and records related thereto), the cost of which shall be reimbursed to
the Administrative Agent or such designees, as the case may be, by the Loan
Parties; provided, however, that, so long as no Event of Default exists, (i) the
Administrative Agent and its designees shall not conduct more than one (1) field
audit in any calendar year and (ii) the Loan Parties shall not be required to
reimburse the Administrative Agent and its designees for more than one (1) field
audit in any calendar year. Notwithstanding the foregoing, none of the Parent


98

--------------------------------------------------------------------------------





or any of its Subsidiaries will be required to permit examinations or copies or
abstracts of any records in respect to which the disclosure of such records is
prohibited by applicable Law or binding agreement or would result in a waiver of
any attorney-client privilege or attorney work product protection inuring to the
Parent or its Subsidiaries, provided that the Borrowing Agent shall notify the
Administrative Agent promptly upon obtaining knowledge that such information is
being withheld.
8.1.6    Keeping of Records and Books of Account. Each Loan Party shall, and
shall cause each of its Subsidiaries to, maintain and keep proper books of
record and account which enable each Loan Party and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Loan Parties
or any Subsidiary of a Loan Party, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.
8.1.7    Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all respects; provided that it shall not be deemed to
be a violation of this Section 8.1.7 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would reasonably be expected to
constitute a Material Adverse Change. The Loan Parties will use the Letters of
Credit and the proceeds of the Loans only in accordance with Section 2.8 [Use of
Proceeds – Revolving Credit Facility] and as permitted by applicable Law.
8.1.8    Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Administrative Agent’s Lien on and
Prior Security Interest in the Collateral, whether now owned or hereafter
acquired, as a continuing first fixed and/or floating charge (as applicable)
and/or first priority perfected Lien, as applicable, subject only to Permitted
Liens, and shall do such other acts and things as the Administrative Agent in
its reasonable discretion may deem necessary or advisable from time to time in
order to preserve, perfect and protect the Liens granted under the Loan
Documents.
8.1.9    Anti-Terrorism Laws; International Trade Law Compliance. (i) No Covered
Entity will become a Sanctioned Person, (ii) no Covered Entity (other than a
Covered Person), either in its own right or through any third party, will (a) 
have any of its assets in a Sanctioned Country or have any of its assets in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (d) use the Loans, directly
or indirectly, (1) to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law or (2) in any other manner that
would result in a violation of any Anti-Terrorism Law by any Covered Entity
(iii) the funds used to repay the Obligations will not be derived from any
unlawful activity, (iv) each Covered Entity shall comply with all Anti-Terrorism
Laws in all material respects, and


99

--------------------------------------------------------------------------------





(v) the Borrowers shall promptly notify the Administrative Agent in writing upon
the occurrence of a Reportable Compliance Event.
8.1.10    Keepwell. Each Qualified ECP Loan Party jointly and severally
(together with each other Qualified ECP Loan Party) hereby absolutely
unconditionally and irrevocably (i) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (ii) undertakes to provide such funds or other support as may
be needed from time to time by any Non-Qualifying Party to honor all of such
Non‑Qualifying Party’s obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 8.1.10 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 8.1.10, or otherwise under this Agreement or any
other Loan Document, voidable under applicable law, including applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Loan Party under this
Section 8.1.10 shall remain in full force and effect until Payment in Full. Each
Qualified ECP Loan Party intends that this Section 8.1.10 constitute, and this
Section 8.1.10 shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the CEA.
8.1.11    Deposit Accounts; Landlord Waivers; Control Agreements.
(i)    Establish and thereafter maintain each Loan Party’s and their
Subsidiaries’ principal United States deposit accounts with PNC or any other
Lender.
(ii)    Use commercially reasonable efforts to deliver, within sixty (60) days
following the Closing Date (or such longer period agreed to by the
Administrative Agent in its sole discretion), executed landlord waivers for (a)
any leased locations that are any Domestic Loan Party’s chief executive office
and (b) its leased location in Troy, Michigan.
(iii)    Promptly after a request therefor, account control agreements as shall
be requested by the Administrative Agent, provided that the Loan Parties shall
not be required to deliver account control agreements with respect to any
Excluded Deposit Accounts or Excluded Securities Accounts.
8.1.12    Additional Collateral; Joinder of Subsidiaries. (i) With respect to
any Collateral acquired after the Closing Date by any Loan Party (other than
Excluded Collateral) as to which the Administrative Agent, for the benefit of
the Lenders, does not have a Prior Security Interest under the Collateral
Documents, the Borrowers shall and shall cause such Loan Party to do the
following within twenty (20) Business Days or such longer period as the
Administrative Agent may permit after the date of acquisition: (a) execute and
deliver to the Administrative Agent such amendments to the Collateral Documents
as the Administrative Agent reasonably requests in order to grant a continuing
Prior Security Interest to the Administrative Agent for the benefit of the
Lenders in such personal property, (b) take all actions reasonably requested by
the Administrative Agent and required by the Collateral Documents to grant to
the Administrative


100

--------------------------------------------------------------------------------





Agent, for the benefit of the Lenders, a Prior Security Interest in such
personal property, including the filing of Uniform Commercial Code financing
statements and Forms C1 in such jurisdictions as may be required by the
Collateral Documents or by Law or as may be reasonably requested by the
Administrative Agent and (c) execute and deliver to the Administrative Agent any
other documents reasonably requested by the Administrative Agent to document its
rights hereunder and under the other Loan Documents; provided, however,
notwithstanding any of the foregoing, in no event shall the Parent or any
Subsidiary be required to take any Excluded Perfection Action.
(i)    With respect to any Subsidiary acquired or formed after the Closing Date,
the Loan Parties agree to do the following within twenty (20) Business Days or
such longer period as the Administrative Agent may permit after such Person
becomes a Subsidiary: (a) execute and deliver to the Administrative Agent such
amendments or joinders to this Agreement and the Collateral Documents as the
Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a Prior Security Interest
in the Equity Interests in such Subsidiary that is owned by any Loan Party,
provided that the Domestic Loan Parties shall not be required to grant a Prior
Security Interest in any Excluded Equity (but for the sake of clarity, the
Domestic Loan Parties shall grant a Prior Security Interest in100% of the issued
and outstanding non-voting Equity Interest in any first-tier Foreign Subsidiary
or Foreign Subsidiary Holdco), (b) deliver to the Administrative Agent the
certificates, if any, representing such Equity Interests, together with undated
stock powers, in blank, executed and delivered by a duly Authorized Officer of
the relevant Loan Party, (c) cause such Subsidiary (other than a Foreign
Subsidiary or Foreign Subsidiary Holdco) (I) to become a party to this Agreement
and any applicable Collateral Documents as a grantor and Borrower or Guarantor
(as reasonably determined by the Administrative Agent in consultation with the
Borrowing Agent) and (II) to take such actions reasonably necessary and required
by the Collateral Documents or reasonably requested by the Administrative Agent
to grant to the Administrative Agent for the benefit of the Lenders, a Prior
Security Interest in the Collateral as described in the Collateral Documents
with respect to such Subsidiary, including the filing of Uniform Commercial Code
financing statements and Forms C1 in such jurisdictions as may be required by
the Collateral Documents or by law or as may be reasonably requested by the
Administrative Agent and (d) execute and deliver to the Administrative Agent any
other documents reasonably requested by the Administrative Agent to document its
rights hereunder and under the other Loan Documents, including such items as are
consistent with Section 7 [Conditions of Lending and Issuance of Letters of
Credit]; provided, however notwithstanding any of the foregoing, in no event
shall the Parent or any Subsidiary be required to take any Excluded Perfection
Action.
(ii)    Notwithstanding anything to the contrary contained herein (a) no Foreign
Subsidiary (other than a UK Subsidiary) shall become a Loan Party hereunder
without the written consent of the Administrative Agent and all of the Lenders
in their sole discretion, (b) no UK Subsidiary shall become a Loan Party
hereunder without the written consent of the Administrative Agent in its sole
discretion, other than the UK Subsidiaries which are Loan Parties on the Closing
Date and (c) no Lender shall be obligated to make a Loan to a Foreign Borrower
(other than, unless as a result of Change in Law occurring after the Closing
Date, a


101

--------------------------------------------------------------------------------





Loan Party formed under the laws of England and Wales) if any Lender shall be
prohibited under applicable Law or shall not be licensed to make Loans or extend
credit to such Foreign Borrower; provided that if any such Lender is so
prohibited to extend credit to a Foreign Borrower, the Borrowers shall have the
right to replace such Lender under Section 5.6.2 [Replacement of a Lender]
hereof. Each Lender agrees to notify the Administrative Agent and the Borrowing
Agent in writing promptly upon obtaining knowledge that it is so prohibited from
making Loans or extending credit to any Foreign Borrower.
(iii)    Notwithstanding anything contained herein to the contrary, no Foreign
Subsidiary shall become a “Borrower” hereunder after the Closing Date without
the written consent of the Administrative Agent and all of the Lenders. In
addition to the foregoing, prior to any Subsidiary becoming a Loan Party,
(a) the Administrative Agent shall have received on behalf of the Lenders such
supporting resolutions, incumbency certificates, legal opinions (if requested by
the Administrative Agent in its discretion) and other documents or information,
in form, content and scope reasonably satisfactory to the Administrative Agent
as may be required by the Administrative Agent or the Lenders in their
reasonable discretion, (b) the Lenders shall have received reasonably
satisfactory documentation and information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA Patriot Act and (to the
extent applicable) Certificates of Beneficial Ownership, (c) in the case of a
Foreign Loan Party, each Lender shall have met all necessary regulatory and
licensing requirements and internal policy requirements and shall be legally
permitted to make loans or accept Guaranties in the jurisdiction in which such
Foreign Loan Party is organized and (d) in the case of a Foreign Borrower,
lending to such Foreign Borrower will not cause any administrative or
operational issues for any Lender.
(iv)    The Borrowers and the Administrative Agent may, without the consent of
any other Lender, enter into an amendment to any Loan Document to make any
necessary changes as the result of the joinder to this Agreement of any
Subsidiary that is a Foreign Subsidiary.
This Section shall not require (a) the execution and delivery of a Foreign-law
governed pledge or similar agreement covering Equity Interests in any Foreign
Subsidiary other than under the laws of England and Wales, (b) the provision of
account control agreements with respect to any Excluded Deposit Account or
Excluded Securities Account, (c) the filing against any intellectual property in
a jurisdiction other than, with respect to registered patents, trademarks,
copyrights, patent applications, trademark applications and copyright
applications, with the United Stated Patent and Trademark Office and United
States Copyright Office, (d) compliance with or giving notice under the Federal
Assignment of Claims Act or other similar state law with respect to (i) any
Government Contract that is not a Material Government Contract or (ii) any
Government Contract that is a Material Government Contract unless the
Administrative Agent has requested that the Parent or a Subsidiary thereof take
such action, and (e) the creation or perfection of pledges of or security
interests in, or the obtaining of legal opinions or other deliverables with
respect to, particular assets of the Loan Parties, or the provision of
Guarantees by any Subsidiary, if, and for so long as, the Administrative Agent,
in consultation with the Borrowing Agent, determines that the cost of creating
or perfecting such pledges or security interests in such assets,


102

--------------------------------------------------------------------------------





or obtaining such legal opinions or other deliverables in respect of such
assets, or providing such Guarantees (taking into account any adverse tax
consequences to the Borrowers and their Affiliates (including the imposition of
withholding or other material taxes)), shall be excessive in view of the
benefits to be obtained by the Lenders therefrom (collectively, the “Excluded
Perfection Actions”). The Administrative Agent may grant extensions of time for
the creation and perfection of security interests in or the obtaining of legal
opinions or other deliverables with respect to particular assets or the
provision of any Guaranty by any Subsidiary (including extensions beyond the
Closing Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Closing Date) where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the
Collateral Documents.
8.1.13    Pensions.
(i)    The Parent shall ensure that no action or omission is taken by any member
of the Group in relation to any pension scheme operated by or maintained for the
benefit of members of the Group and/or any of their employees which has or is
reasonably likely to have a Material Adverse Effect (including without
limitation, the commencement of winding up proceedings of any such pension
scheme).
(ii)    The Parent shall ensure that, from the date of execution of this
Agreement, no member of the Group will become an employer (for the purposes of
sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme in
the United Kingdom which is not a money purchase scheme (both terms as defined
in the Pensions Schemes Act 1993) or be “connected” to or an “associate” of (as
those terms are used in sections 38 and 43 of the Pensions Act 2004) such an
employer.
(iii)    The Parent shall promptly notify the Administrative Agent of any
material change in the rate of contributions to any pension schemes mentioned in
(i) above paid or recommended to be paid (whether by the scheme actuary or
otherwise) or required (by law or otherwise).
8.1.14    People with Significant Control Regime. Each Loan Party shall (and the
Parent shall ensure that each other member of the Group will): (i) within the
relevant timeframe, comply with any notice it receives pursuant to Part 21A of
the Companies Act 2006 from any company incorporated in the United Kingdom whose
shares are the subject of any security interest under the Loan Documents and
(ii) promptly provide the Administrative Agent with a copy of that notice.
8.1.15    Subordination of Intercompany Loans. Each Loan Party shall cause any
intercompany Indebtedness, loans or advances owed by any Loan Party to any
Domestic Loan Party to be subordinated pursuant to the terms of the Intercompany
Subordination Agreement.
8.1.16    Certificate of Beneficial Ownership and Other Additional Information.
Provide to the Administrative Agent and the Lenders: (i) such information and
documentation as may reasonably be requested by the Administrative Agent or any
Lender from time to time for


103

--------------------------------------------------------------------------------





purposes of compliance by the Administrative Agent or such Lender with
applicable laws (including without limitation the USA Patriot Act and other
“know your customer” and anti-money laundering rules and regulations), and any
policy or procedure implemented by the Administrative Agent or such Lender to
comply therewith, (ii) (A) promptly after the Parent constitutes a “legal entity
customer” (as defined in the Beneficial Ownership Regulation), a Certificate of
Beneficial Ownership for each Borrower and (B) a new Certificate of Beneficial
Ownership, in form and substance reasonably acceptable to the Administrative
Agent and each Lender, at such time as when the individual(s) to be identified
as a Beneficial Owner have changed.
8.1.17    Post-Closing Matters. Within the time periods set forth in Schedule
8.1.17 (as such periods may be extended by the Administrative Agent in its
discretion), the Loan Parties shall have duly executed and delivered each of the
documents, agreements, and instruments and taken all other actions as set forth
on such schedule.
8.2    Negative Covenants.
8.2.1    Indebtedness. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except:
(i)    Indebtedness under the Loan Documents;
(ii)    Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions, refinancings, refundings, renewals or replacements thereof, but
excluding any increase thereto (other than by the amount of any original issue
discount, any premiums and accrued and unpaid interest with respect to the
Indebtedness being extended, renewed, refinanced or replaced and reasonable fees
and expenses relating to such extension, renewal or replacement financing);
provided that (1) the stated final maturity of such refinancing or other
Indebtedness shall not be earlier than that of such original Indebtedness; (1)
the weighted average life to maturity of such refinancing or other Indebtedness
shall not be shorter than the remaining weighted average life to maturity of
such original Indebtedness (and, for purposes of determining the weighted
average life to maturity of such original Indebtedness, the effects of any
prepayments made prior to the date of the determination shall be disregarded);
(1) such refinancing or other Indebtedness shall not constitute an obligation
(including pursuant to a Guaranty) of any Loan Party that shall not have been an
obligor in respect of such original Indebtedness; and (1) such refinancing or
other Indebtedness shall not be secured by any Lien on any asset other than the
assets that secured such original Indebtedness.
(iii)    Indebtedness incurred with respect to Purchase Money Security Interest
(including Capital Leases) in an aggregate principal amount at any time
outstanding not to exceed $10,000,000 (excluding for purposes of such cap, any
such Indebtedness with respect to Purchase Money Security Interests listed on
Schedule 8.2.1);
(iv)    Indebtedness of a Loan Party to another Loan Party;


104

--------------------------------------------------------------------------------





(v)    Indebtedness of any Subsidiary that is not a Loan Party to another
Subsidiary that is not a Loan Party, including any Indebtedness permitted under
Section 8.2.4 (vii);
(vi)    Indebtedness in respect of Guarantees permitted under Section 8.2.3
[Guaranties];
(vii)    Any (a) Lender Provided Interest Rate Hedge, (b) Lender Provided
Foreign Currency Hedge, or (c) other Interest Rate Hedge or Foreign Currency
Hedge provided however, the Loan Parties and their Subsidiaries shall enter into
an Interest Rate Hedge or Foreign Currency Hedge only for hedging (rather than
speculative) purposes;
(viii)    Indebtedness arising from (a) Indebtedness under any Other Lender
Provided Financial Services Product and (b) cash management services, including
treasury, depository, overdraft, credit and debit card, electronic services and
other cash management services of any Foreign Subsidiary with any Person not a
Lender in the ordinary course of business in an aggregate amount outstanding
under this clause (b) not to exceed $500,000;
(ix)    unsecured Indebtedness in the form of seller financing incurred in
connection with any Permitted Acquisitions (including seller notes and
Contingent Consideration);
(x)    Indebtedness in respect of earnouts, milestones and other contingent
payment obligations incurred in connection with (i) any Permitted Acquisition or
(ii) other Acquisition to which the Required Lenders have consented;
(xi)    unsecured Indebtedness consisting of promissory notes issued to current
or former officers, directors and employees, their respective Affiliates,
estates, spouses or former spouses or immediate family member to finance the
purchase or redemption of Equity Interests of the Parent or any Subsidiary
permitted by Section 8.2.5(xi);
(xii)    Indebtedness owing to any depository bank in respect of overdrafts and
related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing house transfers of funds;
(xiii)    Indebtedness consisting of unpaid insurance premiums owing to
insurance companies and insurance brokers incurred in connection with the
financing of insurance premiums in the ordinary course of business;
(xiv)    unsecured Indebtedness consisting of obligations of the Parent or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with any Permitted Acquisition or other Investment
permitted hereunder;
(xv)    obligations of the Parent or any Subsidiary under letters of credit,
banker’s acceptances or bank guarantees denominated in a currency other than
Dollars issued for


105

--------------------------------------------------------------------------------





the account of the Parent or any of its Subsidiaries, provided that the
aggregate amount of all such obligations (including the maximum amount to be
drawn under all such letters of credit) shall not exceed $5,000,000 in the
aggregate at any time outstanding;
(xvi)    Indebtedness with respect to surety bonds, performance bonds, appeal
bonds, bid bonds, completion guarantees and other obligations of a like nature
incurred by the Parent or any Subsidiary in the ordinary course of business;
(xvii)    Indebtedness arising from agreements of the Parent or any Subsidiary
providing for indemnification on customary terms, in each case, entered into in
connection with a Permitted Acquisition, other Investments permitted hereunder
or the Disposition of any business, assets or Equity Interests permitted
hereunder;
(xviii)    Indebtedness of any Subsidiary that is not a Loan Party to a Loan
Party in connection with a Permitted Acquisition; and
(xix)    unsecured Indebtedness of the Loan Parties and their Subsidiaries in an
aggregate principal amount not to exceed $1,000,000 at any time outstanding, the
proceeds of which are to be used for a Loan Party’s and its Subsidiaries’
general corporate purposes.
8.2.2    Liens; Lien Covenants. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time create, incur, assume or
suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens.
8.2.3    Guaranties. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except
for (i) Guaranties of Indebtedness of the Loan Parties permitted under this
Agreement (other than, in respect of Indebtedness under clause (ii) of Section
8.2.1 [Indebtedness], if such Indebtedness was not guaranteed on the Closing
Date), (ii) Guaranties guaranteeing the performance by a member of the Group
under any contract entered into in the ordinary course of business, (iii)
Guaranties of Indebtedness of any member of the Group that is not a Loan Party
permitted under this Agreement by another member of the Group that is not a Loan
Party and (iv) any Guaranties permitted under Section 8.2.1(vii), (viii), (x),
(xv), (xvi) or (xvii).
8.2.4    Loans and Investments. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:


106

--------------------------------------------------------------------------------





(i)    trade credit extended on usual and customary terms in the ordinary course
of business;
(ii)    advances to employees to meet expenses incurred by such employees in the
ordinary course of business;
(iii)    Permitted Investments and Permitted Acquisitions (including any related
loans or investments to or in members of the Group in connection with a
Permitted Acquisition);
(iv)    loans and advances to and investments in other Loan Parties (provided
that if a loan or advance is made from a member of the Group (which is not a
Loan Party) to a Loan Party, then such member of the Group shall enter into such
subordination arrangements as the Administrative Agent shall require in its
reasonable judgment);
(v)    investments existing on the Closing Date listed on Schedule 8.2.4. hereto
(but not any additions thereto, including any capital contributions, made after
the Closing Date);
(vi)    investments in the Equity Interest of Subsidiaries existing as of the
Closing Date;
(vii)    loans and advances to and investments in members of the Group that are
not Loan Parties in an aggregate amount after the Closing Date not to exceed at
any time outstanding $10,000,000 (after giving effect to any repayment of any
loans or advances, or any return of capital or payment of dividends or other
distributions on investments);
(viii)    loans, advances and investments by any members of the Group that are
not Loan Parties to or in any other members of the Group that are not Loan
Parties;
(ix)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(x)    endorsements of negotiable instruments for deposit or collection in the
ordinary course of business;
(xi)    loans or advances to officers and employees of the Loan Parties or any
Subsidiary made in the ordinary course of business; provided that the aggregate
amount of such loans and advances outstanding at any time shall not exceed
$200,000; and
(xii)    Guaranties permitted by Section 8.2.3 [Guaranties];
(xiii)    Investments consisting of Interest Rate Hedges or Foreign Currency
Hedges permitted under Section 8.2.1(vii) or Indebtedness under any Other Lender
Provided Financial Service Product;


107

--------------------------------------------------------------------------------





(xiv)    Investments in the Equity Interest of the Parent which is held by the
Parent as treasury stock;
(xv)    Investments constituting non-cash proceeds of Dispositions of assets to
the extent permitted by Section 8.2.7 [Dispositions];
(xvi)    to the extent constituting an Investment, transactions otherwise
permitted under Section 8.2.1 [Indebtedness], Section 8.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions] and Section 8.2.5 [Distributions];
(xvii)    Investments in Joint Ventures in an aggregate amount not to exceed
$1,000,000 outstanding at any time (after giving effect to any repayment of any
loans or advances, or any return of capital or payment of dividends or other
distributions on investments); and
(xviii)    other loans, advances and investments not otherwise provided in
clauses (i) through (xvii) above in an aggregate amount not to exceed $1,000,000
outstanding at any time (after giving effect to any repayment of a loan or
advance, or any return of capital or payment of dividends or other distributions
on investments).
8.2.5    Distributions. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, make or pay, or agree to become or remain liable to
make or pay, any Distribution except:
(i)    Distributions payable to the Parent or any of its Wholly-Owned
Subsidiaries;
(ii)    Distributions made by the Parent to its shareholders in an aggregate
amount not to exceed (a) $2,000,000 during the period from the Closing Date to
December 31, 2018 and (b) thereafter, $5,000,000 in any fiscal year of the
Parent, provided that, with respect to this clause (ii) no Event of Default or
Potential Default exists at the time of declaration of such Distribution;
provided that the Parent may carry-forward any unused amounts during any of the
periods specified in clause (a) or clause (b) of this Section 8.2.5(ii) to the
next succeeding fiscal year (but not any subsequent fiscal year) of the Parent;
(iii)    the Parent and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other Qualified
Equity Interests of such Person (including in connection with any stock split,
combination or reclassification of common stock or other Qualified Equity
Interests of such Person);
(iv)    so long as no Potential Default or Event of Default shall occurred and
be continuing or would result therefrom, the Parent may purchase, redeem or
otherwise acquire its common Equity Interests issued by it with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other common Equity Interests;


108

--------------------------------------------------------------------------------





(v)    for the avoidance of doubt, the Parent may issue and sell its common
Equity Interests or any warrants or options with respect thereto pursuant to any
executive compensation or stock option plan;
(vi)    to the extent a Distribution, the Parent may permit any future, present
or former employee, director or officer (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of the Parent or any of its Subsidiaries to pay the exercise
price of any stock options issued by the Parent by applying a portion of the
shares representing profit to pay the exercise price;
(vii)    to the extent a Distribution, the Parent may permit any future, present
or former employee, director or officer (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of the Parent or any of its Subsidiaries to use the value of
vested shares of the Parent to pay the federal and state withholding taxes on
stock units as they vest into shares of stock of the Parent;
(viii)    the Parent may pay withholding or similar taxes payable by any future,
present or former employee, director or officer (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of the Parent or any of its Subsidiaries in connection with any
repurchases of Equity Interests or the exercise of stock options;
(ix)    for the avoidance of doubt, the Parent may issue and sell its Equity
Interests to the extent constituting Qualified Equity Interests;
(x)    to the extent constituting a Distribution, the Parent may make cash
payments in lieu of delivering fractional shares of stock of the Parent in
connection with (i) any dividend, split or combination of its stock or stock
equivalents or any Permitted Acquisition (or similar permitted Investment) or
(ii) the exercise of warrants, options or other securities convertible into or
exchangeable for the stock of the Parent;
(xi)    so long as no Event of Default has occurred and is continuing or would
result therefrom, the Parent may repurchase its stock or stock equivalents held
by any present or former officer, director or employee (or their respective
Affiliates, estates, spouses or former spouses or immediate family members) of
the Parent and its Subsidiaries, so long as such repurchase is (a) pursuant to,
and in accordance with the terms of, an executive management, employee stock
plan, compensation plan, stock option plan, incentive plan, employee benefit
plan or similar arrangements, upon the death, disability, retirement or
termination of such Person, or (ii) pursuant to a contractual arrangement
approved by the board of directors of the Parent, in each case, to the extent
not exceeding $1,000,000 in the aggregate in any fiscal year of the Parent;
provided that the Parent may carry-forward any unused amounts in any fiscal year
of the Parent to the next succeeding fiscal year (but not any subsequent fiscal
year);
(xii)    a Subsidiary of the Parent may make Distributions to the Parent or a
Subsidiary of the Parent and any other Person that owns an Equity Interest in
such Subsidiary,


109

--------------------------------------------------------------------------------





ratably according to their respective holdings of such Equity Interest in
respect of which such Distribution is being made; and
(xiii)    other Distributions made by the Parent to its shareholders, provided
that, with respect to this clause (xiii) (A) no Event of Default or Potential
Default exists at the time of declaration and payment of such Distribution, and
(B) after giving pro forma effect to such Distribution (and any loans borrowed
to make such Distribution) as if made (or incurred) as of the last day of the
fiscal quarter of the Parent most recently ended for which financial statements
have been delivered to the Lenders pursuant to Section 8.3.1 [Quarterly
Financial Statements] or 8.3.2 [Annual Statements], the Leverage Ratio shall not
be greater than 2.50 to 1.0.
8.2.6    Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or make any Acquisition; provided:
(i)    that any Loan Party or Subsidiary may (a) consolidate, amalgamate or
merge into a Loan Party or another Subsidiary that is a Wholly-Owned Subsidiary,
provided that if any such consolidation, amalgamation or merger involves (w) a
Loan Party, a Loan Party shall survive such consolidation, amalgamation or
merger, (x) if any such consolidation, amalgamation or merger involves a
Borrower, a Borrower shall survive such merger or consolidation or (y) if any
such consolidation or merger involves a Domestic Loan Party, a Domestic Loan
Party shall survive such merger or consolidation and (z) if any such
consolidation, amalgamation or merger involves the Parent, the Parent shall
survive such merger, amalgamation or consolidation or (b) so long as no Event of
Default or Potential Default shall exist, dissolve, liquidate or wind-up the
affairs of any Subsidiary of the Parent that is not a Loan Party if (I) the Loan
Parties determine in good faith that such dissolution, liquidation or winding-up
is in the best interest of the Loan Parties and not materially disadvantageous
to the Lenders and (II) all of its assets are distributed to one or more Group
Members that are the shareholders in such entity or it owns no material assets;
(ii)    any Loan Party or Subsidiary may make an Acquisition (each a “Permitted
Acquisition”), provided that each of the following requirements is met:
(A)    in the case of any purchase or other acquisition of Equity Interests in a
Person, such Person will either (x) be merged or consolidated into a Group
Member with such Group Member being the surviving entity or (y) be a
Wholly-Owned Subsidiary (including as a result of a merger or consolidation
between any Subsidiary and such Person) or in the case of any purchase or other
acquisition of other assets, such assets will be owned by a Group Member;
(B)    the Loan Parties shall, and shall cause each Subsidiary to, comply with
Section 8.1.12 [Additional Collateral; Joinder of Subsidiaries] and
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures] on or before the
date of such Permitted Acquisition (or, if the Administrative Agent consents,
such later period as shall be agreed by the Administrative Agent);


110

--------------------------------------------------------------------------------





(C)    the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and such Permitted Acquisition
was not preceded by or consummated pursuant to, an unsolicited tender offer or
proxy contest initiated by or on behalf of the Parent or any Subsidiary;
(D)    the business acquired, or the business conducted by the Person whose
Equity Interests are being acquired, as applicable, shall be substantially the
same as or similar or reasonably related to one or more line or lines of
business conducted by the Loan Parties and their Subsidiaries and there shall
not be a breach of Section 8.2.10 [Continuation of or Change in Business] after
giving effect to such Acquisition;
(E)    no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;
(F)    the Parent shall demonstrate that the Loan Parties shall have, after
giving effect to such Permitted Acquisition and any Indebtedness associated
therewith (I)  a pro forma Leverage Ratio that is not greater than 3.00 to 1.00
in the case of a Step-Up Acquisition for which the Borrowers have notified the
Administrative Agent in writing that they are exercising their rights under the
last paragraph of Section 8.2.15 [Maximum Leverage Ratio] to “step-up” the
maximum Leverage Ratio, and not greater than 2.75 to 1.00 in the case of any
other Permitted Acquisition, in each case after giving effect to such Permitted
Acquisition (including in such computation the Consolidated EBITDA of such
Person, to the extent provided in the definition of Consolidated EBITDA, and the
consolidated Indebtedness or other liabilities of any Subsidiary acquired in
such Permitted Acquisition or assumed or incurred in connection with such
Permitted Acquisition), calculated on the financial statements most recently
delivered to the Lenders pursuant to Section 8.3.1 [Quarterly Financial
Statements] or 8.3.2 [Annual Financial Statements] and as though such
acquisition had occurred at the beginning of the four-quarter period covered
thereby, as evidenced by a certificate of an Authorized Officer of the Borrowing
Agent delivered to the Administrative Agent demonstrating such compliance; and
(G)    the Parent shall deliver to the Administrative Agent at least five (5)
Business Days before the consummation of such Permitted Acquisition (or such
later date as the Administrative Agent may agree in its discretion) (I) all
relevant financial information with respect to the Person or assets being
acquired provided to the Loan Party or Subsidiary thereof by the Person being
acquired or the Person selling such assets, (II) copies of any material
agreements entered into or proposed to be entered into by the Loan Parties or
their Subsidiaries in connection with such Permitted Acquisition, including any
purchase or merger agreement, and (III) all other information related to such
Permitted Acquisition as reasonably requested by the Administrative Agent.
(iii)    Notwithstanding the requirements of clause (ii) above, the TTI
Acquisition shall be deemed a Permitted Acquisition, provided that (A) the TTI
Acquisition shall be consummated no later than December 31, 2018, (B) the Parent
shall deliver to the Administrative Agent at least three (3) Business Days
before the consummation of the TTI Acquisition (or such later date as the
Administrative Agent may agree in its discretion) all


111

--------------------------------------------------------------------------------





information required under Section 8.2.6(ii)(G) and (C) such other information
relating to the TTI Acquisition as the Administration Agent may reasonably
request.
8.2.7    Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, Dispose, voluntarily or
involuntarily, of any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of Equity Interests of a Subsidiary of such Loan Party), except the following
(which in each case, except in the case of paragraph (ii) below, is on
arm’s-length terms):
(i)    transactions involving the sale of inventory and Investments in the
ordinary course of business;
(ii)    any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business;
(iii)    any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased; provided
such substitute assets are subject to the Lenders’ Prior Security Interest if
the assets being sold, transferred or leased were assets of a Loan Party;
(iv)    leases and subleases of real property not necessary for the operation of
any Loan Party’s business;
(v)    non-exclusive licenses and sublicenses of intellectual property granted
to third parties in the ordinary course of business and in the reasonable
business judgment of such Loan Party or Subsidiary;
(vi)    any Investment constituting a Disposition permitted under Section 8.2.4
[Loans and Investments];
(vii)    any Dispositions permitted under Section 8.2.6 [Liquidations, Mergers,
Consolidations and Acquisitions];
(viii)    Dispositions of any asset by a member of the Group (the “Disposing
Company”) to another member of the Group (the “Acquiring Company”), but if:
(a)    the Disposing Company is (x) a Loan Party, the Acquiring Company must
also be a Loan Party and (y) a Domestic Loan Party, the Acquiring Company must
be a Domestic Loan Party;
(b)    the Disposing Company has granted a Lien over the asset, the Acquiring
Company must give an equivalent Lien over that asset; and
(c)    the Disposing Company is a Guarantor, the Acquiring Company must be a
Guarantor or Domestic Borrower;


112

--------------------------------------------------------------------------------





(ix)    Dispositions of Permitted Investments disposed of by any member of the
Group for cash or other Permitted Investments;
(x)    Dispositions arising from (a) a casualty or (b) a condemnation or other
taking by a governmental authority;
(xi)    the issuance or sale of any Equity Interests of a Subsidiary of the
Borrower to qualified directors if required by applicable Law;
(xii)    the abandonment or other Disposition of intellectual property that is,
in the reasonable judgment of the Parent, no longer economically practical to
maintain and not material to the conduct of the business of the Parent or its
Subsidiaries, taken as a whole;
(xiii)    Dispositions of accounts receivable in connection with the collection,
compromise or settlement thereof in the ordinary course of business and not as
part of a financing transaction;
(xiv)    the unwinding of any Interest Rate Hedge or Foreign Currency Hedge;
(xv)    any Disposition constituting a Distribution permitted under Section
8.2.5 [Dividends and Distributions]; and
(xvi)    any Disposition, other than those specifically excepted pursuant to
clauses (i) through (xv) above, which results in after-tax net proceeds in an
amount of less than $1,000,000 in the aggregate with all other sales, transfers,
licenses or leases permitted under this clause (xvi) occurring from and after
the Closing Date.
8.2.8    Affiliate Transactions. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, enter into or carry out any transaction
with any Affiliate of any Loan Party (including purchasing property or services
from or selling property or services to any Affiliate of any Loan Party or other
Person), except (i) any transaction that is not otherwise prohibited by this
Agreement, is entered into in the ordinary course of business upon fair and
reasonable arm’s-length terms and conditions and is in accordance with all
applicable Law, provided, that the foregoing restriction shall not apply to
(a) transactions between or among Domestic Loan Parties not involving any
Affiliate of any Loan Party that is not a Domestic Loan Party, (b) transactions
between or among UK Loan Parties not involving any Affiliate of any Loan Party
that is not a UK Subsidiary, (c) transactions among the non-Loan Parties not
involving a Loan Party, (d) transactions between Domestic Loan Parties and UK
Loan Parties to the extent permitted under this Agreement, and (e) dividends,
distributions or other payments permitted under Section 8.2.5 [Dividends and
Related Distributions]; and (ii) the payment of compensation, benefits,
indemnification arrangements and other amounts payable to officers and employees
who are Affiliates in connection with their employment in the ordinary course of
business and to directors who are Affiliates in connection with their services
as directors in the ordinary course of business, (iii) other employment and
severance arrangements between the Parent or any Subsidiary and their respective
officers and employees in the ordinary course of


113

--------------------------------------------------------------------------------





business and transactions pursuant to any executive management and/or employee
stock plans, compensation plan, stock option plan or any other executive
management or employee benefit plans or agreements, (iv) to the extent
consistent with past practices, any transactions permitted under clause (iv),
(v), (vi), (xvi) or (xvii) of Section 8.2.1 [Indebtedness], (v) to the extent
consistent with past practices, any transactions permitted under clause (i),
(ii), (iii) or (iv) of Section 8.2.3 [Guaranties], (vi) to the extent consistent
with past practices, any transaction permitted under clause (ii), (iii), (iv),
(v), (vi), (vii), (viii) or (xi) of Section 8.2.4 [Loans and Investments] and
(vii) any agreement between any Person and an Affiliate of such Person existing
at the time such Person is acquired in connection with a Permitted Acquisition;
provided such agreement was not entered into in connection with or in
contemplation of such Permitted Acquisition.
8.2.9    Subsidiaries, Partnerships and Joint Ventures. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to own or create
directly or indirectly any Subsidiaries other than (i) any Subsidiary which is a
party to this Agreement as a Borrower or Guarantor or is a Foreign Subsidiary or
Foreign Subsidiary HoldCo as of the Closing Date; (ii) any Domestic Subsidiary
(other than a Foreign Subsidiary HoldCo) formed or acquired after the Closing
Date which joins this Agreement as a Borrower or Guarantor pursuant to Section
8.1.12 [Additional Collateral; Joinder of Subsidiaries]; and (iii) any Foreign
Subsidiary formed or acquired after the Closing Date so long as the Equity
Interests of such Foreign Subsidiaries are pledged to the Administrative Agent
to the extent required pursuant to Section 8.1.12 [Additional Collateral;
Joinder of Subsidiaries] and the Collateral Documents. No Loan Party shall, and
shall not permit any of its Subsidiaries to, make any investment, loan or
advance in a Joint Venture, except for investments existing on the Closing Date
listed on Schedule 8.2.4 hereto (but not any additions thereto, including any
capital contributions, made after the Closing Date) or as permitted under
Section 8.2.4 [Loans and Investments].
8.2.10    Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business
other than such businesses which are substantially as conducted and operated by
the Loan Parties and their Subsidiaries during the present fiscal year or are
similar or reasonably related or incidental thereto; provided, however, if the
TTI Acquisition shall be consummated, TTI may engage in the business described
on Schedule 8.2.10 and businesses similar or reasonably related or incidental
thereto.
8.2.11    Fiscal Year. The Parent shall not, and shall not permit any Borrower
or any Subsidiary to, change its fiscal year from the twelve-month period
beginning January 1 and ending December 31.
8.2.12    Issuance of Stock. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, issue additional Equity Interests if, as a
result of any such issuance, a Change of Control would occur, provided that in
connection with the issuance of additional Equity Interests permitted hereunder,
the Loan Parties shall comply with any applicable requirements of the Collateral
Documents.


114

--------------------------------------------------------------------------------





8.2.13    Changes in Organizational Documents. Each of the Loan Parties shall
not, (a) amend its certificate of incorporation, by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents in a manner materially
adverse to the Lenders, without obtaining the prior written consent of the
Required Lenders or (b) change its official name or its jurisdiction of
incorporation or organization, in each case without providing at least fifteen
(15) calendar days’ prior written notice to the Administrative Agent (or such
shorter period as the Administrative Agent shall agree in its sole discretion).
8.2.14    Minimum Interest Coverage Ratio. The Loan Parties shall not permit the
Interest Coverage Ratio, calculated as of the end of each fiscal quarter for the
four (4) fiscal quarters then ended, to be less than 3.00 to 1.00.
8.2.15    Maximum Leverage Ratio. The Loan Parties shall not permit the Leverage
Ratio, calculated as of the end of each fiscal quarter, to exceed the ratio set
forth below for the periods specified below:


Fiscal Quarter End
Ratio
December 31, 2018 through June 30, 2019
3.25 to 1.00
September 30, 2019 and thereafter
3.00 to 1.00



The Loan Parties shall have the right, exercisable not more than two times
during the term of this Agreement, by giving written notice to the
Administrative Agent, to increase the maximum permitted Leverage Ratio,
calculated as of the end of each of the four fiscal quarters ending during the
twelve month period commencing on the date of a Step-Up Acquisition, to 3.50 to
1.00.
8.2.16    Limitation on Negative Pledges. Each of the Loan Parties shall not,
and shall not permit any Subsidiary to, enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
or any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure the Obligations, other than (i) this Agreement and the other Loan
Documents, (ii) pursuant to an agreement in connection with a sale of assets
(including Equity Interests in Subsidiaries) permitted by Section 8.2.7
[Disposition of Assets or Subsidiaries] and any such prohibitions or limitations
apply only to the property subject to such sale (and, in the case of a sale of
the Equity Interests in a Subsidiary, the property of such Subsidiary),
(iii) pursuant to a contract, license or lease entered into pursuant to the
reasonable business requirements of such Loan Party or Subsidiary which includes
customary provisions prohibiting or restricting assignment or the granting of
Liens on the rights contained therein, (iv) any agreements governing any
Purchase Money Security Interests (including Capital Leases) otherwise permitted
hereby (in which case, any prohibition or limitation shall only be effective
against the assets financed thereby), (v) customary provisions restricting
assignment of any licensing agreement (in which a Loan Party or its Subsidiaries
are the licensee) with respect to a contract entered into by a Loan Party or its
Subsidiaries in the ordinary course of business,


115

--------------------------------------------------------------------------------





(vi) customary provisions restricting subletting, sublicensing or assignment of
any intellectual property license or any lease governing any leasehold interests
of a Loan Party and its Subsidiaries, (vii) customary provisions in any joint
venture agreement or similar agreements applicable to joint ventures to the
extent permitted under this Agreement, (ix) restrictions on cash and other
deposits imposed by customers under contracts entered into in the ordinary
course of business or (x) such limitations imposed by applicable Law.
8.2.17    Limitation on Restrictions on Subsidiary Distributions. Each Loan
Party shall not, and shall not permit any of its Subsidiaries to, enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of any Loan Party to (i) pay dividends or make any
other distributions in respect of any Equity Interests of such Subsidiary held
by, or pay any Indebtedness owed to, any Loan Party or any Subsidiary of any
Loan Party, (ii) make loans or advances to any Loan Party or any Subsidiary of
any Loan Party or (iii) transfer any of its assets to any Loan Party or any
Subsidiary of any Loan Party, except for such encumbrances or restrictions
existing under or by reason of (a) any restrictions existing under the Loan
Documents, (b) any restrictions with respect to any Loan Party or any Subsidiary
thereof imposed pursuant to an agreement which has been entered into in
connection with a Lien permitted by clause (viii) of the definition of Permitted
Liens or a sale of assets permitted by Section 8.2.7 [Disposition of Assets or
Subsidiaries] and any such prohibitions or limitations apply only to the
property encumbered by such Lien or subject to such sale, (c) restrictions with
respect to any Subsidiary contained in any agreement for the sale of such
Subsidiary or its assets permitted by Section 8.2.7 [Disposition of Assets or
Subsidiaries] and (d) customary provisions contained in a contract, license or
lease prohibiting or restricting the assignment, subleasing or sublicensing
thereof or the granting of Liens on the rights contained therein and, with
respect to clause (iii) of this Section 8.2.17, other prohibitions on assignment
expressly permitted by Section 8.2.16 [Limitation or Negative Pledge].
8.2.18    Anti-Corruption. Each of the Loan Parties shall not permit any part of
the proceeds of the Loans to be used, directly or indirectly, in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the FCPA or any
other applicable anti-corruption law or applicable Anti-Terrorism Laws. The
Parent and its Subsidiaries will maintain in effect policies and procedures
designed to promote compliance by the Parent, its Subsidiaries, and their
respective directors, officers, employees and agents with the FCPA and any other
applicable anti-corruption laws or applicable Anti-Terrorism Laws.
8.3    Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent (and the Administrative Agent shall
promptly distribute to the Lenders):
8.3.1    Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, financial statements of the Parent,
consisting of a consolidated balance sheet as of the end of such fiscal quarter
and related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal quarter then ended and the fiscal year through that date,
all in


116

--------------------------------------------------------------------------------





reasonable detail and certified (subject to normal year-end audit adjustments
and the absence of footnotes) by the Chief Executive Officer, President or Chief
Financial Officer of the Borrowing Agent as having been prepared in accordance
with GAAP, consistently applied, and setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year.
8.3.2    Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of the Parent, audited
financial statements of the Parent consisting of a consolidated balance sheet as
of the end of such fiscal year, and related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal year then ended, all in
reasonable detail and setting forth in comparative form the financial statements
as of the end of and for the preceding fiscal year, and certified by independent
certified public accountants (being KPMG LLP at the Closing Date or any other
firm of accountants appointed by the Parent to act as its auditors). The
certificate or report of accountants shall be free of any ongoing concern,
qualification or any other material qualification (including being free as to
any qualification or exception as to the scope of the audit) and shall not
indicate the occurrence or existence of any event, condition or contingency
which would materially impair the prospect of payment or performance of any
covenant, agreement or duty of any Loan Party under any of the Loan Documents.
8.3.3    Certificate of the Borrowers. Concurrently with the financial
statements of the Parent furnished to the Administrative Agent pursuant to
Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements], a certificate (each a “Compliance Certificate”) of the Borrowers
signed by the Chief Executive Officer, President or Chief Financial Officer of
the Borrowing Agent, substantially in the form of Exhibit 8.3.3.
8.3.4    Notices.
8.3.4.1    Default. Promptly after any Responsible Officer of any Loan Party has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by an Authorized Officer setting forth the details of such
Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.
8.3.4.2    Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which
relate to the Collateral, involve a claim or series of claims in excess of
$5,000,000 or which would reasonably be expected to result in a Material Adverse
Change.
8.3.4.3    Reserved.
8.3.4.4    Erroneous Financial Information. Immediately in the event that the
Parent or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance, notice in writing setting forth the details thereof and the
action which the Borrowers propose to take with respect thereto.


117

--------------------------------------------------------------------------------





8.3.4.5    ERISA Event. Promptly, after the occurrence of any ERISA Event,
notice in writing setting forth the details thereof and the action which the
Borrowers propose to take with respect thereto.
8.3.4.6    Reports to SEC and to Stockholders. Promptly after the filing or
making thereof, all other financial statements, annual reports, other material
reports, material notices and proxy statements sent by the Parent to its
stockholders, and all regular, periodic and special reports and registration
statements (other than amendments to any registration statement (to the extent
such registration statement, in the form it becomes effective, is delivered to
the Administrative Agent)) filed by Parent with the Securities and Exchange
Commission under Section 13 or 15(d) of the Securities Exchange Act of 1934.
8.3.4.7    Other Reports. Promptly upon their becoming available to any Loan
Party:
(i)    Annual Budget. The annual budget and any forecasts or projections of the
Parent and its Subsidiaries for each fiscal year, to be supplied not later the
commencement of the fiscal year.
(ii)    Management Letters. Any reports including management letters submitted
to the Parent or any Subsidiary thereof by independent accountants in connection
with any annual, interim or special audit,
(iii)    Other Information. Such other reports and information as any of the
Administrative Agent may from time to time reasonably request.
8.3.5    Delivery of Certain Documents. Financial statements, reports, proxy
statements, documents and other information required to be delivered pursuant to
Section 8.3.1, Section 8.3.2 or Section 8.3.4.6 may be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Parent posts such documents, or provides a link thereto on the
Parent’s website on the Internet at the website address www.gpstrategies.com; or
(ii) on which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent). Notwithstanding anything to the contrary herein, any
financial statements, annual reports, proxy statements, documents or other
information required to be delivered pursuant to Section 8.3.1, Section 8.3.2
and Section 8.3.4.6 shall be satisfied if such financial statements, annual
reports, proxy statements, documents or other information are made publicly
available on the SEC’s EDGAR website and shall be deemed to have been delivered
on the date of filing on the SEC’s EDGAR website. The Administrative Agent shall
have no obligation to request the delivery or, except for such Compliance
Certificates, to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Parent with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.


118

--------------------------------------------------------------------------------





SECTION 9.    
DEFAULT
9.1    Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):
9.1.1    Payments Under Loan Documents. The Borrower shall fail to pay any
principal of any Loan (including mandatory prepayments or the payment due at
maturity), Reimbursement Obligation or Letter of Credit Obligation on the date
such principal or other amount becomes due in accordance with the terms hereof
or thereof,  any interest on any Loan, Reimbursement Obligation or Letter of
Credit Obligation owing hereunder within three (3) Business Days after any such
interest becomes due in accordance with the terms hereof or any other amount
owing hereunder or under the other Loan Documents within seven (7) Business Days
after any such other amount becomes due in accordance with the terms hereof or
thereof;
9.1.2    Breach of Warranty. Any representation or warranty made at any time by
any of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect (or, in the case of any such representation
or warranty qualified as to the materiality, in any respect) as of the time it
was made or furnished;
9.1.3    Reserved.
9.1.4    Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.
Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.9(i) [Anti-Terrorism Laws; International Trade
Law Compliance] or Section 8.2 [Negative Covenants];
9.1.5    Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of (i) any covenant contained in Section 8.3.1
[Quarterly Financial Statements], 8.3.2 [Annual Financial Statements], or 8.3.3
[Certificate of the Borrowers] and such default shall continue unremedied for a
period of five (5) Business Days after the date when due or (ii) any covenant,
condition or provision hereof or of any other Loan Document (other than those
specified in Section 9.1.1, 9.1.2, 9.1.4 and 9.1.5(i)) and such default shall
continue unremedied for a period of thirty (30) days after the earlier of
(a) notice to the Borrowing Agent from the Administrative Agent or the Required
Lenders and (b) the date any Responsible Officer of any Loan Party obtains
knowledge of such default;
9.1.6    Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
any Indebtedness (other than any Indebtedness hereunder, including the Loans)
under which any Loan Party or Subsidiary of any Loan Party may be obligated as a
borrower or guarantor in excess of $5,000,000 in the aggregate, in each case
beyond the applicable grace period with


119

--------------------------------------------------------------------------------





respect thereto and such default or event of default consists of the failure to
pay (beyond any period of grace permitted with respect thereto, whether waived
or not) any such Indebtedness when due (whether at stated maturity, by
acceleration or otherwise) or if the effect of such default or event of default
permits or causes the acceleration of any such Indebtedness (whether or not such
right shall have been waived) or the termination of any commitment to lend;
provided that this Section 9.1.6 shall not apply to any secured Indebtedness
that becomes due as a result of a voluntary sale or transfer of the property or
assets securing such Indebtedness if the amount that becomes due is promptly
paid;
9.1.7    Final Judgments or Orders. One or more final judgments or orders for
the payment of money in excess of $5,000,000 in the aggregate (exclusive of
(i) any such judgment covered by insurance (other than under a self-insurance
program) provided by a financially sound insurer to the extent a claim therefor
has been made in writing and liability therefor has not been denied by such
insurer, and (ii) any customary deductible payable in connection therewith),
shall be rendered against any Loan Party or any Material Subsidiary thereof or
any combination thereof by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry;
9.1.8    Loan Document Unenforceable. Any of the Loan Documents shall cease to
be legal, valid and binding agreements enforceable against the Loan Party
executing the same or such Loan Party’s successors and assigns (as permitted
under the Loan Documents) or shall in any way be terminated (except in
accordance with its terms or the terms hereof) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested by a
Loan Party or Subsidiary thereof or cease to give or provide the respective
Liens, security interests, rights, titles, interests, remedies, powers or
privileges intended to be created thereby (except as expressly provided in this
Agreement or any other Loan Document);
9.1.9    Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $5,000,000 or the Collateral or any other of the Loan
Parties’ or any of their Material Subsidiaries’ assets are attached, seized,
levied upon or subjected to a writ or distress warrant and such attachment,
seizure, levy writ or distress warrant is not discharged or stayed within thirty
(30) days thereafter; or such come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors and the same is not
cured within sixty (60) days thereafter;
9.1.10    Events Relating to Pension Plans and Multiemployer Plans; Pensions
Regulations. (i) An ERISA Event occurs with respect to a Pension Plan which has
resulted or would reasonably be expected to result in liability of the Parent or
any member of the ERISA Group under Title IV of ERISA to the Pension Plan or the
PBGC in an aggregate amount in excess of $5,000,000, or the Parent or any member
of the ERISA Group fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan, where the aggregate
amount of unamortized withdrawal liability is in an amount in excess of
$5,000,000;
9.1.11    Change of Control. A Change of Control shall occur; or


120

--------------------------------------------------------------------------------





9.1.12    Relief Proceedings. A Relief Proceeding shall have been instituted
against any Loan Party or Material Subsidiary of a Loan Party and such Relief
Proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such Relief Proceeding, (ii) any Loan Party or any
Subsidiary of a Loan Party institutes a Relief Proceeding, or (iii) any Loan
Party or any Subsidiary of a Loan Party ceases to be Solvent or admits in
writing its inability to pay its debts as they mature.
9.1.13    Contingent Payments. After giving effect to the payment of any
Contingent Consideration, the Loan Parties have Liquidity of less than
$10,000,000.
9.2    Consequences of Event of Default.
9.2.1    Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.11, clause (iii) of Section 9.1.12, or Section 9.1.13 shall occur and be
continuing, the Lenders and the Administrative Agent shall be under no further
obligation to make Loans and no Issuing Lender shall be under any obligation to
issue Letters of Credit and the Administrative Agent may, and upon the request
of the Required Lenders, shall (i) by written notice to the Borrowing Agent,
declare the unpaid principal amount of the Notes then outstanding and all
interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrowers to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and (ii) require the Borrowers to, and the Borrowers shall
thereupon, deposit in a non-interest-bearing account with the Administrative
Agent, as cash collateral for their Obligations under the Loan Documents, an
amount in Dollars equal to the Dollar Equivalent maximum amount currently or at
any time thereafter available to be drawn on all outstanding Letters of Credit,
and the Borrowers hereby pledge to the Administrative Agent and the Lenders, and
grant to the Administrative Agent and the Lenders a security interest in, all
such cash as security for such Obligations; and
9.2.2    Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under clause (i) or clause (ii) of Section 9.1.12 [Relief
Proceedings] shall occur, the Lenders shall be under no further obligations to
make Loans hereunder and no Issuing Lenders shall be under any obligation to
issue Letters of Credit and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrowers to the Lenders hereunder and thereunder shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived; and
9.2.3    Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, each Issuing Lender, and each of their respective Affiliates and
any participant of such Lender or Affiliate which has agreed in writing to be
bound by the provisions of Section 5.3 [Sharing of Payments by Lenders] is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or


121

--------------------------------------------------------------------------------





special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, such Issuing Lender or any such Affiliate or participant to or for the
credit or the account of any Loan Party against any and all of the Obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender, Affiliate or participant,
irrespective of whether or not such Lender, Issuing Lender, Affiliate or
participant shall have made any demand under this Agreement or any other Loan
Document and although such Obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
such Issuing Lender different from the branch or office holding such deposit or
obligated on such Indebtedness. The rights of each Lender, each Issuing Lender
and their respective Affiliates and participants under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender or their respective Affiliates and participants
may have. Each Lender and each Issuing Lender agrees to notify the Borrowing
Agent and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; and
9.2.4    Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent from
any sale or other disposition of the Collateral, or any part thereof, or the
exercise of any other remedy by the Administrative Agent, shall be applied as
follows subject, in the case of the Foreign Borrowers and the Collateral of the
Foreign Borrowers, to the provision of Section 2.1.3 [Nature of Obligations]:
(i)    First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacities as such and the Swing Loan Lender in its capacity as such, ratably
among the Administrative Agent, the Issuing Lenders and Swing Loan Lender in
proportion to the respective amounts described in this clause First payable to
them;
(ii)    Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
(iii)    Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
(iv)    Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges, and Other Lender Provided Financial Service Products, ratably
among the Lenders, the Issuing Lenders, and the Lenders or Affiliates of Lenders
which provide Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges and Other Lender Provided Financial


122

--------------------------------------------------------------------------------





Service Products, in proportion to the respective amounts described in this
clause Fourth held by them;
(v)    Fifth, to the Administrative Agent for the account of the Issuing
Lenders, to cash collateralize any undrawn amounts under outstanding Letters of
Credit; and
(vi)    Last, the balance, if any, to the Loan Parties or as required by Law.
Notwithstanding anything to the contrary in this Section 9.2.4, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under the Collateral Documents (including sums
received as a result of the exercise of remedies with respect to any Collateral
Document) or from the proceeds of such Non-Qualifying Party’s Collateral if such
Swap Obligations would constitute Excluded Hedge Liabilities; provided, however,
that to the extent possible appropriate adjustments shall be made with respect
to payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.4.
SECTION 10.    
THE ADMINISTRATIVE AGENT
10.1    Appointment and Authority. Each of the Lenders and each of the Issuing
Lenders hereby irrevocably appoints PNC to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 10 [The Administrative Agent] are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing
Lenders, and neither any Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.
10.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
10.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Potential Default or Event of Default has occurred and is
continuing;


123

--------------------------------------------------------------------------------





(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowing Agent, a Lender or an Issuing
Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance


124

--------------------------------------------------------------------------------





of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for a Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
10.5    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 [The Administrative Agent] shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
10.6    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lenders and the
Borrowing Agent. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with approval from the Borrowing Agent (so long as
no Event of Default has occurred and is continuing), to appoint a successor,
which successor shall, so long as no Potential Default or Event of Default
exists at the time of appointment, be required to be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States, such approval not to be unreasonably withheld or delayed. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent meeting the qualifications above (to
the extent applicable); provided that if the Administrative Agent shall notify
the Borrowing Agent and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 10.6. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its


125

--------------------------------------------------------------------------------





duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Section 10 [The Administrative Agent] and Section 11.3 [Expenses; Indemnity;
Damage Waiver] shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
Upon the appointment of a successor Administrative Agent hereunder, such
successor shall succeed to all of the rights, powers, privileges and duties of
PNC as a retiring Administrative Agent and PNC shall be discharged from all of
its respective duties and obligations as the Administrative Agent under the Loan
Documents.
10.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.8    No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Lead Arrangers, the Sole Bookrunner or the Syndication Agent listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.
10.9    Administrative Agent’s Fee. The Borrowers shall pay to the
Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter (the “Administrative Agent’s Letter”) between the
Parent (or an Affiliate thereof) and the Administrative Agent, as amended from
time to time.
10.10    Authorization to Release Collateral and Guarantors. The Lenders and the
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], (ii) any Guarantor from its obligations under the Collateral
Documents and any other Loan Document if the ownership interests in such
Guarantor are sold or otherwise disposed of or transferred to Persons other than
Loan Parties or Subsidiaries of the Loan Parties in a transaction permitted
under Section 8.2.7 [Dispositions of Assets or Subsidiaries] or Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions]


126

--------------------------------------------------------------------------------





and (iii) all Collateral upon Payment in Full and, in each case, the
Administrative Agent shall promptly take such action and execute any such
documents (in each case at the sole cost and expense of the Borrower) as may be
reasonably requested by the Borrowing Agent in connection with any such release,
provided, that, to the extent expressly requested by the Administrative Agent,
the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrowing Agent containing such certifications as the
Administrative Agent shall reasonably request.
10.11    No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.
SECTION 11.    
MISCELLANEOUS
11.1    Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrowing Agent, on behalf of the Loan Parties, may from time to time
enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents
hereunder or thereunder. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that no such agreement, waiver or consent may be made which will:
11.1.1    Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;
11.1.2    Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Revolving Credit Expiration Date or the time for payment of principal
or interest of any Loan (excluding the due date of any mandatory prepayment of a
Loan), the Commitment Fee or any other fee payable to any Lender, or reduce the
principal amount of or the rate of interest borne by any Loan (other than as a
result of waiving the applicability of any post-default increase in the interest
rate) or reduce the Commitment Fee or any other fee payable to any Lender,
without the consent of each Lender directly affected thereby;


127

--------------------------------------------------------------------------------





11.1.3    Release of Collateral or Guarantor. Except for Dispositions permitted
by Section 8.2.7 [Dispositions of Assets or Subsidiaries], release all or
substantially all of the Collateral without the consent of all Lenders (other
than Defaulting Lenders) or release all or substantially all of the Guarantors
from their respective obligations under the Collateral Documents without the
consent of all Lenders (other than Defaulting Lenders); or
11.1.4    Miscellaneous. Amend the definition of “Optional Currency”, “Available
LC Foreign Currency” or Section 2.11.2(iii) [Requests for Additional Optional
Currencies], Section 5.2 [Pro Rata Treatment of Lenders], Section 10.3
[Exculpatory Provisions] or Section 5.3 [Sharing of Payments by Lenders] or this
Section 11.1, alter any provision regarding the pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking of any action or reduce
any percentage specified in the definition of Required Lenders, in each case
without the consent of all of the Lenders; provided, nothing in this Section
11.1. shall prevent an amendment in accordance with Section 2.15 [Extension
Amendments], 3.1(vii) [Amendment to Loan Documents - Incremental Facilities],
Section 4.6 [Successor Euro-Rate Index] or Section 8.1.12(iii) [Additional
Collateral; Joinder of Subsidiaries];
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, any Issuing Lender, or the
Swing Loan Lender may be made without the written consent of the Administrative
Agent, such Issuing Lender or the Swing Loan Lender, as applicable, and
provided, further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 through 11.1.4 above, the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a “Non-Consenting
Lender”), then the Borrowers shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to Section
5.6.2 [Replacement of a Lender]. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
11.2    No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.


128

--------------------------------------------------------------------------------





11.3    Expenses; Indemnity; Damage Waiver.
11.3.1    Costs and Expenses. The Borrowers shall (subject, in the case of the
Foreign Borrowers, to Section 2.1.3 [Nature of Obligations]) pay (i) all
reasonable, out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by any Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all out‑of‑pocket
expenses incurred by the Administrative Agent, any Lender or any Issuing Lender
(including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any Issuing Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that in the
case of clause (i) and this clause (iii), legal fees and legal expenses shall be
limited to the fees and expenses of one legal counsel for the Administrative
Agent plus, if necessary, one special counsel for each relevant specialty and
one local counsel per jurisdiction; provided, further, that in the event of any
actual or potential conflict of interest, the Borrowers shall be liable for the
fees and expenses of one additional counsel for each Person or group of Persons
subject to such conflict and (iv) subject to any express limitations in Section
8.1.5 [Visitation Rights], all reasonable out-of-pocket expenses of the
Administrative Agent’s regular employees and agents engaged periodically to
perform audits of the Loan Parties’ books, records and business properties.
11.3.2    Indemnification by the Borrowers. The Borrowers shall (subject, in the
case of the Foreign Borrowers, to Section 2.1.3 [Nature of Obligations]),
indemnify the Administrative Agent (and any sub-agent thereof), the Lead
Arrangers, the Sole Bookrunner and the Syndication Agent listed on the cover
page hereof, each Lender and each Issuing Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
nonperformance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by an Issuing Lender to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) breach of


129

--------------------------------------------------------------------------------





representations, warranties or covenants of any Borrower or any other Loan Party
under the Loan Documents, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, including any such
items or losses relating to or arising under Environmental Laws or pertaining to
environmental matters, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of such Indemnitee’s Related Parties, (y) result from a claim brought by any
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(z) resulted from a proceeding not arising from or involving any act or omission
by any Loan Party or any Affiliate thereof that is brought by an Indemnified
Person against any other Indemnified Person (other than any claim or proceeding
against the Administrative Agent, any other Agent listed on the cover page
hereof (including the Joint Lead Arrangers, the Syndication Agent and the Sole
Bookrunner), an Issuing Lender or the Swing Loan Lender in its capacity as such,
for which indemnification hereunder shall not be limited by this clause (z)).
This Section 11.3.2 [Indemnification by the Borrowers] shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
11.3.3    Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under Sections 11.3.1 [Costs
and Expenses] or 11.3.2 [Indemnification by the Borrowers] to be paid by the
Borrowers to the Administrative Agent (or any sub-agent thereof), any Issuing
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such Issuing
Lender or such Related Party, as the case may be, such Lender’s Ratable Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or any Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or any Issuing Lender in connection with such capacity.
11.3.4    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, neither any Borrower nor any other Loan Party shall assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in Section 11.3.2 [Indemnification by Borrowers] shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through


130

--------------------------------------------------------------------------------





telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
11.3.5    Payments. All amounts due under this Section shall be payable not
later than thirty (30) days after demand therefor.
11.4    Holidays. Whenever payment of a Loan to be made or taken hereunder shall
be due on a day which is not a Business Day such payment shall be due on the
next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Revolving Credit
Expiration Date if such date is not a Business Day. Whenever any payment or
action to be made or taken hereunder (other than payment of the Loans) shall be
stated to be due on a day which is not a Business Day, such payment or action
shall be made or taken on the next following Business Day, and such extension of
time shall not be included in computing interest or fees, if any, in connection
with such payment or action.
11.5    Notices; Effectiveness; Electronic Communication.
11.5.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.
11.5.2    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender if such
Lender or such Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in its or their
discretion, agree to accept notices and other communications to it or them
hereunder by electronic communications pursuant to procedures approved by it or
them; provided that approval of such procedures may be limited to particular
notices or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from


131

--------------------------------------------------------------------------------





the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
11.5.3    Change of Address, Etc. Any party hereto may change its address,
e‑mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.
11.6    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
11.7    Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement and the completion of the transactions
hereunder until Payment In Full. All covenants and agreements of the Borrowers
contained herein relating to any Cash Collateralized Letters of Credit, payment
of additional compensation or expenses and indemnification, including those set
forth in Section 5 [Payments] and Section 11.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full. All other covenants and agreements of
the Loan Parties shall continue in full force and effect from and after the date
hereof and until Payment In Full.
11.8    Successors and Assigns.
11.8.1    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


132

--------------------------------------------------------------------------------





11.8.2    Assignments by Lenders. Any Lender (“Existing Lender”) may at any time
assign to one or more assignees (“Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
(i)    Minimum Amounts.
(H)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(I)    in any case not described in clause (i)(A) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowing Agent otherwise consents (each such consent not to
be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except for the consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed) and:
(A)    the consent of the Borrowing Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowing Agent shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; and
(B)    the consent of each Issuing Lender (such consents not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)    Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of $3,500
and the assignee, if it is not


133

--------------------------------------------------------------------------------





a Lender, shall deliver to the Administrative Agent an administrative
questionnaire provided by the Administrative Agent.
(v)    No Assignment to a Loan Party. No such assignment shall be made to a Loan
Party or any Loan Party’s Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].
11.8.3    Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. Such register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is in such register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by any
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
11.8.4    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or any Loan Party or any Loan Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders, and the Issuing Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.


134

--------------------------------------------------------------------------------





Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Collateral or Guarantor])
that affects such Participant. The Borrowers agree that each Participant shall
be entitled to the benefits of Sections 4.4 [Rate Unascertainable, Etc.], 5.8
[Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the requirements
and limitations therein, including the requirements under Section 5.9.7 [Status
of Lenders] (it being understood that the documentation required under Section
5.9.7 [Status of Lenders] shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.6.2
[Replacement of a Lender] and Section 5.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 11.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Sections 5.8
[Increased Costs] or 5.9 [Taxes], with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowing Agent’s request and expense,
to use reasonable efforts to cooperate with the Borrowers to effectuate the
provisions of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3
[Designation of Different Lending Office] with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.2.3 [Set-off] as though it were a Lender; provided that
such Participant agrees to be subject to Section 5.3 [Sharing of Payments by
Lenders] as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
1.1.2    Certain Pledges; Successors and Assigns Generally. Any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure


135

--------------------------------------------------------------------------------





obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
11.9    Confidentiality.
11.9.1    General. Each of the Administrative Agent, the Lenders and the Issuing
Lenders agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process (in
which case, the Administrative Agent, the Issuing Lender or such Lender, as
applicable, shall use commercially reasonable efforts to, except with respect to
any audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority, promptly
notify the Borrowing Agent to the extent practicable and otherwise permitted by
applicable Law), (iv) to any other party hereto, (v) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Loan Party and its obligations, (vii) with the
consent of the Borrowing Agent or (viii) to the extent such Information
(Y) becomes publicly available other than as a result of a breach of this
Section or (Z) becomes available to the Administrative Agent, any Lender, any
Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than a Borrower or the other Loan Parties. In addition, the
Administrative Agent may disclose to Gold Sheets usual and customary information
necessary to ensure league table credit in connection with this Agreement, it
being understood that tombstones referencing the syndication and arrangement of
the Loans or inclusion of this Agreement on lists or in other formats, in each
case providing the same information as is typically included on tombstones,
shall not require prior notice thereof to, or acceptance by, any Loan Party. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
11.9.2    Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to a Loan Party or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such


136

--------------------------------------------------------------------------------





Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement to any such Subsidiary or Affiliate subject to the
provisions of Section 11.9.1 [General].
11.10    Counterparts; Integration; Effectiveness.
11.10.1    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit],
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e‑mail shall be effective as delivery of a
manually executed counterpart of this Agreement.
11.11    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL; ADDITIONAL WAIVERS.
11.11.1    Governing Law. This Agreement shall be deemed to be a contract under
the Laws of the State of New York in accordance with the provisions of 5-1401 of
the New York General Obligations Law without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by the
applicable Issuing Lender, and each trade Letter of Credit shall be subject to
UCP, and in each case to the extent not inconsistent therewith, the Laws of the
State of New York without regard to its conflict of laws principles.
11.11.2    SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK


137

--------------------------------------------------------------------------------





STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
11.11.3    WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
11.11.4    SERVICE OF PROCESS. (i) EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
(i)    Without prejudice to any other mode of service allowed under any relevant
law, each Loan Party:
(A)    Irrevocably appoints the Borrowing Agent as its agent for service of
process in relation to any proceedings before any courts in the United States in
connection with any Loan Documents; and
(B)    Agrees that failure by an agent for service of process to notify the
relevant Loan Party of the process will not invalidate the proceedings
concerned.
(ii)    If any Person appointed as an agent for service of process is unable for
any reason to act as agent for service of process, the Borrowing Agent (on
behalf of all the Loan Parties) must immediately (and in any event within 10
Business Days of such event taking place or such longer period of time as agreed
by the Administrative Agent in writing) appoint another agent on terms
reasonably acceptable to the Administrative Agent. Failing this, the
Administrative Agent may appoint another agent for this purpose.


138

--------------------------------------------------------------------------------





11.11.5    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.12    USA Patriot Act Notice. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Loan Parties that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the USA Patriot Act.
11.13    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(i)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(ii)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(A)    a reduction in full or in part or cancellation of any such liability;
(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


139

--------------------------------------------------------------------------------





(C)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


11.14    Financial Assistance
. This Agreement and the other Loan Documents do not apply to any liability to
the extent that it would result in this Agreement and any other applicable Loan
Documents constituting unlawful financial assistance within the meaning of
sections 678 or 679 of the Companies Act 2006 and, with respect to any and each
other Person which joins this Agreement and any other applicable Loan Documents
as a Guarantor after the Closing Date, is subject to any limitations (if any)
set out in this Agreement and any other Loan Documents applicable to such
Guarantor.


140

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
BORROWERS:


GP STRATEGIES CORPORATION


By:    


Name:    


Title:    






EXECUTED as a deed, and delivered when dated, by GENERAL PHYSICS (UK)
LTD. acting by a Director, (name)…………………………………… in the presence of:




)
)
)
)
)




   (signed)……………………………………
               Director
Witness




 
 



EXECUTED as a deed, and delivered when dated, by GP STRATEGIES HOLDINGS
LIMITED acting by a Director, (name)…………………………………… in the presence of:




)
)
)
)
)




   (signed)……………………………………
               Director
Witness




 
 





DMEAST #35615495    Credit Agreement S-1

--------------------------------------------------------------------------------





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES LIMITED acting by
a Director, (name)…………………………………… in the presence of:




)
)
)
)
)




   (signed)……………………………………
               Director
Witness




 
 





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES TRAINING
LIMITED acting by a Director, (name)…………………………………… in the presence of:




)
)
)
)
)




   (signed)……………………………………
               Director
Witness




 
 







GUARANTORS:


GP CANADA HOLDINGS CORPORATION


By:    


Name:    


Title:    






DMEAST #35615495    Credit Agreement S-2

--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent


By:    


Name:    


Title:    






DMEAST #35615495    Credit Agreement S-3

--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.




By:    


Name:    


Title:    






DMEAST #35615495    Credit Agreement S-4

--------------------------------------------------------------------------------






BANK OF MONTREAL




By:    


Name:    


Title:    






BANK OF MONTREAL




By:    


Name:    


Title:    








DMEAST #35615495    Credit Agreement S-5

--------------------------------------------------------------------------------








HSBC BANK USA, N.A.


    


By:    


Name:    


Title:    












DMEAST #35615495    Credit Agreement S-6



--------------------------------------------------------------------------------






SCHEDULE 1.1(A)
PRICING GRID--
VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO
Level
 
Leverage 
Ratio
 
Commitment 
Fee
Letter of  
Credit Fee
Revolving Credit Base Rate Spread
Revolving Credit Euro-Rate Spread
I
Less than or equal to 1.00 to 1.0
0.15%
1.25%
0.25%
1.25%
II
Greater than 1.00 to 1.0 but less than or equal to 1.50 to 1.0
0.175%
1.50%
0.50%
1.50%
III
Greater than 1.50 to 1.0 but less than or equal to 2.00 to 1.0
0.20%
1.75%
0.75%
1.75%
IV
Greater than 2.00 to 1.0 but less than or equal to 2.50 to 1.0
0.225%
2.00%
1.00%
2.00%
V
Greater than 2.50 to 1.0
0.25%
2.25%
1.25%
2.25%



For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:
(a)    The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate in Level V shall apply from Closing Date
until the annual financial statements for fiscal year ending December 31, 2018
required by Section 8.3.2 [Annual Financial Statements] have been received by
the Administrative Agent (together with the related Compliance Certificate)
whereupon paragraph (b) shall become applicable.
(b)    The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be recomputed as of the end of each
fiscal quarter ending after the Closing Date based on the Leverage Ratio as of
such quarter end. Any increase or decrease in the Applicable Margin, the
Applicable Commitment Fee Rate or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Certificate of Borrower]. If a Compliance Certificate is not
delivered when due in accordance with such Section 8.3.3, then the rates in
Level V shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.


DMEAST #35615495 v14    1
Schedule 1.1(A)

--------------------------------------------------------------------------------





(c)    If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Borrowing Agent
or the Lenders determine that (i) the Leverage Ratio as calculated by the
Borrowers as of any applicable date was inaccurate and (ii) a proper calculation
of the Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or any Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or any Issuing Lender, as the case may be, under Section 2.9 [Letter of
Credit Subfacility] or Section 4.3 [Interest After Default] or Section 9
[Default]. The Borrowers’ obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.




DMEAST #35615495 v14    2
Schedule 1.1(A)

--------------------------------------------------------------------------------






SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 1 of 2
Part 1 - Commitments of Lenders and Addresses for Notices to Lenders
Lender
Amount of Commitment  
for Revolving Credit Loans
Total 
Commitment
Ratable Share
Name: PNC Bank, National Association
Address: 1 East Pratt Street, 5th floor 
   Baltimore, MD 21201
Attention: John Hehir
Telephone: (410) 237-4573
Telecopy: (410) 237-5703
$70,000,000
70,000,00
35.00%
Name: Wells Fargo Bank, N.A.
Address: 7711 Plantation Road 
   Roanoke, VA 24019
Attention: Leigh Kurtz
Telephone: (540) 985-5829
Telecopy: (844 ) 879-0845
$60,000,000
$60,000,000
30.00%
Name: Bank of Montreal
Address: 3 Times Square, 25th Floor
   New York, NY 10036
Attention: Christina Boyle
Telephone: (212) 702-1279
Telecopy:
$35,000,000
$35,000,000
17.50%
Name: HSBC Bank USA, N.A.
Address: 1401 1 Street, NW, Suite 500 
   Washington, DC 20005
Attention: Jacob Streit
Telephone: (202) 496-8790
Telecopy:
$35,000,000
$35,000,000
17.50%
   Total
$200,000,000
$200,000,000
100%







DMEAST #35615495 v14    1
Schedule 1.1(B)

--------------------------------------------------------------------------------






SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 2 of 2
Part 2 - Addresses for Notices to Borrower and Guarantors:


ADMINISTRATIVE AGENT


Name:    PNC Bank, National Association
Address:    1 East Pratt Street, 5th floor
    Baltimore, MD 21201
Attention:    John Hehir


Telephone:    410-237-4573
Telecopy:    410 237-5703


With a Copy To:


Agency Services, PNC Bank, National Association
Mail Stop:    P7-PFSC-04-I
Address:     500 First Avenue
    Pittsburgh, PA 15219
Attention:    Agency Services
Telephone:    412-762-6442
Telecopy:    412-762-8672


BORROWERS:
Name:    GP Strategies Corporation
Address:    11000 Broken Land Parkway, Suite 200
Columbia, MD 21044

Attention:    Michael Dugan, Executive VP & Chief Financial Officer


Telephone:    443-367-9627
Telecopy:    443-393-2907


With a copy to:




Name:    GP Strategies Corporation
Address:    11000 Broken Land Parkway, Suite 200
Columbia, MD 21044


DMEAST #35615495 v14    2
Schedule 1.1(B)

--------------------------------------------------------------------------------






    
Attention:    Kenneth L. Crawford, Esquire, Executive Vice President & General
    Counsel


Telephone:    443-367-9627
Telecopy:    443-393-2907




GUARANTORS:


Name:    GP Canada Holdings Corporation
Address:    11000 Broken Land Parkway, Suite 200
Columbia, MD 21044

Attention:    Michael Dugan, Executive VP & Chief Financial Officer


Telephone:    443-367-9627
Telecopy:    443-393-2907




With a copy to:


Name:    GP Strategies Corporation
Address:    11000 Broken Land Parkway, Suite 200
Columbia, MD 21044

Attention:    Kenneth L. Crawford, Esquire, Executive Vice President & General
    Counsel


Telephone:    443-367-9627
Telecopy:    443-393-2907






DMEAST #35615495 v14    3
Schedule 1.1(B)

--------------------------------------------------------------------------------






SCHEDULE 1.1(C)
TTI COST SAVINGS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Acquisition on 12/1/18
Total
 
 
 
 
 
 
TTM Proforma after all cost savings realized
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
TTM Ebitda
481
 
 
 
 
 
Monthly Cost Savings
 
 
 
 
 
 
 
 
 
 
 
 
 
Initial Reductions TTI - Day 1
2,418
 
 
 
 
 
Phase 2 (month 5)
1,706
 
 
 
 
 
Phase 3 (month 9)
518
 
 
 
 
 
 
4,642
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Staff Aug Profit
200
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Initial IT Costs
(820)
 
 
 
 
 
Sarbanes Oxley Ongoing
(325)
 
 
 
 
 
G+A
(750)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Proforma Ebitda tor TTI RoW
3,428
 
 
 
 
 
 
 
 
 
 
 
 





DMEAST #35615495 v14    1
Schedule 1.1(C)

--------------------------------------------------------------------------------






SCHEDULE 1.1(D)


EXISTING LETTERS OF CREDIT




Beneficiary
Issuing Bank
LC #
Currency
Face Value
US Dollar Value (Approx.)
Date of LC
Expiration Date
Mt. Vernon Energy Partners
Wells Fargo
IS0351873U
USD
13,250.00
13,250.00
11/16/2015
10/31/19
Aramco Services
Wells Fargo
IS0396894U
USD
975,000.00
975,000.00
03/10/2016
12/31/2018
National Bank of Kuwait (for KNPC Clean Fuel Project)
Wells Fargo
IS0441145U
KWD
1,089,497.00
3,596,887.19
07/13/2016
12/15/2021
Al Thurya General Trading & Contg Co. (for Public Authority for Manpower Kuwait)
Wells Fargo
IS0470427U
KWD
25,000.00
82,535.50
11/23/2016
07/15/2022
Commerzebank – Netherlands lease deposit
Wells Fargo
IS0470012U
EUR
11,298.38
13,057.54
11/23/2016
01/15/2022
EGAT (Electricity Generating Authority of Thailand)
Wells Fargo
IS000028727U
USD
17,719.00
17,719.00
01/18/2018
01/31/2019
 
 
 
 
 
 
 
 







DMEAST #35615495 v14
Schedule 1.1(D)    1

--------------------------------------------------------------------------------






SCHEDULE 8.1.3
INSURANCE REQUIREMENTS RELATING TO THE COLLATERAL
COVENANTS:
The Loan Parties shall deliver to the Administrative Agent and each of the
Lenders (x) on the Closing Date and annually thereafter an original certificate
of insurance signed by the Loan Parties’ independent insurance broker describing
and certifying as to the existence of the insurance on the Collateral required
to be maintained by this Agreement and the other Loan Documents. Such policies
of insurance shall, with respect to the Collateral, contain special endorsements
which include the provisions set forth below or are otherwise in form reasonably
acceptable to the Administrative Agent.
ENDORSEMENT:
(i) specify the Administrative Agent as an additional insured and lender loss
payee as its interests may appear with the understanding that any obligation
imposed upon the insured (including the liability to pay premiums) shall be the
sole obligation of the applicable Loan Parties and not that of the insured;
(ii) provide a waiver of any right of the insurers to set off or counterclaim or
any other deduction, whether by attachment or otherwise; and
(iii) provide that no cancellation of such policies for any reason (including
non-payment of premium) therein shall be effective until at least thirty
(30) days (ten (10) days in the case of cancellation for non-payment of
premiums) after receipt by the Administrative Agent of written notice of such
cancellation.




DMEAST #35615495 v14
Exhibit 8.1.3    1

--------------------------------------------------------------------------------








EXHIBIT 1.1(A)
Form of
ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between the Assignor
identified in item 1 below (the “Assignor”) and the Assignee identified in item
2 below (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interests identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guarantees and swingline
loans included in such facilities) and (b) to the extent permitted to be
assigned by applicable law, all suits, claims, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or with respect to the Credit Agreement, any
other Loan Document, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or otherwise based on or
related to any of the foregoing, including, but not limited to, contract claims,
statutory claims, tort claims, malpractice claims and all other claims at law or
in equity with respect to the rights and obligations sold and assigned pursuant
to clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above, collectively, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment, without representation or warranty by the Assignor.
1.
Assignor:     ______________________________

2.
Assignee:     ______________________________

3.
[and is an Affiliate/Approved Fund of [identify Lender] Select as applicable.]

4.
Borrowers:    GP Strategies Corporation, General Physics (UK) Limited, GP
Strategies Holdings Limited, GP Strategies Limited, and GP Strategies Training
Limited

5.
Administrative Agent:    PNC Bank, National Association, as the administrative
agent under the Credit Agreement



2

--------------------------------------------------------------------------------





6.
Credit Agreement:    The Credit Agreement dated as of November 30, 2018 among
the Borrowers, each Person joined thereto from time to time as a Borrower, the
Guarantors now or hereafter party thereto, the Lenders now or hereafter party
thereto, and the Administrative Agent, as amended, restated, supplemented, or
otherwise modified from time to time.

7.
Assigned Interest:

Facility Assigned
Aggregate Amount of Commitment/
Loans for all Lenders
Amount of Commitment/ Loans Assigned
Percentage Assigned of Commitment/Loans2 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.
CUSIP Number
Revolving Credit Commitment
$
$
%
 
Swing Loan Commitment
$
$
%
 



8.
[Trade Date:    ______________]3 To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

9.
Effective Date:    ________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]4 Assignor shall pay a fee of $3,500 to the Administrative
Agent in connection with the Assignment and Assumption, except as otherwise
provided in the Credit Agreement.





[SIGNATURE PAGES FOLLOW]






3

--------------------------------------------------------------------------------





[SIGNATURE PAGE - ASSIGNMENT AND ASSUMPTION AGREEMENT]
The terms set forth in this Assignment are hereby agreed to:
ASSIGNOR


[NAME OF ASSIGNOR]




By:    
Name:    
Title:    




ASSIGNEE


[NAME OF ASSIGNEE]




By:    
Name:    
Title:    










Consented to and Accepted:


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By:    
Name:    
Title:    




[Consented to5 
Name of Relevant Party]]




By:    
Name:    
Title:    










4

--------------------------------------------------------------------------------













































5    To be added where the consent of the Borrowers and/or other parties (e.g.
the Swing Loan Lender and issuers of Letters of Credit) is required by the terms
of the Credit Agreement.










ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT


1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (iv) it is not a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or the Loan Documents), or any collateral thereunder,
(iii) the financial condition of the Borrowers, any of their Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrowers, any of their Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.


5

--------------------------------------------------------------------------------





1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements, if
any, of an eligible assignee under Section 11.8 of the Credit Agreement (subject
to receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type (v) it has received a copy of the
Credit Agreement and has received or has been accorded the opportunity to
receive, copies of the most recent financial statements delivered pursuant to
Section 6.1.6 or 8.3 thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest,
(vi) it has independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest, and (vii) and if the Assignee
is a Foreign Lender, attached to the Assignment is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Assignment. This Assignment shall be governed by, and construed in accordance
with, the laws of the State of New York.







DMEAST #35739974 v5    - 4 -
DMEAST #35739974 v5


EXHIBIT 1.1(B)


6

--------------------------------------------------------------------------------





FORM OF
BORROWER JOINDER AND ASSUMPTION AGREEMENT
THIS BORROWER JOINDER AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of
____, 20__, by ____________________________________, a _____________________
[corporation/partnership/limited liability company] (the “New Borrower”).
Background
Reference is made to (i) the Credit Agreement, dated as of November 30, 2018 (as
the same may be amended, restated, supplemented or modified from time to time,
the “Credit Agreement”), by and among GP STRATEGIES CORPORATION, a Delaware
corporation (the “Parent”), GENERAL PHYSICS (UK) LTD., a company organized and
existing under the law of England and Wales with company number 03424328
(“General Physics UK”), GP STRATEGIES HOLDINGS LIMITED, a company organized and
existing under the law of England and Wales with company number 06340333 (“GP
Holdings UK”), GP STRATEGIES LIMITED, a company organized and existing under the
law of England and Wales with company number 08003789 (“GP Strategies Limited”),
and GP STRATEGIES TRAINING LIMITED, a company organized and existing under the
law of England and Wales with company number 08003851 (“GP Strategies Training
UK”; together with the Parent, General Physics UK, GP Holdings UK, GP Strategies
Limited and each other Borrower joined thereto from time to time, collectively,
the “Borrowers”), each of the Guarantors now or hereafter party thereto, the
lenders now or hereafter party thereto (the “Lenders”) and PNC BANK, NATIONAL
ASSOCIATION, in its capacity as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), (ii) those certain Revolving Credit Notes
(as the same may be amended, restated, supplemented or modified from time to
time, collectively, the “Revolving Credit Notes”) made by the Borrowers party
thereto from time to time in favor of the Lenders, (iii) that certain Swing Loan
Note (as the same may be amended, restated, supplemented or modified from time
to time, the “Swing Loan Note” and together with the Revolving Credit Notes,
collectively, the “Notes”) made by the Borrowers party thereto in favor of the
Swing Loan Lender, (iv)  the Security Agreement, dated as of November __, 2018
(as the same may be amended, restated, supplemented or modified from time to
time, the “Security Agreement”), among the Parent and certain subsidiaries of
the Parent and the Administrative Agent for the benefit of the Lenders and the
other Secured Parties, (v) the Pledge Agreement, dated as of November__, 2018
(as the same may be amended, restated, supplemented or modified from time to
time, the “Pledge Agreement”), among the Parent and certain subsidiaries of the
Parent in favor of the Administrative Agent, (vi) the Debenture, dated as of
November __, 2018 (as the same may be amended, restated, supplemented or
modified from time to time, the “Debenture”) made by certain of the Borrowers in
favor of the Administrative Agent for the benefit of the Lenders and the other
Secured Parties, (vii) the Mortgage and Charge of Shares, dated as of November
__, 2018 (as the same may be amended, restated, supplemented or modified from
time to time, the “Mortgage and Charge of Shares”), made by one or more of the
Loan Parties in favor of the Administrative Agent for the benefit of the Lenders
and the other Secured Parties, (viii) the Patent, Trademark and Copyright


7

--------------------------------------------------------------------------------





Security Agreement, dated as of November __, 2018 (as the same may be amended,
restated, supplemented or modified from time to time, the “Patent, Trademark and
Copyright Security Agreement”), among one or more of Loan Parties and the
Administrative Agent for the benefit of the Lenders and the other Secured
Parties, (ix) the Intercompany Subordination Agreement, dated as of November __,
2018 (as the same may be amended, restated, supplemented or modified from time
to time, the “Intercompany Subordination Agreement”), among the Loan Parties and
the Administrative Agent for the benefit of the Lenders and the other Secured
Parties, and (x) the other Loan Documents referred to in the Credit Agreement
(as the same may be amended, restated, supplemented or modified from time to
time, the “Loan Documents”).
Agreement
Capitalized terms defined in the Credit Agreement are used herein as defined
therein. In addition, the term “Secured Parties” shall mean the collective
reference to the Administrative Agent, the Lenders and the other holders of the
Obligations.
New Borrower hereby becomes a Borrower under the terms of the Credit Agreement
and in consideration of the value of the synergistic and other benefits received
by New Borrower as a result of being or becoming affiliated with the Borrowers
and the Guarantors, New Borrower hereby agrees that effective as of the date
hereof it hereby is, and shall be deemed to be, and assumes the obligations of,
a “Borrower” and a “Loan Party”, jointly and severally (subject to Section 2.1.3
[Nature of Obligations] of the Credit Agreement) under the Credit Agreement, a
“Borrower,” jointly and severally with the existing Borrowers (subject to
Section 2.1.3 [Nature of Obligations] of the Credit Agreement) under the Notes,
a “Company” jointly and severally (subject to Section 2.1.3 [Nature of
Obligations] of the Credit Agreement) under the Intercompany Subordination
Agreement [select applicable ones and delete the others: , a “Debtor” jointly
and severally (subject to Section 2.1.3 [Nature of Obligations] of the Credit
Agreement) under the Security Agreement/ a “Pledgor” jointly and severally
(subject to Section 2.1.3 [Nature of Obligations] of the Credit Agreement) under
the Pledge Agreement/ a “Chargor” jointly and severally (subject to Section
2.1.3 [Nature of Obligations] of the Credit Agreement) under the Debenture and
the Mortgage and Charge of Shares/ a “Pledgor” jointly and severally (subject to
Section 2.1.3 [Nature of Obligations] of the Credit Agreement) under the Patent,
Trademark and Copyright Security Agreement], and a Borrower or Loan Party, as
the case may be, under each of the other Loan Documents to which the Borrowers
or Loan Parties are a party jointly and severally with the existing parties
thereto (subject to Section 2.1.3 [Nature of Obligations] of the Credit
Agreement).
Without limiting the generality of the foregoing, New Borrower hereby represents
and warrants that (i) after giving effect to the schedules attached hereto and
made a party hereof, each of the representations and warranties set forth in
Section 6 of the Credit Agreement applicable to a Borrower is true and correct
as to New Borrower on and as of the date hereof (a) in the case of
representations and warranties qualified by materiality, in all respects and
(b) otherwise, in all material respects (except to the extent that such
representations and warranties relate to an earlier date in which case such
representations and warranties that expressly relate to an earlier date are true
and correct, in the case of such representations and warranties qualified by
materiality, in all respects, and otherwise in all material respects, as of such
earlier date) and (ii) New Borrower has


8

--------------------------------------------------------------------------------





heretofore received a true and correct copy of the Credit Agreement, Notes
select applicable ones and delete the others:, Security Agreement/Pledge
Agreement/Debenture/Mortgage and Charge of Shares/Patent, Trademark and
Copyright Security Agreement], Intercompany Subordination Agreement, and each of
the other Loan Documents (including any modifications thereof or supplements or
waivers thereto) in effect on the date hereof. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, THE NEW BORROWER SPECIFICALLY ACKNOWLEDGES AND AGREES TO THE
CONSENT TO JURISDICTION, SERVICE OF PROCESS AND WAIVER OF JURY TRIAL PROVISIONS
SET FORTH IN THE LOAN DOCUMENTS.
New Borrower hereby makes, affirms, and ratifies in favor of the Administrative
Agent, the Lenders and the other Secured Parties, the Credit Agreement, Notes,
[select applicable ones and delete the others: , Security Agreement/Pledge
Agreement/Debenture/Mortgage and Charge of Shares/Patent, Trademark and
Copyright Security Agreement], Intercompany Subordination Agreement, and each of
the other Loan Documents given by the Borrowers to the Administrative Agent
and/or any of the Lenders or other Secured Parties. [Select applicable ones and
delete the others: New Borrower hereby confirms New Borrower’s grant of, and New
Borrower hereby grants, a lien on and security interest in (i) the Collateral
(as defined in the Security Agreement), (ii) the Pledged Collateral (as defined
in the Pledge Agreement) and (iii) the Patents, Trademarks and Copyrights (as
defined in the Patent, Trademark and Copyright Security Agreement) in favor of
the Administrative Agent for the benefit of itself, the Lenders and the other
Secured Parties as security for the due and punctual performance of the Secured
Obligations (as defined therein), which lien on and security interest is a Prior
Security Interest/New Borrower is simultaneously delivering to the
Administrative Agent a Deed of Accession in accordance with the Debenture/New
Borrower hereby confirms New Borrower’s mortgage and charge of (and by New
Borrower’s execution hereof, New Borrower mortgages and charges) the Securities
(as defined in the Mortgage and Change of Shares) in favor of the Administrative
Agent as security trustee for the Secured Parties by way of first fixed mortgage
and charge for the payment and discharge of the Secured Obligations (as defined
therein), which mortgage and charge is a Prior Security Interest].
To the extent applicable, New Borrower is simultaneously delivering to the
Administrative Agent the documents, together with this Borrower Joinder and
Assumption Agreement, required under clauses (a) and (b) of sub-paragraph (iv)
of 8.1.12 [Additional Collateral; Joinder of Subsidiaries].
In furtherance of the foregoing, New Borrower shall execute and deliver or cause
to be executed and delivered at any time and from time to time such further
instruments and documents and do or cause to be done such further acts as may be
reasonably necessary in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Borrower Joinder
and Assumption Agreement and the other Loan Documents, including, without
limitation, executing and delivering (and causing the other Borrowers to execute
and deliver) to each of the Lenders a Revolving Credit Note and to the Swing
Loan Lender a Swing Loan Note.
New Borrower acknowledges and agrees that delivery of an executed counterpart of
a signature page of this Agreement by telecopy or e-mail to the Administrative
Agent or any Lender


9

--------------------------------------------------------------------------------





purporting to be signed on behalf of New Borrower shall be effective as delivery
of a manually executed counterpart of this Agreement by New Borrower.


Notwithstanding any provision in this Agreement to the contrary, this Agreement,
the Credit Agreement and the other Loan Documents do not apply to any liability
to the extent that it would result in this Agreement, the Credit Agreement or
any other Loan Documents constituting unlawful financial assistance within the
meaning of sections 678 or 679 of the Companies Act 2006.


[SIGNATURE PAGE TO FOLLOW]




Borrower Joinder
DMEAST #35739974
IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Borrower
has duly executed this Borrower Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders and the
other Secured Parties, as of the date and year first above written.


ATTEST:        


By:    
Name:
Name:

Title:
Title:



Acknowledged and accepted:
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
By:    
Name:
Title:









10

--------------------------------------------------------------------------------





EXHIBIT 1.1(G)(1)
FORM OF
GUARANTOR JOINDER AND ASSUMPTION AGREEMENT This form is for use with United
States entities only that become guarantors after the Closing Date.


THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of ____, 20__, by
____________________________________, a _____________________
[corporation/partnership/limited liability company] (the “New Guarantor”).
Background
Reference is made to (i) the Credit Agreement, dated as of November 30, 2018 (as
the same may be amended, restated, supplemented or modified from time to time,
the “Credit Agreement”), by and among GP STRATEGIES CORPORATION, a Delaware
corporation (the “Parent”), GENERAL PHYSICS (UK) LTD., a company organized and
existing under the law of England and Wales with company number 03424328
(“General Physics UK”), GP STRATEGIES HOLDINGS LIMITED, a company organized and
existing under the law of England and Wales with company number 06340333 (“GP
Holdings UK”), GP STRATEGIES LIMITED, a company organized and existing under the
law of England and Wales with company number 08003789 (“GP Strategies Limited”),
and GP STRATEGIES TRAINING LIMITED, a company organized and existing under the
law of England and Wales with company number 08003851 (“GP Strategies Training
UK”; together with the Parent, General Physics UK, GP Holdings UK, GP Strategies
Limited and each other Borrower joined thereto from time to time, collectively,
the “Borrowers”), the Guarantors now or hereafter party thereto (the
“Guarantors” and together with the Borrowers, the “Loan Parties”), the Lenders
now or hereafter party thereto (the “Lenders”) and PNC Bank, National
Association, in its capacity as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), (ii) the Continuing Agreement of Guaranty
and Suretyship, dated as of November 30, 2018 (as the same may be amended,
restated, supplemented or modified from time to time, the “Guaranty”) made by
the Guarantors in favor of the Administrative Agent for the benefit of the
Lenders and the other Secured Parties (as defined below), (iii) the Security
Agreement dated as of November 30, 2018 (as the same may be amended, restated,
supplemented or modified from time to time, the “Security Agreement”) among
certain of the Loan Parties and the Administrative Agent for the benefit of the
Lenders and the other Secured Parties, (iv) the Pledge Agreement, dated as of
November 30, 2018 (as the same may be amended, restated, supplemented or
modified from time to time, the “Pledge Agreement”) made by certain of the Loan
Parties in favor of the Administrative Agent for the benefit of the Lenders and
the other Secured Parties, (v) the Intercompany Subordination Agreement, dated
as of November 30, 2018 (as the same may be amended, restated, supplemented or
modified from time to time, the “Intercompany Subordination Agreement”) among
the Loan Parties and the Administrative Agent for the benefit of the Lenders and
the other Secured Parties, (vi) the Patent, Trademark and Copyright Security
Agreement, dated as of November 30, 2018 (as the same may be amended, restated,
supplemented or modified from time to time, the “Patent, Trademark and Copyright
Security Agreement”) among certain of the Loan Parties and the Administrative
Agent for the benefit of the Lenders and the other Secured Parties, and (vii)
the other Loan Documents referred to in the Credit Agreement.


11

--------------------------------------------------------------------------------





Agreement
Capitalized terms defined in the Credit Agreement are used herein as defined
therein. In addition, the term “Secured Parties” shall mean the collective
reference to the Administrative Agent, the Lenders and the other holders of the
Obligations.
New Guarantor hereby becomes a Guarantor under the terms of the Credit Agreement
and in consideration of the value of the synergistic and other benefits received
by New Guarantor as a result of being or becoming affiliated with the Borrowers
and the Guarantors, New Guarantor hereby agrees that effective as of the date
hereof it hereby is, and shall be deemed to be, and assumes the obligations of,
a “Loan Party” and a “Guarantor”, jointly and severally (subject to Section
2.1.3 [Nature of Obligations] of the Credit Agreement) under the Credit
Agreement, a “Guarantor,” jointly and severally with the existing Guarantors
(subject to Section 2.1.3 [Nature of Obligations] of the Credit Agreement) under
the Guaranty, a “Company” jointly and severally (subject to Section 2.1.3
[Nature of Obligations] of the Credit Agreement) under the Intercompany
Subordination Agreement, a “Debtor” jointly and severally (subject to Section
2.1.3 [Nature of Obligations] of the Credit Agreement) under the Security
Agreement, a “Pledgor” jointly and severally (subject to Section 2.1.3 [Nature
of Obligations] of the Credit Agreement) under the Pledge Agreement and the
Patent, Trademark and Copyright Security Agreement, and a Loan Party, Grantor or
Guarantor, as the case may be, under each of the other Loan Documents to which
the Loan Parties or Guarantors are a party; and, New Guarantor hereby agrees
that from the date hereof and until Payment in Full (or otherwise released as a
Guarantor pursuant to the terms of the Credit Agreement), New Guarantor shall
perform, comply with, and be subject to and bound by each of the terms and
provisions of the Credit Agreement, Guaranty, Security Agreement, Pledge
Agreement, Patent, Trademark and Copyright Security Agreement, Intercompany
Subordination Agreement, and each of the other Loan Documents jointly and
severally with the existing parties thereto (subject to Section 2.1.3 [Nature of
Obligations] of the Credit Agreement). Without limiting the generality of the
foregoing, New Guarantor hereby represents and warrants that (i) each of the
representations and warranties set forth in Section 6 of the Credit Agreement
applicable to a Loan Party is true and correct as to New Guarantor on and as of
the date hereof (except such representations and warranties which relate solely
to an earlier time) and (ii) New Guarantor has heretofore received a true and
correct copy of the Credit Agreement, Guaranty, Security Agreement, Pledge
Agreement, Intercompany Subordination Agreement, Patent, Trademark and Copyright
Security Agreement and each of the other Loan Documents (including any
modifications thereof or supplements or waivers thereto) in effect on the date
hereof.
New Guarantor hereby makes, affirms, and ratifies in favor of the Administrative
Agent, the Lenders and the other Secured Parties, the Credit Agreement,
Guaranty, Security Agreement, Pledge Agreement, Intercompany Subordination
Agreement, Patent, Trademark and Copyright Security Agreement and each of the
other Loan Documents given by the Guarantors to the Administrative Agent and/or
any of the Lenders or other Secured Parties and New Guarantor hereby confirms
New Guarantor’s grant of (and by New Guarantor’s execution hereof, New Guarantor
grants) a lien on and security interest in the Collateral (as defined in the
Security Agreement), the Pledged Collateral (as defined in the Pledge
Agreement), and the Patents, Trademarks and Copyrights (as defined in the
Patent, Trademark and Copyright Security Agreement), in each case


12

--------------------------------------------------------------------------------





in favor of the Administrative Agent for the benefit of itself, the Lenders and
the other Secured Parties as security for the due and punctual performance of
the Secured Obligations (as defined therein), which lien on and security
interest is a Prior Security Interest.
New Guarantor is simultaneously delivering to the Administrative Agent the
documents, together with this Guarantor Joinder and Assumption Agreement,
required under clauses (a) and (b) of sub-paragraph (iv) of Section 8.1.12
[Additional Collateral; Joinder of Subsidiaries].
In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this
Guarantor Joinder and Assumption Agreement and the other Loan Documents.
New Guarantor acknowledges and agrees that a telecopy or other electronic
transmission to the Administrative Agent or any Lender of signature pages hereof
purporting to be signed on behalf of New Guarantor shall constitute effective
and binding execution and delivery hereof by New Guarantor.


Notwithstanding any provision in this Guarantor Joinder and Assumption Agreement
to the contrary, this Guarantor Joinder and Assumption Agreement and the other
Loan Documents do not apply to any liability to the extent that it would result
in any Loan Document constituting unlawful financial assistance within the
meaning of sections 678 or 679 of the Companies Act 2006.




[SIGNATURE PAGE FOLLOWS]
Guarantor Joinder
DMEAST #35724874 v6DMEAST #35724874    
DMEAST #25022619    [Signature Page to Guarantor Joinder]
IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders and the
other Secured Parties, as of the date and year first above written.


13

--------------------------------------------------------------------------------







ATTEST/WITNESS:        


By:    
Name:
Name:

Title:
Title:



Acknowledged and accepted:
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
By:    
Name:
Title:















14

--------------------------------------------------------------------------------





EXHIBIT 1.1(I)


FORM OF
INTERCOMPANY SUBORDINATION AGREEMENT
THIS INTERCOMPANY SUBORDINATION AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement”), dated as of November 30,
2018, and is made by and among GP STRATEGIES CORPORATION, a Delaware corporation
(the “Parent”), GENERAL PHYSICS (UK) LTD., a company organized and existing
under the law of England and Wales with company number 03424328 (“General
Physics UK”), GP STRATEGIES HOLDINGS LIMITED, a company organized and existing
under the law of England and Wales with company number 06340333 (“GP Holdings
UK”), GP STRATEGIES LIMITED, a company organized and existing under the law of
England and Wales (“GP Strategies Limited”), and GP STRATEGIES TRAINING LIMITED,
a company organized and existing under the law of England and Wales with company
number 08003851 (“GP Strategies Training UK”; together with the Parent, General
Physics UK, GP Holdings UK and GP Strategies Limited, each a “Borrower” and
collectively, the “Borrowers”), EACH OF THE OTHER LOAN PARTIES LISTED ON THE
SIGNATURE PAGES HERETO, AND EACH OF THE OTHER LOAN PARTIES WHICH BECOME PARTIES
HEREUNDER FROM TIME TO TIME (the Borrowers and each such other Loan Party being
individually referred to herein as a “Company” and collectively the
“Companies”), and PNC BANK, NATIONAL ASSOCIATION, as administrative agent (in
such capacity, the “Administrative Agent”), for the Lenders (defined below).
WITNESSETH THAT:
WHEREAS, each capitalized term used herein shall, unless otherwise defined
herein, have the meaning specified in that certain Credit Agreement, dated as of
even date herewith (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrowers,
each Person joined thereto as a borrower from time to time, the Guarantors now
or hereafter party thereto, the Lenders now or hereafter party thereto (the
“Lenders”) and the Administrative Agent; and
WHEREAS, pursuant to the Credit Agreement and the other Loan Documents, the
Lenders intend to make Loans to, and issue or participate in Letters of Credit
for the account of, the Borrowers; and
WHEREAS, the Companies have or in the future may have liabilities, obligations
or indebtedness owed to each other (the liabilities, obligations and
indebtedness of each of the Companies to the Domestic Loan Parties, now existing
or hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof, and all other obligations and other amounts payable by any
Company to any other Company, are hereinafter collectively referred to as the
“Intercompany Indebtedness”); and


15

--------------------------------------------------------------------------------





WHEREAS, the obligations of the Lenders to maintain the Commitments and make
Loans to or issue or participate in Letters of Credit for the account of the
Borrowers from time to time are subject to the condition, among others, that the
Companies subordinate the Intercompany Indebtedness to the Obligations of the
Borrowers or any other Company to the Administrative Agent, the Lenders and the
other holders of the Obligations (collectively, together with the Administrative
Agent and the Lenders, the “Secured Parties”) pursuant to the Credit Agreement,
the other Loan Documents, and any agreement, document or instrument evidencing
or entered into in connection with any Lender Provided Interest Rate Hedge, any
Lender Provided Foreign Currency Hedge or any Other Lender Provided Financial
Service Product (collectively, the “Senior Debt”) in the manner set forth
herein.
NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:
1.Intercompany Indebtedness Subordinated to Senior Debt. The recitals set forth
above are hereby incorporated by reference. All Intercompany Indebtedness shall
be subordinate and subject in right of payment to the prior Payment in Full of
all Senior Debt pursuant to the provisions contained herein.
2.Payment Over of Proceeds Upon Dissolution, Etc. Upon any distribution of
assets of any Company in the event of (a) any insolvency or bankruptcy case or
proceeding, or any receivership, examinership, liquidation, reorganization or
other similar case or proceeding in connection therewith, relative to any such
Company or to its creditors, as such, or to its assets, or (b) any liquidation,
dissolution or other winding up of any such Company (other than any liquidation,
dissolution or other winding up of any Company permitted under the Credit
Agreement), whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (c) any assignment for the benefit of creditors or
any marshalling of assets and liabilities of any such Company (a Company
distributing assets as set forth herein being referred to in such capacity as a
“Distributing Company”), then and in any such event, the Administrative Agent
shall be entitled to receive, for the benefit of the Administrative Agent and
the other Secured Parties as their respective interests may appear, Payment in
Full of all amounts due or to become due (whether or not an Event of Default has
occurred under the terms of the Loan Documents, or any other documents or
instruments evidencing the Senior Debt or the Senior Debt has been declared due
and payable prior to the date on which it would otherwise have become due and
payable) on or in respect of any and all Senior Debt before the holder of any
Intercompany Indebtedness owed by the Distributing Company is entitled to
receive any payment on account of the principal of or interest on such
Intercompany Indebtedness, and to that end, the Administrative Agent shall be
entitled to receive, for application to the payment of the Senior Debt, any
payment or distribution of any kind or character, whether in cash, property or
securities, which may be payable or deliverable in respect of the Intercompany
Indebtedness owed by the Distributing Company in any such case, proceeding,
dissolution, liquidation or other winding up event.
3.No Commencement of Any Proceeding. Each Company agrees that, until Payment in
Full, it will not commence, or join with any creditor other than the
Administrative Agent, the Lenders and the other Secured Parties in commencing,
any proceeding referred to in Section 2 against any other Company that owes it
any Intercompany Indebtedness (other than to preserve its claim).


16

--------------------------------------------------------------------------------





4.Prior Payment of Senior Debt Upon Acceleration of Intercompany Indebtedness.
If any portion of the Intercompany Indebtedness that has a stated maturity date
owed by any Company becomes or is declared due and payable before its stated
maturity, then and in such event the Administrative Agent, the Lenders and the
other Secured Parties shall be entitled to receive Payment in Full of all
amounts due and to become due on or in respect of the Senior Debt (whether or
not an Event of Default has occurred under the terms of the Loan Documents, or
any other documents or instruments evidencing the Senior Debt or the Senior Debt
has been declared due and payable prior to the date on which it would otherwise
have become due and payable) before the holder of any such Intercompany
Indebtedness is entitled to receive any payment thereon.
5.No Payment When Senior Debt in Default. If any Event of Default shall have
occurred and be continuing, or an Event of Default or Potential Default would
result from or exist after giving effect to a payment with respect to any
portion of the Intercompany Indebtedness, unless the Administrative Agent, with
the consent of the Required Lenders, shall have consented to or waived the same,
so long as any of the Senior Debt shall remain outstanding, no payment shall be
made by any Company owing such Intercompany Indebtedness on account of principal
or interest on any portion of the Intercompany Indebtedness.
6.Payment Permitted if No Default. Nothing contained in this Agreement shall
prevent any of the Companies, at any time except during the pendency of any of
the conditions described in Sections 2, 4 and 5, from making payments at any
time of principal of or interest on any portion of or other payments with
respect to the Intercompany Indebtedness, or the retention thereof by any of the
Companies of any money deposited with them for the payment of or on account of
the principal of or interest on the Intercompany Indebtedness or other payments
due with respect to the Intercompany Indebtedness.
7.Receipt of Prohibited Payments. If, notwithstanding the foregoing provisions
of Sections 2, 4, 5 and 6, a Company that is owed Intercompany Indebtedness by a
Distributing Company shall have received any payment or distribution of assets
from the Distributing Company of any kind or character not permitted hereunder,
whether in cash, property or securities, then and in such event such payment or
distribution shall be held in trust for the benefit of the Administrative Agent,
the Lenders and the other Secured Parties as their respective interests may
appear, shall be segregated from other funds and property held by such Company,
and shall be forthwith paid over to the Administrative Agent in the same form as
so received (with any necessary endorsement) to be applied (in the case of cash)
to or held as collateral (in the case of noncash property or securities) for the
payment or prepayment of the Senior Debt in accordance with the terms of the
Credit Agreement.
8.Rights of Subrogation. Each Company agrees that no payment or distribution to
the Administrative Agent, the Lenders or the other Secured Parties pursuant to
the provisions of this Agreement shall entitle it to exercise any rights of
subrogation in respect thereof until the Senior Debt shall have been Paid in
Full.
9.Instruments Evidencing Intercompany Indebtedness. Each Company shall cause
each instrument which now or hereafter evidences all or a portion of the
Intercompany Indebtedness to be conspicuously marked as follows:
“This instrument is subject to the terms of an Intercompany Subordination
Agreement dated as of November 30, 2018 in favor of PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders referred to therein, which
Intercompany


17

--------------------------------------------------------------------------------





Subordination Agreement is incorporated herein by reference. Notwithstanding any
contrary statement contained in the within instrument, no payment on account of
the principal thereof or interest thereon shall become due or payable except in
accordance with the express terms of said Intercompany Subordination Agreement.”
Each Company will further mark its books of account in such a manner as shall be
effective to give proper notice of the effect of this Agreement.
10.Agreement Solely to Define Relative Rights. The purpose of this Agreement is
solely to define the relative rights of the Companies, on the one hand, and the
Administrative Agent, the Lenders and the other Secured Parties, on the other
hand. Nothing contained in this Agreement is intended to or shall impair, as
between any of the Companies and their creditors other than the Administrative
Agent, the Lenders and the other Secured Parties, the obligation of the
Companies to each other to pay the principal of and interest on the Intercompany
Indebtedness as and when the same shall become due and payable in accordance
with its terms, or is intended to or shall affect the relative rights among the
Companies and their creditors other than the Administrative Agent, the Lenders
and the other Secured Parties, nor shall anything herein prevent any of the
Companies from exercising all remedies otherwise permitted by applicable Law
upon default under any agreement pursuant to which the Intercompany Indebtedness
is created, subject to the rights, if any, under this Agreement of the
Administrative Agent, the Lenders and the other Secured Parties to receive cash,
property or securities otherwise payable or deliverable with respect to the
Intercompany Indebtedness.
11.No Implied Waivers of Subordination. No right of the Administrative Agent,
any Lender or any other Secured Party to enforce subordination, as herein
provided, shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of any Company or by any act or failure to act by the
Administrative Agent, any Lender or any other Secured Party, or by any
non-compliance by any Company with the terms, provisions and covenants of any
agreement pursuant to which the Intercompany Indebtedness is created, regardless
of any knowledge thereof with which the Administrative Agent, any Lender or any
other Secured Party may have or be otherwise charged. Each Company by its
acceptance hereof shall agree that, until Payment in Full, such Company shall
not agree to sell, assign, pledge or encumber the obligations of the other
Companies with respect to their Intercompany Indebtedness, other than pursuant
to the Loan Documents or as otherwise permitted under the Credit Agreement.
Without in any way limiting the generality of the foregoing paragraph, none of
the following shall impair or release the subordination provided in this
Agreement: (i) any change to the manner, place or terms of payment, or the
extension of the time of payment, renewal or alteration of the Senior Debt or
other amendment or supplement to the Senior Debt, the Loan Documents or any
other documents or instruments evidencing any Senior Debt; (ii) any sale,
exchange or release of any of the property pledged, mortgaged or otherwise
securing the Senior Debt; (iii) any release of any person liable in any manner
for the payment or collection of the Senior Debt; and (iv) the Administrative
Agent, the Lenders or any of the other Secured Parties exercising or refraining
from exercising any rights against any of the Companies and any other Person.


18

--------------------------------------------------------------------------------





12.Additional Subsidiaries. The Companies covenant and agree that they shall
cause each Subsidiary that is a Loan Party or is required to become a Loan Party
pursuant to Section 8.1.12 [Additional Collateral; Joinder of Subsidiaries], to
execute a Borrower Joinder or Guarantor Joinder, as applicable, whereby such
Subsidiary joins this Agreement and subordinates all Indebtedness owed to any
such Subsidiary by any of the Companies, including any other Joining
Subsidiaries, to the Senior Debt.
13.Continuing Force and Effect. This Agreement shall continue in force until
Payment in Full, it being contemplated that this Agreement be of a continuing
nature.
14.Modification, Amendments or Waivers. Any and all agreements amending or
changing any provision of this Agreement or the rights of the Administrative
Agent, the Lenders or the other Secured Parties hereunder, and any and all
waivers of a Potential Default or Event of Default or any consents or other
departures from the due performance of the Companies hereunder, shall be made
only by written agreement, waiver or consent signed by the Administrative Agent,
with the written consent of the Required Lenders, any such agreement, waiver or
consent made with such written consent being effective to bind all the Lenders
and the other Secured Parties.
15.Expenses. Subject to any applicable limitation set forth in Section 11.3 of
the Credit Agreement [Expenses; Indemnity; Damages Waiver] and subject to
Section 2.1.3 [Nature of Obligations] of the Credit Agreement, the Companies
unconditionally and jointly and severally agree upon demand to pay to the
Administrative Agent, the Lenders and the other Secured Parties the amount of
any and all out-of-pocket costs, expenses and disbursements, including
reasonable fees and expenses of counsel, which the Administrative Agent, any of
the Lenders or any of the other Secured Parties may incur in connection with the
enforcement of any of the rights of the Administrative Agent, the Lenders and/or
the other Secured Parties hereunder.
16.Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
17.Governing Law. This Agreement shall be deemed to be a contract under the Laws
of the State of New York in accordance with Section 5-1401 of the New York
General Obligation Law without regard to its conflict of laws principles.
18.Successors and Assigns. This Agreement shall inure to the benefit of the
Administrative Agent, the Lenders and the other Secured Parties and their
respective successors and permitted assigns, and the obligations of the
Companies shall be binding upon their respective successors and permitted
assigns as permitted under the Credit Agreement, provided, that no Company may
assign or transfer its rights or obligations hereunder or any interest herein
and any such purported assignment or transfer shall be null and void. The duties
and obligations of the Companies may not be delegated or transferred by the
Companies without the written consent of the Required Lenders and any such
delegation or transfer without such consent shall be null and void.
19.Joint and Several Obligations. Subject to Section 2.1.3 [Nature of
Obligations] in the Credit Agreement, each of the obligations of each and every
Company under this Agreement is joint and several. The Administrative Agent may,
in its sole discretion, elect to enforce this Agreement against any Company
without any duty or responsibility to pursue any other Company and such an
election by the Administrative Agent shall not be a defense to any action the


19

--------------------------------------------------------------------------------





Administrative Agent may elect to take against any Company. Each of the
Administrative Agent, the Lenders and the other Secured Parties hereby reserves
all rights against each Company.
20.Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or e-mail shall be effective as delivery of a manually
executed counterpart of this Agreement.
21.Attorneys-in-Fact. Each of the Companies agrees to execute, deliver and file
any proofs of claim in respect to Intercompany Indebtedness owed to such Company
in the event of a bankruptcy or similar proceeding with respect to the Company
owing such Intercompany Indebtedness as may be requested by the Administration
Agent and hereby authorizes and empowers the Administrative Agent, at its
election and in the name of either itself, for the benefit of the Administrative
Agent, the Lenders and the other Secured Parties as their respective interests
may appear, or in the name of each such Company as is owed Intercompany
Indebtedness, to execute and file proofs and documents if such Company shall
fail to do so 10 days before the expiration of time to file such proof of claim
or documents and take any other action the Administrative Agent may deem
advisable to completely protect the Administrative Agent’s, the Lenders’ and the
other Secured Parties’ interests in the Intercompany Indebtedness and their
right of enforcement thereof, and to that end each of the Companies hereby
irrevocably makes, constitutes and appoints the Administrative Agent, its
officers, employees and agents, or any of them, with full power of substitution,
as the true and lawful attorney-in-fact and agent of such Company, and with full
power for such Company, and in the name, place and stead of such Company for the
purpose of carrying out the provisions of this Agreement, and taking any action
and executing, delivering, filing and recording any instruments that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof, which power of attorney, being given for security, is coupled with an
interest and is irrevocable. Each Company hereby ratifies and confirms, and
agrees to ratify and confirm, all action taken by the Administrative Agent, its
officers, employees or agents pursuant to the foregoing power of attorney.
Notwithstanding the foregoing, the power of attorney set forth in this Section
21 may only be exercised during the existence of an Event of Default.
22.Application of Payments. In the event any payments are received by the
Administrative Agent under the terms of this Agreement for application to the
Senior Debt at any time when the Senior Debt has not been declared due and
payable and prior to the date on which it would otherwise become due and
payable, such payment shall constitute a voluntary prepayment of the Senior Debt
for all purposes under the Credit Agreement.
23.Remedies. In the event of a breach by any of the Companies in the performance
of any of the terms of this Agreement, the Administrative Agent, on behalf of
itself, the Lenders and the other Secured Parties, may demand specific
performance of this Agreement and seek injunctive relief and may exercise any
other remedy available at law or in equity, it being recognized that the
remedies of the Administrative Agent, on behalf of itself, the Lenders and the
other Secured Parties, at law may not fully compensate the Administrative Agent,
on behalf of itself, the Lenders and the other Secured Parties, for the damages
they may suffer in the event of a breach hereof.
24.SUBMISSION TO JURISDICTION. EACH COMPANY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN BOROUGH OF MANHATTAN AND OF THE
UNITED STATES DISTRICT


20

--------------------------------------------------------------------------------





COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH COMPANY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
25.WAIVER OF VENUE
. EACH COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS
SECTION 25. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT TO
ASSERT ANY SUCH DEFENSE.


26.SERVICE OF PROCESS
.
1.EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION] OF THE CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
2.Without prejudice to any other mode of service allowed under any relevant law,
each Loan Party:
(a)Irrevocably appoints the Borrowing Agent as its agent for service of process
in relation to any proceedings before any courts in the United States in
connection with any Loan Documents; and
(b)Agrees that failure by an agent for service of process to notify the relevant
Loan Party of the process will not invalidate the proceedings concerned.


21

--------------------------------------------------------------------------------





3.If any Person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Borrowing Agent (on behalf of
all the Loan Parties) must immediately (and in any event within 10 Business Days
of such event taking place) appoint another agent on terms acceptable to the
Administrative Agent. Failing this, the Administrative Agent may appoint another
agent for this purpose.
27.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
28.Notices. All notices, statements, requests and demands and other
communications given to or made upon the Companies, the Administrative Agent or
the other Secured Parties in accordance with the provisions of this Agreement
shall be given or made as provided in Section 11.5 [Notices; Effectiveness;
Electronic Communication] of the Credit Agreement.
29.Rules of Construction. The rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Agreement.
30.Termination. Upon Payment in Full, this Agreement shall terminate and be of
no further force and effect.


[SIGNATURE PAGEs FOLLOW]


[SIGNATURE PAGE TO INTERCOMPANY SUBORDINATION AGREEMENT]


DMEAST #35743047


DMEAST #35743047
[SIGNATURE PAGE TO INTERCOMPANY SUBORDINATION AGREEMENT]
WITNESS the due execution hereof as of the day and year first above written with
the intention that this Agreement shall constitute a sealed instrument.
BORROWERS




GP STRATEGIES CORPORATION




22

--------------------------------------------------------------------------------







By:    


Name:


Title:






GIVEN under the common seal
of GENERAL PHYSICS (UK) LTD.
and delivered as a deed
    
Director




    
Director/Secretary




GIVEN under the common seal
of GP STRATEGIES HOLDINGS LIMITED
and delivered as a deed
    
Director




    
Director/Secretary






GIVEN under the common seal
of GP STRATEGIES LIMITED
and delivered as a deed
    
Director




    
Director/Secretary






23

--------------------------------------------------------------------------------





GIVEN under the common seal
of GP STRATEGIES TRAINING LIMITED
and delivered as a deed
    
Director




    
Director/Secretary




GUARANTORS


GP CANADA HOLDINGS COPORATION




By:    


Name:


Title:










[SIGNATURE PAGE TO INTERCOMPANY SUBORDINATION AGREEMENT]








PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:    
Name:
Title:







24

--------------------------------------------------------------------------------





EXHIBIT 1.1(N)(1)
FORM OF
REVOLVING CREDIT NOTE
Philadelphia, Pennsylvania
November 30, 2018
FOR VALUE RECEIVED, each of the undersigned, GP STRATEGIES CORPORATION, a
Delaware corporation (the “Parent”), GENERAL PHYSICS (UK) LTD., a company
organized and existing under the law of England and Wales (“General Physics
UK”), GP STRATEGIES HOLDINGS LIMITED, a company organized and existing under the
law of England and Wales (“GP Holdings UK”), GP STRATEGIES LIMITED, a company
organized and existing under the law of England and Wales (“GP Strategies
Limited”), and GP STRATEGIES TRAINING LIMITED, a company organized and existing
under the law of England and Wales (“GP Strategies Training UK”; together with
the Parent, General Physics UK, GP Holdings UK and GP Strategies Limited,
collectively, the “Borrowers”), hereby unconditionally, jointly and severally
(subject to Section 2.1.3 [Nature of Obligations] of the Credit Agreement (as
defined below)), promises to pay to _________________________________ or its
registered assigns (the “Lender”), in immediately available funds, (i) in
Dollars, the aggregate unpaid principal amount of all Revolving Credit Loans
made in Dollars, and (ii) in the applicable optional Currency, the aggregate
unpaid principal amount of all Revolving Credit Loans made in such Optional
Currency, in each case made by the Lender to the Borrowers pursuant to the
Credit Agreement, dated as of November 30, 2018, among the Borrowers, each other
Person joined thereto from time to time as a borrower, the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto (including
the Lender), and PNC BANK, NATIONAL ASSOCIATION, as administrative agent (in
such capacity, the “Administrative Agent”) (as amended, restated, modified, or
supplemented from time to time, the “Credit Agreement”), together with all
outstanding interest thereon on the Revolving Credit Expiration Date.
The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrowers pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
Note will be payable pursuant to Section 5.5 [Interest Payment Dates] of, or as
otherwise provided in, the Credit Agreement. If any payment or action to be made
or taken hereunder shall be stated to be or become due on a day which is not a
Business Day, such payment or action shall be made or taken on the next
following Business Day, unless otherwise provided in the Credit Agreement, and
such extension of time shall be included in computing interest or fees, if any,
in connection with such payment or action. Subject to the requirement of Section
4.3 [Interest After Default] of the Credit Agreement, upon the occurrence and
during the continuation of an Event of Default, the Borrowers shall pay interest
on the entire principal amount of the then outstanding Revolving Credit Loans
evidenced by this Revolving Credit Note and all other obligations due and
payable to the Lender pursuant to the Credit Agreement and the other Loan


25

--------------------------------------------------------------------------------





Documents at a rate per annum as set forth in Section 4.3 [Interest After
Default] of the Credit Agreement. Such interest rate will accrue before and
after any judgment has been entered.
Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 (or, with respect to any Optional
Currency Loans, at the location indicated pursuant to the Credit Agreement),
unless otherwise directed in writing by the Administrative Agent, in immediately
available funds and in the currency specified in the Credit Agreement.
This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, conditions, security interests, and
Liens contained or granted therein. The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments, in certain circumstances, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified. The Borrowers waive presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement. No
failure to exercise, and no delay in exercising any rights hereunder on the part
of the holder hereof shall operate as a waiver of such rights.
This Note shall bind the Borrowers and their respective successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns. All references herein to the “Borrowers” and the
“Lender” shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York in accordance with Section 5-1401 of the New York
General Obligations Law without giving effect to its conflicts of law
principles.
All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Revolving Credit
Note.


[SIGNATURE PAGE FOLLOWS]






DMEAST #35726284 v5


DMEAST #35726284 v5


26

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, and intending to be legally bound hereby, each of the
undersigned has executed this Note by its duly authorized officer with the
intention that it constitute a sealed instrument.
GP STRATEGIES CORPORATION




By:    
Name:
Title:






EXECUTED as a deed, and delivered when dated, by GENERAL PHYSICS (UK)
LTD. acting by a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 





27

--------------------------------------------------------------------------------





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES HOLDINGS
LIMITED acting by a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 





28

--------------------------------------------------------------------------------





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES LIMITED acting by
a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 







29

--------------------------------------------------------------------------------





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES TRAINING
LIMITED acting by a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 












30

--------------------------------------------------------------------------------





EXHIBIT 2.5.1
FORM OF
LOAN REQUEST


TO:
PNC Bank, National Association, as Administrative Agent

PNC Firstside Center
500 First Avenue
Pittsburgh, PA 15219
Telephone No.: (412) 762-6442
Telecopier No.: (412) 762-8672


Attention: Agency Services
FROM:
GP STRATEGIES CORPORATION, GENERAL PHYSICS (UK) LTD., GP STRATEGIES HOLDINGS
LIMITED, GP STRATEGIES LIMITED and GP STRATEGIES TRAINING LIMITED (collectively,
the “Borrowers”)



RE:
Credit Agreement dated as November 30, 2018, among the Borrowers, the Guarantors
now or hereafter party thereto, the Lenders from time to time party thereto and
the Administrative Agent (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”)

Capitalized terms not otherwise defined herein shall have the respective
meanings given to them by the Credit Agreement.
A.
Pursuant to Section [2.5.1] of the Credit Agreement, the Borrowers irrevocably
request [check one line under 1(a) below and fill in blank space next to the
line as appropriate]:

1.(a)          A new Revolving Credit Loan OR
     Renewal of the Euro-Rate Option applicable to an outstanding Revolving
Credit Loan originally made on __________ __, ____ OR
     Conversion of the Base Rate Option applicable to an outstanding Revolving
Credit Loan originally made on _____________ to a Loan to which the Euro-Rate
Option applies, OR
     Conversion of the Euro-Rate Option applicable to an outstanding Revolving
Credit Loan originally made on __________ __, ____ to a Loan to which the Base
Rate Option applies.
SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:
[Check one line under 1(b) below and fill in blank spaces in line next to line]:


31

--------------------------------------------------------------------------------





  1. (b)(i)  Under the Base Rate Option. Such Loan shall have a Borrowing Date
of __________, ___ (which date shall be (i) the same Business Day (or later) as
the Business Day of receipt by the Administrative Agent by 10:00 a.m. Eastern
Time of this Loan Request for making a new Revolving Credit Loan to which the
Base Rate Option applies, or (ii) the last day of the preceding Interest Period
if a Loan to which the Euro-Rate Option applies is being converted to a Loan to
which the Base Rate Option applies).
              OR
   (ii)           Under the Euro-Rate Option for a Loan in Dollars. Such Loan
shall have a Borrowing Date of _____________ (which date shall be (i) three (3)
Business Days subsequent to the Business Day of receipt by the Administrative
Agent by 10:00 a.m. Eastern time of this Loan Request for making a new Revolving
Credit Loan in Dollars to which the Euro-Rate Option applies, renewing a Loan in
Dollars to which the Euro-Rate Option applies, or converting a Loan in Dollars
to which the Base Rate Option applies to a Loan to which the Euro-Rate Option
applies, (ii) the same Business Day as the last day of the preceding Interest
Period if a Loan to which the Euro-Rate Option applies is being converted to a
Loan to which the Base Rate Option applies, or (iii) four (4) Business Days
subsequent to the Business Day of receipt by the Administrative Agent by
10:00 a.m. Eastern time of this Loan Request for making a new Optional Currency
Loan to which the Euro-Rate Option applies or renewing an Optional Currency Loan
to which the Euro-Rate Option applies).
2.    Currency applicable to the new or converted Loans:
__     U.S. Dollars
__     Optional Currency: _______________


3.
Such Loan is in the principal amount of U.S. $_____________ or the principal
amount to be renewed or converted is U.S. $_____________

[for Revolving Credit Loans under Section 2.5.1 not to be less than $500,000 (or
the Dollar Equivalent thereof) for each Borrowing Tranche to which the Euro-Rate
Option applies and not less than the lesser of (i) $500,000 and (ii) the maximum
amount available for each Borrowing Tranche to which the Base Rate Option
applies].


3.
[Select one of the following options if the Borrowers are selecting the
Euro-Rate Option]: Such Loan shall have an Interest Period of [one Month][[two]
[three] [six] Months]. Optional Currency Loans may only have an Interest Period
of one month.



32

--------------------------------------------------------------------------------





                    
4.
Name of Borrower:                                 



B.
As of the date hereof and the date of making of the above-requested Loan (and
after giving effect thereto): all of the representations and warranties
contained in Section 6 of the Credit Agreement and the other Loan Documents are
true and correct (i) in the case of representations and warranties qualified by
materiality, in all respects and (ii) otherwise, in all material respects
(except to the extent that such representations and warranties relate to an
earlier date in which case such representations and warranties that expressly
relate to an earlier date are true and correct, in the case of such
representations and warranties qualified by materiality, in all respects, and
otherwise in all material respects, as of such earlier date); no Event of
Default or Potential Default has occurred and is continuing or shall exist; the
making of such Loan shall not contravene any Law applicable to any Loan Party or
any Subsidiary of any Loan Party; and the Revolving Facility Usage does not
exceed the aggregate Revolving Credit Commitments [and the aggregate Dollar
Equivalent principal amount of Revolving Credit Loans made in an Optional
Currency shall not exceed the Optional Currency Sublimit].

C.
The undersigned hereby irrevocably requests [check one line below and fill in
blank spaces next to the line as appropriate]:

(i)___    Funds to be deposited into a PNC Bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount: U.S.
$_______________.


(ii)___    Funds to be wired per the following wire instructions:
U.S. $_________________ Amount of Wire Transfer
Bank Name: _____________________
ABA: __________________________
Account Number: _________________
Account Name: ___________________
Reference: _______________________


(iii)    Funds to be wired per the attached Funds Flow (multiple wire
transfers).
[SIGNATURE PAGE FOLLOWS]
Loan Request
DMEAST #35726281


DMEAST #25020794    [Loan Request]
[SIGNATURE PAGE 1 OF 1 TO LOAN REQUEST]
The Borrowers, through the Borrowing Agent, certify to the Administrative Agent
for the benefit of the Lenders as to the accuracy of the foregoing on ________.


33

--------------------------------------------------------------------------------







GP STRATEGIES CORPORATION
as Borrowing Agent






By:    
Name:
Title:















34

--------------------------------------------------------------------------------





EXHIBIT 2.5.2
FORM OF
SWING LOAN REQUEST
TO:
PNC Bank, National Association, as Administrative Agent

PNC Firstside Center
500 First Avenue
Pittsburgh, PA 15219
Telephone No.: (412) 762-6442
Telecopier No.: (412) 762-8672
Attn: Agency Services
FROM:
GP STRATEGIES CORPORATION (the “Borrower”)



RE:
Credit Agreement dated as of November 30, 2018, among the Borrower, its
subsidiaries the Guarantors now or hereafter party thereto, the Lenders now or
hereafter party thereto and the Administrative Agent (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)

Capitalized terms not otherwise defined herein shall have the respective
meanings given to them by the Credit Agreement.
Pursuant to Section 2.5.2 of the Credit Agreement, the Borrower hereby makes,
irrevocably, the following Swing Loan Request:


35

--------------------------------------------------------------------------------





 
Aggregate principal amount of such Swing Loan (may not be less than $100,000)
U.S. $
 
Proposed Borrowing Date
(which date shall be on or after the date on which the Administrative Agent
receives this Swing Loan Request, with such Swing Loan Request to be received no
later than 12:00 noon Eastern time on the Borrowing Date)
____________, 20__
 
The undersigned hereby irrevocably requests [check one line below and fill in
blank spaces next to the line as appropriate]:


a. ___Funds to be deposited into a PNC Bank bank account per our current
standing instructions. Complete amount of deposit if not full loan advance
amount: U.S. $_______________.


b. ___Funds to be wired per the following wire instructions:
U.S. $_________________ Amount of Wire Transfer
Bank Name: _____________________
ABA: __________________________
Account Number: _________________
Account Name: ___________________
Reference: _______________________


c. ___Funds to be wired per the attached Funds Flow (multiple wire transfers).
 
As of the date hereof and the date of making the above-requested Swing Loan (and
after giving effect thereto): all of the representations and warranties
contained in Section 6 of the Credit Agreement and in the other Loan Documents
are true and correct (i) in the case of representations and warranties qualified
by materiality, in all respects and (ii) otherwise, in all material respects
(except to the extent that such representations and warranties relate to an
earlier date in which case such representations and warranties that expressly
relate to an earlier date are true and correct, in the case of such
representations and warranties qualified by materiality, in all respects, and
otherwise in all material respects, as of such earlier date); and no Event of
Default or Potential Default has occurred and is continuing or exists; the
making of such Swing Loan shall not contravene any Law applicable to any Loan
Party or any Subsidiary of any Loan Party; and the Revolving Facility Usage does
not exceed the aggregate Revolving Credit Commitments.



[SIGNATURE PAGE FOLLOWS]




36

--------------------------------------------------------------------------------





[SIGNATURE PAGE 1 OF 1 TO SWING LOAN REQUEST]


The Borrowers, through the Borrowing Agent, certify to the Administrative Agent
for the benefit of the Lenders as to the accuracy of the foregoing on ________.


GP STRATEGIES CORPORATION
as Borrowing Agent








By:                        
Name:
Title:









37

--------------------------------------------------------------------------------





EXHIBIT 5.9.7(A)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of November 30, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among GP Strategies Corporation, its Subsidiaries party thereto,
PNC Bank, National Association, as Administrative Agent, and each lender from
time to time party thereto.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowing Agent
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or W-BEN-E.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowing Agent and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowing Agent and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]






DMEAST #35615495 v14    1
Schedule 1.1(B)

--------------------------------------------------------------------------------








EXHIBIT 5.9.7(B)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of November 30, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among GP Strategies Corporation, its Subsidiaries party thereto,
PNC Bank, National Association, as Administrative Agent, and each lender from
time to time party thereto.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code].
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]






DMEAST #35615495 v14
Exhibit 5.9.7(B)    1

--------------------------------------------------------------------------------






EXHIBIT 5.9.7(C)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of November 30, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among GP Strategies Corporation, its Subsidiaries party thereto,
PNC Bank, National Association, as Administrative Agent, and each lender from
time to time party thereto.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]






DMEAST #35615495 v14
Exhibit 5.9.7(C)    1

--------------------------------------------------------------------------------






EXHIBIT 5.9.7(D)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of November 30, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among GP Strategies Corporation, its Subsidiaries party thereto,
PNC Bank, National Association, as Administrative Agent, and each lender from
time to time party thereto.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowing Agent
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowing Agent and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrowing Agent and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:    
   Name: 
   Title:

Date: ________ __, 20[ ]


DMEAST #35615495 v14
Exhibit 5.9.7(D)    1

--------------------------------------------------------------------------------






EXHIBIT 8.3.3
FORM OF
Quarterly COMPLIANCE CERTIFICATE
This certificate is delivered pursuant to Section 8.3.3 [Certificate of the
Borrowers] of that certain Credit Agreement dated as of November 30, 2018 (the
“Credit Agreement”) by and among GP STRATEGIES CORPORATION, a Delaware
corporation (the “Company”), GENERAL PHYSICS (UK) LTD., a company organized and
existing under the law of England and Wales (“General Physics UK”), GP
STRATEGIES HOLDINGS LIMITED, a company organized and existing under the law of
England and Wales (“GP Holdings UK”), GP STRATEGIES LIMITED, a company organized
and existing under the law of England and Wales (“GP Strategies Limited”), and
GP STRATEGIES TRAINING LIMITED, a company organized and existing under the law
of England and Wales (“GP Strategies Training UK”; together with the Company,
General Physics UK, GP Holdings UK, GP Strategies Limited and each other
Borrower joined thereto from time to time, collectively, the “Borrowers”), each
Person joined thereto from time to time as a borrower, each of the GUARANTORS
from time to time party thereto, the LENDERS from time to time party thereto and
PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders (hereinafter referred to in such capacity as the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
are used herein with the same meanings.
The undersigned officer, ______________________, the ___________
[President/Chief Executive Officer/Chief Financial Officer] of the Parent, on
behalf of the Borrowers, does hereby certify as of the quarter/year ended
_________________, 20___ (the “Report Date”), as follows:
(1)
Financial Covenants (Section 8.2.14 through 8.2.15)

(A)
As of the Report Date, the Interest Coverage Ratio is _____ to 1.00, which is
not less than 3.00 to 1.00, as required by Section 8.2.14 of the Credit
Agreement.

(B)
As of the Report Date, the Leverage Ratio is ____ to 1.00, which is less than
____ to 1.00, as required by Section 8.2.15 of the Credit Agreement.

Attached hereto as Exhibit “A” are true and correct calculations demonstrating
compliance as of the date hereof with all financial covenants contained in
Sections 8.2.14 through 8.2.15 of the Credit Agreement.


(2)
Indebtedness [(Section 8.2.1)].

(A)
As of the Report Date, the aggregate amount of Indebtedness secured by Purchase
Money Security Interests incurred by each of the Loan Parties and each of their
respective Subsidiaries is $_________, which amount does not exceed $10,000,000,
as required by Section 8.2.1(iii) of the Credit Agreement.

(B)
As of the Report Date, each of the Loan Parties and each of their respective
Subsidiaries has entered into the following Interest Rate Hedge[s] and/or
Foreign Currency Hedge[s] and, if not a Lender Provided Interest Rate Hedge or a
Lender



2

--------------------------------------------------------------------------------





Provided Foreign Currency Hedge, as applicable, each of the following has been
approved by the Administrative Agent:
________________________________
________________________________
________________________________


(3)
Event of Default or Potential Default. No Event of Default or Potential Default
has occurred and is continuing.

[SIGNATURE PAGE FOLLOWs]






3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parent has executed this Certificate as of
__________________________.


GP STRATEGIES CORPORATION
By:    
Name:
Title:




Exhibit A
Covenant Compliance Calculations









4

--------------------------------------------------------------------------------





CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP
THIS CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP (as amended, restated,
modified, or supplemented from time to time, this “Guaranty”), dated as of this
30th day of November, 2018, is jointly and severally given by EACH OF THE
UNDERSIGNED AND EACH OF THE OTHER PERSONS WHICH BECOME GUARANTORS HEREUNDER FROM
TIME TO TIME (each, a “Guarantor” and, collectively, the “Guarantors”) in favor
of PNC BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”), in connection with that Credit
Agreement, dated as of the date hereof, by and among GP STRATEGIES CORPORATION,
a Delaware corporation (the “Parent”), GENERAL PHYSICS (UK) LTD., a company
organized and existing under the law of England and Wales with company number
03424328 (“General Physics UK”), GP STRATEGIES HOLDINGS LIMITED, a company
organized and existing under the law of England and Wales with company number
06340333 (“GP Holdings UK”), GP STRATEGIES LIMITED, a company organized and
existing under the law of England and Wales with company number 08003789 (“GP
Strategies Limited”), and GP STRATEGIES TRAINING LIMITED, a company organized
and existing under the law of England and Wales with company number 08003851
(“GP Strategies Training UK”; together with the Parent, General Physics UK, GP
Holdings UK, GP Strategies Limited and each other borrower joined thereto from
time to time, collectively, the “Borrowers” and each a “Borrower”), the
Guarantors now or hereafter party thereto, the Lenders now or hereafter party
thereto (the “Lenders”) and the Administrative Agent (as amended, restated,
modified, or supplemented from time to time hereafter, the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement and the rules of construction
set forth in Section 1.2 [Construction] of the Credit Agreement shall apply to
this Guaranty. In addition (i) the term “Secured Parties” shall mean the
collective reference to the Administrative Agent, the Lenders and other holders
of the Obligations and (ii) the term “Other Documents” shall mean any
agreements, documents or instruments, other than the Loan Documents, evidencing
or entered into in connection with any of the Obligations including any
agreements, documents or instruments evidencing or entered into in connection
with any Lender Provided Interest Rate Hedge, Lender Provided Foreign Currency
Hedge, or any Other Lender Provided Financial Service Product.
1.Guarantied Obligations. To induce the Administrative Agent, the Lenders and
the other Secured Parties to make loans and grant other financial accommodations
to the Borrowers under the Credit Agreement, the other Loan Documents and the
Other Documents, each Guarantor hereby jointly and severally unconditionally,
and irrevocably, guaranties to the Administrative Agent, each Lender and each
other Secured Party, and becomes surety, as though it was a primary obligor for,
the full and punctual payment and performance when due (whether on demand, at
stated maturity, by acceleration, or otherwise and including any amounts which
would become due but for the operation of an automatic stay under the federal
bankruptcy code of the United States or any similar laws of any country or
jurisdiction) of all Obligations, including, without limiting the generality of
the foregoing, all obligations, liabilities, and indebtedness from time to time
of any Borrower or any Guarantor to the Administrative Agent, the Lenders or any
other Secured Party under or in connection with the Credit Agreement, any other
Loan Document, any Lender Provided


5

--------------------------------------------------------------------------------





Interest Rate Hedge (or any documents or instruments executed in connection
therewith), any Lender Provided Foreign Currency Hedge (or any documents or
instruments executed in connection therewith), any Other Lender Provided
Financial Service Product (or any documents or instruments executed in
connection therewith) or any Other Document, whether for principal, interest,
fees, indemnities, expenses, or otherwise, and all renewals, extensions,
amendments, refinancings or refundings thereof, whether such obligations,
liabilities, or indebtedness are direct or indirect, secured or unsecured, joint
or several, absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including obligations,
liabilities, and indebtedness arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Borrower or any Guarantor or which would have arisen or accrued but for the
commencement of such proceeding, even if the claim for such obligation,
liability, or indebtedness is not enforceable or allowable in such proceeding,
and including all Obligations, liabilities, and indebtedness arising from any
extensions of credit under or in connection with any Loan Document or Other
Document from time to time, regardless of whether any such extensions of credit
are in excess of the amount committed under or contemplated by the Loan
Documents or Other Documents or are made in circumstances in which any condition
to any extension of credit is not satisfied) (all of the foregoing obligations,
liabilities and indebtedness are referred to herein collectively as the
“Guarantied Obligations” and each as a “Guarantied Obligation”). Notwithstanding
anything to the contrary contained in the foregoing, the Guarantied Obligations
shall not include any Excluded Hedge Liabilities. Without limitation of the
foregoing, any of the Guarantied Obligations shall be and remain Guarantied
Obligations entitled to the benefit of this Guaranty if the Administrative
Agent, any Lender or any other Secured Party (or any one or more assignees or
transferees thereof) from time to time assign or otherwise transfer all or any
portion of their respective rights and obligations under the Loan Documents or
the Other Documents, or any other Guarantied Obligations, to any other Person.
2.Guaranty. Each Guarantor hereby promises to pay in full and perform all such
Guarantied Obligations when due (whether on demand, at stated maturity, by
acceleration, or otherwise and including any amounts which would become due but
for the operation of an automatic stay under the federal bankruptcy code of the
United States or any similar Laws of any country or jurisdiction), immediately
upon demand of the Administrative Agent, the Lenders and the other Secured
Parties or any one or more of them. All payments made hereunder shall be made by
each Guarantor in immediately available funds in United States Dollars or in the
Optional Currency or Available Foreign Currency, where applicable, and shall be
made without setoff, counterclaim, withholding, or other deduction of any
nature.
3.Obligations Absolute. The obligations of the Guarantors hereunder shall not be
discharged or impaired or otherwise diminished by the failure, default,
omission, or delay, willful or otherwise, by any Lender, the Administrative
Agent, any other Secured Party or any Borrower or any other obligor on any of
the Guarantied Obligations, or by any other act or thing or omission or delay to
do any other act or thing which may or might in any manner or to any extent vary
the risk of any Guarantor or would otherwise operate as a discharge of any
Guarantor as a matter of law or equity other than Payment in Full. Each of the
Guarantors agrees that the Guarantied Obligations will be paid and performed
strictly in accordance with the terms of the Loan Documents. Without limiting
the generality of the foregoing, each Guarantor hereby agrees that the joint and


6

--------------------------------------------------------------------------------





several obligations of each Guarantor hereunder shall not be diminished,
terminated or otherwise similarly affected by, any of the following:
(i)Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document, any Other Document or any of the Guarantied Obligations and regardless
of any Law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of the Guarantied Obligations, any of the terms of the Loan
Documents or any Other Documents, or any rights of the Administrative Agent, the
Lenders, any other Secured Parties or any other Person with respect thereto;
(ii)Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of any of
the Guarantied Obligations (whether or not contemplated by the Loan Documents or
any Other Document as presently constituted); any change in the time, manner,
method, or place of payment or performance of, or in any other term of, any of
the Guarantied Obligations; any execution or delivery of any additional Loan
Documents or Other Documents; or any amendment, modification or supplement to,
or renewals, extensions, refinancing or refunding of, any Loan Document, any
Other Document or any of the Guarantied Obligations;
(iii)Any failure to assert any breach of or default under any Loan Document, any
Other Document or any of the Guarantied Obligations; any extensions of credit in
excess of the amount committed under or contemplated by the Loan Documents or
any Other Documents, or in circumstances in which any condition to such
extensions of credit has not been satisfied; any other exercise or non-exercise,
or any other failure, omission, breach, default, delay, or wrongful action in
connection with any exercise or non-exercise, of any right or remedy against any
Borrower or any other Person under or in connection with any Loan Document, any
Other Document or any of the Guarantied Obligations; any refusal of payment or
performance of any of the Guarantied Obligations, whether or not with any
reservation of rights against any Guarantor; or any application of collections
(including but not limited to collections resulting from realization upon any
direct or indirect security for the Guarantied Obligations) to other
obligations, if any, not entitled to the benefits of this Guaranty, in
preference to Guarantied Obligations entitled to the benefits of this Guaranty,
or if any collections are applied to Guarantied Obligations, any application to
particular Guarantied Obligations;
(iv)Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent, the Lenders or the other Secured Parties, or
any of them, or any other Person in connection with the enforcement of,
realization upon, or exercise of rights or remedies under or in connection with,
or, any other action or inaction by any of the Administrative Agent, the Lenders
or the other Secured Parties, or any of them, or any other Person in respect of,
any direct or indirect security for any of the Guarantied Obligations. As used
in this Guaranty, “direct or indirect security” for the Guarantied Obligations,
and similar phrases, includes any collateral security, guaranty, suretyship,
letter of credit, capital maintenance agreement, put option,


7

--------------------------------------------------------------------------------





subordination agreement, or other right or arrangement of any nature providing
direct or indirect assurance of payment or performance of any of the Guarantied
Obligations, made by or on behalf of any Person;
(v)Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Borrower or any other Person; or any action taken or election made by the
Administrative Agent, the Lenders or the other Secured Parties, or any of them
(including but not limited to any election under Section 1111(b)(2) of the
United States Bankruptcy Code), any Borrower, or any other Person in connection
with any such proceeding;
(vi)Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by any Borrower or any other Person with respect to any Loan
Document, Other Document or any of the Guarantied Obligations; or any discharge
by operation of law or release of any Borrower or any other Person from the
performance or observance of any Loan Document, Other Document or any of the
Guarantied Obligations; or
(vii)Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, or a guarantor
or a surety, excepting only Payment in Full and performance of the Guarantied
Obligations in full.
Each Guarantor acknowledges, consents and agrees that new Guarantors may join in
this Guaranty pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures] of the Credit Agreement and each Guarantor affirms that is obligations
shall continue hereunder undiminished].
4.Waivers, etc. Each of the Guarantors hereby waives any defense to or
limitation on its obligations under this Guaranty arising out of or based on any
event or circumstance referred to in Section 3 hereof, excepting only Payment in
Full and performance of the Guarantied Obligations in full. Without limitation
and to the fullest extent permitted by applicable Law, each Guarantor waives
each of the following:
(i)All notices, disclosures and demand of any nature which otherwise might be
required from time to time to preserve intact any rights against any Guarantor,
including the following: any notice of any event or circumstance described in
Section 3 hereof; any notice required by any Law, regulation or order now or
hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document, any Other Document
or any of the Guarantied Obligations; any notice of the incurrence of any
Guarantied Obligation; any notice of any default or any failure on the part of
any Borrower or any other Person to comply with any Loan Document, any Other
Document or any of the Guarantied Obligations or any direct or indirect security
for any of the Guarantied Obligations; and any notice of any information
pertaining to the business, operations, condition (financial or otherwise) or
prospects of any Borrower or any other Person;
(ii)Any right to any marshalling of assets, to the filing of any claim against
any Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against any Borrower or
any other Person of any other


8

--------------------------------------------------------------------------------





right or remedy under or in connection with any Loan Document, any Other
Document or any of the Guarantied Obligations or any direct or indirect security
for any of the Guarantied Obligations (other than to preserve such claim); any
requirement of promptness or diligence on the part of the Administrative Agent,
the Lenders or the other Secured Parties, or any of them, or any other Person;
any requirement to exhaust any remedies under or in connection with, or to
mitigate the damages resulting from default under, any Loan Document, any Other
Document or any of the Guarantied Obligations or any direct or indirect security
for any of the Guarantied Obligations; any benefit of any statute of
limitations; and any requirement of acceptance of this Guaranty or any other
Loan Document or Other Document, and any requirement that any Guarantor receive
notice of any such acceptance;
(iii)Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Administrative
Agent, the Lenders or the other Secured Parties, or any of them (including but
not limited to commencement or completion of any judicial proceeding or
nonjudicial sale or other action in respect of collateral security for any of
the Guarantied Obligations), which results in denial or impairment of the right
of the Administrative Agent, the Lenders or the other Secured Parties, or any of
them, to seek a deficiency against any Borrower or any other Person or which
otherwise discharges or impairs any of the Guarantied Obligations; and
(iv)Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.
5.Reinstatement. This Guaranty is a continuing obligation of the Guarantors and
shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance. Upon Payment in Full of all Guarantied Obligations, this
Guaranty shall terminate; provided, however, that this Guaranty shall continue
to be effective or be reinstated, as the case may be, any time any payment of
any of the Guarantied Obligations is rescinded, recouped, avoided, or must
otherwise be returned or released by any Lender, the Administrative Agent or any
other Secured Party upon or during the insolvency, bankruptcy, or reorganization
of, or any similar proceeding affecting, any Borrower or for any other reason
whatsoever, all as though such payment had not been made and was due and owing.
6.Subrogation. Each Guarantor agrees it will not exercise any rights against any
Borrower or any other Guarantor arising in connection with, or any Collateral
securing, the Guarantied Obligations (including rights of subrogation,
contribution, and the like) until Payment in Full of the Guarantied Obligations.
If any amount shall be paid to any Guarantor by or on behalf of any Borrower or
any other Guarantor by virtue of any right of subrogation, contribution, or the
like, such amount shall be deemed to have been paid to such Guarantor for the
benefit of, and shall be held in trust for the benefit of, the Administrative
Agent, the Lenders and the other Secured Parties and shall forthwith be paid to
the Administrative Agent to be credited and applied upon the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement.
7.No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for


9

--------------------------------------------------------------------------------





any reason (including but not limited to stay or injunction resulting from the
pendency against any Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.
8.Reserved.
9.Notices. Each Guarantor agrees that all notices, statements, requests, demands
and other communications under this Guaranty shall be given to such Guarantor at
the address set forth on a Schedule to, or in a Guarantor Joinder and Assumption
Agreement given under, the Credit Agreement and in the manner provided in
Section 11.5 [Notices, Effectiveness, Electronic Communication] of the Credit
Agreement. The Administrative Agent, the Lenders and the other Secured Parties
may rely on any notice (whether or not made in a manner contemplated by this
Guaranty) purportedly made by or on behalf of a Guarantor, and the
Administrative Agent, the Lenders and the other Secured Parties shall have no
duty to verify the identity or authority of the Person giving such notice.
10.Counterparts; Telecopy Signatures. This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Each Guarantor acknowledges and agrees that
delivery of an executed counterpart of a signature page of this Guaranty by
telecopy or e‑mail to the Administrative Agent or any Lender of signature pages
hereof purporting to be signed on behalf of any Guarantor shall be effective as
delivery of a manually executed counterpart of this Guaranty by such Guarantor.
11.Setoff, Default Payments by Borrowers.
(i)In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Administrative Agent, the Lenders and the other Secured Parties, or any of them,
shall have the right from time to time, without notice to any Guarantor (except
as set forth below), to set off against and apply to such due and payable amount
any obligation of any nature of any Lender, the Administrative Agent or any
other Secured Party, or any subsidiary or affiliate of any Lender, the
Administrative Agent or any other Secured Party, to any Guarantor, including but
not limited to all deposits (whether time or demand, general or special,
provisionally credited or finally credited, however evidenced) now or hereafter
maintained by any Guarantor with the Administrative Agent, any Lender or any
other Secured Party. Subject to the terms hereof, such right shall be absolute
and unconditional in all circumstances and, without limitation, shall exist
whether or not the Administrative Agent, the Lenders or the other Secured
Parties, or any of them, shall have given any notice or made any demand under
this Guaranty or under such obligation to any Guarantor, whether such obligation
to any Guarantor is absolute or contingent, matured or unmatured (it being
agreed that the Administrative Agent, the Lenders and the other Secured Parties,
or any of them, may deem such obligation to be then due and payable at the time
of such setoff), and regardless of the existence or adequacy of any collateral,
guaranty, or other direct or indirect security or right or remedy available to
the Administrative Agent, any Lender or any other Secured Party. The rights of
the Administrative Agent, the Lenders and the other Secured Parties under this
Section are in addition to such other rights and remedies (including, without
limitation, other rights of setoff and banker's lien) which the Administrative
Agent, the Lenders and the other


10

--------------------------------------------------------------------------------





Secured Parties, or any of them, may have, and nothing in this Guaranty or in
any other Loan Document or Other Document shall be deemed a waiver of or
restriction on the right of setoff or banker's lien of the Administrative Agent,
the Lenders and the other Secured Parties, or any of them. Each of the
Guarantors hereby agrees that, to the fullest extent permitted by Law, any
affiliate or subsidiary of the Administrative Agent, any Lender or any other
Secured Party and any holder of a participation in any Obligation, shall have
the same rights of setoff as the Administrative Agent, the Lenders and the other
Secured Parties as provided in this Section (regardless whether such affiliate
or participant otherwise would be deemed a creditor of the Guarantor). Each
Lender and other Secured Party agrees to notify the applicable Guarantor and the
Administrative Agent agrees to notify the Borrowing Agent and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
(ii)Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of any Borrower, such amount shall be held in trust for the benefit
of each Lender, the Administrative Agent and each other Secured Party and shall
forthwith be paid to the Administrative Agent to be credited and applied to the
Guarantied Obligations when due and payable.
12.Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreements or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.
13.Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Administrative Agent, the Lenders and the other Secured Parties, or any
of them, and their successors and permitted assigns; provided, however, that no
Guarantor may assign or transfer any of its rights or obligations hereunder or
any interest herein and any such purported assignment or transfer shall be null
and void. Without limitation of the foregoing, the Administrative Agent, the
Lenders and the other Secured Parties, or any of them (and any successive
assignee or transferee), from time to time may assign or otherwise transfer all
or any portion of its rights or obligations under the Loan Documents (including
all or any portion of any commitment to extend credit), any Other Document or
any other Guarantied Obligations, to any other person and such Guarantied
Obligations (including any Guarantied Obligations resulting from extension of
credit by such other Person under or in connection with the Loan Documents
and/or the Other Documents) shall be and remain Guarantied Obligations entitled
to the benefit of this Guaranty, and to the extent of its interest in such
Guarantied Obligations such other Person shall be vested with all the benefits
in respect thereof granted to the Administrative Agent, the Lenders and the
other Secured Parties in this Guaranty or otherwise.
14.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
(i)Governing Law. This Guaranty shall be deemed to be a contract under the Laws
of the State of New York in accordance with Section 5-1401 of the New York
General Obligation Law without regard to its conflict of laws principles.
(ii)Certain Waivers.


11

--------------------------------------------------------------------------------





(A)EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR OTHER DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR OTHER
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER, THE
ISSUING LENDER OR ANY OTHER SEUCRED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR OTHER
DOCUMENTAGAINST ANY GUARANTOR OR ANY OTHER LOAN PARTY OR ITS RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(B)EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT
ASSERT ANY SUCH DEFENSE.
(C)EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION] OF THE CREDIT AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
(D)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE


12

--------------------------------------------------------------------------------





OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER
LOAN DOCUMENTS AND OTHER DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


15.Severability; Modification to Conform to Law.
(i)The provisions of this Guaranty are intended to be severable. If any
provision of this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.
(ii)Without limitation of the preceding subsection (a), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
any Guarantor's obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor's aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Administrative Agent, any Lender or any other Secured Party or such Guarantor or
any other Person, be automatically limited and reduced to the highest amount
which is valid and enforceable as determined in such action or proceeding, which
(without limiting the generality of the foregoing) may be an amount which is
equal to the greater of:
(A)the fair consideration actually received by such Guarantor under the terms
and as a result of the Loan Documents and Other Documents and the value of the
benefits described in Section 18(b) hereof, including (and to the extent not
inconsistent with applicable federal and state laws affecting the enforceability
of guaranties) distributions, commitments, and advances made to or for the
benefit of such Guarantor with the proceeds of any credit extended under the
Loan Documents and the Other Documents, or
(B)the excess of (A) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state Laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (B) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state Laws governing the insolvency of debtors
as in effect on the date hereof.
(iii)Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
Law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor's obligations
hereunder as to each element of such assertion.
16.Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Administrative Agent, additional Persons may become
parties to this Guaranty and thereby acquire the duties and rights of being
Guarantors hereunder by executing and delivering to the Administrative Agent a
Guarantor Joinder pursuant to the Credit Agreement. No notice of the addition of
any Guarantor shall be required to be given to any pre-existing Guarantor. Each


13

--------------------------------------------------------------------------------





Guarantor hereby consents to the joinder of new Guarantors and affirms that its
obligations shall continue hereunder undiminished.
17.Joint and Several Obligations. The obligations and additional liabilities of
the Guarantors under this Guaranty are joint and several obligations of the
Guarantors, and each Guarantor hereby waives to the full extent permitted by Law
any defense it may otherwise have to the payment and performance of the
Guarantied Obligations that its liability hereunder is limited and not joint and
several. Each Guarantor acknowledges and agrees that the foregoing waivers and
those set forth below serve as a material inducement to the agreement of the
Administrative Agent, the Lenders and the other Secured Parties to make the
Loans and other extensions of credit, and that the Administrative Agent, the
Lenders and the other Secured Parties are relying on each specific waiver and
all such waivers in entering into this Guaranty, the other Loan Documents and
the Other Documents. The Administrative Agent, the Lenders and the other Secured
Parties, or any of them, may, in their sole discretion, elect to enforce this
Guaranty against any Guarantor without any duty or responsibility to pursue any
other Guarantor and such an election by the Administrative Agent, the Lenders
and the other Secured Parties, or any of them, shall not be a defense to any
action the Administrative Agent, the Lenders and the other Secured Parties, or
any of them, may elect to take against any Guarantor. Each of the Lenders and
Administrative Agent hereby reserve all rights against each Guarantor.
18.Guaranty Limitations. Notwithstanding any provision in this Guaranty to the
contrary, this Guaranty does not apply to any liability to the extent that it
would result in this Guaranty constituting unlawful financial assistance within
the meaning of sections 678 or 679 of the Companies Act 2006 and, with respect
to any and each other additional Persons which become party to this Guaranty, is
subject to any limitations set out in the Guarantor Joinder applicable to such
Guarantor.
19.Receipt of Credit Agreement, Other Loan Documents, Benefits.
(i)Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents and each Guarantor certifies that the
representations and warranties made therein with respect to such Guarantor are
true and correct (i) in the case of representations and warranties qualified by
materiality, in all respects and (ii) otherwise, in all material respects
(except to the extent that such representations and warranties relate to an
earlier date in which case such representations and warranties that expressly
relate to an earlier date are true and correct, in the case of such
representations and warranties qualified by materiality, in all respects, and
otherwise in all material respects, as of such earlier date). Further, each
Guarantor acknowledges and agrees to perform, comply with, and be bound by all
of the provisions of the Credit Agreement, the other Loan Documents and the
Other Documents to which it is a party.
(ii)Each Guarantor hereby acknowledges, represents, and warrants that it
receives direct and indirect benefits and synergistic benefits by virtue of its
affiliation with the Borrowers and the other Guarantors and that it will receive
direct and indirect benefits from the financing arrangements contemplated by the
Credit Agreement and that such benefits, together with the rights of
contribution and subrogation that may arise in connection herewith are a
reasonably equivalent exchange of value in return for providing this Guaranty.
20.Miscellaneous.
(i)Amendments, Waivers, No Implied Waiver, Cumulative Remedies. No amendment to
or waiver of any provision of this Guaranty, and no consent to any departure


14

--------------------------------------------------------------------------------





by any Guarantor herefrom, shall in any event be effective unless in a writing
manually signed by or on behalf of the Administrative Agent. Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No delay or failure of the Administrative Agent, the
Lenders or the other Secured Parties, or any of them, in exercising any right or
remedy under this Guaranty shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right or remedy preclude any other or
further exercise thereof or the exercise of any other right or remedy. The
rights and remedies of the Administrative Agent, the Lenders and the other
Secured Parties under this Guaranty are cumulative and not exclusive of any
other rights or remedies available hereunder, under any other agreement or
instrument, by law, or otherwise.
(ii)Telecommunications. Each Lender, the Administrative Agent and the other
Secured Parties shall be entitled to rely on the authority of any individual
making any telecopy or telephonic notice, request, or signature without the
necessity of receipt of any verification thereof.
(iii)Expenses. Each Guarantor (i) unconditionally agrees to pay all
out-of-pocket costs and expenses, including reasonable attorney's fees incurred
by the Administrative Agent, any of the Lenders or any of the other Secured
Parties in enforcing this Guaranty against any Guarantor and (ii) shall pay and
indemnify each Lender, the Administrative Agent and each other Secured Party to
the extent the Borrowers would be required to do so under Section 11.3.2 of the
Credit Agreement.
(iv)Prior Understandings. This Guaranty and the Credit Agreement constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersede any and all other prior and contemporaneous understandings and
agreements.
(v)Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent, the Lenders and the other Secured Parties, or any of
them, any extension of credit or any other event or circumstance whatsoever
(other than Payment in Full).
21.Termination; Release. (a) Upon Payment in Full, this Guaranty shall terminate
and be of no further force and effect.
(b)    If the Equity Interest of any Guarantor shall be sold or otherwise
Disposed of in a transaction permitted by the Credit Agreement and as a result
thereof such Guarantor shall no longer be a Subsidiary of the Borrowing Agent,
then such Guarantor shall be automatically released from its obligations
hereunder without any action by any party hereto and, at the reasonable request
of the Borrowing Agent and at the expense of the Borrowing Agent, the
Administrative Agent shall, within a commercially reasonable period of time,
execute and deliver to the Borrowing Agent any releases or other documents
reasonably necessary or desirable to evidence such release.


[SIGNATURE PAGE FOLLOWS]








        




15

--------------------------------------------------------------------------------







[SIGNATURE PAGE OF GUARANTY]
IN WITNESS WHEREOF, each of the undersigned intending to be legally bound
hereby, has executed this Guaranty as of the date first above written with the
intention that this Guaranty shall constitute a sealed instrument.
GUARANTORS:
GP CANADA HOLDINGS CORPORATION




By:_____________________________
Name:
Title:




 







16

--------------------------------------------------------------------------------





REVOLVING CREDIT NOTE
Philadelphia, Pennsylvania
November 30, 2018
FOR VALUE RECEIVED, each of the undersigned, GP STRATEGIES CORPORATION, a
Delaware corporation (the “Parent”), GENERAL PHYSICS (UK) LTD., a company
organized and existing under the law of England and Wales (“General Physics
UK”), GP STRATEGIES HOLDINGS LIMITED, a company organized and existing under the
law of England and Wales (“GP Holdings UK”), GP STRATEGIES LIMITED, a company
organized and existing under the law of England and Wales (“GP Strategies
Limited”), and GP STRATEGIES TRAINING LIMITED, a company organized and existing
under the law of England and Wales (“GP Strategies Training UK”; together with
the Parent, General Physics UK, GP Holdings UK and GP Strategies Limited,
collectively, the “Borrowers”), hereby unconditionally, jointly and severally
(subject to Section 2.1.3 [Nature of Obligations] of the Credit Agreement (as
defined below)), promises to pay to PNC BANK, NATIONAL ASSOCIATION or its
registered assigns (the “Lender”), in immediately available funds, (i) in
Dollars, the aggregate unpaid principal amount of all Revolving Credit Loans
made in Dollars, and (ii) in the applicable optional Currency, the aggregate
unpaid principal amount of all Revolving Credit Loans made in such Optional
Currency, in each case made by the Lender to the Borrowers pursuant to the
Credit Agreement, dated as of November 30, 2018, among the Borrowers, each other
Person joined thereto from time to time as a borrower, the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto (including
the Lender), and PNC BANK, NATIONAL ASSOCIATION, as administrative agent (in
such capacity, the “Administrative Agent”) (as amended, restated, modified, or
supplemented from time to time, the “Credit Agreement”), together with all
outstanding interest thereon on the Revolving Credit Expiration Date.
The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrowers pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
Note will be payable pursuant to Section 5.5 [Interest Payment Dates] of, or as
otherwise provided in, the Credit Agreement. If any payment or action to be made
or taken hereunder shall be stated to be or become due on a day which is not a
Business Day, such payment or action shall be made or taken on the next
following Business Day, unless otherwise provided in the Credit Agreement, and
such extension of time shall be included in computing interest or fees, if any,
in connection with such payment or action. Subject to the requirement of Section
4.3 [Interest After Default] of the Credit Agreement, upon the occurrence and
during the continuation of an Event of Default, the Borrowers shall pay interest
on the entire principal amount of the then outstanding Revolving Credit Loans
evidenced by this Revolving Credit Note and all other obligations due and
payable to the Lender pursuant to the Credit Agreement and the other Loan
Documents at a rate per annum as set forth in Section 4.3 [Interest After
Default] of the Credit Agreement. Such interest rate will accrue before and
after any judgment has been entered.


17

--------------------------------------------------------------------------------





Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 (or, with respect to any Optional
Currency Loans, at the location indicated pursuant to the Credit Agreement),
unless otherwise directed in writing by the Administrative Agent, in immediately
available funds and in the currency specified in the Credit Agreement.
This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, conditions, security interests, and
Liens contained or granted therein. The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments, in certain circumstances, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified. The Borrowers waive presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement. No
failure to exercise, and no delay in exercising any rights hereunder on the part
of the holder hereof shall operate as a waiver of such rights.
This Note shall bind the Borrowers and their respective successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns. All references herein to the “Borrowers” and the
“Lender” shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York in accordance with Section 5-1401 of the New York
General Obligations Law without giving effect to its conflicts of law
principles.
All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Revolving Credit
Note.


[SIGNATURE PAGE FOLLOWS]








18

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, and intending to be legally bound hereby, each of the
undersigned has executed this Note by its duly authorized officer with the
intention that it constitute a sealed instrument.
GP STRATEGIES CORPORATION




By:    
Name:
Title:






EXECUTED as a deed, and delivered when dated, by GENERAL PHYSICS (UK)
LTD. acting by a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 





19

--------------------------------------------------------------------------------





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES HOLDINGS
LIMITED acting by a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 





20

--------------------------------------------------------------------------------





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES LIMITED acting by
a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 







21

--------------------------------------------------------------------------------





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES TRAINING
LIMITED acting by a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 










22

--------------------------------------------------------------------------------





REVOLVING CREDIT NOTE
Philadelphia, Pennsylvania
November 30, 2018
FOR VALUE RECEIVED, each of the undersigned, GP STRATEGIES CORPORATION, a
Delaware corporation (the “Parent”), GENERAL PHYSICS (UK) LTD., a company
organized and existing under the law of England and Wales (“General Physics
UK”), GP STRATEGIES HOLDINGS LIMITED, a company organized and existing under the
law of England and Wales (“GP Holdings UK”), GP STRATEGIES LIMITED, a company
organized and existing under the law of England and Wales (“GP Strategies
Limited”), and GP STRATEGIES TRAINING LIMITED, a company organized and existing
under the law of England and Wales (“GP Strategies Training UK”; together with
the Parent, General Physics UK, GP Holdings UK and GP Strategies Limited,
collectively, the “Borrowers”), hereby unconditionally, jointly and severally
(subject to Section 2.1.3 [Nature of Obligations] of the Credit Agreement (as
defined below)), promises to pay to WELLS FARGO N.A. or its registered assigns
(the “Lender”), in immediately available funds, (i) in Dollars, the aggregate
unpaid principal amount of all Revolving Credit Loans made in Dollars, and (ii)
in the applicable optional Currency, the aggregate unpaid principal amount of
all Revolving Credit Loans made in such Optional Currency, in each case made by
the Lender to the Borrowers pursuant to the Credit Agreement, dated as of
November 30, 2018, among the Borrowers, each other Person joined thereto from
time to time as a borrower, the Guarantors now or hereafter party thereto, the
Lenders now or hereafter party thereto (including the Lender), and PNC BANK,
NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”) (as amended, restated, modified, or supplemented from
time to time, the “Credit Agreement”), together with all outstanding interest
thereon on the Revolving Credit Expiration Date.
The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrowers pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
Note will be payable pursuant to Section 5.5 [Interest Payment Dates] of, or as
otherwise provided in, the Credit Agreement. If any payment or action to be made
or taken hereunder shall be stated to be or become due on a day which is not a
Business Day, such payment or action shall be made or taken on the next
following Business Day, unless otherwise provided in the Credit Agreement, and
such extension of time shall be included in computing interest or fees, if any,
in connection with such payment or action. Subject to the requirement of Section
4.3 [Interest After Default] of the Credit Agreement, upon the occurrence and
during the continuation of an Event of Default, the Borrowers shall pay interest
on the entire principal amount of the then outstanding Revolving Credit Loans
evidenced by this Revolving Credit Note and all other obligations due and
payable to the Lender pursuant to the Credit Agreement and the other Loan
Documents at a rate per annum as set forth in Section 4.3 [Interest After
Default] of the Credit Agreement. Such interest rate will accrue before and
after any judgment has been entered.
Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the


23

--------------------------------------------------------------------------------





Administrative Agent located at 500 First Avenue, Pittsburgh, Pennsylvania 15219
(or, with respect to any Optional Currency Loans, at the location indicated
pursuant to the Credit Agreement), unless otherwise directed in writing by the
Administrative Agent, in immediately available funds and in the currency
specified in the Credit Agreement.
This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, conditions, security interests, and
Liens contained or granted therein. The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments, in certain circumstances, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified. The Borrowers waive presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement. No
failure to exercise, and no delay in exercising any rights hereunder on the part
of the holder hereof shall operate as a waiver of such rights.
This Note shall bind the Borrowers and their respective successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns. All references herein to the “Borrowers” and the
“Lender” shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York in accordance with Section 5-1401 of the New York
General Obligations Law without giving effect to its conflicts of law
principles.
All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Revolving Credit
Note.


[SIGNATURE PAGE FOLLOWS]






DMEAST #36047110


DMEAST #36047110
IN WITNESS WHEREOF, and intending to be legally bound hereby, each of the
undersigned has executed this Note by its duly authorized officer with the
intention that it constitute a sealed instrument.
GP STRATEGIES CORPORATION




24

--------------------------------------------------------------------------------







By:    
Name:
Title:






EXECUTED as a deed, and delivered when dated, by GENERAL PHYSICS (UK)
LTD. acting by a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 





25

--------------------------------------------------------------------------------





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES HOLDINGS
LIMITED acting by a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 





26

--------------------------------------------------------------------------------





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES LIMITED acting by
a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 







27

--------------------------------------------------------------------------------





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES TRAINING
LIMITED acting by a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 














28

--------------------------------------------------------------------------------





REVOLVING CREDIT NOTE
Philadelphia, Pennsylvania
November 30, 2018
FOR VALUE RECEIVED, each of the undersigned, GP STRATEGIES CORPORATION, a
Delaware corporation (the “Parent”), GENERAL PHYSICS (UK) LTD., a company
organized and existing under the law of England and Wales (“General Physics
UK”), GP STRATEGIES HOLDINGS LIMITED, a company organized and existing under the
law of England and Wales (“GP Holdings UK”), GP STRATEGIES LIMITED, a company
organized and existing under the law of England and Wales (“GP Strategies
Limited”), and GP STRATEGIES TRAINING LIMITED, a company organized and existing
under the law of England and Wales (“GP Strategies Training UK”; together with
the Parent, General Physics UK, GP Holdings UK and GP Strategies Limited,
collectively, the “Borrowers”), hereby unconditionally, jointly and severally
(subject to Section 2.1.3 [Nature of Obligations] of the Credit Agreement (as
defined below)), promises to pay to HSBC BANK USA, NATIONAL ASSOCIATION or its
registered assigns (the “Lender”), in immediately available funds, (i) in
Dollars, the aggregate unpaid principal amount of all Revolving Credit Loans
made in Dollars, and (ii) in the applicable optional Currency, the aggregate
unpaid principal amount of all Revolving Credit Loans made in such Optional
Currency, in each case made by the Lender to the Borrowers pursuant to the
Credit Agreement, dated as of November 30, 2018, among the Borrowers, each other
Person joined thereto from time to time as a borrower, the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto (including
the Lender), and PNC BANK, NATIONAL ASSOCIATION, as administrative agent (in
such capacity, the “Administrative Agent”) (as amended, restated, modified, or
supplemented from time to time, the “Credit Agreement”), together with all
outstanding interest thereon on the Revolving Credit Expiration Date.
The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrowers pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
Note will be payable pursuant to Section 5.5 [Interest Payment Dates] of, or as
otherwise provided in, the Credit Agreement. If any payment or action to be made
or taken hereunder shall be stated to be or become due on a day which is not a
Business Day, such payment or action shall be made or taken on the next
following Business Day, unless otherwise provided in the Credit Agreement, and
such extension of time shall be included in computing interest or fees, if any,
in connection with such payment or action. Subject to the requirement of Section
4.3 [Interest After Default] of the Credit Agreement, upon the occurrence and
during the continuation of an Event of Default, the Borrowers shall pay interest
on the entire principal amount of the then outstanding Revolving Credit Loans
evidenced by this Revolving Credit Note and all other obligations due and
payable to the Lender pursuant to the Credit Agreement and the other Loan
Documents at a rate per annum as set forth in Section 4.3 [Interest After
Default] of the Credit Agreement. Such interest rate will accrue before and
after any judgment has been entered.


29

--------------------------------------------------------------------------------





Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 (or, with respect to any Optional
Currency Loans, at the location indicated pursuant to the Credit Agreement),
unless otherwise directed in writing by the Administrative Agent, in immediately
available funds and in the currency specified in the Credit Agreement.
This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, conditions, security interests, and
Liens contained or granted therein. The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments, in certain circumstances, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified. The Borrowers waive presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement. No
failure to exercise, and no delay in exercising any rights hereunder on the part
of the holder hereof shall operate as a waiver of such rights.
This Note shall bind the Borrowers and their respective successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns. All references herein to the “Borrowers” and the
“Lender” shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York in accordance with Section 5-1401 of the New York
General Obligations Law without giving effect to its conflicts of law
principles.
All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Revolving Credit
Note.


[SIGNATURE PAGE FOLLOWS]










30

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, and intending to be legally bound hereby, each of the
undersigned has executed this Note by its duly authorized officer with the
intention that it constitute a sealed instrument.
GP STRATEGIES CORPORATION




By:    
Name:
Title:






EXECUTED as a deed, and delivered when dated, by GENERAL PHYSICS (UK)
LTD. acting by a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 





31

--------------------------------------------------------------------------------





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES HOLDINGS
LIMITED acting by a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 





32

--------------------------------------------------------------------------------





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES LIMITED acting by
a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 







33

--------------------------------------------------------------------------------





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES TRAINING
LIMITED acting by a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 












34

--------------------------------------------------------------------------------





REVOLVING CREDIT NOTE
Philadelphia, Pennsylvania
November 30, 2018
FOR VALUE RECEIVED, each of the undersigned, GP STRATEGIES CORPORATION, a
Delaware corporation (the “Parent”), GENERAL PHYSICS (UK) LTD., a company
organized and existing under the law of England and Wales (“General Physics
UK”), GP STRATEGIES HOLDINGS LIMITED, a company organized and existing under the
law of England and Wales (“GP Holdings UK”), GP STRATEGIES LIMITED, a company
organized and existing under the law of England and Wales (“GP Strategies
Limited”), and GP STRATEGIES TRAINING LIMITED, a company organized and existing
under the law of England and Wales (“GP Strategies Training UK”; together with
the Parent, General Physics UK, GP Holdings UK and GP Strategies Limited,
collectively, the “Borrowers”), hereby unconditionally, jointly and severally
(subject to Section 2.1.3 [Nature of Obligations] of the Credit Agreement (as
defined below)), promises to pay to BANK OF MONTREAL or its registered assigns
(the “Lender”), in immediately available funds, (i) in Dollars, the aggregate
unpaid principal amount of all Revolving Credit Loans made in Dollars, and (ii)
in the applicable optional Currency, the aggregate unpaid principal amount of
all Revolving Credit Loans made in such Optional Currency, in each case made by
the Lender to the Borrowers pursuant to the Credit Agreement, dated as of
November 30, 2018, among the Borrowers, each other Person joined thereto from
time to time as a borrower, the Guarantors now or hereafter party thereto, the
Lenders now or hereafter party thereto (including the Lender), and PNC BANK,
NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”) (as amended, restated, modified, or supplemented from
time to time, the “Credit Agreement”), together with all outstanding interest
thereon on the Revolving Credit Expiration Date.
The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrowers pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
Note will be payable pursuant to Section 5.5 [Interest Payment Dates] of, or as
otherwise provided in, the Credit Agreement. If any payment or action to be made
or taken hereunder shall be stated to be or become due on a day which is not a
Business Day, such payment or action shall be made or taken on the next
following Business Day, unless otherwise provided in the Credit Agreement, and
such extension of time shall be included in computing interest or fees, if any,
in connection with such payment or action. Subject to the requirement of Section
4.3 [Interest After Default] of the Credit Agreement, upon the occurrence and
during the continuation of an Event of Default, the Borrowers shall pay interest
on the entire principal amount of the then outstanding Revolving Credit Loans
evidenced by this Revolving Credit Note and all other obligations due and
payable to the Lender pursuant to the Credit Agreement and the other Loan
Documents at a rate per annum as set forth in Section 4.3 [Interest After
Default] of the Credit Agreement. Such interest rate will accrue before and
after any judgment has been entered.


35

--------------------------------------------------------------------------------





Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 (or, with respect to any Optional
Currency Loans, at the location indicated pursuant to the Credit Agreement),
unless otherwise directed in writing by the Administrative Agent, in immediately
available funds and in the currency specified in the Credit Agreement.
This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, conditions, security interests, and
Liens contained or granted therein. The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments, in certain circumstances, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified. The Borrowers waive presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement. No
failure to exercise, and no delay in exercising any rights hereunder on the part
of the holder hereof shall operate as a waiver of such rights.
This Note shall bind the Borrowers and their respective successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns. All references herein to the “Borrowers” and the
“Lender” shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York in accordance with Section 5-1401 of the New York
General Obligations Law without giving effect to its conflicts of law
principles.
All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Revolving Credit
Note.


[SIGNATURE PAGE FOLLOWS]






DMEAST #36047141


DMEAST #36047141
IN WITNESS WHEREOF, and intending to be legally bound hereby, each of the
undersigned has executed this Note by its duly authorized officer with the
intention that it constitute a sealed instrument.


36

--------------------------------------------------------------------------------





GP STRATEGIES CORPORATION




By:    
Name:
Title:






EXECUTED as a deed, and delivered when dated, by GENERAL PHYSICS (UK)
LTD. acting by a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 





37

--------------------------------------------------------------------------------





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES HOLDINGS
LIMITED acting by a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 





38

--------------------------------------------------------------------------------





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES LIMITED acting by
a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 







39

--------------------------------------------------------------------------------





EXECUTED as a deed, and delivered when dated, by GP STRATEGIES TRAINING
LIMITED acting by a Director, (name)…………………………………… in the presence of:




 
 
 
)
)
)
)
)




(signed)……………………………………
      Director
Witness
Signature
:
 
 


Name
:
 
 
 


Occupation
:
 
 
 


Address
:






 
 
 
 
 
 












40

--------------------------------------------------------------------------------





SWING LOAN NOTE
Philadelphia, Pennsylvania
November 30, 2018
FOR VALUE RECEIVED, the undersigned, GP STRATEGIES CORPORATION, a Delaware
corporation (the “Borrower”), hereby unconditionally, promises to pay to PNC
BANK, NATIONAL ASSOCIATION or its registered assigns (the “Lender”), the lesser
of (i) the principal sum of TWENTY MILLION DOLLARS ($20,000,000.00), and
(ii) the aggregate unpaid principal balance of all Swing Loans made by the
Lender to the Borrower pursuant to that Credit Agreement, dated as of November
30, 2018, among the Borrower, the subsidiaries of the Borrower now or hereafter
party thereto, as borrowers, the Guarantors now or hereafter party thereto, the
Lenders now or hereafter party thereto, and PNC Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), payable with respect to each Swing Loan evidenced hereby on the
earlier of (i) demand by the Lender and (ii) the Expiration Date.
The Borrower shall pay interest on the unpaid principal balance of each Swing
Loan from time to time outstanding from the date hereof at the rate per annum
and on the date(s) provided in the Credit Agreement. Subject to the provisions
of the Credit Agreement, interest on this Note will be payable pursuant to
Section 5.5 [Interest Payment Dates] of, or as otherwise provided in, the Credit
Agreement. If any payment or action to be made or taken hereunder shall be
stated to be or become due on a day which is not a Business Day, such payment or
action shall be made or taken on the next following Business Day, unless
otherwise provided in the Credit Agreement, and such extension of time shall be
included in computing interest or fees, if any, in connection with such payment
or action. Subject to the requirement of Section 4.3 [Interest After Default] of
the Credit Agreement, upon the occurrence and during the continuation of an
Event of Default, the Borrower shall pay interest on the entire principal amount
of the then outstanding Swing Loans evidenced by this Note at a rate per annum
as set forth in Section 4.3 [Interest After Default] of the Credit Agreement.
Such interest rate will accrue before and after any judgment has been entered.
Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.
This Note is the Swing Loan Note referred to in, and is entitled to the benefits
of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions and liens contained or
granted therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments, in certain circumstances, on demand or otherwise, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified. The Borrower waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement.


41

--------------------------------------------------------------------------------





The Borrower acknowledges and agrees that the Lender may at any time and in its
sole discretion demand payment of all amounts outstanding under this Note
without prior notice to the Borrower.
This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Lender and its successors and
assigns. All references herein to the “Borrower”, the “Administrative Agent” and
the “Lender” shall be deemed to apply to the Borrower, the Administrative Agent
and the Lender, respectively, and their respective successors and assigns
permitted under the Credit Agreement.
This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of New York in accordance with Section 5-1401 of the New York
General Obligations Law without giving effect to its conflict of laws
principles.
All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Note.


[SIGNATURE PAGE FOLLOWS]








42

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that it
constitute a sealed instrument.
GP STRATEGIES CORPORATION




By:    
Name:
Title:















43

--------------------------------------------------------------------------------





PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT


This Patent, Trademark and Copyright Security Agreement (as amended, restated,
modified or supplemented from time to time, this “Agreement”), dated as of
November 30, 2018, is entered into by and among GP STRATEGIES CORPORATION, a
Delaware corporation (the “Parent”), AND each of the other loan parties which
become pledgors hereunder from time to time (collectively with the Parent, each
a “Pledgor” and collectively the “Pledgors”), and PNC BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent (in such
capacity, the “Administrative Agent”) for itself and the other Lenders under the
Credit Agreement (as defined below) and for any other Secured Party (as defined
below).
WITNESSETH THAT:
WHEREAS, pursuant to that certain Credit Agreement (as it may hereafter from
time to time be amended, restated, modified or otherwise supplemented, the
“Credit Agreement”) of even date herewith by and among the Parent, GENERAL
PHYSICS (UK) LIMITED, a company organized and existing under the law of England
and Wales with company number 03424328 (“General Physics UK”), GP STRATEGIES
HOLDINGS LIMITED, a company organized and existing under the law of England and
Wales with company number 06340333 (“GP Holdings UK”), GP STRATEGIES LIMITED, a
company organized and existing under the law of England and Wales with company
number 08003789 (“GP Strategies Limited”), and GP STRATEGIES TRAINING LIMITED, a
company organized and existing under the law of England and Wales with company
number 08003851 (“GP Strategies Training UK”; together with the Parent, General
Physics UK, GP Holdings UK and GP Strategies Limited, each a “Borrower” and
collectively the “Borrowers”), the Administrative Agent, the lenders now or
hereafter party thereto (collectively, the “Lenders”) and the Guarantors now or
hereafter party thereto (collectively, the “Guarantors”), the Lenders have
agreed to make loans to the Borrowers and issue or participate in letters of
credit issued for the account of the Borrowers on the terms provided therein;
and
WHEREAS, the obligation of the Lenders to make loans and issue or participate in
letters of credit under the Credit Agreement is subject to the condition, among
others, that the Pledgors secure the Secured Obligations (as hereinafter
defined) in the manner set forth herein.
NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:
1.
Defined Terms.

(a)Except as otherwise expressly provided herein, (i) capitalized terms used in
this Agreement shall have the respective meanings assigned to them in the Credit
Agreement and (ii) the rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Agreement. Where
applicable and except as otherwise expressly provided herein, terms used herein
(whether or not capitalized) shall have the respective meanings assigned to them
in the Uniform Commercial Code as enacted in New York as amended from time to
time (the “Code”).
(b)“Patents, Trademarks and Copyrights” shall mean and include all of each
Pledgor’s present and future right, title and interest in and to all of the
following: (i) all trade names, (ii) all


44

--------------------------------------------------------------------------------





patent applications, patents and patent licenses, (iii) all trademark
applications (other than any intent to use trademark applications until such
time as such Pledgor begins to use such trademark), trademarks and trademark
licenses, (iv) all copyright applications, copyrights and copyright licenses;
whether now owned or hereafter acquired by each Pledgor, including, without
limitation, those listed on Schedule A hereto, including all proceeds thereof
(such as, by way of example, license royalties and proceeds of infringement
suits), the right to sue for past, present and future infringements, all rights
corresponding thereto throughout the world and all reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof, and the
goodwill of the business to which any of the patents, trademarks and copyrights
relate; provided, however, that the Patents, Trademarks and Copyrights shall not
include any Excluded Collateral.
(c)“Secured Obligations” means and includes all now existing and hereafter
arising Obligations (and including Obligations arising or accruing after the
commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to any Borrower, any other Pledgor, any other Loan Party
or any other Person, or which would have arisen or accrued but for the
commencement of such proceeding, even if the claim for such Obligations is not
enforceable or allowable in such proceeding), including, without limitations,
all Obligations of any Borrower and each and every other Pledgor and other Loan
Party to the Administrative Agent, the Lenders or any other Secured Party under
the Credit Agreement, any other Loan Document, any Lender Provided Interest Rate
Hedge (or any documents or instruments executed in connection therewith), any
Lender Provided Foreign Currency Hedge (or any documents or instruments executed
in connection therewith) or any Other Lender Provided Financial Service Product
(or any documents or instruments executed in connection therewith), together
with any extensions, renewals, replacements or refundings thereof, and all costs
and expenses of enforcement and collection, including attorneys’ fees.
Notwithstanding anything to the contrary contained in the foregoing, the Secured
Obligations shall not include any Excluded Hedge Liabilities. Notwithstanding
anything to the contrary contained in the foregoing, (a) the Secured Obligations
shall not include any Excluded Hedge Liabilities, (b) the “Secured Obligations”
of each Pledgor that is a Foreign Borrower (other than General Physics UK and GP
Holdings UK) shall exclude all “Secured Obligations” of any Loan Party other
than such Pledgor, and (c) the “Secured Obligations” of General Physics UK and
GP Holdings UK shall exclude all “Secured Obligations” of any Loan Party other
than such Pledgor and any other Foreign Borrower.
(d)“Secured Parties” shall mean the collective reference to the Administrative
Agent, the Lenders and the other holders of the Secured Obligations.
2.To secure the full payment and performance of all Secured Obligations, each
Pledgor hereby grants and conveys a security interest to the Administrative
Agent in the entire right, title and interest of such Pledgor in and to all of
its Patents, Trademarks and Copyrights.
3.The Administrative Agent shall have, in addition to all other rights and
remedies given it by this Agreement and those rights and remedies set forth in
the Credit Agreement, those allowed by applicable Law and the rights and
remedies of a secured party under the Uniform Commercial Code as enacted in any
jurisdiction in which the Patents, Trademarks and Copyrights may be located and,
without limiting the generality of the foregoing, if an Event of Default has
occurred and is continuing, the Administrative Agent may immediately, without
demand of performance and without other notice (except as set forth below) or
demand whatsoever to the Pledgors, all of which are hereby expressly waived, and
without advertisement, sell at public or private sale or otherwise realize upon,
in a city that the Administrative Agent shall designate by notice to the
Pledgors, in


45

--------------------------------------------------------------------------------





Philadelphia, Pennsylvania or elsewhere, the whole or from time to time any part
of the Patents, Trademarks and Copyrights, or any interest which any Pledgor may
have therein and, after deducting from the proceeds of sale or other disposition
of the Patents, Trademarks and Copyrights all expenses (including fees and
expenses for brokers and attorneys), shall apply the remainder of such proceeds
toward the payment of the Secured Obligations as set forth in Section 9.2.4 of
the Credit Agreement [Application of Proceeds]. Notice of any sale or other
disposition of the Patents, Trademarks and Copyrights shall be given to the
Pledgors at least ten (10) days before the time of any intended public or
private sale or other disposition of the Patents, Trademarks and Copyrights is
to be made, which each Pledgor hereby agrees shall be reasonable notice of such
sale or other disposition. At any such sale or other disposition, the
Administrative Agent or any other Secured Party or Secured Parties may, to the
extent permissible under applicable Law, purchase the whole or any part of the
Patents, Trademarks and Copyrights sold, free from any right of redemption on
the part of the Pledgors, which right is hereby waived and released.
4.At such time as all of the Secured Obligations have been Paid in Full, this
Agreement shall terminate and the Administrative Agent shall at the sole cost
and expense of the Pledgors execute and deliver to the Pledgors all deeds,
assignments and other instruments as may be necessary or proper to re-vest in
the Pledgors full title to the Patents, Trademarks and Copyrights and such
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby, subject to any disposition thereof which may have been
made by the Administrative Agent pursuant hereto. In addition, if any of the
Patents, Trademarks and Copyrights shall be sold, transferred or otherwise
disposed of by any Pledgor in a transaction permitted by the Credit Agreement,
then the Administrative Agent, at the request and sole cost and expense of such
Pledgor, shall execute and deliver to such Pledgor such deeds, assignments and
other instruments as may be necessary or proper to re-vest in such Pledgors full
title to such Patents, Trademarks or Copyrights and such releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby in such Patents, Trademarks and Copyrights. For the sake of clarity,
nothing contained in this Agreement is intended to restrict any Pledgor’s rights
to Dispose of any Patents, Trademarks and Copyrights to the extent permitted by
the terms of the Credit Agreement.
5.Each Pledgor shall have the right, with the consent of the Administrative
Agent, which shall not be unreasonably withheld, to bring suit, action or other
proceeding in its own name, and to join the Administrative Agent, if necessary,
as a party to such suit so long as the Administrative Agent is satisfied that
such joinder will not subject it to any risk of liability, to enforce the
Patents, Trademarks and Copyrights and any licenses thereunder. Subject to any
applicable limitation set forth in Section 11.3 of the Credit Agreement
[Expenses; Indemnity; Damage Waiver], each Pledgor shall, not less than thirty
(30) days after demand, reimburse and indemnify the Administrative Agent for all
damages, costs and expenses, including reasonable legal fees, incurred by the
Administrative Agent as a result of such suit or joinder by such Pledgor.
6.No course of dealing between any Pledgor and the Administrative Agent, nor any
failure to exercise nor any delay in exercising, on the part of the
Administrative Agent, any right, remedy, power or privilege of the
Administrative Agent hereunder or under the Credit Agreement or other Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No waiver of a single Event of Default shall be deemed a
waiver of a subsequent Event of Default.


46

--------------------------------------------------------------------------------





7.All of the Administrative Agent’s rights and remedies with respect to the
Patents, Trademarks and Copyrights, whether established hereby or by the Credit
Agreement or by any other agreements or by Law, shall be cumulative and not
exclusive of any rights or remedies which it may otherwise have under the other
Loan Documents, under any of the Secured Obligations (or under any documentation
therefor) or by Law, and the Administrative Agent may enforce any one or more
remedies hereunder successively or concurrently at its option.
8.The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.
9.This Agreement supersedes all prior understandings and agreements, whether
written or oral, between the parties hereto relating to a grant of a security
interest in the Patents, Trademarks and Copyrights by any Pledgor, except as
expressly set forth in the Security Agreement. This Agreement is subject to
waiver, modification, supplement or amendment only by a writing signed by the
parties, except as provided in Paragraph 7 and Paragraph 28 hereof with respect
to additions and supplements to Schedule A hereto.
10.The benefits and burdens of this Agreement shall inure to the benefit of and
be binding upon the respective successors and permitted assigns of the parties,
provided, however, that no Pledgor may assign or transfer any of its rights or
obligations hereunder or any interest herein, and any such purported assignment
or transfer shall be null and void.
11.This Agreement shall be governed by, construed, and enforced in accordance
with the internal laws of the State of New York in accordance with the
provisions of 5-1401 of the New York General Obligations Law, without regard to
its conflict of laws principles, except to the extent the validity or perfection
of the security interests or the remedies hereunder in respect of any Patents,
Trademarks or Copyrights are governed by the law of a jurisdiction other than
the State of New York.
12.EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PLEDGOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER SECURED
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


47

--------------------------------------------------------------------------------





13.EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 12
HEREIN. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT
ANY SUCH DEFENSE.
14.EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION] OF THE CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW. Without prejudice to any other mode of service allowed under any
relevant law, each Pledgor:
a)Irrevocably appoints the Borrowing Agent as its agent for service of process
in relation to any proceedings before any courts in the United States in
connection with any Loan Documents; and
b)Agrees that failure by an agent for service of process to notify the relevant
Loan Party of the process will not invalidate the proceedings concerned.
If any Person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Borrowing Agent (on behalf of
all the Loan Parties) must immediately (and in any event within 10 Business Days
of such event taking place) appoint another agent on terms acceptable to the
Administrative Agent. Failing this, the Administrative Agent may appoint another
agent for this purpose.


15.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

16.This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. Each
Pledgor acknowledges and agrees that delivery of an executed counterpart of a
signature page of this Agreement by telecopy or e-mail to the Administrative
Agent


48

--------------------------------------------------------------------------------





purporting to be signed on behalf of any Debtor shall be effective as delivery
by such Pledgor of a manually executed counterpart of this Agreement.
17.All notices, statements, requests and demands given to or made upon any party
hereto in accordance with the provisions of this Agreement shall be given or
made as provided in Section 11.5 [Notices; Effectiveness, Electronic
Communication] of the Credit Agreement.
18.At any time after the initial execution and delivery of this Agreement to the
Administrative Agent, additional Persons may become parties to this Agreement
and thereby acquire the duties and rights of being Pledgors hereunder by
executing and delivering to the Administrative Agent a Borrower Joinder or a
Guarantor Joinder pursuant to the Credit Agreement and, in addition, a new
Schedule A hereto shall be provided to the Administrative Agent with respect to
such new Pledgor. No notice of the addition of any Pledgor shall be required to
be given to any pre-existing Pledgor and each Pledgor hereby consents thereto.
[SIGNATURES APPEAR ON FOLLOWING PAGE]
Patent, Trademark and Copyright Security Agreement
DMEAST #35730809    


Patent, Trademark and Copyright Security Agreement
DMEAST #35729974
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or agents thereunto duly authorized, as of the date
first above written with the intention that this Agreement shall constitute a
sealed instrument.
GP STRATEGIES CORPORATION




By:    
Name:
Title:






ADMINISTRATIVE AGENT:


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By:__________________________________
Name:
Title:






DMEAST #35729974 v5Patent, Trademark and Copyright Security Agreement
DMEAST #35730809    
EAST\162678134.2


Patent, Trademark and Copyright Security Agreement
DMEAST #35729974


49

--------------------------------------------------------------------------------





PLEDGOR ACKNOWLEDGMENT
STATE OF ___________________________    )
)    ss:
COUNTY OF _________________________    )


On this, the ______ day of November 2018, before me, a Notary Public, the
undersigned officer, personally appeared _____________________________, who
acknowledged himself/herself to be the ____________________________________ of
GP Strategies Corporation, a Delaware corporation, and that he/she, in such
capacity, being authorized to do so, executed the foregoing instrument for the
purposes therein contained by signing on behalf of said GP Strategies
Corporation.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
_____________________________
Notary Public


My commission expires:
















DMEAST #35729974 v5
DMEAST #35729974 v5
SCHEDULE A
TO
PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT
LIST OF REGISTERED PATENTS, TRADEMARKS,
TRADE NAMES AND COPYRIGHTS
Pledgor Name:
1.
Registered Patents:    



50

--------------------------------------------------------------------------------





Registered Owner
Patent
Registration Number
Expiration Date
GP Strategies Corporation
Utility
10,065,850
August 6, 2032
GP Strategies Corporation
Utility
9,695,983
April 1, 2034
GP Strategies Corporation
Utility
9,663,345
August 1, 2032
GP Strategies Corporation
Utility
9,316,215
June 30, 2032
GP Strategies Corporation
Utility
9,267,645
June 17, 2032
GP Strategies Corporation
Utility
9,163,785
October 14, 2033
GP Strategies Corporation
Utility
9,052,065
June 1, 2033



2.
Patent Applications:

Registered Owner
Patent
Application Number
Date
Filed
GP Strategies Corporation
Non-provisional/Utility
14/250,071
4/10/2014
GP Strategies Corporation
Non-provisional/Utility
14/714,814
5/18/2015
GP Strategies Corporation
Non-provisional/Utility
16/055,329
8/6/2018
GP Strategies Corporation
Provisional
61/418,679
12/1/2010
GP Strategies Corporation
Provisional
61/669,337
7/9/2012
GP Strategies Corporation
PCT
PCT/US11/62564
11/30/2011
GP Strategies Corporation
PCT
PCT/US13/35275
4/4/2013
GP Strategies Corporation
PCT
PCT/US13/51645
7/3/2013



3.
Registered Trademarks:



51

--------------------------------------------------------------------------------





Registered Owner
Mark
Registration Number
Expiration Date
GP Strategies Corporation
ETAPRO
5379231
 
GP Strategies Corporation
GP STRATEGIES
4790915
 
GP Strategies Corporation
INFOMAESTRO
3251866
 
GP Strategies Corporation
MISSION ANALYSIS
2887724
 
GP Strategies Corporation
MISSION LEADERSHIP
2819568
 
GP Strategies Corporation
ASPIRE
2924047
 
GP Strategies Corporation
MCKINNEY ROGERS
3753760
 
GP Strategies Corporation
INFOMAESTRO
3597009
 
GP Strategies Corporation
PLANTMENTOR
2787297
 
GP Strategies Corporation
PERFORMTECH
2701832
 
GP Strategies Corporation
RWD PERFORMANCEVISION
2348922
 
GP Strategies Corporation
RWD
2165101
 
GP Strategies Corporation
RWD INFOVISION
2162473
 
GP Strategies Corporation
RWD PROVISION
2036889
 









4.
Trademark Applications:

Registered Owner
Mark
Application Number
Date
Filed
 
 
 
 
 
 
 
 
 
 
 
 



52

--------------------------------------------------------------------------------







5.
Registered Copyrights:

Registered Owner
Title
Registration Number
Expiration
Date
GP Strategies Corporation
EtaPRO Performance & Condition Monitoring System
TX0008406247
 
















53

--------------------------------------------------------------------------------





PLEDGE AGREEMENT
THIS PLEDGE AGREEMENT (as amended, restated, modified or supplemented from time
to time, this “Agreement”), dated as of November 30, 2018, is entered into by
and among GP STRATEGIES CORPORATION, a Delaware corporation (the “Parent”), GP
Canada holdings corporation, a Delaware corporation (“Canada Holdings”), AND
each of the other loan parties which become pledgors hereunder from time to time
(together with the Parent and Canada Holdings, each a “Pledgor” and collectively
the “Pledgors”), and PNC BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent (in such capacity, the “Administrative
Agent”) for itself and the other Lenders under the Credit Agreement (as defined
below).
WHEREAS, pursuant to that certain Credit Agreement (as it may hereafter from
time to time be restated, amended, modified or supplemented, the “Credit
Agreement”) of even date herewith by and among the Parent, GENERAL PHYSICS (UK)
LTD., a company organized and existing under the law of England and Wales with
company number 03424328 (“General Physics UK”), GP STRATEGIES HOLDINGS LIMITED,
a company organized and existing under the law of England and Wales with company
number 06340333 (“GP Holdings UK”), GP STRATEGIES LIMITED, a company organized
and existing under the law of England and Wales with company number 08003789
(“GP Strategies Limited”), and GP STRATEGIES TRAINING LIMITED, a company
organized and existing under the law of England and Wales with company number
08003851 (“GP Strategies Training UK”; together with the Parent, General Physics
UK, GP Holdings UK and GP Strategies Limited, collectively, the “Borrowers”),
each Person joined thereto from time to time as a borrower, the Administrative
Agent, the Lenders now or hereafter party thereto (collectively, the “Lenders”)
and the Guarantors now or hereafter party thereto (including Canada Holdings)
(collectively, the “Guarantors”), the Lenders have agreed to make loans to the
Borrowers and issue or participate in letters of credit issued for the account
of the Borrowers on the terms provided therein; and
WHEREAS, the obligation of the Lenders to make loans and issue or participate in
letters of credit is subject to the condition, among others, that the Pledgors
secure the Secured Obligations (as hereafter defined) in the manner set forth
herein; and
WHEREAS, each Pledgor owns the outstanding capital stock, shares, securities,
member interests, partnership interests, investment property and other ownership
interests of the corporations, limited liability companies, partnerships or
other entities described on Schedule A hereto.
NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby
agree as follows:
1.Defined Terms.
(a)Except as otherwise expressly provided herein, capitalized terms used in this
Agreement, including in the Acknowledgement and Consent hereto, shall have the
respective meanings assigned to them in the Credit Agreement. Where applicable
and except as otherwise expressly provided herein, terms used herein (whether or
not capitalized) shall have the respective


54

--------------------------------------------------------------------------------





meanings assigned to them in the Uniform Commercial Code as enacted in the State
of New York as amended from time to time (the “Code”).
(b)“Company” and “Companies” shall mean one or more of the entities issuing any
of the Pledged Collateral which is or should be (in accordance with Section 5(g)
hereto) described on Schedule A hereto.
(c)“Interests” shall have the meaning assigned to such term in the definition of
Pledged Collateral.
(d)“Pledged Collateral” shall mean and include all of each Pledgor’s present and
future right, title and interest in and to the following: (i) all investment
property, capital stock, shares, securities, member interests, partnership
interests, warrants, options, put rights, call rights, similar rights, and all
other ownership or participation interests in any entity or business or in the
revenue, income, or profits thereof, (ii) all other Equity Interests in any
entity or business or in the revenue, income or profits thereof, including all
Equity Interests (howsoever described) in the Companies and all rights and
privileges pertaining or incident thereto or arising therefrom (the
“Interests”), including all shares, limited liability company interests or other
equity ownership interests and additional shares and limited liability company
or other equity ownership interests in respect of or in exchange for any such
Interests, all rights to subscribe for additional Interests or other equity
ownership interests incident to or arising from ownership of any such Interests,
(iii) all books and records pertaining to the foregoing and all rights to vote
the Interests or otherwise control the operations or affairs of the Companies
incident to or arising from the ownership of the Interests, (iv) all Interests
hereafter pledged by any Pledgor to the Administrative Agent to secure the
Secured Obligations, (v) together with all cash, interest, stock and other
dividends or distributions paid or payable on any of the foregoing, and all
books and records (whether paper, electronic or any other medium) pertaining to
the foregoing, including, without limitation, all stock record and transfer
books, and (vi) all cash and non-cash proceeds (including, without limitation,
insurance proceeds) of any of the foregoing property, all products thereof, and
all additions and accessions thereto, substitutions therefor and replacements
thereof; provided, however, that Pledged Collateral shall not include any
Excluded Equity (it being understood that Pledged Collateral shall include 100%
of the issued and outstanding non-voting Capital Stock in such first-tier
Foreign Subsidiary or such Foreign Subsidiary Holdco).
(e)“Secured Obligations” means and includes all now existing and hereafter
arising Obligations (and including Obligations arising or accruing after the
commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to any Borrower, any other Loan Party or any other
Person, or which would have arisen or accrued but for the commencement of such
proceeding, even if the claim for such Obligations is not enforceable or
allowable in such proceeding), including, without limitations, all Obligations
of the Borrowers and the other Loan Parties to the Administrative Agent, the
Lenders or any other Secured Party under the Credit Agreement, any other Loan
Documents, any Lender Provided Interest Rate Hedge (or any documents or
instruments executed in connection therewith), any Lender Provided Foreign
Currency Hedge (or any documents or instruments executed in connection
therewith) or any Other Lender Provided Financial Service Product (or any
documents or instruments executed in connection therewith), together with any
extensions, renewals, replacements or refundings thereof, and all costs and
expenses of enforcement and collection, including attorneys’ fees.
Notwithstanding anything to the contrary contained in the foregoing, the Secured
Obligations shall not include (a) any Excluded Hedge Liabilities, (b) the
“Secured Obligations” of each Pledgor that is a Foreign Borrower (other


55

--------------------------------------------------------------------------------





than General Physics UK and GP Holdings UK) shall exclude all “Secured
Obligations” of any Loan Party other than such Pledgor, and (c) the “Secured
Obligations” of General Physics UK and GP Holdings UK shall exclude all “Secured
Obligations” of any Loan Party other than such Pledgor and any other Foreign
Borrower.
(f)“Secured Parties” shall mean the collective reference to the Administrative
Agent, the Lenders and the other holders of the Secured Obligations.
2.Grant of Security Interests.
(a)To secure on a first priority perfected basis the payment and performance of
all Secured Obligations in full (subject to Permitted Liens), each Pledgor
hereby grants and assigns to the Administrative Agent a continuing first
priority security interest in and lien on and hereby pledges to the
Administrative Agent, in each case for the benefit of the Secured Parties, all
of such Pledgor’s now existing and hereafter acquired or arising right, title
and interest in, to, and under the Pledged Collateral whether now or hereafter
existing and wherever located.
(b)Each Pledgor shall, upon the execution and delivery of this Agreement,
deliver to and deposit with the Administrative Agent in pledge, all of such
Pledgor’s certificates, instruments or other documents comprising or evidencing
the Pledged Collateral, together with undated stock powers, instruments or other
documents to effect such delivery and deposit with respect to such Pledged
Collateral signed in blank by such Pledgor. In the event that any Pledgor should
ever acquire or receive certificates, securities, instruments or other documents
evidencing the Pledged Collateral, such Pledgor shall deliver to and deposit
with the Administrative Agent in pledge, all such certificates, securities,
instruments or other documents which evidence the Pledged Collateral.
3.Further Assurances.
Prior to or concurrently with the execution of this Agreement, and thereafter at
any time and from time to time upon the reasonable request of the Administrative
Agent, each Pledgor shall execute and deliver to the Administrative Agent all
financing statements, continuation financing statements, assignments,
certificates and documents of title, affidavits, reports, notices, schedules of
account, letters of authority, further pledges, powers of attorney and all other
documents (collectively, the “Security Documents”) which the Administrative
Agent may reasonably request, in form reasonably satisfactory to the
Administrative Agent, and take such other action that the Administrative Agent
may reasonably request, to perfect and continue perfected and to create and
maintain the first priority status of the Administrative Agent’s security
interest in the Pledged Collateral and to fully consummate the transactions
contemplated under this Agreement; provided, however, notwithstanding any of the
foregoing to the contrary, in no event shall any Pledgor be required to take any
Excluded Perfection Action. Each Pledgor agrees that the Administrative Agent
may record any one or more financing statements under the applicable Uniform
Commercial Code with respect to the pledge and security interest herein granted.
Each Pledgor hereby irrevocably makes, constitutes and appoints the
Administrative Agent (and any of the Administrative Agent’s officers or
employees or agents designated by the Administrative Agent) as such Pledgor’s
true and lawful attorney with power to sign the name of such Pledgor on all or
any of the Security Documents which the Administrative Agent determines must be
executed, filed, recorded or sent in order to perfect or continue perfected the
Administrative Agent’s security interest in the Pledged Collateral in any
jurisdiction; provided, however, such power of attorney shall not include and in
no event shall the Administrative Agent have the power or authority to take, any
Excluded Perfection Action. Such power, being coupled with an interest, is
irrevocable until all of the Secured Obligations have been Paid in Full.


56

--------------------------------------------------------------------------------





4.Representations and Warranties.
Each Pledgor hereby jointly and severally represents and warrants to the
Administrative Agent as follows:
(a)Such Pledgor, has (or, in the case of after-acquired Pledged Collateral, at
the time such Pledgor acquires rights in such Pledged Collateral, will have),
title to such Pledgor’s Pledged Collateral, free and clear of all Liens other
than those in favor of the Administrative Agent for the benefit of the Secured
Parties and Permitted Liens;
(b)The Interests constituting the Pledged Collateral have been duly authorized
and validly issued to such Pledgor (as set forth on Schedule A hereto as of the
date of this Agreement), are fully paid and nonassessable and constitute all of
the outstanding Interests in each Company, other than to the extent such
Interests are issued by a Foreign Subsidiary or a Foreign Subsidiary Holdco, in
which case they constitute sixty-five (65%) of the voting Equity Interests and
all of the non-voting Equity Interests in such Foreign Subsidiary or Foreign
Subsidiary Holdco;
(c)The security interests in the Pledged Collateral granted hereunder are valid,
perfected and of first priority, subject to the Lien of no other Person other
than Permitted Liens;
(d)Other than as set forth in the respective Company’s organizational documents
(solely with respect to Companies that are Foreign Subsidiaries and that are not
incorporated or organized under the Laws of England and Wales or any subset
thereof) and subject to Section 8.1.17 [Post-Closing Matters] of the Credit
Agreement, there are no restrictions upon the transfer of the Pledged Collateral
that have not been waived, and such Pledgor has the requisite capacity or
requisite power, authority and right to transfer the Pledged Collateral owned by
such Pledgor free of any Liens or encumbrances and without obtaining the consent
of any other Person;
(e)As of the date of this Agreement, such Pledgor’s exact legal name is as set
forth on the signature page hereto;
(f)As of the date of this Agreement, the state of incorporation, formation or
organization as applicable, of each Pledgor is as set forth on Schedule A
hereto;
(g)As of the date of this Agreement, each Pledgor’s chief executive office is as
set forth on Schedule A to the Security Agreement and each Pledgor is a
“registered organization” as such term is defined in the Code;
(h)Except in each case as described on Schedule B hereto, no shareholder, voting
or other similar agreements are applicable to any of the Pledged Collateral or
any of any Pledgor’s rights with respect thereto, other than (to the extent
applicable) any limited liability operating company agreements and limited
partnership agreements, as applicable, of such Company, true and complete copies
of which have been heretofore delivered to the Administrative Agent; and the
organizational documents of each Company contain no restrictions on the rights
of shareholders, members or partners other than those that normally would apply
to a company organized under the laws of the jurisdiction of organization of
each of the Companies; and
(i)The Pledged Collateral does not include Margin Stock and no Loan under the
Credit Agreement shall be used for the purpose of purchasing or carrying Margin
Stock in violation of applicable law. “Margin Stock” as used in this clause (i)
shall have the meaning ascribed to such term by Regulation U of the Board of
Governors of the Federal Reserve System of the United States.
5.General Covenants.
Each Pledgor hereby covenants and agrees as follows:


57

--------------------------------------------------------------------------------





(a)Such Pledgor shall do all reasonable acts that may be necessary and
appropriate to maintain, preserve and protect the Pledged Collateral, except as
otherwise permitted under the Credit Agreement; such Pledgor shall be
responsible for the risk of loss of, damage to, or destruction of the Pledged
Collateral owned by such Pledgor, unless such loss is the result of the gross
negligence or willful misconduct of the Administrative Agent as determined by a
court of competent jurisdiction by a final and non-appealable order.
(b)Such Pledgor shall appear in and defend any action or proceeding of which
such Pledgor is aware which could reasonably be expected to affect such
Pledgor’s title to, or the Administrative Agent’s interest in, the Pledged
Collateral or the proceeds thereof; provided, however, that with the written
consent of the Administrative Agent such Pledgor may settle such actions or
proceedings with respect to the Pledged Collateral;
(c)Such Pledgor shall, and shall cause each of the Companies to, keep separate,
accurate and complete records of the Pledged Collateral, disclosing the
Administrative Agent’s security interest hereunder;
(d)Such Pledgor shall comply with all Laws applicable to the Pledged Collateral
unless any noncompliance would not, individually or in the aggregate, materially
impair the use or value of the Pledged Collateral or the Administrative Agent’s
rights hereunder;
(e)Subject to Section 8.1.5 [Visitation Rights] of the Credit Agreement, such
Pledgor shall permit the Administrative Agent, its officers, employees and
agents at reasonable times to inspect all books and records related to the
Pledged Collateral;
(f)Subject to the proviso at the end of the definition of the term “Pledged
Collateral”, to the extent, following the date hereof, such Pledgor acquires
capital stock, shares, securities, member interests, partnership interests,
investment property and other ownership interests of any of the Companies or any
of the rights, property or securities, shares, capital stock, member interests,
partnership interests, investment property or any other ownership interests
described in the definition of Pledged Collateral with respect to any of the
Companies, such ownership interests shall be subject to the terms hereof and,
upon such acquisition, shall be deemed to be hereby pledged to the
Administrative Agent; and, such Pledgor thereupon, in confirmation thereof,
shall provide the Administrative Agent prompt written notice thereof and shall
deliver all such capital stock, shares, securities, member interests,
partnership interests, investment property and other ownership interests
comprising or evidencing the Pledged Collateral together with an updated
Schedule A hereto, to the Administrative Agent together with all such control
agreements, financing statements, and any other documents necessary to implement
the provisions and purposes of this Agreement as the Administrative Agent may
request;
(g)Except as permitted by the Credit Agreement, during the term of this
Agreement, such Pledgor shall not sell, assign, replace, retire, transfer or
otherwise dispose of its Pledged Collateral;
(h)Such Pledgor will not change its state of incorporation, formation or
organization, as applicable, without providing ten (10) days prior written
notice to the Administrative Agent;
(i)Such Pledgor will not change its name without providing twenty (20) days
prior written notice to the Administrative Agent;
(j)Such Pledgor shall preserve its corporate, partnership or limited liability
company existence, as applicable, and except as permitted by the Credit
Agreement, shall not (i) in one, or a series of related transactions, merge into
or consolidate with any other entity, the survivor of which is not such Pledgor,
or (ii) sell all or substantially all of its assets; and


58

--------------------------------------------------------------------------------





(k)During the term of this Agreement, such Pledgor shall not permit any Company
that is a partnership or limited liability company to treat any ownership
interest in such Company as a security that is subject to Article 8 of the Code,
unless otherwise agreed in writing with the Administrative Agent and such
Pledgor takes such actions as reasonably requested by the Administrative Agent,
including the delivery to the Administrative Agent of any certificates
representing such interests indorsed in blank or by an effective endorsement.
6.Other Rights With Respect to Pledged Collateral.
In addition to the other rights with respect to the Pledged Collateral granted
to the Administrative Agent hereunder, at any time and from time to time, after
and during the continuation of an Event of Default, the Administrative Agent, at
its option and at the expense of the Pledgors, may (a) transfer into its own
name, or into the name of its nominee, all or any part of the Pledged
Collateral, and thereafter the Administrative Agent may exercise all voting or
other control rights with respect to the Pledged Collateral and receive all
dividends or other distributors upon the Pledged Collateral, but no such
transfer shall constitute a taking of such Collateral in satisfaction of any or
all of the Secured Obligations unless the Administrative Agent expressly so
indicates by written notice to the Pledgors; (b) take control of and manage all
or any of the Pledged Collateral; (c) apply to the payment of any of the Secured
Obligations, whether any be due and payable or not, any moneys, including cash
dividends and income from any Pledged Collateral, now or hereafter in the hands
of the Administrative Agent, any of its Affiliates or any other Secured Party,
on deposit or otherwise, belonging to any Pledgor, as the Administrative Agent
in its sole discretion shall determine; and (d) do anything which any Pledgor is
required but fails to do hereunder.
7.Additional Remedies Upon Event of Default.
Upon the occurrence of any Event of Default and while such Event of Default
shall be continuing, the Administrative Agent shall have and may exercise, in
addition to all rights and remedies of a secured party under the Code or other
applicable Law, and in addition to its rights under Section 6 above and under
the other Loan Documents, the following rights and remedies:
(a)The Administrative Agent may, after ten (10) days’ advance notice to a
Pledgor, sell, assign, give an option or options to purchase or otherwise
dispose of such Pledgor’s Pledged Collateral or any part thereof at public or
private sale, at any of the Administrative Agent’s or any Secured Party’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Administrative Agent may deem commercially reasonable. Each
Pledgor agrees that ten (10) days’ advance notice of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Administrative Agent shall not be
obligated to make any sale of Pledged Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Pledgor recognizes that the Administrative Agent may be
compelled to resort to one or more private sales of the Pledged Collateral to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such securities, shares, capital stock, member interests, partnership
interests, investment property or ownership interests for their own account for
investment and not with a view to the distribution or resale thereof.


59

--------------------------------------------------------------------------------





(b)The proceeds of any collection, sale or other disposition of the Pledged
Collateral, or any part thereof, shall, after the Administrative Agent has made
all deductions of expenses, including but not limited to reasonable attorneys’
fees and other expenses incurred in connection with repossession, collection,
sale or disposition of such Pledged Collateral or in connection with the
enforcement of the Administrative Agent’s rights with respect to the Pledged
Collateral, including in any insolvency, bankruptcy or reorganization
proceedings, be applied against the Secured Obligations, whether or not all the
same be then due and payable, as set forth in Section 9.2.4 [Application of
Proceeds] of the Credit Agreement. Each Pledgor shall remain liable to the
Secured Parties for and shall pay to the Administrative Agent for the benefit of
the Secured Parties any deficiency which may remain after such sale or
collection.
8.Administrative Agent’s Duties.
The powers conferred on the Administrative Agent hereunder are solely to protect
its interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Pledged Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Administrative Agent shall have no duty as to any Pledged
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Pledged Collateral.
The Administrative Agent shall not have any liability for any obligations or
liabilities in respect of the Interests or otherwise with respect to the
Companies, notwithstanding the grant of the security interest to the
Administrative Agent and notwithstanding any exercising of any rights or
remedies by the Administrative Agent at law or in equity with respect to the
Pledged Collateral.
9.Additional Pledgors.
It is anticipated that additional Persons may from time to time become
Guarantors, each of whom will be required to join this Agreement. It is
acknowledged and agreed that each such new Guarantor will become a Pledgor
hereunder and will be bound hereby simply by executing and delivering to
Administrative Agent a Guarantor Joinder. In addition, a new Schedule A hereto
shall be provided to the Administrative Agent showing the pledge of the
ownership interests in any such new Guarantor and (subject to the proviso at the
end of the definition of the term “Pledged Collateral”) any ownership interests
that such new Guarantor owns in any other Person. No notice of the addition of
any Pledgor shall be required to be given to any pre-existing Pledgor, and each
Pledgor hereby consents thereto.
10.No Waiver; Cumulative Remedies.
No failure to exercise, and no delay in exercising, on the part of the
Administrative Agent, any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any further exercise thereof or the exercise of any
other right, power or privilege. No waiver of a single Event of Default shall be
deemed a waiver of a subsequent Event of Default. The remedies herein provided
are cumulative and not exclusive of any remedies provided under the other Loan
Documents or by Law and the Administrative Agent may enforce any one or more
remedies hereunder successively or concurrently at its option. Each Pledgor
waives any right to require the Administrative Agent to proceed against any
other Person or to exhaust any of the Pledged Collateral or other security for
the Secured Obligations or to pursue any remedy in the Administrative Agent’s
power.


60

--------------------------------------------------------------------------------





11.No Discharge Until Payment in Full of the Secured Obligations.
The pledge, security interests, and other Liens and the obligations of each
Pledgor hereunder shall not be discharged or impaired or otherwise diminished by
any failure, default, omission, or delay, willful or otherwise, by the
Administrative Agent, or any other obligor on any of the Secured Obligations, or
by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of such Pledgor
or which would otherwise operate as a discharge of such Pledgor as a matter of
law or equity. Without limiting the generality of the foregoing, each Pledgor
hereby agrees that the pledge, security interests, and other Liens given by such
Pledgor hereunder shall not be diminished, terminated, or otherwise similarly
affected by any of the following at any time and from time to time:
(a)Any lack of genuineness, legality, validity, enforceability, or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document, any of the Secured Obligations (or any other documents or instruments
executed in connection therewith) and regardless of any law, regulation, or
order now or hereafter in effect in any jurisdiction affecting any of the
Secured Obligations, any of the terms of the Loan Documents, any other documents
or instruments executed in connection with the Secured Obligations, or any
rights of the Administrative Agent or any other Person with respect thereto;
(b)Any increase, decrease, or change in the amount, nature, type or purpose of
any of or any release, surrender, exchange, compromise or settlement of any of
the Secured Obligations (whether or not contemplated by the Loan Documents or
any other documents or instruments executed in connection with the Secured
Obligations as presently constituted); any change in the time, manner, method,
or place of payment or performance of, or in any other term of, any of the
Secured Obligations; any execution or delivery of any additional Loan Documents
or any other documents or instruments executed in connection with the Secured
Obligations; or any amendment, modification or supplement to, or refinancing or
refunding of any of the Secured Obligations, any Loan Document or any other
documents or instruments executed in connection therewith;
(c)Any failure to assert any breach of or default under any Loan Document or any
other documents or instruments executed in connection with any of the Secured
Obligations; any extensions of credit in excess of the amount committed under or
contemplated by the Loan Documents or any other documents or instruments
executed in connection with any of the Secured Obligations, or in circumstances
in which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against such Pledgor or any other Person under or in
connection with any Loan Document or any other documents or instruments executed
in connection with any of the Secured Obligations; any refusal of payment or
performance of any of the Secured Obligations, whether or not with any
reservation of rights against any Pledgor; or any application of collections
(including collections resulting from realization upon any direct or indirect
security for the Secured Obligations) to other obligations, if any, not entitled
to the benefits of this Agreement, in preference to Secured Obligations or, if
any collections are applied to Secured Obligations, any application to
particular Secured Obligations;
(d)Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Administrative Agent
or any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by the Administrative Agent or any other Person in respect of, any
direct or indirect security for any of the Secured Obligations (including the
Pledged Collateral). As used in this Agreement, “direct or indirect security”
for the Secured Obligations, and similar phrases, includes any collateral
security, guaranty, suretyship, letter of credit, capital maintenance agreement,
put option,


61

--------------------------------------------------------------------------------





subordination agreement, or other right or arrangement of any nature providing
direct or indirect assurance of payment or performance of any of the Secured
Obligations, made by or on behalf of any Person;
(e)Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate, partnership or limited liability company structure or existence,
as applicable, of any Borrower, any other Loan Party or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Borrower, any other Loan Party or any other Person; or any action taken or
election (including any election under Section 1111(b)(2) of the United States
Bankruptcy Code or any comparable law of any jurisdiction) made by the
Administrative Agent or any Borrower, any other Loan Party or by any other
Person in connection with any such proceeding;
(f)Any defense, setoff, or counterclaim which may at any time be available to or
be asserted by any Borrower, any other Loan Party or any other Person with
respect to any Loan Document or any of the Secured Obligations (or any other
documents or instruments executed in connection therewith); or any discharge by
operation of law or release of any Borrower, any other Loan Party or any other
Person from the performance or observance of any Loan Document or any of the
Secured Obligations (or any other documents or instruments executed in
connection therewith);
(g)Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of a guarantor or a surety,
including any Pledgor, excepting only full, strict Payment in Full.
12.Waivers.
Each Pledgor hereby waives any and all defenses (other than Payment in Full)
which such Pledgor may now or hereafter have based on principles of suretyship,
impairment of collateral, or the like and each Pledgor hereby waives any defense
to or limitation on such Pledgor’s obligations under this Agreement arising out
of or based on any event or circumstance referred to in the immediately
preceding section hereof. Without limiting the generality of the foregoing and
to the fullest extent permitted by applicable law, each Pledgor hereby further
waives each of the following:
(a)All notices, disclosures and demands of any nature which otherwise might be
required from time to time to preserve intact any rights against such Pledgor,
including the following: any notice of any event or circumstance described in
the immediately preceding section hereof; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any other
documents or instruments executed in connection with any of the Secured
Obligations; any notice of the incurrence of any Secured Obligations; any notice
of any default or any failure on the part of such Pledgor or any Borrower or any
other Person to comply with any Loan Document or any of the documents or
instruments executed in connection with any of the Secured Obligations or any
requirement pertaining to any direct or indirect security for any of the Secured
Obligations; and any notice or other information pertaining to the business,
operations, condition (financial or otherwise), or prospects of any Borrower or
any other Person;
(b)Any right to any marshalling of assets, to the filing of any claim against
such Pledgor or any Borrower or any other Person in the event of any bankruptcy,
insolvency, reorganization, or similar proceeding, or to the exercise against
such Pledgor or any Borrower, or any other Person of any other right or remedy
under or in connection with any Loan Document or any other documents or
instruments executed in connection with any of the Secured Obligations or any
direct or indirect security for any of the Secured Obligations; any requirement
of promptness or diligence on the part of the Administrative Agent or any other
Person; any requirement to exhaust any remedies under or in connection with, or
to mitigate the damages resulting from default under, any Loan Document or any
of the Secured Obligations or any direct or indirect security for any of the
Secured Obligations; any benefit of any statute of limitations; and any
requirement of acceptance of this Agreement or any other Loan Document, and any
requirement that any Pledgor receive notice of any such acceptance; and


62

--------------------------------------------------------------------------------





(c)Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, “one action” laws, or the like), or by reason of any
election of remedies or other action or inaction by the Administrative Agent
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the Secured
Obligations), which results in denial or impairment of the right of the
Administrative Agent to seek a deficiency against any Borrower or any other
Person or which otherwise discharges or impairs any of the Secured Obligations.
Each Pledgor agrees, until Payment in Full, not to file any claim against
another Pledgor, any Borrower or any other Person in the event of any
bankruptcy, insolvency, reorganization, or similar proceeding in respect of the
Secured Obligations (other than to preserve such claim), or to exercise against
another Pledgor, any Borrower or any other Person any other right or remedy
under or in connection with any Loan Document or any other documents or
instruments executed in connection with any of the Secured Obligations or any
direct or indirect security for any of the Secured Obligations.


13.Assignment.
This Agreement shall be binding upon and inure to the benefit of the
Administrative Agent, the Lenders, the other Secured Parties and their
respective successors and assigns, and each Pledgor and each of its respective
successors and assigns, except that no Pledgor may assign or transfer any of its
rights and obligations hereunder or any interest herein.
14.Severability.
The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.
15.Governing Law.
This Agreement shall be deemed to be a contract under the Laws of the State of
New York in accordance with the provisions of Section 5-1401 of the New York
General Obligations Law without regard to its conflict of laws principles,
except to the extent the validity or perfection of the security interests or the
remedies hereunder in respect of any Pledged Collateral are governed by the law
of a jurisdiction other than the State of New York.
16.Notices.
All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be given or made as set forth in Section
11.5. [Notices; Effectiveness; Electronic Communication] of the Credit
Agreement.
17.Specific Performance.
Each Pledgor acknowledges and agrees that, in addition to the other rights of
the Administrative Agent hereunder and under the other Loan Documents, because
the Administrative Agent’s remedies at law for failure of such Pledgor to comply
with the provisions hereof relating to the Administrative Agent’s rights, on
behalf of itself, the Lenders and the other Secured Parties, (i) to inspect the
books and records related to the Pledged Collateral, (ii) to receive the various


63

--------------------------------------------------------------------------------





notifications such Pledgor is required to deliver hereunder, (iii) to obtain
copies of agreements and documents as provided herein with respect to the
Pledged Collateral, (iv) to enforce the provisions hereof pursuant to which the
such Pledgor has appointed the Administrative Agent such Pledgor’s
attorney-in-fact, and (v) to enforce the Administrative Agent’s remedies
hereunder, would be inadequate and that any such failure would not be adequately
compensable in damages, such Pledgor agrees that each such provision hereof may
be specifically enforced without the need to post a bond or other surety.
18.Voting Rights and Dividends and Distributions in Respect of the Pledged
Collateral.
So long as no Event of Default shall occur and be continuing under the Credit
Agreement, each Pledgor may (a) receive all dividends and distributions upon,
and all money and income pertaining to, the Pledged Collateral, and (b) exercise
any and all voting and other consensual rights pertaining to the Pledged
Collateral or any part thereof for any purpose not inconsistent with the terms
of this Agreement or the other Loan Documents; provided, however, that such
Pledgor will not exercise or will refrain from exercising any such voting and
other consensual right pertaining to the Pledged Collateral, as the case may be,
if such action would adversely affect the Administrative Agent’s rights to
enforce this Agreement or to otherwise realize, exercise and enjoy the security
interests, rights and privileges granted pursuant to this Agreement, in each
case, in any material respect. Without limiting the generality of the foregoing
and in addition thereto, the Pledgors shall not vote to enable, or take any
other action to permit, any of the Companies to issue any stock, member
interests, partnership interests or other equity securities, member interests,
partnership interests or other ownership interests of any nature or to issue any
other securities, shares, capital stock, member interests, partnership interests
or other ownership interests convertible into or granting the right to purchase
or exchange for any stock, member interests, partnership interests or other
equity securities, member interests, partnership interests or other ownership
interests of any nature of any such Company or to enter into any agreement or
undertaking, in each case that would restrict the right or ability of: (i) such
Pledgor to sell, assign or transfer any of the Pledged Collateral, except as may
be permitted under the Credit Agreement or set forth on Schedule B hereto,
subject in any case to the terms and conditions thereof and hereof, or (ii) the
Administrative Agent to sell, assign or transfer any of the Pledged Collateral.
19.Consent to Jurisdiction; Waiver of Venue; Service of Process.
EACH PLEDGOR AND EACH OF THE COMPANIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN BOROUGH OF MANHATTAN AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND THE PLEDGORS AND EACH OF THE COMPANIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE


64

--------------------------------------------------------------------------------





PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY
PLEDGORS OR ANY OF THE OTHER COMPANIES OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
EACH PLEDGOR AND EACH OF THE COMPANIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN THIS
SECTION 19. EACH PLEDGOR AND EACH OF THE COMPANIES HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND
AGREES NOT ASSERT ANY SUCH DEFENSE.
EACH PLEDGOR AND EACH OF THE COMPANIES IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION] OF THE CREDIT AGREEMENT. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. Without prejudice to any other mode of
service allowed under any relevant law, each Pledgor and each of the Companies:
(a)Irrevocably appoints the Borrowing Agent as its agent for service of process
in relation to any proceedings before any courts in the United States in
connection with any Loan Documents; and
(b)Agrees that failure by an agent for service of process to notify the relevant
Pledgor or Company, as applicable, of the process will not invalidate the
proceedings concerned.
If any Person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Borrowing Agent (on behalf of
all the Pledgors and Companies) must immediately (and in any event within 10
Business Days of such event taking place) appoint another agent on terms
acceptable to the Administrative Agent. Failing this, the Administrative Agent
may appoint another agent for this purpose.
20.Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR


65

--------------------------------------------------------------------------------





THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
21.Entire Agreement; Amendments.
This Agreement and the Mortgage and Charge of Shares constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements relating to the subject matter hereof. Except as
expressly provided in Section 5(g) with respect to Schedule A and in Section 9
with respect to additional Pledgors, this Agreement may not be amended or
supplemented except by a writing signed by the Administrative Agent and the
Pledgors.
22.Counterparts.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Each Pledgor
acknowledges and agrees that delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail or other electronic transmission to
the Administrative Agent or any Lender purporting to be signed on behalf of any
Pledgor shall be effective as delivery of a manually executed counterpart of
this Agreement by such Pledgor.
23.Descriptive Headings.
The descriptive headings used in this Agreement are for the convenience of the
parties only and shall not affect the meaning of any provision of this
Agreement.
24.Construction.
The rules of construction contained in Section 1.2 of the Credit Agreement apply
to this Agreement.


25.Termination; Release. (a) Upon Payment in Full, this Agreement shall
terminate and be of no further force and effect, and the Administrative Agent
shall thereupon promptly return to the Parent or another Pledgor such of the
Collateral and such other documents delivered by any Pledgor hereunder as may
then be in the Administrative Agent’s possession, subject to the rights of third
parties. The pledge, security interests and other Liens hereunder shall be
automatically released on any Pledged Collateral sold or otherwise Disposed of
to a Person who is not a Loan Party in a sale or other Disposition or transfer
permitted under Section 8.2.7 [Dispositions of Assets or Subsidiaries] or
Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] of the
Credit Agreement, without any further action by any party.
(b)    If any of the Pledged Collateral shall be sold or otherwise Disposed of
by any Pledgor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request


66

--------------------------------------------------------------------------------





and sole expense of the Parent or such Pledgor, shall, within a commercially
reasonable period of time, execute and deliver to the Parent or such Pledgor all
releases or other documents reasonably necessary or desirable to evidence the
release of the Liens created hereby on such Collateral. In the event that all
the Equity Interests of any Pledgor that is a Subsidiary of the Parent shall be
sold, transferred or otherwise disposed of in a transaction permitted by the
Credit Agreement, then, at the request of the Parent and at the sole expense of
the Pledgors, such Pledgor shall be released from its obligations hereunder and,
at the reasonable request of the Parent and at the expense of the Pledgors, the
Administrative Agent shall, within a commercially reasonable period of time,
execute and deliver to the Parent any releases or other documents reasonably
necessary or desirable to evidence such release.








[SIGNATURES APPEAR ON FOLLOWING PAGES]






Pledge Agreement
DMEAST #35731023


Pledge Agreement
DMEAST #35731023


[SIGNATURE PAGE TO PLEDGE AGREEMENT]
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first above written
with the intention that this Agreement shall constitute a sealed instrument.


GP STRATEGIES CORPORATION




By:    
Name:
Title:




GP CANADA HOLDINGS CORPORATION


    
By:    
Name:
Title:






67

--------------------------------------------------------------------------------









ADMINISTRATIVE AGENT:


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By:__________________________________
Name:
Title:






Acknowledgement and Consent to Pledge Agreement
DMEAST #35731023 v7



Acknowledgement and Consent to Pledge Agreement
DMEAST #35731023 v7
ACKNOWLEDGEMENT AND CONSENT
Each of the undersigned hereby acknowledges receipt of a copy of the Pledge
Agreement, dated as of November 30, 2018, by and among GP STRATEGIES
CORPORATION, a Delaware corporation (the “Parent”), GP Canada holdings
corporation, a Delaware corporation (“Canada Holdings”), AND each of the other
loan parties which become pledgors hereunder from time to time (each a “Pledgor”
and collectively the “Pledgors”), and PNC BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent (in such capacity, the
“Administrative Agent”) for itself and the other Lenders under the Credit
Agreement (as defined in the Pledge Agreement) (as amended, restated, modified
or supplemented from time to time, the “Pledge Agreement”). Each of the
undersigned, intending to be legally bound hereby, agrees for the benefit of the
Administrative Agent, the Lenders and the other Secured Parties as follows:
1.    It will be bound by the terms of the Pledge Agreement and will comply with
such terms insofar as such terms are applicable to the undersigned, including
without limiting the generality of the foregoing, those terms in Sections 19 and
20 of the Pledge Agreement.
2.    The terms of Section 3 of the Pledge Agreement shall apply to it, mutatis
mutandis, with respect to all actions that may facilitate, in the reasonable
judgment of the Administrative Agent, the carrying out of Section 3 of the
Pledge Agreement.
3.    To the extent that it has or hereafter may acquire any immunity from the
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution,
or otherwise) with respect to itself or its property, it hereby irrevocably
waives such immunity in respect of its obligations under the Pledge Agreement
and any other document or agreement executed in connection therewith, and each
of undersigned agrees that it will not raise or claim any such immunity at or in
respect of any such action or proceeding.


68

--------------------------------------------------------------------------------





4.    During the term of this Agreement, if the undersigned is a partnership or
a limited liability company, it shall not permit any ownership interest in the
undersigned to be treated as a security that is subject to Article 8 of the
Code, unless otherwise agreed in writing with the Administrative Agent and it
takes such actions as reasonably requested by the Administrative Agent,
including the delivery to the Administrative Agent of any certificates
representing such interests indorsed in blank or by an effective endorsement.
[SIGNATURE PAGE TO FOLLOW]








Acknowledgement and Consent to Pledge Agreement
DMEAST #35731023    


Acknowledgement and Consent to Pledge Agreement
DMEAST #35731023
GENERAL PHYSICS (UK) LTD.


    
By:    
Name:
Title:




GP INTERNATIONAL HOLDINGS, LLC


    
By:    
Name:
Title:


GP BAHAMAS LTD.


    
By:    
Name:
Title:


GP STRATEGIES SINGAPORE (ASIA) PTE. LTD.


    
By:    
Name:
Title:


GP STRATEGIES INDIA PVT. LTD.




69

--------------------------------------------------------------------------------





    
By:    
Name:
Title:


GP CANADA HOLDINGS CORPORATION


    
By:    
Name:
Title:




GENERAL PHYSICS CORPORATION MEXICO, S.A. DE C.V.


    
By:    
Name:
Title:






GP INTERNATIONAL HOLDINGS 2, LLC


    
By:    
Name:
Title:


GP STRATEGIES COLUMBIA, LTDA.


    
By:    
Name:
Title:


GP CANADA CO.


    
By:    
Name:
Title:








DMEAST #35731023 v7DMEAST #35731023 v3
EAST\162237597.3


70

--------------------------------------------------------------------------------







DMEAST #35731023 v7




SCHEDULE A
TO
PLEDGE AGREEMENT


Description of Pledged Collateral


Issuer
Owner / Pledgor
Certificate Number
Number of Equity Interests
Percentage of Total Ownership
Percentage of Ownership Pledged
GP Bahamas Ltd.
GP Strategies Corporation
1
2
1
1
100%
65%
GP Strategies Singapore (Asia) Pte. Ltd.
GP Strategies Corporation
6
7
1,000
169,727
100%
65%
GP Strategies India Pvt. Ltd.
GP Strategies Corporation
1
2
3
9999
1
640,000
99%
65%
GP Canada Holdings Corporation
GP Strategies Corporation
11
1,000
100%
100%
General Physics Corporation Mexico S.A. de C.V.
GP Strategies Corporation
1
49,500
99%
65%
GP International Holdings, LLC*
GP Strategies Corporation
n/a
n/a
100%
65%
GP Strategies Colombia, Ltda.*
GP Strategies Corporation
n/a
89,765
99%
65%
GP International Holdings 2, LLC*
GP Strategies Corporation
n/a
n/a
100%
65%
General Physics (UK) Limited
GP Strategies Corporation
2 - June 1998
4 - June 16, 1998
4 - May 18, 2001
5 - June 16, 1998
5 - May 18, 2001
6 - May 18, 2001
7 - May 18, 2001
8 - Sept. 2, 2003
34
750,730
4,420,000
404,240
2,380,000
5,525,000
2,975,000
66
100%
65%
GP Canada Co.
GP Canada Holdings Corporation
2
7,308,459
100%
65%



1 Indicate each limited liability company or limited partnership that has not
opted into Article 8 of the UCC with an asterisk (“*”).








DMEAST #35731023 v7DMEAST #35731023 v3Acknowledgement and Consent to PLEDGE
AGREEMENT
DMEAST #24667146
EAST\162237597.3


DMEAST #35731023 v7


SCHEDULE B


71

--------------------------------------------------------------------------------







List of Shareholder Agreements




None







72

--------------------------------------------------------------------------------





SECURITY AGREEMENT
THIS SECURITY AGREEMENT (as it may hereinafter from time to time be restated,
amended, modified or supplemented, this “Agreement”), dated as of November 30,
2018, is entered into by and among GP STRATEGIES CORPORATION, a Delaware
corporation (the “Parent”), each of the other Loan Parties listed on the
signature pages hereto (the “Existing Debtors”), and each of the other loan
parties which become debtors hereunder from time to time (together with the
Parent and the Existing Debtors, each a “Debtor” and collectively the
“Debtors”), and PNC BANK, NATIONAL ASSOCIATION, a national banking association,
as administrative agent (in such capacity, the “Administrative Agent”) for
itself and the other Lenders under the Credit Agreement (as defined below).
WITNESSETH THAT:
WHEREAS, pursuant to that certain Credit Agreement (as it may hereafter from
time to time be amended, restated, modified or otherwise supplemented, the
“Credit Agreement”) of even date herewith by and among the Parent, GENERAL
PHYSICS (UK) LTD., a company organized and existing under the law of England and
Wales with company number 03424328 (“General Physics UK”), GP STRATEGIES
HOLDINGS LIMITED, a company organized and existing under the law of England and
Wales with company number 06340333 (“GP Holdings UK”), GP STRATEGIES LIMITED, a
company organized and existing under the law of England and Wales with company
number 08003789 (“GP Strategies Limited”), and GP STRATEGIES TRAINING LIMITED, a
company organized and existing under the law of England and Wales with company
number 08003851 (“GP Strategies Training UK”; together with the Parent, General
Physics UK, GP Holdings UK and GP Strategies Limited, each a “Borrower” and
collectively the “Borrowers”), each other Person joined thereto from time to
time as a borrower, the Administrative Agent, the lenders now or hereafter party
thereto (collectively, the “Lenders”) and the Guarantors now or hereafter party
thereto (collectively, the “Guarantors”), the Lenders have agreed to make loans
to the Borrowers and issue or participate in letters of credit issued for the
account of the Borrowers on the terms provided therein; and
WHEREAS, the obligation of the Lenders to make loans and issue or participate in
letters of credit under the Credit Agreement is subject to the condition, among
others, that the Debtors secure the Secured Obligations (as hereinafter defined)
in the manner set forth herein.
NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:
1.Definitions. Terms which are defined in the Credit Agreement and not otherwise
defined herein are used herein as defined therein and the rules of construction
set forth in Section 1.2 of the Credit Agreement [Construction] shall apply to
this Agreement. The following words and terms shall have the following meanings,
respectively, unless the context hereof otherwise clearly requires:
(a)“Code” means the Uniform Commercial Code as in effect in the State of New
York on the date hereof and as amended from time to time, except to the extent
that the conflict of law


73

--------------------------------------------------------------------------------





rules of such Uniform Commercial Code shall apply the Uniform Commercial Code as
in effect from time to time in any other state to specific property or other
matters.
(b)“Collateral” means all of the right, title and interest of each Debtor in, to
and under the following described property of such Debtor (each capitalized term
used in this Section 1(b) shall have in this Agreement the meaning given to it
by the Code):
(i)all now existing and hereafter acquired or arising Accounts, Goods,
Receivables, Health Care Insurance Receivables, General Intangibles, Payment
Intangibles, Deposit Accounts, Chattel Paper (including, without limitation,
Electronic Chattel Paper and Tangible Chattel Paper), Documents, Instruments,
Software, Investment Property, Securities Entitlements, Commodity Accounts,
Commodity Contracts, Letters of Credit, Letter of Credit Rights, advices of
credit, money, Commercial Tort Claims as listed on Schedule B hereto (as such
Schedule is amended or supplemented from time to time), Equipment, Inventory,
Goods, Fixtures, as extracted collateral, agricultural liens, Securities
Accounts, and Supporting Obligations, together with all products of and
Accessions to any of the foregoing and all Proceeds of any of the foregoing
(including, without limitation, all insurance policies and proceeds thereof);
(ii)all patents, patent licenses, trademarks, trademark licenses, copyrights and
copyright licenses;
(iii)to the extent, if any, not included in clauses (i) and (ii) above, each and
every other item of personal property and fixtures, whether now existing or
hereafter arising or acquired, including, without limitation, all licenses,
contracts and agreements, and all collateral for the payment or performance of
any contract or agreement, together with all products of and Accessions to any
of the foregoing and all Proceeds of any of the foregoing (including all
insurance policies and proceeds);
(iv)all present and future business records and information, including computer
tapes and other storage media containing the same and computer programs and
software (including, without limitation, source code, object code and related
manuals and documentation and all licenses to use such software) for accessing
and manipulating such information;
(v)all other tangible and intangible property that is described as being part of
the Collateral pursuant to that certain Patent, Trademark and Security Agreement
and any other Patent, Trademark and Security Agreement involving one or more
Debtors; and
(vi)all Proceeds of, Accessions to and products of any of the foregoing
(including, without limitation, all insurance policies and proceeds thereof).
Notwithstanding anything to the contrary contained in the foregoing, the
Collateral shall not include, and no Debtor shall be deemed to have granted a
Lien in, the Excluded Collateral (as defined in the Credit Agreement).
(c)“Receivables” means all Accounts, accounts receivable, payment intangibles,
instruments, chattel paper, contracts contract rights and other obligation and
personal property evidencing a monetary payment obligation of any nature
whatsoever to a Debtor.
(d)“Secured Obligations” means and includes all now existing and hereafter
arising Obligations (and including Obligations arising or accruing after the
commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to any Borrower, any other Debtor, any other Loan Party
or any other Person, or which would have arisen or accrued but for the
commencement of such proceeding, even if the claim for such Obligations is not
enforceable


74

--------------------------------------------------------------------------------





or allowable in such proceeding), including, without limitations, all
Obligations of any Borrower and each and every other Debtor and other Loan Party
to the Administrative Agent, the Lenders or any other Secured Party under the
Credit Agreement, any other Loan Document, any Lender Provided Interest Rate
Hedge (or any documents or instruments executed in connection therewith), any
Lender Provided Foreign Currency Hedge (or any documents or instruments executed
in connection therewith) or any Other Lender Provided Financial Service Product
(or any documents or instruments executed in connection therewith), together
with any extensions, renewals, replacements or refundings thereof, and all costs
and expenses of enforcement and collection, including attorneys’ fees.
Notwithstanding anything to the contrary contained in the foregoing, (a) the
Secured Obligations shall not include any Excluded Hedge Liabilities, (b) the
“Secured Obligations” of each Debtor that is a Foreign Borrower (other than
General Physics UK and GP Holdings UK) shall exclude all “Secured Obligations”
of any Loan Party other than such Debtor, and (c) the “Secured Obligations” of
General Physics UK and GP Holdings UK shall exclude all “Secured Obligations” of
any Loan Party other than such Debtor and any other Foreign Borrower.
(e)“Secured Parties” means the collective reference to the Administrative Agent,
the Lenders and the other holders of the Secured Obligations.
2.Grant of Security Interest. As security for the due and punctual payment and
performance of the Secured Obligations in full, each Debtor hereby agrees that
the Administrative Agent, for the benefit of itself, the Lenders and the other
Secured Parties shall have, and each Debtor hereby grants to and creates in
favor of the Administrative Agent, its successors and assigns, for the benefit
of itself, the Lenders and the other Secured Parties, a continuing lien on and
security interest in all of the right, title and interest in or to any and all
of the Collateral now owned or at any time hereafter acquired by such Debtor or
in which such Debtor now has or at any time in the future may acquire any right,
title or interest, which lien on and security interest is a Prior Security
Interest; provided, however, that with respect to the security interest granted
in Investment Property which is comprised of equity interests in any first-tier
Foreign Subsidiary or any Foreign Subsidiary Holdco, such security interest
shall not include more than sixty-five percent (65%) of the issued and
outstanding voting Equity Interests in such first-tier Foreign Subsidiary or
such Foreign Subsidiary Holdco (it being understood that such security interest
shall extend to 100% of the issued and outstanding non-voting Equity Interests
in such first-tier Foreign Subsidiary and such Foreign Subsidiary Holdco).
Without limiting the generality of Section 4 below, each Debtor further agrees
that with respect to each item of the Collateral as to which (i) the creation of
a valid and enforceable security interest is not governed exclusively by the
Code or (ii) the perfection of a valid and enforceable first priority security
interest therein under the Code cannot be accomplished either by the
Administrative Agent taking possession thereof or by the filing in appropriate
locations of appropriate Code financing statements executed by such Debtor, such
Debtor will at its expense execute and deliver to the Administrative Agent and
hereby does authorize the Administrative Agent to execute and file such
documents, agreements, notices, assignments and instruments and take such
further actions as may be requested by the Administrative Agent from time to
time for the purpose of creating a valid and perfected Prior Security Interest
on such item, enforceable against such Debtor and all third parties to secure
the Secured Obligations; provided, however, notwithstanding the foregoing, no
Debtor shall be required to take any Excluded Perfection Action.
3.Representations and Warranties. Each Debtor represents and warrants to the
Administrative Agent and the Lenders that (a) the Debtors have good and
marketable title to all material Collateral, except as otherwise permitted under
the Credit Agreement, (b) except for the


75

--------------------------------------------------------------------------------





security interest granted to and created in favor of the Administrative Agent
for the benefit of itself, the Lenders and the other Secured Parties hereunder
and Permitted Liens, all the Collateral is free and clear of any Lien, (c) the
Debtors will defend the Collateral against all claims and demands of all Persons
at any time claiming the same or any interest therein other than Permitted
Liens, (d) except as otherwise permitted under the Credit Agreement, each
Account is genuine and enforceable in accordance with its terms and the Debtors
will defend the same against all claims, demands, recoupment, setoffs, and
counterclaims at any time asserted, (e) at the time any Account becomes subject
to this Agreement, each such Account will be a good and valid Account
representing a bona fide sale of goods or services by the Debtors and such goods
will have been shipped to the respective account debtors or the services will
have been performed for the respective account debtors (or for those on behalf
of whom the account debtors are obligated on the Accounts), (f) as of the date
of this Agreement, the exact legal name of each Debtor is as set forth on the
signature page hereto, and (g) as of the date of this Agreement, the state of
incorporation, formation or organization as applicable, of each Debtor is as set
forth on Schedule A hereto. Further, each Debtor represents and warrants that
(i) this Agreement creates a valid security interest in favor of the
Administrative Agent, for the benefit of itself, the Lenders and the other
Secured Parties, in the Collateral, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and by general principles of equity and (ii) the
security interests granted hereunder in favor of the Administrative Agent, for
the benefit of itself, the Lenders and the other Secured Parties, will
constitute a Prior Security Interest and, to the extent such security interest
may be perfected by filing under the Code, will be perfected upon the proper
filing of the financing statements in the jurisdiction of the state of formation
of such Debtor as indicated on Schedule A hereto.
4.Preservation of Rights. Each Debtor will faithfully preserve and protect the
Administrative Agent’s security interest in the Collateral as a prior perfected
security interest under the Code, superior and prior to the rights of all third
Persons, except for holders of Permitted Liens and as otherwise permitted under
the Credit Agreement, and will do all such other acts and things and will, upon
request therefor by the Administrative Agent, execute, deliver, file and record,
except, in each case, in no event shall any Debtor be required to take any
Excluded Perfection Action, and each Debtor hereby authorizes the Administrative
Agent to so file (other than in connection with an Excluded Perfection Action),
all such other documents and instruments, including, without limitation,
financing statements, security agreements, assignments and documents and powers
of attorney with respect to the Collateral, and pay all filing fees and taxes
related thereto, as the Administrative Agent in its reasonable discretion may
deem necessary or advisable from time to time in order to attach, continue,
preserve, perfect, and protect said security interest (including the filing at
any time or times after the date hereof of financing statements under, and in
the locations advisable pursuant to, the Code); and each Debtor hereby
irrevocably appoints the Administrative Agent, its officers, employees and
agents, and each of them, as attorneys-in-fact for each Debtor to execute,
deliver, file and record such items for such Debtor and in such Debtor’s name,
place and stead to preserve, continue, perfect and protect said security
interest; provided, however, in no event shall the Administration Agent, its
officers, employees and agents have any authority or power to take any Excluded
Perfection Action. This power of attorney, being coupled with an interest, shall
be irrevocable for the term of this Agreement.


76

--------------------------------------------------------------------------------





5.Covenants. Each Debtor jointly and severally covenants and agrees that:
(a)it will defend the Administrative Agent’s, the Lenders’ and the other Secured
Parties’ right, title and lien on and security interest in and to the Collateral
against the claims and demands of all Persons whomsoever, other than the holder
of Permitted Liens and any Person claiming a right in the Collateral pursuant to
an agreement between such Person and the Administrative Agent;
(b)it will not suffer or permit to exist on any Collateral any Lien except for
Permitted Liens;
(c)it will not take or omit to take any action, the taking or the omission of
which might result in a material impairment of the Collateral or of the
Administrative Agent’s rights under this Agreement;
(d)it will not sell, assign or otherwise dispose of any portion of the
Collateral except as permitted in Section 8.2.7 [Disposition of Assets or
Subsidiaries] of the Credit Agreement;
(e)it will (i) except for such Collateral delivered to the Administrative Agent
pursuant to this Section or otherwise now or hereafter under the control of the
Administrative Agent pursuant to this Section, obtain and maintain sole and
exclusive possession of the Collateral, except Collateral (x) in transit in the
ordinary course of business, (y) out for repair, or (z) in the possession of a
third party provided that the value of such Collateral in the possession of
third parties permitted under this clause (z) shall not exceed a value of
$100,000 in the aggregate, (ii) maintain its chief executive office and keep the
Collateral and all records pertaining thereto at the locations specified on
Schedule A hereto, unless it shall have given the Administrative Agent prior
notice and taken any action reasonably requested by the Administrative Agent to
maintain its security interest therein (except Collateral in transit in the
ordinary course of business or out for repair), (iii) notify the Administrative
Agent if any Account or Accounts in excess of $250,000 individually or in the
aggregate become evidenced or secured by an Instrument or Chattel Paper and
deliver to the Administrative Agent upon the Administrative Agent’s request
therefor all such Collateral consisting of Instruments and Chattel Paper
immediately upon the Debtors’ receipt of a request therefor, (iv) upon the
request of the Administrative Agent, execute control agreements and cause other
Persons to execute acknowledgments in form and substance reasonably satisfactory
to the Administrative Agent evidencing the Administrative Agent’s control with
respect to all Collateral the control or acknowledgment of which perfects the
Administrative Agent’s security interest therein, including Letters of Credit,
Letter of Credit Rights, Electronic Chattel Paper, Deposit Accounts, Securities
Accounts and Investment Property, provided that the Debtors shall not be
required to deliver account control agreements with respect to any Designated
Accounts or take any other Excluded Perfection Action, (v) keep materially
accurate and complete books and records concerning the Collateral and such other
books and records; and (vi) at any time and from time to time take such other
steps as the Administrative Agent may reasonably request as are necessary for
the Administrative Agent to insure the continued perfection of the
Administrative Agent’s security interest in the Collateral with the same
priority required hereby and the preservation of its rights therein, provided in
no event shall any Debtor be required to take any Excluded Perfection Action;
(f)it shall promptly notify the Administrative Agent if any Account arises out
of contracts with the United States or any department, agency or instrumentality
thereof or any one or more of the states of the United States or any department,
agency, or instrumentality thereof, and will execute any instruments and take
any steps required by the Administrative Agent so that all monies due and to
become due under such contract shall be assigned to the Administrative Agent and
notice of the assignment given to and acknowledged by the appropriate government
agency or


77

--------------------------------------------------------------------------------





authority under the Federal Assignment of Claims Act or other applicable law;
provided, however, that no Debtor shall be required to notify the Administrative
Agent or take such steps except with respect to a Material Government Contract
upon the request of the Administrative Agent.
(g)it will not change its state of incorporation, formation or organization, as
applicable without providing at least fifteen (15) calendar days’ prior written
notice to the Administrative Agent (or such shorter period as the Administrative
Agent shall agree in its sole discretion);
(h)it will not change its name, type of organization, its state of organization
or its chief executive office without providing at least fifteen (15) calendar
days’ prior written notice to the Administrative Agent (or such shorter period
as the Administrative Agent shall agree in its sole discretion);
(i)if such Debtor shall at any time acquire one or more commercial tort claims,
as defined in the Code with a value (as reasonably determined by the Debtors),
individually or in the aggregate of $250,000 or more, such Debtor shall promptly
notify the Administrative Agent in a writing signed by such Debtor of the
details thereof and grant to the Administrative Agent, for the benefit of
itself, the Lenders and the other Secured Parties, in such writing a security
interest therein and in the Proceeds thereof, with such writing to be in form
and substance reasonably satisfactory to the Administrative Agent and such
writing shall constitute a supplement to Schedule B hereto;
(j)it hereby authorizes the Administrative Agent to, at any time and from time
to time, file in any one or more jurisdictions financing statements that
describe the Collateral, including financing statements describing the
Collateral as “all assets” or “all personal property” or words of like meaning,
together with continuation statements thereof and amendments thereto, without
the signature of such Debtor and which contain any information required by the
Code or any other applicable statute applicable to such jurisdiction for the
sufficiency or filing office acceptance of any financing statements,
continuation statements, or amendments. Each Debtor agrees to furnish any such
information to the Administrative Agent promptly upon request. Any such
financing statements, continuation statements, or amendments may be signed by
the Administrative Agent on behalf of such Debtor if the Administrative Agent so
elects and may be filed at any time in any jurisdiction; and
(k)such Debtor shall at any time and from time to time take such steps as the
Administrative Agent may reasonably request as are necessary for the
Administrative Agent to insure the continued perfection of the Administrative
Agent’s, the Lenders’ and the other Secured Parties’ security interest in the
Collateral with the same priority required hereby and the preservation of its
rights therein; provided, however, in no event shall any Debtor be required to
take any Excluded Perfection Action.
6.Intellectual Property Collateral.
(a)Each Debtor jointly and severally represents and warrants and covenants as of
the date hereof that:
(i)each issued and registered Patent, Trademark and Copyright listed on Schedule
A of that certain Patent, Trademark and Copyright Security Agreement of even
date herewith by and among the Parent, each other Person joined thereto from
time to time as a pledgor, and the Administrative Agent (the “Patent, Trademark
and Copyright Security Agreement”) is subsisting and has not been adjudged
invalid or unenforceable, in whole or in part;
(ii)to the best of such Debtor’s knowledge, each issued and registered Patent,
Trademark and Copyright is valid and enforceable;


78

--------------------------------------------------------------------------------





(iii)such Debtor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to each of the issued and registered Patents,
Trademarks and Copyrights, free and clear of any Liens, except for Permitted
Liens;
(iv)no claim has been received by such Debtor that the use of any of the
Patents, Trademarks and Copyrights does or may violate the rights of any third
party; and
(v)as of the date hereof, such Debtor has used proper statutory notice in
connection with its use of the Patents, Trademarks and Copyrights, except to the
extent that it would not cause a Material Adverse Effect;
(vi)Schedule A of the Patent, Trademark and Copyright Security Agreement lists
all United States patents, patent applications, trademark applications (other
than any intent to use trademark applications), registered trademarks,
registered copyrights or copyright applications in and to the Patents,
Trademarks and Copyrights owned by each Debtor on the date hereof; and
(vii)Except as set forth in Schedule A of the Patent, Trademark and Copyright
Security Agreement, and any non-exclusive licenses granted by the Pledgors in
the ordinary course of business pursuant to service or similar agreements, on
the date hereof, none of the patents, trademarks or copyrights in the Patents,
Trademarks and Copyrights are the subject of any licensing or franchise
agreement pursuant to which a Debtor is the licensor or franchisor.
(b)Except to the extent it would not cause a Material Adverse Effect. each
Debtor jointly and severally covenants that such Debtor shall continue to use
proper statutory notice in connection with its use of the Patents, Trademarks
and Copyrights, except for those Patents, Trademarks and Copyrights that are
hereafter allowed to lapse in accordance with subsection (h) below.
(c)Each of the obligations and additional liabilities of each and every Debtor
under this Agreement are joint and several with the obligations of the other
Debtors, and each Debtor hereby waives to the fullest extent permitted by Law
any defense it may otherwise have to the payment and performance of the Secured
Obligations that its liability hereunder is limited and not joint and several,
except such defense of Payment in Full. Each Debtor acknowledges and agrees that
the foregoing waiver serves as a material inducement to the agreement of the
Administrative Agent, the Lenders and the other Secured Parties to make the
Loans and other extensions of credit, and that the Administrative Agent, the
Lenders and the other Secured Parties are relying on such waiver in entering
into the Loan Documents and the other documents and instruments evidencing or
relating to the other Secured Obligations. The undertakings of each Debtor
hereunder secure the obligations of the Borrowers and the other Loan Parties.
The Administrative Agent may, in its sole discretion, elect to enforce this
Agreement against any Debtor without any duty or responsibility to pursue any
other Debtor and such an election by the Administrative Agent shall not be a
defense to any action the Administrative Agent may elect to take against any
Debtor. The Administrative Agent hereby reserves all rights against each Debtor.
(d)Each Debtor agrees that, until all of the Secured Obligations shall have been
Paid in Full, it will not enter into any agreement (for example, a license
agreement) which is inconsistent with such Debtor’s obligations under this
Agreement, without the Administrative Agent’s prior written consent which shall
not be unreasonably withheld, except that such Debtor may license Patents,
Trademarks and Copyrights in the ordinary course of business without the
Administrative Agent’s consent.
(e)If, before the Secured Obligations shall have been Paid in Full, any Debtor
shall own any new trademarks or any new copyrightable or patentable inventions,
or any patent application


79

--------------------------------------------------------------------------------





or patent for any reissue, division, continuation, renewal, extension, or
continuation in part of any Patent, Trademark or Copyright or any improvement on
any Patent, Trademark or Copyright, the provisions of this Agreement shall
automatically apply thereto and such Debtor shall give to the Administrative
Agent notice thereof in writing on a quarterly basis. Each Debtor and the
Administrative Agent agree to modify this Agreement by amending Schedule A of
the Patent, Trademark and Copyright Security Agreement to include any future
United States patents, patent applications, trademark applications (other than
any intent to use trademark applications), registered trademarks, registered
copyrights or copyright applications and the provisions of this Agreement shall
apply thereto.
(f)If any Event of Default shall have occurred and be continuing, each Debtor
hereby authorizes and empowers the Administrative Agent to make, constitute and
appoint any officer or agent of the Administrative Agent, as the Administrative
Agent may select in its exclusive discretion, as such Debtor’s true and lawful
attorney-in-fact, with the power to endorse such Debtor’s name on all
applications, documents, papers and instruments necessary for the Administrative
Agent to use the Patents, Trademarks and Copyrights, or to grant or issue, on
commercially reasonable terms, any exclusive or nonexclusive license under the
Patents, Trademarks and Copyrights to any third person, or necessary for the
Administrative Agent to assign, pledge, convey or otherwise transfer title in or
dispose, on commercially reasonable terms, of the Patents, Trademarks and
Copyrights to any third Person. Each Debtor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney, being coupled with an interest, shall be irrevocable for the term of
this Agreement.
(g)Subject to any applicable limitation set forth in Section 11.3 of the Credit
Agreement [Expenses; Indemnity; Damage Waiver], any and all fees, costs and
expenses, of whatever kind or nature, including reasonable attorneys’ fees and
expenses incurred by the Administrative Agent in connection with the preparation
of this Agreement and all other documents relating hereto and the consummation
of this transaction, the filing or recording of any documents (including all
taxes and filing fees in connection therewith) in public offices, the payment or
discharge of any taxes, counsel fees, maintenance fees, encumbrances, the
protection, maintenance or preservation of the Patents, Trademarks and
Copyrights, or the defense or prosecution of any actions or proceedings arising
out of or related to the Patents, Trademarks and Copyrights, shall be borne and
paid by the Debtors within ten (10) days of demand by the Administrative Agent,
and if not paid within such time, shall be added to the principal amount of the
Secured Obligations and shall bear interest at the highest rate prescribed in
the Credit Agreement.
(h)Each Debtor shall have the duty (a) to prosecute diligently (except as noted
in the final sentence of this subsection (h)) any patent applications of the
Patents, Trademarks and Copyrights necessary to the conduct of the Loan Parties’
business pending as of the date of this Agreement or thereafter until the
Secured Obligations shall have been Paid in Full, and (b) to make application on
unpatented but patentable inventions, and to preserve and maintain all rights in
patent applications and patents, necessary to the conduct of the Loan Parties
business, including without limitation the payment of all maintenance fees. Any
expenses incurred in connection with such an application shall be borne by the
Debtors. No Debtor shall abandon any Patent, Trademark and Copyright, without
the consent of the Administrative Agent, which shall not be unreasonably
withheld, unless such Debtor determines in its reasonable business judgment that
abandonment of such Patent, Trademark and Copyright is appropriate.


80

--------------------------------------------------------------------------------





7.Preservation of Rights. Each Debtor assumes full responsibility for taking any
and all necessary steps to preserve the Administrative Agent’s, the Lenders’ and
the other Secured Parties’ rights with respect to the Collateral against all
Persons other than anyone asserting rights in respect of a Permitted Lien. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the
Administrative Agent either shall deal with it in the same manner as the
Administrative Agent deals with similar property for its own account or takes
such action for that purpose as such Debtor shall request in writing, provided
that such requested action will not, in the judgment of the Administrative
Agent, impair the security interest in the Collateral created hereby or the
Administrative Agent’s, the Lenders’ and the other Secured Parties’ rights in,
or the value of, the Collateral; provided, further, that such written request is
received by the Administrative Agent in sufficient time to permit the
Administrative Agent to take the requested action.
8.No Discharge Until Payment in Full. The pledge, security interests and other
Liens and the obligation of each Debtor hereunder shall not be discharged until
Payment In Full of the Secured Obligations. The pledge, security interests, and
other Liens and the obligations of each Debtor hereunder shall not be discharged
or impaired or otherwise diminished by any failure, default, omission, or delay,
willful or otherwise, by the Administrative Agent, any Debtor or any other
obligor on any of the Secured Obligations, or by any other act or thing or
omission or delay to do any other act or thing which may or might in any manner
or to any extent vary the risk of such Debtor or which would otherwise operate
as a discharge of such Debtor as a matter of law or equity. Without limiting the
generality of the foregoing, each Debtor hereby consents to, and the pledge,
security interests and other Liens given by such Debtor hereunder shall not be
diminished, terminated, or otherwise similarly affected by, any of the following
at any time and from time to time:
(a)Any lack of genuineness, legality, validity, enforceability, or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Secured Obligations and regardless of any law,
regulation, or order now or hereafter in effect in any jurisdiction affecting
any of the Secured Obligations, any of the terms of the Loan Documents, or any
rights of the Administrative Agent or any other Person with respect thereto;
(b)Any increase, decrease, or change in the amount, nature, type or purpose of
any of the Secured Obligations (whether or not contemplated by the Loan
Documents as presently constituted); any change in the time, manner, method, or
place of payment or performance of, or in any other term of, any of the Secured
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or refinancing or refunding of, any
Loan Document or any of the Secured Obligations;
(c)Any failure to assert any breach of or default under any Loan Document or any
of the Secured Obligations; any extensions of credit in excess of the amount
committed under or contemplated by the Loan Documents, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against any Debtor or any other Person under or in
connection with any Loan Document or any of the Secured Obligations; any refusal
of payment or performance of any of the Secured Obligations, whether or not with
any reservation of rights against any Debtor; or any application of collections
(including collections resulting from realization upon any direct or indirect


81

--------------------------------------------------------------------------------





security for the Secured Obligations) to other obligations, if any, not entitled
to the benefits of this Agreement, in preference to Secured Obligations or, if
any collections are applied to Secured Obligations, any application to
particular Secured Obligations;
(d)Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Administrative Agent
or any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by the Administrative Agent or any other Person in respect of, any
direct or indirect security for any of the Secured Obligations (including the
Collateral). As used in this Agreement, “direct or indirect security” for the
Secured Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Secured Obligations, made by or on behalf of any Person;
(e)Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the existing structure or existence of, any Debtor or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Debtor or any other Person; or any action taken or election (including any
election under Section 1111(b)(2) of the United States Bankruptcy Code or any
comparable law of any jurisdiction) made by the Administrative Agent or any
Debtor or by any other Person in connection with any such proceeding;
(f)Any defense (other than Payment in Full), setoff, or counterclaim which may
at any time be available to or be asserted by any Debtor or any other Person
with respect to any Loan Document or any of the Secured Obligations; or any
discharge by operation of law or release of any Debtor or any other Person from
the performance or observance of any Loan Document or any of the Secured
Obligations;
(g)Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of a guarantor or a surety,
including any Debtor, excepting only Payment in Full.
9.Waivers.
Each Debtor hereby waives any and all defenses (other than Payment in Full)
which such Debtor may now or hereafter have based on principles of suretyship,
impairment of collateral, or the like and each Debtor hereby waives any defense
to or limitation on its obligations under this Agreement arising out of or based
on any event or circumstance referred to in the immediately preceding section
hereof. Without limiting the generality of the foregoing and to the fullest
extent permitted by applicable law, each Debtor hereby further waives each of
the following:
(a)All notices, disclosures and demands of any nature which otherwise might be
required from time to time to preserve intact any rights against such Debtor,
including the following: any notice of any event or circumstance described in
the immediately preceding section hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Loan Document or
any of the Secured Obligations; any notice of the incurrence of any Secured
Obligations; any notice of any default or any failure on the part of any Debtor


82

--------------------------------------------------------------------------------





or any other Person to comply with any Loan Document or any of the Secured
Obligations or any requirement pertaining to any direct or indirect security for
any of the Secured Obligations; and any notice or other information pertaining
to the business, operations, condition (financial or otherwise), or prospects of
any Debtor or any other Person;
(b)Any right to any marshalling of assets, to the filing of any claim against
such Debtor or any other Person in the event of any bankruptcy, insolvency,
reorganization, or similar proceeding, or to the exercise against such Debtor or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Secured Obligations or any direct or indirect
security for any of the Secured Obligations (other than to preserve such claim);
any requirement of promptness or diligence on the part of the Administrative
Agent or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any
Loan Document or any of the Secured Obligations or any direct or indirect
security for any of the Secured Obligations; any benefit of any statute of
limitations; and any requirement of acceptance of this Agreement or any other
Loan Document, and any requirement that any Debtor receive notice of any such
acceptance; and
(c)Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, “one action” laws or the like), or by reason of any
election of remedies or other action or inaction by the Administrative Agent
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of the Collateral for any of the Secured
Obligations), which results in denial or impairment of the right of the
Administrative Agent to seek a deficiency against any Debtor or any other Person
or which otherwise discharges or impairs any of the Secured Obligations.
Each Debtor agrees, until Payment in Full, not to file of any claim against
another Debtor or any other Person in the event of any bankruptcy, insolvency,
reorganization, or similar proceeding in respect of the Secured Obligations
(other than to preserve such claim), or to exercise against another Debtor or
any other Person any other right or remedy under or in connection with any Loan
Document or any other documents or instruments executed in connection with any
of the Secured Obligations or any direct or indirect security for any of the
Secured Obligations.
10.Joint and Several. The Obligations and additional liabilities of the Debtors
under this Agreement are joint and several obligations of the Debtors (subject
to Section 2.1.3 [Nature of Obligations] of the Credit Agreement), and each
Debtor hereby waives to the full extent permitted by law any defense it may
otherwise have to the payment and performance of the Secured Obligations that
its liability hereunder is limited and not joint and several. Each Debtor
acknowledges and agrees that the foregoing waivers serve as a material
inducement to the agreement of the Administrative Agent, the Lenders and the
other Secured Parties to make the Loans and any other extensions of credit to
one or more Debtors, and that the Administrative Agent, the Lenders and the
other Secured Parties are relying on each specific waiver and all such waivers
in entering into this Agreement or making any such extensions of credit. The
Administrative Agent may, in its sole discretion, elect to enforce this
Agreement against any Debtor without any duty or responsibility to pursue any
other Debtor and such an election by the Administrative Agent shall not be a
defense to any action the Administrative Agent, the Lenders and the other
Secured Parties, or any of them,


83

--------------------------------------------------------------------------------





may elect to take against any Debtor. Each of the Lenders, the Administrative
Agent and the other Secured Parties hereby reserve all rights against each
Debtor.
11.Preservation of Collateral. (a) At any time and from time to time whether or
not an Event of Default then exists and without prior notice to or consent of
any Debtor, the Administrative Agent may at its option take such actions as the
Administrative Agent deems appropriate to attach, perfect, continue, preserve
and protect the Administrative Agent’s, the Lenders’ and the other Secured
Parties’ Prior Security Interest in or Lien on the Collateral. All liabilities,
obligations, costs and expenses reasonably incurred in connection with the
preceding sentence, shall be Secured Obligations and shall be paid by the
Debtors to the Administrative Agent for the benefit of the Administrative Agent,
the Lenders and the other Secured Parties within thirty (30) days after demand;
(a)At any time and from time to time after an Event of Default exists and is
continuing and without prior notice to or consent of any Debtor, the
Administrative Agent may at its option take such action as the Administrative
Agent deems appropriate to (i) maintain, repair, protect and insure the
Collateral, and/or (ii) perform, keep, observe and render true and correct any
and all covenants, agreements, representations and warranties of the Debtors
hereunder, and (iii) add all liabilities, obligations, costs and expenses
reasonably incurred in connection with the foregoing clauses (i) and (ii) to the
Secured Obligations, to be paid by the Debtors to the Administrative Agent for
the benefit of the Administrative Agent, the Lenders and the other Secured
Parties within thirty (30) days after demand.
12.Remedies. If an Event of Default has occurred and is continuing:
(a)The Administrative Agent shall have and may exercise all the rights and
remedies available to a secured party under the Code, and such other rights and
remedies as may be provided by Law and/or set forth below, including without
limitation to take over and collect all of any Debtor’s Receivables and all
other Collateral, and to this end each Debtor hereby appoints the Administrative
Agent, its officers, employees and agents, as its irrevocable, true and lawful
attorneys-in-fact with all necessary power and authority to (i) take possession
immediately, with or without notice, demand, or legal process, of any of or all
of the Collateral wherever found, and for such purposes, enter upon any premises
upon which the Collateral may be found and remove the Collateral therefrom,
(ii) require any Debtor to assemble the Collateral and deliver it to the
Administrative Agent or to any place designated by the Administrative Agent at
the Debtors’ expense, (iii) receive, open and dispose of all mail addressed to
any Debtor and notify postal authorities to change the address for delivery
thereof to such address as the Administrative Agent may designate, (iv) demand
payment of the Receivables, (v) enforce payment of the Receivables by legal
proceedings or otherwise, (vi) exercise all of any Debtor’s rights and remedies
with respect to the collection of the Receivables, (vii) settle, adjust,
compromise, extend or renew the Receivables, (viii) settle, adjust or compromise
any legal proceedings brought to collect the Receivables, (ix) to the extent
permitted by applicable Law, sell or assign the Receivables upon such terms, for
such amounts and at such time or times as the Administrative Agent deems
advisable, (x) discharge and release the Receivables, (xi) take control, in any
manner, of any item of payment or Proceeds from any account debtor,
(xii) prepare, file and sign any Debtor’s name on any proof of claim in any
Relief Proceeding or similar document against any account debtor,
(xiii) prepare, file and sign any Debtor’s name on any notice of Lien,
assignment or satisfaction of Lien or similar document in connection with the
Receivables or other Collateral, (xiv) do all acts and things necessary, in the
Administrative Agent’s sole discretion, to fulfill any Debtor’s obligations to
the


84

--------------------------------------------------------------------------------





Administrative Agent or the Lenders under the Credit Agreement, the Loan
Documents, any other document or instrument evidencing any Obligation or
otherwise, (xv) endorse the name of any Debtor upon any check, Chattel Paper,
Document, Instrument, invoice, freight bill, bill of lading or similar document
or agreement relating to the Receivables or Inventory, (xvi) use any Debtor’s
stationery and sign such Debtor’s name to verifications of the Receivables and
notices thereof to account debtors, (xvii) access and use the information
recorded on or contained in any data processing equipment or computer hardware
or software relating to the Receivables, Inventory, or other Collateral or
proceeds thereof to which any Debtor has access, (xviii) demand, sue for,
collect, compromise and give acquittances for any and all Collateral,
(xix) prosecute, defend or compromise any action, claim or proceeding with
respect to any of the Collateral, and (xx) take such other action as the
Administrative Agent may deem appropriate, including extending or modifying the
terms of payment of any Debtor’s debtors. This power of attorney, being coupled
with an interest, shall be irrevocable for the term of this Agreement. To the
extent permitted by Law, each Debtor hereby waives all claims of damages due to
or arising from or connected with any of the rights or remedies exercised by the
Administrative Agent pursuant to this Agreement, except claims for physical
damage to the Collateral arising from gross negligence or willful misconduct by
the Administrative Agent. Each Debtor acknowledges and agrees that (i) the power
of attorney herein granted shall in no way be construed as to benefit a Debtor,
(ii) the Administrative Agent shall have no duty to exercise any powers granted
hereunder for the benefit of a Debtor, and (iii) the Administrative Agent shall,
to the extent exercisable, exercise any and all powers granted hereunder for the
benefit of the Administrative Agent and the other Secured Parties. The
Administrative Agent hereby accepts this power of attorney and all powers
granted hereunder for the benefit of the Administrative Agent and the other
Secured Parties.
(b)The Administrative Agent shall have the right to lease, sell or otherwise
dispose of all or any of the Collateral at public or private sale or sales for
cash, credit or any combination thereof, with such notice as may be required by
Law (it being agreed by the Debtors that, in the absence of any contrary
requirement of Law, ten (10) days’ prior notice of a public or private sale of
Collateral shall be deemed reasonable notice), in lots or in bulk, for cash or
on credit, all as the Administrative Agent, in its sole discretion, may deem
advisable. Such sales may be adjourned from time to time with or without notice.
The Administrative Agent shall have the right to conduct such sales on any
Debtor’s premises or elsewhere and shall have the right to use any Debtor’s
premises without charge for such sales for such time or times as the
Administrative Agent may see fit. The Administrative Agent may purchase all or
any part of the Collateral at public or, if permitted by Law, private sale and,
in lieu of actual payment of such purchase price, may set off the amount of such
price against the Secured Obligations. Each Debtor waives all relief from all
appraisement or exemption laws now in effect or hereafter enacted.
(c)Each Debtor, at its cost and expense (including the cost and expense of any
of the following referenced consents, approvals, etc.), will promptly execute
and deliver or cause the execution and delivery of all applications,
certificates, instruments, registration statements, and all other documents and
papers the Administrative Agent may request in connection with the obtaining of
any consent, approval, registration, qualification, permit, license,
accreditation, or authorization of any other Official Body or other Person
necessary or appropriate for the effective exercise of any rights hereunder or
under the other Loan Documents. Without limiting the generality of the
foregoing, each Debtor agrees that in the event the Administrative Agent on
behalf of itself, the Lenders and/or the other Secured Parties shall exercise
its rights hereunder or pursuant to the other


85

--------------------------------------------------------------------------------





Loan Documents, to sell, transfer, or otherwise dispose of, or vote, consent,
operate, or take any other action in connection with any of the Collateral, such
Debtor shall execute and deliver (or cause to be executed and delivered) all
applications, certificates, assignments and other documents that the
Administrative Agent requests to facilitate such actions and shall otherwise
promptly, fully, and diligently cooperate with the Administrative Agent and any
other Persons in making any application for the prior consent or approval of any
Official Body or any other Person to the exercise by the Administrative Agent on
behalf of itself, the Lenders and/or the other Secured Parties of any and all
rights relating to all or any of the Collateral. Furthermore, because each
Debtor agrees that the remedies at law, of the Administrative Agent, on behalf
of itself, the Lenders and/or the other Secured Parties, for failure of such
Debtor to comply with this subsection (c) would be inadequate, and that any such
failure would not be adequately compensable in damages, each Debtor agrees that
this subsection (c) may be specifically enforced.
(d)The Administrative Agent may request, without limiting the rights and
remedies of the Administrative Agent on behalf of itself, the Lenders and the
other Secured Parties otherwise provided hereunder and under the other Loan
Documents, that each Debtor do any of the following to the extent permitted by
Law: (i) give the Administrative Agent on behalf of itself, the Lenders and the
other Secured Parties specific assignments of the Accounts of the Debtors after
such Accounts come into existence, and schedules of such Accounts, the form and
content of such assignment and schedules to be satisfactory to the
Administrative Agent, and (ii) in order to better secure the Administrative
Agent on behalf of itself, the Lenders and the other Secured Parties, to the
extent permitted by Law, enter into such lockbox agreements and establish such
lockbox accounts as the Administrative Agent may require, all at the sole
expense of the Debtors and shall direct all payments from all payors due to any
Debtor, to such lockbox accounts.
13.Application of Proceeds. The Lien on and security interest in the Collateral
granted to and created in favor of the Administrative Agent by this Agreement
shall be for the benefit of the Administrative Agent, the Lenders and the other
Secured Parties. Each of the rights, privileges, and remedies provided to the
Administrative Agent hereunder or otherwise by Law with respect to the
Collateral shall be exercised by the Administrative Agent only for its own
benefit and the benefit of the Lenders and the other Secured Parties, and any of
the Collateral or Proceeds thereof held or realized upon at any time by the
Administrative Agent shall be applied as set forth in Section 9.2.4 [Application
of Proceeds] of the Credit Agreement. Each Debtor shall remain liable to the
Administrative Agent, the Lenders and the other Secured Parties for and shall
pay to the Administrative Agent for the benefit of itself, the Lenders and the
other Secured Parties any deficiency which may remain after such sale or
collection.
14.Further Rights of Administrative Agent. If the Administrative Agent
repossesses or seeks to repossess any of the Collateral pursuant to the terms
hereof because of the occurrence of an Event of Default, then, during the
continuance of such Event of Default, to the extent it is commercially
reasonable for the Administrative Agent to store any Collateral on any premises
of any Debtor, such Debtor hereby agrees to lease to the Administrative Agent on
a month-to-month tenancy for a period not to exceed one hundred twenty (120)
days at the Administrative Agent’s election, at a rental rate of One Dollar
($1.00) per month, the premises on which the Collateral is located, provided it
is located on premises owned or leased by such Debtor and, if leased by such
Debtor, such lease to the Administrative Agent is permitted under the applicable
lease.
15.Termination; Release. (a) Upon Payment in Full, this Agreement shall
terminate and be of no further force and effect, and the Administrative Agent
shall thereupon promptly return


86

--------------------------------------------------------------------------------





to the Borrowing Agent or another Debtor such of the Collateral and such other
documents delivered by any Debtor hereunder as may then be in the Administrative
Agent’s possession, subject to the rights of third parties. Until such time,
however, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. The
pledge, security interests and other Liens hereunder shall be automatically
released on any Collateral consisting of assets or Equity Interests sold or
otherwise Disposed of to a Person who is not a Loan Party in a sale or other
Disposition or transfer permitted under Section 8.2.7 [Dispositions of Assets or
Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions] of the Credit Agreement, without any further action by any party.
(b)    If any of the Collateral shall be sold or otherwise Disposed of by any
Debtor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of the Borrowing Agent or
such Debtor, shall, within a commercially reasonable period of time, execute and
deliver to the Borrowing Agent or such Debtor all releases or other documents
reasonably necessary or desirable to evidence the release of the Liens created
hereby on such Collateral. In the event that any of the Equity Interests of any
Debtor that is a Subsidiary of the Borrowing Agent shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement and
such Debtor shall no longer constitute a Subsidiary, then, at the request of the
Borrowing Agent and at the sole expense of the Debtors, such Debtor shall be
released from its obligations hereunder and, at the reasonable request of the
Borrowing Agent and at the expense of the Debtors, the Administrative Agent
shall, within a commercially reasonable period of time, execute and deliver to
the Borrowing Agent any releases or other documents reasonably necessary or
desirable to evidence such release.
16.No Waiver. No failure or delay on the part of the Administrative Agent in
exercising any right, remedy, power or privilege hereunder shall operate as a
waiver thereof or of any other right, remedy, power or privilege of the
Administrative Agent hereunder; nor shall any single or partial exercise of any
such right, remedy, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. No
waiver of a single Event of Default shall be deemed a waiver of a subsequent
Event of Default. All waivers under this Agreement must be in writing. The
rights and remedies of the Administrative Agent under this Agreement are
cumulative and in addition to any rights or remedies which it may otherwise
have, and the Administrative Agent may enforce any one or more remedies
hereunder successively or concurrently at its option.
17.Notices. All notices, statements, requests and demands given to or made upon
any party hereto in accordance with the provisions of this Agreement shall be
given or made as provided in Section 11.5 [Notices; Effectiveness, Electronic
Communication] of the Credit Agreement.
18.Schedule A Information. Each Debtor represents and warrants that as of the
date hereof, all information contained on Schedule A is accurate and complete
and contains no omission or misrepresentation. Each Debtor shall promptly notify
the Administrative Agent of any changes in the information set forth thereon.
19.Reserved.
20.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Administrative Agent, the Lenders, the other Secured Parties and
their respective successors and assigns, and each Debtor and each of its
respective successors and assigns, except that no Debtor may assign or transfer
such Debtor’s obligations hereunder or any interest herein.


87

--------------------------------------------------------------------------------





21.Choice of Law. This Agreement shall be deemed to be a contract under the Laws
of the State of New York in accordance with the provisions of 5-1401 of the New
York General Obligations Law without regard to its conflict of laws principles.
22.Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
23.Jurisdiction.
(a)EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH DEBTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY DEBTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(b)EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN THIS SECTION 23. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
(c)EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION] OF THE CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW. Without prejudice to any other mode of service allowed under any
relevant law, each Loan Party:
1)Irrevocably appoints the Borrowing Agent as its agent for service of process
in relation to any proceedings before any courts in the United States in
connection with any Loan Documents; and


88

--------------------------------------------------------------------------------





2)Agrees that failure by an agent for service of process to notify the relevant
Loan Party of the process will not invalidate the proceedings concerned.
If any Person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Borrowing Agent (on behalf of
all the Loan Parties) must immediately (and in any event within 10 Business Days
of such event taking place) appoint another agent on terms acceptable to the
Administrative Agent. Failing this, the Administrative Agent may appoint another
agent for this purpose.
(d)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
24.Additional Debtors. It is anticipated that additional Persons may from time
to time become Debtors. No notice of the addition of any Debtor shall be
required to be given to any pre-existing Debtor, and each Debtor hereby consents
thereto.
25.Entire Agreement; Amendments. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements relating to the subject matter hereof. Except as expressly
provided in Section 24 with respect to additional Debtors, this Agreement may
not be amended or supplemented except by a writing signed by the Administrative
Agent and the Debtors.
26.Descriptive Headings. The descriptive headings used in this Agreement are for
the convenience of the parties only and shall not affect the meaning of any
provision of this Agreement.
27.Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Each Debtor acknowledges and agrees that delivery of an
executed counterpart of a signature page of this Agreement by telecopy or e-mail
to the Administrative Agent purporting to be signed on behalf of any Debtor
shall be effective as delivery of a manually executed counterpart of this
Agreement by such Debtor.
[SIGNATURE PAGES FOLLOW]








Security Agreement
DMEAST #35731026




89

--------------------------------------------------------------------------------





Security Agreement
DMEAST #35731026
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the day and year
first above set forth with the intention that this Agreement shall constitute a
sealed instrument.
GP STRATEGIES CORPORATION




By:    
Name:
Title:




GP CANADA HOLDINGS CORPORATION


    
By:    
Name:
Title:










PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:                        
Name:
Title:






DMEAST #35731026 v7    A-1
SCHEDULE A
TO
SECURITY AGREEMENT
GP STRATEGIES CORPORATION
1.    The chief executive office of GP STRATEGIES CORPORATION (the “Debtor”) is
located at:
2.    The Debtor’s true and full name is as follows: GP Strategies Corporation
3.    The Debtor’s form of organization is as follows: Corporation


90

--------------------------------------------------------------------------------





4.    The Debtor’s state of organization is as follows: Delaware
5.    The Debtor’s EIN # is as follows: 52-0845774
6.    The Debtor’s organization ID # is (if any exists) is as follows: 948089
7.    All of the Debtor’s books and records, including those relating to
accounts payable and accounts receivable, are kept at the Debtor’s chief
executive office as described in Paragraph 1 above, except as specified below:






GP CANADA HOLDINGS CORPORATION
1.    The chief executive office of GP CANADA HOLDINGS CORPORATION (the
“Debtor”) is located at:
2.    The Debtor’s true and full name is as follows: GP Canada Holdings
Corporation
3.    The Debtor’s form of organization is as follows: Corporation
4.    The Debtor’s state of organization is as follows: Delaware
5.    The Debtor’s EIN # is as follows: 46-1857581
6.    The Debtor’s organization ID # is (if any exists) is as follows: 5279089
7.    All of the Debtor’s books and records, including those relating to
accounts payable and accounts receivable, are kept at the Debtor’s chief
executive office as described in Paragraph 1 above, except as specified below:




B-1
SCHEDULE B
TO
SECURITY AGREEMENT
COMMERCIAL TORT CLAIMS


None.




91